_________________________________________________________________

POST-PETITION LOAN AND SECURITY AGREEMENT

Dated: March 12, 2015

_________________________________________________________________

_________________________________________________________________

THE STANDARD REGISTER COMPANY,

STANDARD REGISTER INTERNATIONAL, INC.,

STANDARD REGISTER TECHNOLOGIES, INC.,

IMEDCONSENT, LLC,

STANDARD REGISTER OF PUERTO RICO INC.,

STANDARD REGISTER HOLDING COMPANY,STANDARD REGISTER TECHNOLOGIES CANADA ULC,

STANDARD REGISTER MEXICO HOLDING COMPANY,

STANDARD REGISTER HOLDINGS, S de R.L. de C.V.

STANDARD REGISTER de MEXICO, S de R.L. de C.V.

STANDARD REGISTER SERVICIOS, S de R.L. de C.V.




as Borrowers,

CERTAIN FINANCIAL INSTITUTIONS,

as Lenders,




and




BANK OF AMERICA, N.A.,

as Administrative and Collateral Agent

_________________________________________________________________

_________________________________________________________________




_________________________________________________________________








--------------------------------------------------------------------------------




TABLE OF CONTENTS






SECTION 1. DIP FACILITY

2

1.1.

Commitment.

2

1.2.

Letters of Credit.

4

1.3.

Sections 364(c)(1) and 503(b) Priority.

10



SECTION 2. INTEREST, FEES AND CHARGES

10

2.1.

Interest.

10

2.2.

Fees.

12

2.3.

Computation of Interest and Fees.

14

2.4.

Reimbursement Obligations.

14

2.5.

Bank Charges.

15

2.6.

Illegality..

15

2.7.

Increased Costs.

16

2.8.

Capital Adequacy.

17

2.9.

Funding Losses.

18

2.10.

Maximum Interest..

18



SECTION 3. LOAN ADMINISTRATION

19

3.1.

Manner of Borrowing and Funding Revolver Loans.

19

3.2.

Defaulting DIP Lender.

23

3.3.

Special Provisions Governing LIBOR Loans.

24

3.4.

Borrowers’ Representative.

25

3.5.

All Revolver Loans to Constitute One Obligation.

25



SECTION 4. PAYMENTS

25

4.1.

General Repayment Provisions.

25

4.2.

Repayment of Revolver Loans.

26

4.3.

Mandatory Prepayments.

27

4.4.

Payment of Other Obligations.

28

4.5.

Marshaling; Payments Set Aside.

28

4.6.

Allocation of Payments and Collections.

28

4.7.

Dominion Account.

30

4.8.

Loan Account; Account Stated.

30

4.9.

Taxes.

30

4.10.

DIP Lender Tax Information.

33

4.11.

Nature and Extent of Each Borrower’s Liability.

34



SECTION 5. TERM AND TERMINATION OF COMMITMENTS

37

5.1.

Term of Commitments

37

5.2.

Termination.

37



SECTION 6. COLLATERAL SECURITY

38

6.1.

Grant of Security Interest.

38

6.2.

Lien on Deposit Accounts; Cash Collateral.

39





i

--------------------------------------------------------------------------------




6.3.

Lien on Real Estate.

39

6.4.

Other Collateral.

39

6.5.

Lien Perfection; Further Assurances.

40

6.6.

Limitations.

40



SECTION 7. COLLATERAL ADMINISTRATION

40

7.1.

General Provisions.

40

7.2.

Administration of Accounts.

42

7.3.

Administration of Inventory.

44

7.4.

Administration of Equipment.

45

7.5.

Borrowing Base Certificates.

45



SECTION 8. REPRESENTATIONS AND WARRANTIES

46

8.1.

General Representations and Warranties.

46

8.2.

Complete Disclosure.

53

8.3.

Reaffirmation of Representations and Warranties.

53

8.4.

Survival of Representations and Warranties.

53



SECTION 9. COVENANTS AND CONTINUING AGREEMENTS

53

9.1.

Affirmative Covenants.

53

9.2.

Negative Covenants.

60



SECTION 10. CONDITIONS PRECEDENT

64

10.1.

Conditions Precedent to Initial Revolver Loans.

64

10.2.

Conditions Precedent to All Credit Extensions.

67

10.3.

Inapplicability of Conditions.

69

10.4.

Limited Waiver of Conditions Precedent.

69



SECTION 11. EVENTS OF DEFAULT; RIGHTS AND REMEDIES ON DEFAULT

69

11.1.

Events of Default.

69

11.2.

Remedies upon Default.

74

11.3.

License.

76

11.4.

Setoff.

76

11.5.

Remedies Cumulative; No Waiver; Disclosures to Committee.

77

11.6.

Consent to Receivership.

78



SECTION 12. DIP AGENT

78

12.1.

Appointment, Authority and Duties of DIP Agent.

78

12.2.

Agreements Regarding Collateral.

81

12.3.

Reliance By DIP Agent.

81

12.4.

Action Upon Default.

81

12.5.

Ratable Sharing.

82

12.6.

Indemnification of DIP Agent.

83

12.7.

Limitation on Responsibilities of DIP Agent.

84

12.8.

Successor DIP Agent and Co-DIP Agents.

84

12.9.

Consents, Amendments and Waivers; Overadvances.

85

12.10.

Due Diligence and Non-Reliance.

88








ii

--------------------------------------------------------------------------------




12.11.

Representations and Warranties of DIP Lenders.

88

12.12.

Required DIP Lenders.

89

12.13.

Several Obligations.

89

12.14.

DIP Agent in its Individual Capacity.

89

12.15.

Third Party Beneficiaries.

89

12.16.

Notice of Transfer.

90

12.17.

Replacement of Certain DIP Lenders.

90

12.18.

Remittance of Payments and Collections.

91

12.19.

Bank Product Providers.

91

12.20.

Intercreditor Agreements.

92



SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

92

13.1.

Successors and Assigns.

92

13.2.

Participations.

92

13.3.

Assignments.

94

13.4.

Tax Treatment.

95



SECTION 14. MISCELLANEOUS

96

14.1.

Power of Attorney.

96

14.2.

General Indemnity.

96

14.3.

Survival of All Indemnities.

97

14.4.

Modification of Agreement.

97

14.5.

Severability.

97

14.6.

Cumulative Effect; Conflict of Terms.

97

14.7.

Execution in Counterparts.

98

14.8.

Consent.

98

14.9.

Notices and Communications.

98

14.10.

Performance of Borrowers’ Obligations.

99

14.11.

 Credit Inquiries.

100

14.12.

 Time of Essence.

100

14.13.

 Indulgences Not Waivers.

100

14.14.

Entire Agreement; Appendix A, Exhibits and Schedules.

100

14.15.

 Interpretation.

100

14.16.

 Obligations of DIP Lenders Several.

100

14.17.

 Confidentiality.

100

14.18.

Governing Law; Consent to Forum.

101

14.19.

 Waivers by Borrowers.

102

14.20.

 Patriot Act Notice.

103

14.21.

 Cumulative Effect; Conflict of Terms.

103

14.22.

 No Advisory or Fiduciary Responsibility.

103














iii

--------------------------------------------------------------------------------




LIST OF EXHIBITS AND SCHEDULES

Exhibit A

Form of Revolver Note

Exhibit B

Form of Notice of Conversion/Continuation

Exhibit C

Form of Notice of Borrowing

Exhibit D

Form of Compliance Certificate

Exhibit E

Form of Assignment and Acceptance

Exhibit F

Form of Notice of Assignment

Exhibit G

Letter of Credit Application Form

Exhibit H

Fiscal Calendar

Exhibit I

Borrowing Base Certificate

Schedule 1.1

Commitments

Schedule 1.2.1

Existing Letters of Credit

Schedule 7.1.1

Location of Inventory

Schedule 8.1.4

Capital Structure of Borrowers

Schedule 8.1.5

Corporate Names

Schedule 8.1.6

Chief Executive Office/Service of Process Agents

Schedule 8.1.12

Tax Identification Numbers of Borrowers and Subsidiaries

Schedule 8.1.21

Pension Plans

Schedule 8.1.23

Labor Contracts

Schedule 9.1.21

Post Closing Covenants

Schedule 14.9

DIP Lender Addresses











iv

--------------------------------------------------------------------------------




POST-PETITION LOAN AND SECURITY AGREEMENT

THIS POST-PETITION LOAN AND SECURITY AGREEMENT (this "Agreement") is made on
March 12, 2015, by and among THE STANDARD REGISTER COMPANY, an Ohio corporation
(individually and, in its capacity as the representative of the other Borrowers
pursuant to Section 3.4 hereof, “SRC”); STANDARD REGISTER INTERNATIONAL, INC.,
an Ohio corporation (“SRI”); STANDARD REGISTER TECHNOLOGIES, INC., an Ohio
corporation (“SRT”); IMEDCONSENT, LLC, a Delaware limited liability company
(“iMed”); STANDARD REGISTER OF PUERTO RICO INC f/k/a WorkflowOne of Puerto Rico
Inc., a Delaware corporation (“SRPR”); STANDARD REGISTER HOLDING COMPANY, an
Ohio corporation (“SR Holding”); STANDARD REGISTER MEXICO HOLDING COMPANY, an
Ohio corporation (“SR MX Holdco”); STANDARD REGISTER TECHNOLOGIES CANADA ULC, an
unlimited company organized under the laws of Nova Scotia (“SR Canada”);
STANDARD REGISTER HOLDINGS, S de R.L. de C.V., a limited liability company
organized under the laws of Mexico (“SR MX Holdings”); STANDARD REGISTER de
MEXICO, S de R.L. de C.V., a limited liability company organized under the laws
of Mexico (“SR Mexico”); STANDARD REGISTER SERVICIOS, S de R.L. de C.V., a
limited liability company organized under the laws of Mexico (“SR Servicios”,
and together with SRC, SRI, SRT, iMed, SRPR, SR Holding, SR MX Holdco, SR
Canada, SR MX Holdings, and SR Mexico, each a “Borrower” and each a Chapter 11
debtor-in-possession, and collectively, “Borrowers”); the financial institutions
party to this Agreement from time to time as lenders and their respective
successors and permitted assigns (collectively, "DIP Lenders"); and BANK OF
AMERICA, N.A., a national banking association, as collateral and administrative
agent for DIP Lenders (together with its successors in such capacity, “DIP
Agent”).  Capitalized terms used in this Agreement have the meanings assigned to
them in Appendix A, General Definitions.

R e c i t a l s:

SRC, SRI, SRT, iMed and SRPR (collectively, "U.S. Borrowers"), Bank of America,
N.A., in its capacity as agent (together with its successors and assigns in such
capacity, "Pre-Petition ABL Agent") for certain financial institutions party
thereto from time to time in their capacities as lenders (collectively,
"Pre-Petition ABL Lenders"), and such Pre-Petition ABL Lenders are parties to
that certain Amended and Restated Loan and Security Agreement dated August 1,
2013 (as at any time amended, modified, restated, or supplemented, the
"Pre-Petition ABL Loan Agreement"), pursuant to which Pre-Petition ABL Lenders
have made loans and other extensions of credit to U.S. Borrowers secured by all
or substantially all of the real and personal property of U.S. Borrowers.

Prior to the Petition Date (as defined below), WorkflowOne, LLC, a Delaware
limited liability company ("WorkflowOne") and an original borrower under the
Pre-Petition ABL Loan Agreement, merged into SRC effective December 31, 2014,
with SRC as the surviving corporation.

On the Petition Date, each Borrower filed a voluntary petition for relief under
Chapter 11 of the Bankruptcy Code (the "Chapter 11 Case" and, collectively, the
"Chapter 11 Cases") in the United States Bankruptcy Court for the District of
Delaware (together with any other court





1

--------------------------------------------------------------------------------




having jurisdiction over any of the Chapter 11 Cases or any proceeding therein
from time to time, the "Court"), as Case Numbers 15-________, 15-________,
15-________, 15-________, 15-________, 15-________,15-________, 15-________,
15-________, and 15-________.  In connection with the filing of the Chapter 11
Cases, Borrowers have requested that DIP Lenders extend financing to U.S.
Borrowers in accordance with the provisions of this Agreement.

DIP Lenders are willing to make loans and other extensions of credit to U.S.
Borrowers, subject to the terms and conditions of this Agreement and subject to
the terms and conditions set forth in orders of the Court approving the proposed
financing.

NOW, THEREFORE, for good and valuable consideration, the parties hereto hereby
agree as follows:

SECTION 1.  DIP FACILITY

Subject to the terms and conditions of, and in reliance upon the representations
and warranties made in, this Agreement and the other DIP Loan Documents, DIP
Lenders severally agree to the extent and in the manner hereinafter set forth to
make their respective Pro Rata shares of the Commitments available to U.S.
Borrowers, in an aggregate amount of $125,000,000 (subject to the limitations
set forth herein), as follows:

1.1.

Commitment.

1.1.1.  Revolver Loans.  Each DIP Lender agrees, severally to the extent of its
Commitment and not jointly with the other DIP Lenders, upon the terms and
subject to the conditions set forth herein, to make Revolver Loans to U.S.
Borrowers on any Business Day during the period from the Closing Date through
the Commitment Termination Date in the amounts shown as in the DIP Budget (with
Permitted Variances), not to exceed in aggregate principal amount outstanding at
any time such DIP Lender’s Commitment at such time; provided, however, that,
subject to the entry and terms of the Interim DIP Financing Order and to
Borrowers' satisfaction of each of the conditions precedent set forth in Section
10, initial Borrowings may be obtained by U.S. Borrowers on a revolving basis as
of the Closing Date and during the Interim Period. Upon entry of the Final DIP
Financing Order, and subject to Borrowers' satisfaction of each of the
conditions precedent set forth in Section 10, the full amount of the DIP
Facility shall be available for Borrowings on a revolving basis in accordance
with this Agreement. The Revolver Loans may be repaid and re-borrowed in
accordance with the provisions of this Agreement.  No Borrower other than a U.S.
Borrower shall be entitled to request a Revolver Loan under the DIP Facility,
and in no event shall DIP Lenders have any obligation to honor a request by any
U.S. Borrower for a Revolver Loan (a) if any Default or Event of Default exists
or would result therefrom; (b) if U.S. Borrowers have not furnished to DIP Agent
the Borrowing Base Certificate required pursuant to Section 7.5 hereof; (c) on
or after the Commitment Termination Date, (d) if at the time of such proposed
funding the aggregate principal amount of all of the Revolver Loans then
outstanding exceeds, or would exceed after the funding of such Revolver Loan,
the Borrowing Base; provided, however, that the foregoing shall not impair DIP
Agent's right to make Protective Advances or DIP Lenders' right to fund deemed
requests for Revolver Loans as further provided herein. Each Borrowing of
Revolver Loans shall be funded by DIP Lenders on a Pro Rata basis in accordance
with their





2

--------------------------------------------------------------------------------




respective Commitments. The Revolver Loans shall bear interest as set forth in
Section 2.1 hereof. The initial Revolver Loan shall consist solely of Base Rate
Loans. Each subsequent Revolver Loan shall, at the option of U.S. Borrowers, be
made or continued as, or converted into, part of one or more Borrowings that,
unless specifically provided herein, shall consist entirely of Base Rate Loans
or LIBOR Loans.

1.1.2.  Out of Formula Loan.  If the unpaid balance of Revolver Loans
outstanding at any time exceeds the Borrowing Base at such time (an "Out of
Formula Condition"), and DIP Lenders, in their sole and absolute discretion, are
nonetheless willing to make a Revolver Loan (an "Out of Formula Loan"), each
such Out of Formula Loan shall nevertheless constitute Obligations secured by
the Collateral and shall be entitled to all benefits of the DIP Loan Documents.
Any funding of an Out of Formula Loan or sufferance of an Out of Formula
Condition shall not constitute a waiver of the Default or Event of Default
caused thereby. In the event that DIP Lenders are willing, in their sole and
absolute discretion, to make an Out of Formula Loan, each such Out of Formula
Loan shall be payable on demand and shall bear interest as provided in Section
2.1.5.

1.1.3.  Use of Proceeds.  All proceeds of Revolver Loans, and any Cash
Collateral that is permitted to be used by Borrowers pursuant to the DIP
Financing Orders, shall be used by Borrowers during the pendency of the Chapter
11 Cases exclusively for one or more of the following purposes (subject to any
additional restrictions on the use of such proceeds and any such Cash Collateral
set forth in the Interim DIP Financing Order): (a) to pay expenses and fees
required to be paid to the office of the clerk of the Court or the office of the
U.S. Trustee; (b) to pay Professional Fees subject to any limitations in the DIP
Financing Orders and the DIP Budget, allowance by the Court, a Borrower's
receipt of an itemized billing and expense statement from a Professional Person,
as applicable, and DIP Agent's right to object to the allowance or payment of
any such Professional Fees; (c) to pay any of the Obligations; (d) to pay taxes
with respect to any ABL Priority Collateral to the extent nonpayment thereof is
secured by a Lien senior to DIP Agent's Liens thereon; (e) to pay the
Pre-Petition ABL Obligations to the extent authorized by the Court; (f) with DIP
Lender's consent after the occurrence of an Event of Default, to fund the costs
of an orderly liquidation of the Collateral; and (g) to pay other expenses that
are incurred during the pendency of the Chapter 11 Cases and described in the
DIP Budget not to exceed the Permitted Variances or that are authorized by the
Court in orders entered in the Chapter 11 Cases that are acceptable to DIP
Agent, but excluding payment of any Pre-Petition Term Loan Obligations and any
Term DIP Obligations other than interest accruing on the Term DIP Obligations
and on the Pre-Petition First Lien Term Loan Obligations not to exceed the
amount shown on the DIP Budget. Notwithstanding anything to the contrary
contained herein, in no event shall proceeds of Revolver Loans be used to pay
Professional Fees incurred in connection with the assertion of or joinder in any
claim, counterclaim, action, contested matter, objection, defense or other
proceeding, the purpose of which is to seek or the result of which would be to
obtain any order, judgment, declaration, or similar relief (i) seeking damages
from DIP Agent, any DIP Lender, Pre-Petition ABL Agent or any Pre-Petition ABL
Lender on account of any alleged cause of action arising on, before or after the
Petition Date; (ii) invalidating, setting aside, avoiding or subordinating, in
whole or in part, (A) any of the Obligations or Pre-Petition ABL Obligations, or
(B) any of the Liens granted to DIP Agent under any of the DIP Loan Documents or
to Pre-Petition ABL Agent under any of the Pre-Petition ABL Loan Documents, or
to either of them under the DIP Financing Orders; (iii) declaring any





3

--------------------------------------------------------------------------------




of the DIP Loan Documents or Pre-Petition ABL Loan Documents to be invalid, not
binding or unenforceable in any respect; (iv) preventing, enjoining, hindering
or otherwise delaying DIP Agent's or Pre-Petition ABL Agent's enforcement of any
of the DIP Loan Documents or Pre-Petition ABL Loan Documents, or any realization
upon any Collateral or any Pre-Petition ABL Collateral, as applicable (unless
such enforcement or realization is in direct violation of an explicit provision
in any of the DIP Financing Orders); (v) declaring any Liens granted or
purported to be granted under any of the DIP Loan Documents or Pre-Petition ABL
Loan Documents to have a priority other than the priority set forth therein or
in the DIP Financing Orders; (vi) objecting to the amount or method of
calculation by DIP Agent, any DIP Lender, Pre-Petition ABL Agent, or any
Pre-Petition ABL Lender of the Pre-Petition ABL Obligations or any of the
Obligations, or any accounting rendered by DIP Agent, any DIP Lender,
Pre-Petition ABL Agent, or any Pre-Petition ABL Lender with respect to any of
those obligations; or (vii) seeking to use the cash proceeds of any of the
Collateral or of any of the Pre-Petition ABL Collateral other than as expressly
authorized by the DIP Financing Orders, without the prior written consent of
Pre-Petition ABL Lenders or DIP Lenders, as applicable.  Nothing in this Section
1.1.3 shall be construed to waive DIP Agent's right to object to any requests,
motions or applications made in or filed with the Court, including any
applications for interim or final allowances of Professional Fees.

1.1.4.  Revolver Notes.  The Revolver Loans made by each DIP Lender and interest
accruing thereon shall be evidenced by the records of DIP Agent and such DIP
Lender.  At the request of any DIP Lender, Borrowers shall deliver a Revolver
Note to such DIP Lender, which shall be payable to such DIP Lender (or the
assignee of such DIP Lender), shall be executed by each Borrower, and shall be
completed in conformity with this Agreement. All outstanding principal amounts
and accrued interest under the Revolver Loans shall be due and payable as set
forth in Section 4.2 hereof.

1.1.5.  Termination of Commitments.  The Commitments shall terminate on the
Revolver Maturity Date, unless sooner terminated in accordance with this
Agreement.  On the Commitment Termination Date, Borrowers shall make Full
Payment of all Obligations, and any right of Borrowers to use Cash Collateral
shall automatically terminate.

1.2.

Letters of Credit.

1.2.1.  Existing Letters of Credit. Schedule 1.2.1 attached hereto reflects all
Existing Letters of Credit as of the Petition Date. On and after the Closing
Date, each Existing Letter of Credit shall be deemed to have been issued
hereunder and shall cease to be regarded as part of the Pre-Petition ABL
Obligations, shall constitute a Letter of Credit for all purposes hereof, and
accordingly shall be entitled to all of the benefits and security of this
Agreement and the other DIP Loan Documents. All fees heretofore paid in respect
of such Existing Letter of Credit shall be deemed to have been paid on account
of Pre-Petition ABL Obligations, and any unpaid fees in respect of such Existing
Letters of Credit accrued as of the Closing Date and accruing subsequent thereto
shall be deemed to be part of the Obligations.

1.2.2.  Agreement to Issue.  Subject to the terms and conditions of this
Agreement, Letter of Credit Issuer shall issue for the account of U.S. Borrowers
one or more





4

--------------------------------------------------------------------------------




Letters of Credit from time to time during the term of this Agreement, at the
request of U.S. Borrowers.

1.2.3.  Amounts; Outside Expiration Date.  Letter of Credit Issuer shall not
have any obligation to issue any Letter of Credit at any time if: (i) the
issuance of such Letter of Credit would cause the Unused DIP Letter of Credit
Subfacility to be exceeded; (ii) the maximum undrawn amount of the requested
Letter of Credit and all commissions, fees, and charges due from Borrowers in
connection with the issuance thereof would exceed Availability at such time; or
(iii) such Letter of Credit has an expiration date less than thirty (30) days
prior to the DIP Commitment Termination Date or more than twelve (12) months
from the date of issuance for standby letters of credit and 180 days for
documentary letters of credit; provided that such Letter of Credit may have an
expiration date after the DIP Commitment Termination Date if (a) each of DIP
Agent and Letter of Credit Issuer consent in writing prior to the issuance
thereof, and (b) all Obligations associated with any such Letter of Credit are
Cash Collateralized or otherwise supported in a manner satisfactory to DIP Agent
and such Letter of Credit Issuer on or prior to the DIP Commitment Termination
Date.  With respect to any Letter of Credit which contains any “evergreen” or
automatic renewal provision, each DIP Lender shall be deemed to have consented
to any such extension or renewal unless any such DIP Lender shall have provided
to DIP Agent, written notice that such DIP Lender declines to consent to any
such extension or renewal at least thirty (30) days prior to the date on which
Letter of Credit Issuer is entitled to decline to extend or renew such Letter of
Credit.  If all of the requirements of this Section 1.2 are met and no Default
or Event of Default has occurred and is continuing, no DIP Lender shall decline
to consent to any such extension or renewal.

1.2.4.  Other Conditions.  In addition to conditions precedent contained in
Section 10, the obligation of Letter of Credit Issuer to issue any Letter of
Credit is subject to the following conditions precedent having been satisfied in
a manner reasonably satisfactory to DIP Agent:

(i)

U.S. Borrowers shall have delivered to Letter of Credit Issuer, at such times
and in such manner as such Letter of Credit Issuer may prescribe, an application
containing the information described on Exhibit G (which shall be delivered in
form and substance satisfactory to such Letter of Credit Issuer and reasonably
satisfactory to DIP Agent for the issuance of such Letter of Credit) and such
other documents as may be required pursuant to the terms thereof, and the form
and terms of the proposed Letter of Credit shall be reasonably satisfactory to
DIP Agent and Letter of Credit Issuer, and the Letter of Credit shall be issued
only for purposes authorized in Section 1.1.3;

(ii)

As of the date of issuance, no order of any Governmental Authority shall purport
by its terms to enjoin or restrain Letter of Credit Issuer or money center banks
generally from issuing letters of credit of the type and in the amount of the
proposed Letter of Credit, and no law, rule or regulation applicable to money
center banks generally and no request or directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over money
center banks generally shall prohibit, or request that such proposed Letter of
Credit Issuer refrain from, the issuance of letters of credit generally or the
issuance of such Letters of Credit; and





5

--------------------------------------------------------------------------------




(iii)

If a Defaulting DIP Lender exists, such Defaulting DIP Lender or Borrowers have
entered into arrangements satisfactory to DIP Agent and Letter of Credit Issuer
to eliminate any Fronting Exposure associated with such Defaulting DIP Lender.

1.2.5.  Issuance of Letters of Credit.

(i)

Request for Issuance.  A U.S. Borrower requesting a Letter of Credit must notify
DIP Agent of such requested Letter of Credit at least three (3) Business Days
prior to the proposed issuance date.  Such notice shall be irrevocable and must
specify the original face amount of such Letter of Credit requested, the
Business Day of issuance of such requested Letter of Credit, whether such Letter
of Credit may be drawn in a single or in partial draws, the Business Day on
which such requested Letter of Credit is to expire, the purpose for which such
Letter of Credit is to be issued, and the beneficiary of such requested Letter
of Credit.  U.S. Borrowers shall attach to such notice the proposed form of such
Letter of Credit.

(ii)

Responsibilities of DIP Agent; Issuance.  As of the Business Day immediately
preceding the requested issuance date of a Letter of Credit, DIP Agent shall
determine the amount of the applicable Unused DIP Letter of Credit Subfacility
and Availability.  If (x) the face amount of such requested Letter of Credit is
less than the Unused DIP Letter of Credit Subfacility and (y) the amount of such
requested Letter of Credit and all commissions, fees, and charges due from
Borrowers in connection with the issuance thereof would not exceed Availability,
DIP Agent shall cause Letter of Credit Issuer to issue such requested Letter of
Credit on the requested issuance date so long as the other conditions hereof are
met.

(iii)

No Extensions or Amendment.  DIP Agent shall not be obligated to cause Letter of
Credit Issuer to extend or amend any Letter of Credit issued pursuant hereto
unless the requirements of this Section 1.2 are met as though a new Letter of
Credit were being requested and issued.

1.2.6.  Payments Pursuant to Letters of Credit.  Each Borrower agrees jointly
and severally to reimburse Letter of Credit Issuer immediately for any draw
under any Letter of Credit and to pay Letter of Credit Issuer the amount of all
other charges and fees payable to such Letter of Credit Issuer in connection
with any Letter of Credit immediately when due, irrespective of any claim,
setoff, defense or other right which any Borrower may have at any time against
such Letter of Credit Issuer or any other Person.  Each drawing under any Letter
of Credit shall constitute a request by Borrowers to DIP Agent for a Revolver
Loan in the amount of such drawing.  The funding date with respect to such
Borrowing shall be the date of such drawing.

1.2.7.  Indemnification; Exoneration; Power of Attorney.

(i)

Assumption of Risk by Borrowers.  As among Borrowers, DIP Lenders, and DIP
Agent, Borrowers assume all risks of the acts and omissions of, or misuse of any
of the Letters of Credit by, the respective beneficiaries of such Letters of
Credit.  In furtherance and not in limitation of the foregoing, DIP Lenders and
DIP Agent shall not





6

--------------------------------------------------------------------------------




be responsible for:  (A) the form, validity, sufficiency, accuracy, genuineness
or legal effect of any document submitted by any Person in connection with the
application for and issuance of and presentation of drafts with respect to any
of the Letters of Credit, even if any such document should prove to be in any or
all respects invalid, insufficient, inaccurate, fraudulent or forged; (B) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (C) the failure of the beneficiary of any
Letter of Credit to comply duly with conditions required in order to draw upon
such Letter of Credit; (D) errors, omissions, interruptions, or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (E) errors in interpretation of
technical terms; (F) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any Letter of Credit or of
the proceeds thereof; (G) the misapplication by the beneficiary of any Letter of
Credit of the proceeds of any drawing under such Letter of Credit; (H) any
consequences arising from causes beyond the control of DIP Lenders or DIP Agent,
including any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto Governmental Authority or (I) Letter of Credit
Issuer’s honor of a draw for which the draw or any certificate fails to comply
in any respect with the terms of the Letter of Credit.  None of the foregoing
shall affect, impair or prevent the vesting of any rights or powers of DIP Agent
or any DIP Lender under this Section 1.2.7(i).

(ii)

Exoneration.  Without limiting the foregoing, no action or omission whatsoever
by DIP Agent or any DIP Lender (excluding any DIP Lender in its capacity as a
Letter of Credit Issuer) shall result in any liability of DIP Agent or any DIP
Lender to any Borrower, or relieve any Borrower of any of its obligations
hereunder to any such Person.  In connection with its administration of and
enforcement of rights or remedies under any Letters of Credit or Letter of
Credit Documents, Letter of Credit Issuer shall be entitled to act, and shall be
fully protected in acting, upon any certification, documentation or
communication in whatever form believed by such Letter of Credit Issuer, in good
faith, to be genuine and correct and to have been signed, sent or made by a
proper Person.  Letter of Credit Issuer may consult with and employ legal
counsel, accountants and other experts to advise it concerning its obligations,
rights and remedies, and shall be entitled to act upon, and shall be fully
protected in any action taken in good faith reliance upon, any advice given by
such experts.  Letter of Credit Issuer may employ agents and attorneys-in-fact
in connection with any matter relating to any Letters of Credit or Letter of
Credit Documents, and shall not be liable for the negligence, default, or
misconduct of any such agents and attorneys-in-fact selected by such Letter of
Credit Issuer with reasonable care.

(iii)

Rights Against Letter of Credit Issuer.  Nothing contained in this Agreement is
intended to limit any Borrower's rights, if any, with respect to Letter of
Credit Issuer which arise as a result of any Letter of Credit Documents.

(iv)

Account Party.  Borrowers hereby authorize and direct any Letter of Credit
Issuer to name one or more Borrowers as the “Account Party” therein and to
deliver to DIP Agent all instruments, documents and other writings and property
received





7

--------------------------------------------------------------------------------




by such Letter of Credit Issuer pursuant to the Letter of Credit, and to accept
and rely upon DIP Agent’s instructions and agreements with respect to all
matters arising in connection with such Letter of Credit or the application
therefor.

1.2.8.  Participations.

(i)

Immediately upon the issuance by Letter of Credit Issuer of any Letter of
Credit, each DIP Lender shall be deemed to have irrevocably and unconditionally
purchased and received from such Letter of Credit Issuer, without recourse or
warranty, an undivided interest and participation equal to the Pro Rata share of
such DIP Lender (a “Participating DIP Lender”) in all Letter of Credit
Outstandings arising in connection with such Letter of Credit and any security
therefor or guaranty pertaining thereto, but in no event greater than an amount
which, when added to such DIP Lender’s Pro Rata share of all Revolver Loans and
Letter of Credit Outstandings then outstanding, exceeds such DIP Lender’s
Commitment.

(ii)

If Letter of Credit Issuer makes any payment under a Letter of Credit and
Borrowers do not repay or cause to be repaid the amount of such payment on the
applicable reimbursement date, such Letter of Credit Issuer shall promptly
notify DIP Agent, which shall promptly notify each Participating DIP Lender, of
such payment and each Participating DIP Lender shall promptly (and in any event
within one (1) Business Day after its receipt of notice from DIP Agent) and
unconditionally pay to DIP Agent, for the account of such Letter of Credit
Issuer, in immediately available funds, the amount of such Participating DIP
Lender’s Pro Rata share of such payment, and DIP Agent shall promptly pay such
amounts to such Letter of Credit Issuer.  If a Participating DIP Lender does not
make its Pro Rata share of the amount of such payment available to DIP Agent, on
a timely basis as herein provided, such Participating DIP Lender agrees to pay
to DIP Agent for the account of such Letter of Credit Issuer, forthwith on
demand, such amount together with interest thereon at the Federal Funds Rate
until paid.  The failure of any Participating DIP Lender to make available to
DIP Agent for the account of such Letter of Credit Issuer such Participating DIP
Lender’s Pro Rata share of the Letter of Credit Outstandings shall not relieve
any other Participating DIP Lender of its obligation hereunder to make available
to DIP Agent its Pro Rata share of the Letter of Credit Outstandings, but no
Participating DIP Lender shall be responsible for the failure of any other
Participating DIP Lender to make available to DIP Agent its Pro Rata share of
the Letter of Credit Outstandings on the date such payment is to be made.

(iii)

Whenever Letter of Credit Issuer receives a payment on account of the Letter of
Credit Outstandings, including any interest thereon, as to which DIP Agent has
previously received payments from any DIP Lender for the account of such Letter
of Credit Issuer, such Letter of Credit Issuer shall promptly pay to each
Participating DIP Lender which has funded its participating interest therein, in
immediately available funds, an amount equal to such Participating DIP Lender’s
Pro Rata share thereof.

(iv)

The obligation of each Participating DIP Lender to make payments to DIP Agent
for the account of Letter of Credit Issuer in connection with such Letter of
Credit Issuer’s payment under a Letter of Credit shall be absolute,
unconditional and





8

--------------------------------------------------------------------------------




irrevocable, not subject to any counterclaim, setoff, qualification or exception
whatsoever (other than for such Letter of Credit Issuer’s gross negligence or
willful misconduct), and shall be made in accordance with the terms and
conditions of this Agreement under all circumstances and irrespective of whether
or not any or all Borrowers may assert or have any claim for any lack of
validity or unenforceability of this Agreement or any of the other Loan
Documents; the existence of any Default or Event of Default; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; the existence
of any setoff or defense any Obligor may have with respect to any of the
Obligations; or the termination of the Commitments.

(v)

Neither Letter of Credit Issuer nor any of its officers, directors, employees or
agents shall be liable to any Participating DIP Lender for any action taken or
omitted to be taken under or in connection with any Letter of Credit Documents
except as a result of actual gross negligence or willful misconduct on the part
of such Letter of Credit Issuer.  Letter of Credit Issuer does not assume any
responsibility for any failure or delay in performance or breach by any or all
Borrowers or any other Person of any of their respective obligations under any
of the Letter of Credit Documents.  Letter of Credit Issuer does not make to
Participating DIP Lenders any express or implied warranty, representation or
guaranty with respect to the Collateral, any Letter of Credit Documents, or any
Obligor.  Letter of Credit Issuer shall not be responsible to any Participating
DIP Lender for any recitals, statements, information, representations or
warranties contained in, or for the execution, validity, genuineness,
effectiveness or enforceability of or any of the Letter of Credit Documents; the
validity, genuineness, enforceability, collectibility, value or sufficiency of
any of the Collateral or the perfection of any Lien therein; or the assets,
liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Borrower, any other Obligor, or any
Account Debtor.  In connection with its administration of and enforcement of
rights or remedies under any of the Letter of Credit Documents, Letter of Credit
Issuer shall be entitled to act, and shall be fully protected in acting upon,
any certification, notice or other communication in whatever form believed by
such Letter of Credit Issuer, in good faith, to be genuine and correct and to
have been signed, sent or made by a proper Person.  Letter of Credit Issuer may
consult with and employ legal counsel, accountants and other experts and to
advise it concerning its rights, powers and privileges under any Letter of
Credit Documents and shall be entitled to act upon, and shall be fully protected
in any action taken in good faith reliance upon, any advice given by such
experts. Letter of Credit Issuer may employ agents and attorneys in fact in
connection with any matter relating to any Letter of Credit Documents and shall
not be liable for the negligence, default or misconduct of any such agents or
attorneys in fact selected by such Letter of Credit Issuer with reasonable care;
nor shall Letter of Credit Issuer have any liability to any Participating DIP
Lender by reason of Letter of Credit Issuer’s refraining to take any action
under any of the Letter of Credit Documents without having first received
written instructions from the Required DIP Lenders to take such action.

(vi)

Upon the request of any Participating DIP Lender, Letter of Credit Issuer shall
furnish to such Participating DIP Lender copies (to the extent then available to
such





9

--------------------------------------------------------------------------------




Letter of Credit Issuer) of each outstanding Letter of Credit and related Letter
of Credit Documents and all other documentation pertaining to such Letter of
Credit as may be in the possession of such Letter of Credit Issuer and
reasonably requested from time to time by such Participating DIP Lender.

1.2.9.  Supporting Letter of Credit; Cash Collateral.  If, notwithstanding the
provisions of Section 1.2.3, any Letter of Credit is outstanding at any time (a)
that an Event of Default under Section 11.1.1 exists or (b) within twenty (20)
Business Days prior to the Commitment Termination Date, then Borrowers shall, at
Letter of Credit Issuer’s or DIP Agent’s request, Cash Collateralize all
outstanding Letters of Credit.  Borrowers shall, on demand by Letter of Credit
Issuer or DIP Agent from time to time, Cash Collateralize the Fronting Exposure
of any Defaulting DIP Lender.  If Borrowers fail to provide any Cash Collateral
as required hereunder, DIP Lenders may (and shall upon direction of DIP Agent)
advance, as Revolver Loans, the amount of the Cash Collateral required (whether
or not the Commitments have terminated, an Out of Formula Condition exists or an
Out of Formula Loan results thereform, or the conditions in Section 10 are
satisfied).

1.3.

Sections 364(c)(1) and 503(b) Priority.  All Revolver Loans, Letters of Credit
and other credit accommodations made or issued hereunder to, and all Bank
Product Obligations owing by, any Borrower shall constitute and be deemed a cost
and expense of administration in the Chapter 11 Cases and shall be entitled to
administrative status under Section 503(b) of the Bankruptcy Code and priority
under Section 364(c)(1) of the Bankruptcy Code ahead of all other costs and
expenses of administration incurred in any of the Chapter 11 Cases or in any
superseding Chapter 7 case, as and to the extent set forth in each DIP Financing
Order.

SECTION 2.  INTEREST, FEES AND CHARGES

2.1.

Interest.

2.1.1.  Rates of Interest.  Borrowers jointly and severally agree to pay
interest in respect of all unpaid principal amounts of the Revolver Loans from
the respective dates such principal amounts are advanced until paid (whether at
stated maturity, on acceleration or otherwise) at a rate per annum equal to (i)
for Revolver Loans made or outstanding as Base Rate Loans, the Applicable Margin
plus the Base Rate in effect from time to time; or (ii) for Revolver Loans made
or outstanding as LIBOR Loans, the Applicable Margin plus the LIBOR Rate for the
applicable Interest Period selected by a Borrower in conformity with this
Agreement. Upon determining the LIBOR Rate for any Interest Period requested by
Borrowers, DIP Agent shall promptly notify Borrowers thereof by telephone and
promptly confirm the same in writing.  Such determination shall, absent manifest
error, be final, conclusive and binding on all parties and for all purposes.
 The applicable rate of interest for all Revolver Loans (or portions thereof)
bearing interest based upon the Base Rate shall be increased or decreased, as
the case may be, by an amount equal to any increase or decrease in the Base
Rate, with such adjustments to be effective as of the opening of business on the
day that any such change in the Base Rate becomes effective.  Interest on each
Revolver Loan shall accrue from and including the date on which such Revolver
Loan is made, converted to a Revolver Loan of another Type or continued as a
LIBOR Loan to (but excluding) the date of any repayment thereof. If a Revolver
Loan is repaid on the same day made, one (1) day's interest shall accrue. The
Base Rate on the date





10

--------------------------------------------------------------------------------




hereof is 3.25% per annum, and, therefore, the rate of interest in effect on the
date hereof, expressed in simple interest terms, is 6.50% per annum for Base
Rate Revolver Loans.

2.1.2.  Conversions and Continuations.

(i)

Borrowers may on any Business Day, subject to the giving of a proper Notice of
Conversion/Continuation as hereinafter described, elect (A) to continue all or
any part of a LIBOR Loan by selecting a new Interest Period therefor, to
commence on the last day of the immediately preceding Interest Period, or (B) to
convert all or any part of a Revolver Loan of one Type into a Revolver Loan of
another Type; provided, however, that no outstanding Revolver Loans may be
converted into or continued as LIBOR Loans when any Default or Event of Default
exists.  Any conversion of a LIBOR Loan into a Base Rate Loan shall be made on
the last day of the Interest Period for such LIBOR Loan.  Any conversion or
continuation made with respect to less than the entire outstanding balance of
the Revolver Loans must be allocated among DIP Lenders on a Pro Rata basis, and
the Interest Period for Revolver Loans converted into or continued as LIBOR
Loans shall be coterminous for each DIP Lender.

(ii)

Whenever any Borrower desires to convert or continue Revolver Loans under
Section 2.1.2(i), SRC shall give DIP Agent written notice (which may be by
internet or telephonic notice promptly confirmed in writing) substantially in
the form of Exhibit B, signed by an authorized officer of such Borrower, at
least one (1) Business Day before the requested conversion date, in the case of
a conversion into a Base Rate Loan, and at least three (3) Business Days before
the requested conversion or continuation date, in the case of a conversion into
or continuation of a LIBOR Loan. Promptly after receipt of a Notice of
Conversion/Continuation, DIP Agent shall notify each DIP Lender in writing of
the proposed conversion or continuation.  Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify the aggregate
principal amount of the Revolver Loans to be converted or continued, the date of
such conversion or continuation (which shall be a Business Day) and whether such
Revolver Loans are being converted into or continued as LIBOR Loans (and, if so,
the duration of the Interest Period to be applicable thereto) or Base Rate
Loans.  If, upon the expiration of any Interest Period in respect of any LIBOR
Loans Borrowers shall have failed to deliver the Notice of
Conversion/Continuation, Borrowers shall be deemed to have elected to convert
such LIBOR Loans to Base Rate Loans.

2.1.3.  Interest Periods.  In connection with the making or continuation of, or
conversion into, each Borrowing of LIBOR Loans, Borrowers shall select an
interest period (each an “Interest Period”) to be applicable to such LIBOR Loan,
which interest period shall commence on the date such LIBOR Loan is made and
shall be for a period of thirty (30) days; provided, however, that:

(i)

the initial Interest Period for a LIBOR Loan shall commence on the date of such
Borrowing (including the date of any conversion from a Revolver Loan of another
Type) and each Interest Period occurring thereafter in respect of such Revolver
Loan shall commence on the date on which the next preceding Interest Period
expires;





11

--------------------------------------------------------------------------------




(ii)

if any Interest Period would otherwise expire on a day that is not a Business
Day, such Interest Period shall expire on the next succeeding Business Day,
provided that, if any Interest Period in respect of LIBOR Loans would otherwise
expire on a day which is not a Business Day but is a day of the month after
which no further Business Day occurs in such month, such Interest Period shall
expire on the next preceding Business Day;

(iii)

any Interest Period that begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period shall
expire on the last Business Day of such calendar month; and

(iv)

no Interest Period shall extend beyond the Revolver Maturity Date.

2.1.4.  Interest Rate Not Ascertainable.  If, due to any circumstance affecting
the London interbank market, DIP Agent determines that adequate and fair means
do not exist for ascertaining LIBOR Rate on any applicable date or any Interest
Period is not available on the basis provided herein, then, and in any such
event, DIP Agent shall forthwith give notice (by telephone and promptly
confirmed in writing which may be by electronic means) to Borrowers of such
determination.  Until DIP Agent notifies Borrowers that the circumstances giving
rise to the suspension described herein no longer exist, the obligation of DIP
Lenders to make LIBOR Loans shall be suspended, and such affected Revolver Loans
then outstanding shall, at the end of the then applicable Interest Period or at
such earlier time as may be required by Applicable Law, bear the same interest
as Base Rate Loans.

2.1.5.  Default Rate of Interest.  After the occurrence of any Event of Default
and if DIP Agent or the Required DIP Lenders in their discretion so elect, the
Obligations shall bear interest at the Default Rate (whether before or after any
judgment).  Each Borrower acknowledges that the cost and expense to DIP Agent
and DIP Lenders due to an Event of Default are difficult to ascertain and that
the Default Rate is a fair and reasonable estimate to compensate DIP Agent and
DIP Lenders for such cost and expense (each Borrower further acknowledging that
the Default Rate may not be the only compensation that DIP Agent and DIP Lenders
require to cover costs and expenses incurred in connection with any waiver,
forbearance or other agreement after the occurrence of an Event of Default).

2.2.

Fees.  In consideration of DIP Lenders' establishment of the Commitments in
favor of Borrowers, and DIP Agent’s agreement to serve as collateral and
administrative agent hereunder, Borrowers, jointly and severally, agree to pay
the following fees:

2.2.1.  Closing Fee.  On the Closing Date, Borrowers shall pay to DIP Agent, for
the Pro Rata benefit of DIP Lenders, a closing fee in the amount of $625,000.

2.2.2.  Unused Commitment Fee.  Borrowers shall pay to DIP Agent, for the Pro
Rata benefit of DIP Lenders, a fee equal to the Unused Commitment Fee Rate times
the amount by which the Revolver Commitments exceed the average daily balance of
Revolver Loans and stated amounts of Letters of Credit during any month.  Such
fee shall be payable in arrears, on the first day of each month and on the
Commitment Termination Date; but if the Commitments are terminated on a day
other than the first day of a month, then any such fee





12

--------------------------------------------------------------------------------




payable for the month in which termination shall occur shall be paid on the
effective date of such termination.

2.2.3.  Letter of Credit Fee.  Borrowers shall pay to DIP Agent, for the Pro
Rata benefit of the DIP Lenders, for each Letter of Credit issued or deemed
issued hereunder after the Petition Date, a fee (the “Letter of Credit Fee”)
equal to the Letter of Credit Fee Percentage per annum in effect from time to
time and to DIP Agent for the benefit of Letter of Credit Issuer a fronting fee
of twentyfive (25) basis points per annum of the undrawn face amount of such
Letter of Credit, and to Letter of Credit Issuer, all reasonable out of pocket
costs, fees and expenses incurred by such Letter of Credit Issuer in connection
with the application for, processing of, issuance of, or amendment to such
Letter of Credit, which costs, fees and expenses shall not include any
additional “fronting fee” to such Letter of Credit Issuer.  The Letter of Credit
Fee shall be payable monthly in arrears on the first day of each month following
any month in which a Letter of Credit is outstanding and on the Commitment
Termination Date.  The Letter of Credit Fee shall be computed on the basis of a
360 day year for the actual number of days elapsed.

2.2.4.  Audit and Appraisal Fees.  Borrowers shall reimburse DIP Agent and DIP
Lenders for all reasonable costs and expenses incurred by DIP Agent and DIP
Lenders in connection with all audits, inspections, examinations and appraisals
with respect to any Obligor or Collateral as DIP Agent shall deem appropriate in
the exercise of its reasonable credit judgment; provided, however, Borrowers
shall only be obligated to reimburse DIP Agent for up to four (4) field
examinations and up to two (2) Inventory Appraisals per Fiscal Year; and
provided further that upon and during the continuance of an Event of Default,
Borrowers shall be obligated to reimburse DIP Agent for any and all field
examinations and Inventory Appraisals conducted by DIP Agent or a third party on
its behalf.  The foregoing fees shall be due and payable ten (10) days after
Borrowers receive invoices therefor from DIP Agent; provided, however, upon and
during the continuance of an Event of Default, such fees shall be due and
payable on demand.  On the Closing Date, Borrowers shall pay to DIP Agent all
appraisal and audit fees incurred by DIP Agent prior to the Closing Date in
connection with the consummation of the transactions evidenced hereby together
with all reasonable out of pocket expenses incurred by DIP Agent in connection
therewith, which fees and expenses shall be described in reasonable detail in an
invoice from DIP Agent delivered to Borrowers not less than one (1) Business Day
prior to the Closing; provided that failure to provide such invoice within such
time period shall not relieve Borrowers of their obligation to pay DIP Agent for
such fees and expenses. Borrowers agree to pay DIP Agent’s then standard charges
for examination activities, including the standard charges of DIP Agent’s
internal examination and appraisal groups (such customary charges are currently
$1,100 per day per employee for each day that an employee of DIP Agent shall be
engaged in any field examination or audit, plus all reasonable out of pocket
expenses incurred in connection therewith), as well as the charges of any third
party used for such purposes.

2.2.5.  General Provisions.  All fees shall be fully earned by the identified
recipient thereof pursuant to the foregoing provisions of this Agreement on the
due date thereof (and, in the case of a Letter of Credit, upon each issuance,
renewal or extension of such Letter of Credit) and, except as otherwise set
forth herein or required by Applicable Law, shall not be subject to rebate,
refund or proration.  All fees provided for in Section 2.2 are and shall be





13

--------------------------------------------------------------------------------




deemed to be compensation for services and are not, and shall not be deemed to
be, interest or any other charge for the use, forbearance or detention of money.

2.3.

Computation of Interest and Fees.  All interest, fees and other charges provided
for in this Agreement that are calculated as a per annum percentage of any
amount, shall be calculated daily and shall be computed on the actual number of
days elapsed over a year of 365/366 days for Base Rate Loans and 360 days for
LIBOR Loans and all fees and charges.  For purposes of computing interest and
other charges hereunder, all Payment Items and other forms of payment received
by DIP Agent shall be deemed applied by DIP Agent on account of the Obligations
(subject to final payment of such items) on the Business Day that DIP Agent
receives such items in immediately available funds in the Payment Account, and
DIP Agent shall be deemed to have received such Payment Item on the date
specified in Section 4.1 hereof. DIP Agent's determination of any interest,
fees, charges or interest rate hereunder shall be final, conclusive and binding
for all purposes, absent manifest error.

2.4.

Reimbursement Obligations.

2.4.1.  Borrowers shall reimburse DIP Agent (and to the extent provided in
Section 4.6.2, DIP Lenders) for all Extraordinary Expenses. Borrowers shall also
reimburse DIP Agent and, during any period that an Event of Default then exists,
each DIP Lender, for all accounting, appraisal and other fees and expenses
(including reasonable attorneys’ fees) incurred by DIP Agent or any DIP Lender
in connection with (i) the negotiation and preparation of any of the DIP Loan
Documents, any amendment or modification thereto, any waiver of any Default or
Event of Default thereunder, or any restructuring or forbearance with respect
thereto; (ii) the monitoring and administration of and actions relating to any
of the Chapter 11 Cases, any Collateral, any of the DIP Loan Documents and the
transactions contemplated thereby, to the extent that such fees and expenses are
expressly provided for in this Agreement or any of the other DIP Loan Documents;
(iii) action taken to perfect or maintain the perfection or priority of any of
DIP Agent’s Liens with respect to any of the Collateral; (iv) subject to the
limits of Section 2.2.4, each audit, inspection, examination or appraisal with
respect to any Obligor or Collateral, whether prepared by DIP Agent’s personnel
or a third party; (v) any effort to verify, protect, preserve, or restore any of
the Collateral or to collect, sell, liquidate or otherwise dispose of or realize
upon any of the Collateral; (vi) subject to the provisions of Section 14.2 of
this Agreement, any litigation, contest, dispute, suit, proceeding or action
(whether instituted by or against DIP Agent, any DIP Lender, any Obligor or any
other Person) in any way arising out of or relating to any of the Collateral (or
the validity, perfection or priority of any of DIP Agent’s Liens thereon), any
of the DIP Loan Documents, or the validity, allowance or amount of any of the
Obligations; (vii) the protection or enforcement of any rights or remedies of
DIP Agent or any DIP Lender in any of the Chapter 11 Cases; (viii) any actions
taken to maintain any insurance required hereunder or under any other DIP Loan
Document; and (ix) any other action taken by DIP Agent or any DIP Lender to
enforce any of the rights or remedies of DIP Agent or such DIP Lender against
any Obligor or any Account Debtors to enforce collection of any of the
Obligations or payments with respect to any of the Collateral.  All amounts
chargeable to Borrowers under this Section 2.4 shall constitute Obligations that
are secured by all of the Collateral and shall be payable ten (10) days after
Borrowers receive demand therefor from DIP Agent or applicable DIP Lender;
provided, however, upon and during the continuance of an Event of Default, such
fees and expenses shall be due and payable on demand.  Borrowers shall





14

--------------------------------------------------------------------------------




also reimburse DIP Agent for reasonable expenses incurred by DIP Agent in its
administration of any of the Collateral to the extent and in the manner provided
in Section 7 hereof or in any of the other DIP Loan Documents. The foregoing
shall be in addition to, and shall not be construed to limit, any other
provision of any of the DIP Loan Documents regarding the reimbursement by
Borrowers of costs, expenses or liabilities suffered or incurred by DIP Agent or
any DIP Lender.

2.4.2.  If at any time DIP Agent or (with the consent of DIP Agent) any DIP
Lender shall agree to indemnify any Person against losses or damages that such
Person may suffer or incur in its dealings or transactions with any or all of
Borrowers, or shall guarantee any liability or obligation of any or all of
Borrowers to such Person, or otherwise shall provide assurances of any
Borrower’s payment or performance under any agreement with such Person,
including indemnities, guaranties or other assurances of payment or performance
given by DIP Agent or any DIP Lender with respect to Bank Products or Letters of
Credit, then the Contingent Obligation of DIP Agent or any DIP Lender providing
any such indemnity, guaranty or other assurance of payment or performance,
together with any payment made or liability incurred by DIP Agent or any DIP
Lender in connection therewith, shall constitute Obligations that are secured by
the Collateral and, subject to the provisions of Section 14.2 of this Agreement,
Borrowers shall repay, on demand, any amount so paid or any liability incurred
by DIP Agent or any DIP Lender in connection with any such indemnity, guaranty
or assurance.  Nothing herein shall be construed to impose upon DIP Agent or any
DIP Lender any obligation to provide any such indemnity, guaranty or assurance
except to the extent provided in Section 1.2 hereof.  The foregoing agreement of
Borrowers shall apply whether or not such indemnity, guaranty or assurance is in
writing or oral and regardless of any Borrower’s knowledge of the existence
thereof, and shall be in addition to any provision of the DIP Loan Documents
regarding reimbursement by Borrowers of costs, expenses or liabilities suffered
or incurred by DIP Agent or any DIP Lender.

2.5.

Bank Charges.  Borrowers shall pay to DIP Agent, within ten (10) days after
invoice prior to the occurrence of an Event of Default or on demand upon and
during the continuance of an Event of Default, any and all fees, costs or
expenses which DIP Agent or any DIP Lender pays to a bank or other similar
institution (including any fees paid by DIP Agent or any DIP Lender to any DIP
Participant) arising out of or in connection with (i) the forwarding to any
Borrower or any other Person on behalf of any Borrower by DIP Agent or any DIP
Lender of proceeds of any Revolver Loan made by DIP Lenders to any Borrower
pursuant to this Agreement and (ii) the depositing for collection by DIP Agent
or any DIP Lender of any Payment Item received or delivered to DIP Agent or any
DIP Lender on account of the Obligations.  Each Borrower acknowledges and agrees
that DIP Agent may charge such costs, fees and expenses to Borrowers based upon
DIP Agent’s good faith estimate of such costs, fees and expenses as they are
incurred by DIP Agent or any DIP Lender.

2.6.

Illegality.  Notwithstanding anything to the contrary contained elsewhere in
this Agreement, if (i) any change in any law or regulation or in the
interpretation thereof by any Governmental Authority charged with the
administration thereof shall make it unlawful for a DIP Lender to make or
maintain a LIBOR Loan or to give effect to its obligations as contemplated
hereby with respect to a LIBOR Loan or (ii) at any time such DIP Lender
determines that the making or continuance of any LIBOR Loan has become
impracticable as a result of a contingency occurring after the date hereof which
adversely affects the London





15

--------------------------------------------------------------------------------




interbank market, then such DIP Lender shall give, after such determination, DIP
Agent and Borrowers notice thereof and may thereafter (a) declare that LIBOR
Loans will not thereafter be made by such DIP Lender, whereupon any request by a
U.S. Borrower for a LIBOR Loan shall be deemed a request for a Base Rate Loan
unless such DIP Lender’s declaration shall be subsequently withdrawn (which
declaration shall be withdrawn promptly after the cessation of the circumstances
described in clause (i) or (ii) above); and (b) require that all outstanding
LIBOR Loans made by such DIP Lender be converted to Base Rate Loans, under the
circumstances of clause (i) or (ii) of this Section 2.6 insofar as such DIP
Lender determines the continuance of LIBOR Loans to be impracticable, in which
event all such LIBOR Loans shall be converted automatically to Base Rate Loans
as of the date of any Borrower’s receipt of the aforesaid notice from such DIP
Lender.

2.7.

Increased Costs.  

2.7.1.  If, by reason of any Change in Law:

(i)

any Recipient shall be subject to Taxes (other than (i) Indemnified Taxes, (ii)
Taxes described in clauses (b), (c) or (d) of the definition of Excluded Taxes,
or (iii) Connection Income Taxes) with respect to any Revolver Loan, Letter of
Credit, Commitment or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(ii)

any reserve (including any imposed by the Board of Governors), special deposits
or similar requirement against assets of, deposits with or for the account of,
or credit extended by, any DIP Lender or Letter of Credit Issuer shall be
imposed or deemed applicable or any other condition affecting its LIBOR Loans, a
Letter of Credit, any of the DIP Loan Documents or its obligation to make LIBOR
Loans, to participate in Letter of Credit obligations or to extend any other
credit hereunder shall be imposed on such DIP Lender or Letter of Credit Issuer;

and as a result thereof there shall be any increase in the cost to such DIP
Lender of agreeing to make or making, funding or maintaining LIBOR Loans (except
to the extent already included in the determination of the applicable LIBOR Rate
for LIBOR Loans), or to increase the costs to such DIP Lender or Letter of
Credit Issuer of participating in, issuing or maintaining any Letter of Credit,
or there shall be a reduction in the amount received or receivable by such DIP
Lender or Letter of Credit Issuer, then such DIP Lender or Letter of Credit
Issuer shall, promptly after determining the existence or amount of any such
increased costs or reduced amounts for which such DIP Lender or Letter of Credit
Issuer seeks payment hereunder, give Borrowers a certificate as to the amount of
such increased cost or reduced amounts thereof (with a copy to DIP Agent) and,
provided that any such additional amount shall be applicable to all customers of
such DIP Lender or Letter of Credit Issuer under loan facilities of the type
provided for under this Agreement, Borrowers shall pay to DIP Agent for the
account of such DIP Lender or Letter of Credit Issuer an additional amount
sufficient to indemnify such DIP Lender or Letter of Credit Issuer against such
increased costs or reduced amounts within ten (10) days after the receipt of
such certificate; provided, however, Borrowers shall pay such





16

--------------------------------------------------------------------------------




amount on the date of the receipt of such certificate upon and during the
continuance of an Event of Default hereunder.

2.7.2.  DIP Agent will promptly notify SRC and DIP Lenders if, in connection
with a Borrowing of, conversion to or continuation of a LIBOR Loan, (a) DIP
Agent determines that (i) Dollar deposits are not being offered to banks in the
London interbank Eurodollar market for the applicable Revolver Loan amount or
Interest Period, or (ii) adequate and reasonable means do not exist for
determining LIBOR for the applicable Interest Period; or (b) the Required DIP
Lenders determine for any reason that LIBOR for the applicable Interest Period
does not adequately and fairly reflect the cost to DIP Lenders of funding such
Revolver Loan.  Thereafter, the obligation of DIP Lenders to make or maintain
LIBOR Loans shall be suspended to the extent of the affected LIBOR Loan or
Interest Period until DIP Agent (upon instruction by the Required DIP Lenders)
revokes the notice.  Upon receipt of such notice, SRC may revoke any pending
request for a Borrowing, conversion or continuation of a LIBOR Loan or, failing
that, will be deemed to have submitted a request for a Base Rate Loan.

For purposes of this Section 2.7, all references to a DIP Lender or Letter of
Credit Issuer shall be deemed to include any bank holding company or bank parent
of such DIP Lender or Letter of Credit Issuer.

2.8.

Capital Adequacy.  If any DIP Lender or Letter of Credit Issuer determines that
after the date hereof any Change in Law has the effect of reducing the return on
any DIP Lender’s or Letter of Credit Issuer’s capital to a level below that
which such DIP Lender or Letter of Credit Issuer could have achieved (taking
into consideration such DIP Lender’s and its holding company’s policies or such
Letter of Credit Issuer’s and its holding company’s policies with respect to
capital adequacy immediately before such adoption, change or compliance and
assuming that such DIP Lender’s or Letter of Credit Issuer’s capital was fully
utilized prior to such adoption, change or compliance) but for such Change in
Law:

(i)

DIP Agent shall promptly, after its receipt of a certificate from such DIP
Lender or Letter of Credit Issuer setting forth such DIP Lender’s or Letter of
Credit Issuer’s determination of such occurrence, give notice thereof to
Borrowers and DIP Lenders; and

(ii)

provided that any such additional fee shall be applicable to all customers of
such DIP Lender or Letter of Credit Issuer under loan facilities of the type
provided for under this Agreement, Borrowers shall pay to DIP Agent, for the
account of such DIP Lender or Letter of Credit Issuer, as an additional fee from
time to time, within ten (10) days of such notice prior to the occurrence of an
Event of Default or on demand upon and during the continuance of an Event of
Default, such amount as such DIP Lender or Letter of Credit Issuer certifies to
be the amount reasonably calculated to compensate such DIP Lender or Letter of
Credit Issuer for such reduction.

Such certificate will set forth, in reasonable detail, the nature of the
occurrence giving rise to such compensation, the additional amount or amounts to
be paid to such DIP Lender or Letter of Credit Issuer (including the basis for
such DIP Lender’s or Letter of Credit Issuer’s determination of such amount),
and the method by which such amounts were determined.  In





17

--------------------------------------------------------------------------------




determining such amount, such DIP Lender or Letter of Credit Issuer may use any
reasonable averaging and attribution method.  For purposes of this Section 2.8,
all references to a DIP Lender or Letter of Credit Issuer shall be deemed to
include any bank holding company or bank parent of such DIP Lender or Letter of
Credit Issuer.  Notwithstanding the foregoing, Borrowers shall not be liable to
DIP Agent, any DIP Lender or Letter of Credit Issuer for any amounts claimed
under this Section 2.8 in connection with events that occurred more than 180
days before Borrowers’ receipt of a DIP Lender’s or Letter of Credit Issuer’s
certificate claiming entitlement to such compensation.

2.9.

Funding Losses.  If for any reason (other than due to a default by a DIP Lender
or as a result of a DIP Lender’s refusal to honor a LIBOR Loan request due to
circumstances described in Section 2.6 or 2.7 hereof) (i) a Borrowing of, or
conversion to or continuation of, LIBOR Loans does not occur on the date
specified therefor in a Notice of Borrowing or Notice of Conversion/
Continuation (whether or not withdrawn), (ii) if any repayment (including any
conversions pursuant to Section 2.1.2 hereof) of any of its LIBOR Loans occurs
on a date that is not the last day of an Interest Period applicable thereto,
(iii) a DIP Lender (other than a Defaulting DIP Lender) is required to assign a
LIBOR Loan prior to the end of its Interest Period pursuant to Section 12.17, or
(iv) if for any reason Borrowers default in their obligation to repay LIBOR
Loans when required by the terms of this Agreement, then Borrowers shall jointly
and severally pay to DIP Agent, for the ratable benefit of the affected DIP
Lenders, within ten (10) days after DIP Agent’s or an affected DIP Lender’s
demand therefor, DIP Agent’s customary administrative charges and to each DIP
Lender all resulting losses and expenses, including loss of anticipated profits
and any loss or expense arising from liquidation or redeployment of funds or
from fees payable to terminate deposits of matching funds.  Borrowers shall pay
such amount upon presentation by DIP Agent of a statement setting forth the
amount and DIP Agent’s calculation thereof pursuant hereto, which statement
shall be deemed true and correct absent manifest error.  For purposes of this
Section 2.9, all references to a DIP Lender shall be deemed to include any bank
holding company or bank parent of such DIP Lender.  DIP Lenders shall not be
required to purchase Dollar deposits in any interbank or offshore Dollar market
to fund any LIBOR Loan, but this Section 2.9 shall apply as if each DIP Lender
had purchased such deposits.

2.10.

Maximum Interest.  Regardless of any provision contained in any of the DIP Loan
Documents, in no contingency or event whatsoever shall the aggregate of all
amounts that are contracted for, charged or received by DIP Agent and DIP
Lenders pursuant to the terms of this Agreement or any of the other DIP Loan
Documents and that are deemed interest under Applicable Law exceed the highest
rate permissible under any Applicable Law.  No agreements, conditions,
provisions or stipulations contained in this Agreement or any of the other DIP
Loan Documents or the exercise by DIP Agent of the right to accelerate the
payment or the maturity of all or any portion of the Obligations, or the
exercise of any option whatsoever contained in any of the DIP Loan Documents, or
the prepayment by any or all Borrowers of any of the Obligations, or the
occurrence of any contingency whatsoever, shall entitle DIP Agent or any DIP
Lender to charge or receive, in any event, interest or any charges, amounts,
premiums or fees deemed interest by Applicable Law (such interest, charges,
amounts, premiums and fees referred to herein collectively as “Interest”) in
excess of the Maximum Rate and in no event shall any Borrower be obligated to
pay Interest exceeding such Maximum Rate, and all agreements, conditions or
stipulations, if any, which may in any event or contingency whatsoever operate
to





18

--------------------------------------------------------------------------------




bind, obligate or compel any Borrower to pay Interest exceeding the Maximum Rate
shall be without binding force or effect, at law or in equity, to the extent
only of the excess of Interest over such Maximum Rate.  If any Interest is
charged or received in excess of the Maximum Rate (“Excess”), each Borrower
acknowledges and stipulates that any such charge or receipt shall be the result
of an accident and bona fide error, and such Excess, to the extent received,
shall be applied first to reduce the principal Obligations and the balance, if
any, returned to Borrowers, it being the intent of the parties hereto not to
enter into a usurious or otherwise illegal relationship.  The right to
accelerate the maturity of any of the Obligations does not include the right to
accelerate any Interest that has not otherwise accrued on the date of such
acceleration, and DIP Agent and DIP Lenders do not intend to collect any
unearned Interest in the event of any such acceleration.  Each Borrower
recognizes that, with fluctuations in the rates of interest set forth in Section
2.1.1 of this Agreement and in the Maximum Rate, such an unintentional result
could inadvertently occur.  All monies paid to DIP Agent or any DIP Lender
hereunder or under any of the other DIP Loan Documents, whether at maturity or
by prepayment, shall be subject to any rebate of unearned Interest as and to the
extent required by Applicable Law.  By the execution of this Agreement, each
Borrower covenants that (i) the credit or return of any Excess shall constitute
the acceptance by such Borrower of such Excess, and (ii) no Borrower shall seek
or pursue any other remedy, legal or equitable, against DIP Agent or any DIP
Lender, based in whole or in part upon contracting for, charging or receiving
any Interest in excess of the Maximum Rate.  For the purpose of determining
whether or not any Excess has been contracted for, charged or received by DIP
Agent or any DIP Lender, all Interest at any time contracted for, charged or
received from any or all Borrowers in connection with any of the DIP Loan
Documents shall, to the extent permitted by Applicable Law, be amortized,
prorated, allocated and spread in equal parts throughout the full term of the
Obligations.  Borrowers, DIP Agent and DIP Lenders shall, to the maximum extent
permitted under Applicable Law, (i) characterize any non-principal payment as an
expense, fee or premium rather than as Interest and (ii) exclude voluntary
prepayments and the effects thereof.  The provisions of this Section 2.10 shall
be deemed to be incorporated into every DIP Loan Document (whether or not any
provision of this Section is referred to therein).  All such DIP Loan Documents
and communications relating to any Interest owed by any or all Borrowers and all
figures set forth therein shall, for the sole purpose of computing the extent of
Obligations, be automatically recomputed by Borrowers, and by any court
considering the same, to give effect to the adjustments or credits required by
this Section 2.10.

SECTION 3.  LOAN ADMINISTRATION

3.1.

Manner of Borrowing and Funding Revolver Loans.

 Borrowings under the Commitments established pursuant to Section 1.1 hereof
shall be made and funded as follows:

3.1.1.  Notice of Borrowing.

(i)

Whenever U.S. Borrowers desire to make a Borrowing under Section 1.1 of this
Agreement, U.S. Borrowers shall give DIP Agent prior written notice (which may
be by internet or telephonic notice promptly confirmed in writing) of such
Borrowing request (a “Notice of Borrowing”), which shall be in the form of
Exhibit C annexed hereto and signed by an authorized officer of SRC.  Such
Notice of Borrowing shall be given by such U.S. Borrower no later than 12:00
noon at the office of DIP Agent





19

--------------------------------------------------------------------------------




designated by DIP Agent from time to time (a) on the Business Day of the
requested funding date of such Borrowing, in the case of Base Rate Loans, and
(b) at least three (3) Business Days prior to the requested funding date of such
Borrowing, in the case of LIBOR Loans.  Notices received after 12:00 noon shall
be deemed received on the next Business Day. The Revolver Loans made by each DIP
Lender on the Closing Date shall be made as Base Rate Loans and thereafter may
be made or continued as or converted into Base Rate Loans or LIBOR Loans. Each
Notice of Borrowing (or telephonic notice thereof) shall be irrevocable and
shall specify (a) the principal amount of the Borrowing, (b) the date of
Borrowing (which shall be a Business Day), (c) whether the Borrowing is to
consist of Base Rate Loans or LIBOR Loans, (d) in the case of LIBOR Loans, the
duration of the Interest Period to be applicable thereto, and (e) the account of
U.S. Borrowers to which the proceeds of such Borrowing are to be disbursed. U.S.
Borrowers may not request any LIBOR Loans if an Event of Default exists.

(ii)

Unless payment is otherwise timely made by Borrowers, the becoming due of any
amount required to be paid under this Agreement or any of the other DIP Loan
Documents with respect to any Obligations (whether as principal, accrued
interest, fees or other charges, including Extraordinary Expenses, Bank Product
Obligations, and the repayment of any Letter of Credit Outstandings) shall be
deemed irrevocably to be a request (without any requirement for the submission
of a Notice of Borrowing) for Revolver Loans on the due date of, and in an
aggregate amount required to pay, such Obligations, and the proceeds of such
Revolver Loans may be disbursed by way of direct payment of the relevant
Obligation and shall bear interest as a Revolver Loan.  Neither DIP Agent nor
any DIP Lender shall have any obligation to Borrowers to honor any deemed
request for a Revolver Loan after the Commitment Termination Date, when an Out
of Formula Condition exists or would result therefrom, or when any condition
precedent set forth in Section 10 hereof is not satisfied, but may do so in
their discretion and without regard to the existence of, and without being
deemed to have waived, any Default or Event of Default and regardless of whether
such Revolver Loan is funded after the Commitment Termination Date. DIP Lenders
may fund Professional Fees as provided in the DIP Financing Orders, and all such
fundings, if made, shall constitute Revolver Loans. In addition, DIP Agent may,
at its option, charge such Obligations against any operating, investment or
other account of a Borrower maintained with DIP Agent or any of its Affiliates.

(iii)

As an accommodation to Borrowers, DIP Agent and DIP Lenders may permit
electronic requests for Borrowings and shall permit electronic transmittal of
instructions, authorizations, agreements or reports to DIP Agent by Borrowers.
 Neither DIP Agent nor any DIP Lender shall have any liability to any Borrower
for any loss or damage suffered by such Borrower as a result of DIP Agent’s or
any DIP Lender’s honoring of any requests, execution of any instructions,
authorizations or agreements or reliance on any reports communicated to it
electronically and purporting to have been sent to DIP Agent or DIP Lenders by a
Borrower, and neither DIP Agent nor any DIP Lender shall have any duty to verify
the origin of any such communication or the identity or authority of the Person
sending it.





20

--------------------------------------------------------------------------------




(iv)

If Borrowers maintain any disbursement account with DIP Agent or any Affiliate
of DIP Agent, then presentation for payment of any Payment Item when there are
insufficient funds to cover it shall be deemed to be a request by U.S. Borrowers
for a Revolver Loan on the date of such presentation, in the amount of the
Payment Item. The proceeds of such Revolver Loan may be disbursed directly to
the disbursement account or other appropriate account.

3.1.2.  Fundings by DIP Lenders.  Subject to its receipt of notice from DIP
Agent of a Notice of Borrowing as provided in Section 3.1.1(i) (except in the
case of a deemed request by a U.S. Borrower for a Revolver Loan as provided in
Sections 3.1.1(ii), 3.1.1(iv) or 3.1.3(ii) hereof, in which event no Notice of
Borrowing need be submitted), each DIP Lender shall timely honor its Commitment
by funding its Pro Rata share of each Borrowing of Revolver Loans that is
properly requested by a U.S. Borrower and that such U.S. Borrower is entitled to
receive under this Agreement.  DIP Agent shall endeavor to notify DIP Lenders of
each Notice of Borrowing (or deemed request for a Borrowing pursuant to Sections
3.1.1(ii) or 3.1.1(iv) hereof) by 12:00 noon on the proposed funding date (in
the case of Base Rate Loans) or by 3:00 p.m. at least two (2) Business Days
before the proposed funding date (in the case of LIBOR Loans).  Each DIP Lender
shall deposit with DIP Agent an amount equal to its Pro Rata share of the
Borrowing requested or deemed requested by such U.S. Borrower at DIP Agent’s
designated bank in immediately available funds not later than 2:00 p.m. on the
date of funding of such Borrowing, unless DIP Agent’s notice to DIP Lenders is
received after 12:00 noon on the proposed funding date, in which event DIP
Lenders shall deposit with DIP Agent their respective Pro Rata shares of the
requested Borrowing on or before 11:00 a.m. of the next Business Day. Subject to
its receipt of such amounts from DIP Lenders, DIP Agent shall make the proceeds
of the Revolver Loans received by it available to such U.S. Borrower by
disbursing such proceeds in accordance with such U.S. Borrower’s disbursement
instructions set forth in the applicable Notice of Borrowing.  Neither DIP Agent
nor any DIP Lender shall have any liability on account of any delay by any bank
or other depository institution in treating the proceeds of any Revolver Loan as
collected funds or any delay in receipt, or any loss, of funds that constitute a
Revolver Loan, the wire transfer of which was initiated by DIP Agent in
accordance with wiring instructions provided to DIP Agent.  Unless DIP Agent
shall have been notified in writing by a DIP Lender prior to the proposed time
of funding that such DIP Lender does not intend to deposit with DIP Agent an
amount equal such DIP Lender’s Pro Rata share of the requested Borrowing (or
deemed request for a Borrowing pursuant to Sections 3.1.1(ii), or 3.1.1(iv)
hereof), DIP Agent may assume that such DIP Lender has deposited or promptly
will deposit its share with DIP Agent, and DIP Agent may in its discretion
disburse a corresponding amount to such U.S. Borrower on the applicable funding
date.  If a DIP Lender’s Pro Rata share of such Borrowing or of any settlement
pursuant to Section 3.1.3(i) is not in fact deposited with DIP Agent, then, if
DIP Agent has disbursed to such U.S. Borrower an amount corresponding to such
share, then such DIP Lender agrees to pay, and in addition Borrowers jointly and
severally agree to repay, to DIP Agent forthwith on demand such corresponding
amount, together with interest thereon, for each day from the date such amount
is disbursed by DIP Agent to or for the benefit of such U.S. Borrower until the
date such amount is paid or repaid to DIP Agent, (a) in the case of Borrowers,
at the interest rate applicable to such Borrowing and (b) in the case of such
DIP Lender, at the Federal Funds Rate.  If such DIP Lender repays to DIP Agent
such corresponding amount, such amount so repaid shall constitute a Revolver
Loan, and if both such DIP Lender and Borrowers shall have repaid such
corresponding amount, DIP Agent shall promptly return to





21

--------------------------------------------------------------------------------




Borrowers such corresponding amount in same day funds.  A notice from DIP Agent
submitted to any DIP Lender with respect to amounts owing under this Section
3.1.2 shall be conclusive, absent manifest error.

3.1.3.  Settlement and Settlement Loans.

(i)

In order to facilitate the administration of the Revolver Loans under this
Agreement, DIP Lenders agree (which agreement shall be solely between DIP
Lenders and DIP Agent and shall not be for the benefit of or enforceable by any
Borrower) that settlement among them with respect to the Revolver Loans may take
place on a periodic basis on dates determined from time to time by DIP Agent
(each a “Settlement Date”), which may occur before or after the occurrence or
during the continuance of a Default or Event of Default and whether or not all
of the conditions set forth in Section 10 of this Agreement have been met.  On
each Settlement Date, payment shall be made by or to each DIP Lender in the
manner provided herein and in accordance with the Settlement Report delivered by
DIP Agent to DIP Lenders with respect to such Settlement Date so that, as of
each Settlement Date and after giving effect to the transaction to take place on
such Settlement Date, each DIP Lender shall hold its Pro Rata share of all
Revolver Loans and participations in Letter of Credit Outstandings then
outstanding.  DIP Agent shall request settlement with DIP Lenders on a basis not
less frequently than once every five (5) Business Days.

(ii)

Between Settlement Dates, DIP Agent may request BofA to advance, and BofA may,
but shall in no event be obligated to, advance to U.S. Borrowers out of BofA’s
own funds the entire principal amount of any Borrowing of Revolver Loans
requested or deemed requested pursuant to this Agreement (any such Revolver Loan
funded exclusively by BofA being referred to as a “Settlement Loan”).  Each
Settlement Loan shall constitute a Revolver Loan hereunder and shall be subject
to all of the terms, conditions and security applicable to other Revolver Loans,
except that all payments thereon shall be payable to BofA solely for its own
account.  The obligation of Borrowers to repay such Settlement Loans to BofA
shall be evidenced by the records of BofA and need not be evidenced by any
promissory note.  DIP Agent shall not request BofA to make any Settlement Loan
if (a) DIP Agent shall have received written notice from any DIP Lender that one
or more of the applicable conditions precedent set forth in Section 10 hereof
will not be satisfied on the requested funding date for the applicable Borrowing
or (b) the requested Borrowing would exceed the amount of Availability on the
funding date or would cause the then outstanding principal balance of all
Settlement Loans to exceed 12.5% of the aggregate Commitments.  BofA shall not
be required to determine whether the applicable conditions precedent set forth
in Section 10 hereof have been satisfied or the requested Borrowing would exceed
the amount of Availability on the funding date applicable thereto prior to
making, in its sole discretion, any Settlement Loan.  On each Settlement Date,
or, if earlier, upon demand by DIP Agent for payment thereof, the then
outstanding Settlement Loans shall be immediately due and payable.  As provided
in Sections 3.1.1(ii) and 3.1.1(iv), U.S. Borrowers shall be deemed to have
requested (without the necessity of submitting any Notice of Borrowing) Revolver
Loans to be made on each Settlement Date in the amount of all outstanding
Settlement Loans and to have DIP Agent cause the proceeds of such Revolver Loans
to be applied to the





22

--------------------------------------------------------------------------------




repayment of such Settlement Loans and interest accrued thereon.  DIP Agent
shall notify DIP Lenders of the outstanding balance of Revolver Loans prior to
12:00 noon on each Settlement Date, and each DIP Lender (other than BofA) shall
deposit with DIP Agent (without setoff, counterclaim or reduction of any kind)
an amount equal to its Pro Rata share of the amount of Revolver Loans deemed
requested in immediately available funds not later than 2:00 p.m. on such
Settlement Date, and without regard to whether any of the conditions precedent
set forth in Section 10 hereof are satisfied or the Commitment Termination Date
has occurred. The proceeds of Settlement Loans may be used solely for purposes
for which Revolver Loans generally may be used in accordance with Section 1.1.3
hereof.  If any amounts received by BofA in respect of any Settlement Loans are
later required to be returned or repaid by BofA to any or all Borrowers or any
other Obligor or their respective representatives or successors-in-interest,
whether by court order, settlement or otherwise, other DIP Lenders shall, upon
demand by BofA with notice to DIP Agent, pay to DIP Agent for the account of
BofA, an amount equal to each other DIP Lender’s Pro Rata share of all such
amounts required to be returned by BofA.

3.1.4.  Disbursement Authorization.  Each U.S. Borrower hereby irrevocably
authorizes DIP Agent to disburse the proceeds of each Revolver Loan requested by
any U.S. Borrower, or deemed to be requested pursuant to Section 3.1.1 or
Section 3.1.3(ii), as follows:  (i) the proceeds of each Revolver Loan requested
under Section 3.1.1(i) shall be disbursed by DIP Agent in accordance with the
terms of the written disbursement letter from U.S. Borrowers in the case of the
initial Borrowing, and, in the case of each subsequent Borrowing, by wire
transfer to such bank account as may be agreed upon by any U.S. Borrower and DIP
Agent from time to time or elsewhere if pursuant to a written direction from
such Borrower; and (ii) the proceeds of each Revolver Loan requested under
Sections 3.1.1(ii), 3.1.1(iv) or 3.1.3(ii) shall be disbursed by DIP Agent by
way of direct payment of the relevant interest or other Obligation.  Any
Revolver Loan proceeds received by any U.S. Borrower or in payment of any of the
Obligations shall be deemed to have been received by all Borrowers.

3.2.

Defaulting DIP Lender.

3.2.1.  Reallocation of Pro Rata Share; Amendments.  For purposes of determining
DIP Lenders’ obligations to fund or participate in Revolver Loans or Letters of
Credit, DIP Agent may exclude the Commitments and Revolver Loans of any
Defaulting DIP Lender(s) from the calculation of Pro Rata shares.  A Defaulting
DIP Lender shall have no right to vote on any amendment, waiver or other
modification of a DIP Loan Document, except as provided in Section 12.9.1.

3.2.2.  Payments; Fees.  DIP Agent may, in its discretion, receive and retain
any amounts payable to a Defaulting DIP Lender under the DIP Loan Documents, and
a Defaulting DIP Lender shall be deemed to have assigned to DIP Agent such
amounts until all Obligations owing to DIP Agent, non-Defaulting DIP Lenders and
other DIP Secured Parties have been paid in full.  DIP Agent, in its discretion,
may use such amounts to cover the Defaulting DIP Lender’s defaulted obligations,
to Cash Collateralize such Defaulting DIP Lender’s Fronting Exposure, to
readvance the amounts to U.S. Borrowers, or to repay Obligations.  A DIP Lender
shall not be entitled to receive any fees accruing hereunder during the period
in which it is a Defaulting DIP Lender, and the unfunded portion of its
Commitment





23

--------------------------------------------------------------------------------




shall be disregarded for purposes of calculating the unused commitment fee under
Section 2.2.2. If any Letter of Credit Outstandings owing to a Defaulted DIP
Lender are reallocated to other DIP Lenders, fees attributable to such Letter of
Credit Outstandings under Section 2.2.3 shall be paid to such other DIP Lenders.
 DIP Agent shall be paid all fees attributable to Letter of Credit Outstandings
that are not reallocated.

3.2.3.  Status; Cure.  DIP Agent may determine in its discretion that a DIP
Lender constitutes a Defaulting DIP Lender and the effective date of such status
shall be conclusive and binding on all parties, absent manifest error.
 Borrowers, DIP Agent and Letter of Credit Issuer may agree in writing that a
DIP Lender has ceased to be a Defaulting DIP Lender, whereupon Pro Rata shares
shall be reallocated without exclusion of the reinstated DIP Lender’s
Commitments and Revolver Loans, and the Revolver Commitments and other exposures
under the Revolver Commitments shall be reallocated among DIP Lenders and
settled by DIP Agent (with appropriate payments by the reinstated DIP Lender,
including payment of any breakage costs for reallocated LIBOR Loans) in
accordance with the readjusted Pro Rata shares.  Unless expressly agreed by
Borrowers, DIP Agent and Letter of Credit Issuer, no reinstatement of a
Defaulting DIP Lender shall constitute a waiver or release of claims against
such DIP Lender. The failure of any DIP Lender to fund a Revolver Loan, to make
a payment in respect of Letter of Credit Outstandings or otherwise to perform
obligations hereunder shall not relieve any other DIP Lender of its obligations
under any DIP Loan Document, and no DIP Lender shall be responsible for any
default by another DIP Lender.

3.3.

Special Provisions Governing LIBOR Loans.

3.3.1.  Number of LIBOR Loans.  In no event may the number of LIBOR Loans
outstanding at any time to any DIP Lender exceed seven (7).

3.3.2.  Minimum Amounts.  Each Borrowing of LIBOR Loans pursuant to Section
3.1.1(i), and each continuation of or conversion to LIBOR Loans pursuant to
Section 2.1.2 hereof, shall be in a minimum amount of $3,000,000 and integral
multiples of $500,000 in excess of that amount.

3.3.3.  LIBOR Lending Office.  Each DIP Lender’s initial LIBOR Lending Office is
set forth opposite its name on Schedule 14.9 hereto.  Each DIP Lender shall have
the right at any time and from time to time to designate a different office of
itself or of any Affiliate as such DIP Lender’s LIBOR Lending Office, and to
transfer any outstanding LIBOR Loans to such LIBOR Lending Office.  No such
designation or transfer shall result in any liability on the part of Borrowers
for increased costs or expenses resulting solely from such designation or
transfer (except any such transfer that is made by a DIP Lender pursuant to
Section 2.6 or Section 2.7 hereof, or otherwise for the purpose of complying
with Applicable Law).  Increased costs or expenses resulting from a change in
Applicable Law occurring subsequent to any such designation or transfer shall be
deemed not to result solely from such designation or transfer.  To the extent
commercially feasible, each DIP Lender shall designate an alternate LIBOR
Lending Office with respect to LIBOR Loans to reduce the risk of Borrowers’
liability to such DIP Lender under Sections 2.7 and 2.8 and to avoid the type of
advance under Section 2.6, so long as such designation is not commercially
unreasonable under the circumstances.





24

--------------------------------------------------------------------------------




3.3.4.  Funding of LIBOR Loans.  Each DIP Lender may, if it so elects, fulfill
its obligation to make, continue or convert LIBOR Loans hereunder by causing one
of its foreign branches or Affiliates (or an international banking facility
created by such DIP Lender) to make or maintain such LIBOR Loans; provided,
however, that such LIBOR Loans shall nonetheless be deemed to have been made and
to be held by such DIP Lender, and the obligation of Borrowers to repay such
LIBOR Loans shall nevertheless be to such DIP Lender for the account of such
foreign branch, Affiliate or international banking facility.  The calculation of
all amounts payable to DIP Lender under Sections 2.7 and 2.9 shall be made as if
each DIP Lender had actually funded or committed to fund its LIBOR Loans through
the purchase of an underlying deposit in an amount equal to the amount of such
LIBOR Loans and having a maturity comparable to the relevant Interest Period
 for such LIBOR Loans; provided, however, each DIP Lender may fund its LIBOR
Loans in any manner it deems fit and the foregoing presumption shall be utilized
only for the calculation of amounts payable under Section 2.7 and Section 2.9.

3.4.

Borrowers’ Representative.  Each Borrower hereby irrevocably appoints SRC, and
SRC agrees to act under this Agreement, as the agent and representative of SRC
and each other Borrower for all purposes under this Agreement, including
requesting Borrowings, selecting whether any Revolver Loan or portion thereof is
to bear interest as a Base Rate Loan or a LIBOR Loan, and receiving account
statements and other notices and communications to Borrowers (or any of them)
from DIP Agent.  DIP Agent may rely, and shall be fully protected in relying, on
any Notice of Borrowing, disbursement instructions, reports, information,
Borrowing Base Certificate, or any other notice or communication made or given
by SRC, whether in its own name, on behalf of any Borrower, or on behalf of “the
Borrowers,” and DIP Agent shall have no obligation to make any inquiry or
request any confirmation from or on behalf of any other Borrower as to the
binding effect on such Borrower of any such Notice of Borrowing, instruction,
report, information, Borrowing Base Certificate, or other notice or
communication, nor shall the joint and several character of Borrowers’ liability
for the Obligations be affected; provided that the provisions of this Section
3.4 shall not be construed so as to preclude any U.S. Borrower from directly
requesting Borrowings or any Borrower from taking other actions permitted to be
taken by “a Borrower” hereunder.  DIP Agent may maintain a single Loan Account
in the name of “SRC” hereunder, and each future Borrower shall be deemed to have
agreed to such arrangement and to have confirmed that such arrangement shall
have no effect on the joint and several character of such Borrower’s liability
for the Obligations.

3.5.

All Revolver Loans to Constitute One Obligation.  The Revolver Loans, Letter of
Credit Outstandings and other Obligations shall constitute one general
obligation of Borrowers and (unless otherwise expressly provided in any DIP
Security Document) shall be secured by DIP Agent’s Lien upon all of the
Collateral; provided, however, that DIP Agent and each DIP Lender shall be
deemed to be a creditor of each Borrower and the holder of a separate claim
against each Borrower to the extent of any Obligations jointly and severally
owed by Borrowers to DIP Agent or such DIP Lender.

SECTION 4.  PAYMENTS

4.1.

General Repayment Provisions.  All payments (including all prepayments) of
principal of and interest on the Revolver Loans, Letters of Credit and other
Obligations that are





25

--------------------------------------------------------------------------------




payable to DIP Agent or any DIP Lender shall be made to DIP Agent in Dollars
without any offset or counterclaim and free and clear of (and without deduction
for) any present or future Taxes, and, with respect to payments made other than
by application of balances in the Payment Account, in immediately available
funds not later than 12:00 noon on the due date (and payment made after such
time on the due date to be deemed to have been made on the next succeeding
Business Day).  All payments received by DIP Agent shall be distributed by DIP
Agent in accordance with Section 4.6 hereof, subject to the rights of offset
that DIP Agent may have as to amounts otherwise to be remitted to a particular
DIP Lender by reason of amounts due DIP Agent from such DIP Lender under any of
the DIP Loan Documents.  Borrowers agree that, subject to the terms herein, in
the Intercreditor Agreements, and in the DIP Financing Orders, DIP Agent shall
have the continuing, exclusive right to apply and reapply payments and proceeds
of Collateral against the Obligations, in such manner as DIP Agent deems
advisable, but whenever possible, any prepayment of Revolver Loans shall be
applied first to Base Rate Loans and then to LIBOR Loans.

4.2.

Repayment of Revolver Loans.

4.2.1.  Payment of Principal.  The outstanding principal amounts with respect to
the Revolver Loans shall be repaid as follows:

(i)

On each date that a Borrower (or a representative of creditors of a Borrower),
DIP Agent or a DIP Lender shall receive any cash proceeds of ABL Priority
Collateral consisting of Accounts or Inventory, to the extent of such proceeds,
provided that, until the Court enters the Final DIP Financing Order or other
order authorizing the roll up of the Pre-Petition ABL Obligations into the
Obligations, such proceeds shall be presumed to constitute and arise from
Pre-Petition ABL Priority Collateral and shall be applied first to the
Pre-Petition ABL Obligations before application to the Obligations.

(ii)

Any portion of the Revolver Loans consisting of the principal amount of Base
Rate Loans shall be paid by Borrowers to DIP Agent, for the Pro Rata benefit of
DIP Lenders (or, in the case of Settlement Loans, for the sole benefit of BofA)
unless timely converted to a LIBOR Loan in accordance with this Agreement,
immediately upon (a) the Revolver Maturity Date, and (b) in the case of
Settlement Loans, the earlier of BofA’s demand for payment or on each Settlement
Date with respect to all Settlement Loans outstanding on such date.

(iii)

Any portion of the Revolver Loans consisting of the principal amount of LIBOR
Loans shall be paid by Borrowers to DIP Agent, for the Pro Rata benefit of DIP
Lenders, unless converted to a Base Rate Loan or continued as a LIBOR Loan in
accordance with the terms of this Agreement, immediately upon (a) the last day
of the Interest Period applicable thereto and (b) the Revolver Maturity Date.
 In no event shall Borrowers be authorized to make a voluntary prepayment with
respect to any Revolver Loan outstanding as a LIBOR Loan prior to the last day
of the Interest Period applicable thereto unless (x) otherwise agreed in writing
by DIP Agent or Borrowers are otherwise expressly authorized or required by any
other provision of this Agreement to pay any LIBOR Loan outstanding on a date
other than the last day of the Interest Period applicable thereto, and (y)
Borrowers pay to DIP Agent, for the Pro Rata benefit of DIP





26

--------------------------------------------------------------------------------




Lenders, concurrently with any prepayment of a LIBOR Loan, any amount due DIP
Agent and DIP Lenders under Section 2.9 hereof as a consequence of such
prepayment.

(iv)

Notwithstanding anything to the contrary contained elsewhere in this Agreement,
if an Out of Formula Condition shall exist, Borrowers shall, on the sooner to
occur of DIP Agent’s demand or the first Business Day after Borrowers’ Knowledge
of such Out of Formula Condition, repay the outstanding Revolver Loans that are
Base Rate Loans in an amount sufficient to reduce the aggregate unpaid principal
amount of all Revolver Loans by an amount sufficient to eliminate the Out of
Formula Condition; and, if such payment of Base Rate Loans is not sufficient to
eliminate the Out of Formula Condition, then Borrowers shall immediately, at
Borrowers’ option, either (a) deposit with DIP Agent, for the Pro Rata benefit
of DIP Lenders, for application to any outstanding Revolver Loans bearing
interest as LIBOR Loans as the same become due and payable (whether at the end
of the applicable Interest Periods or on the Revolver Maturity Date) cash in an
amount sufficient to eliminate such Out of Formula Condition, to be held by DIP
Agent pending disbursement of same to DIP Lenders, but subject to DIP Agent’s
Lien thereon and rights of offset with respect thereto, or (b) pay the Revolver
Loans outstanding as LIBOR Loans to the extent necessary to eliminate such Out
of Formula Condition and also pay to DIP Agent for the Pro Rata benefit of DIP
Lenders any and all amounts required by Section 2.9 hereof to be paid by reason
of the prepayment of a LIBOR Loan prior to the last day of the Interest Period
applicable thereto.

4.2.2.  Payment of Interest.  Interest accrued on the Revolver Loans shall be
due and payable on (i) the first calendar day of each month (for the immediately
preceding month), computed through the last calendar day of the preceding month,
with respect to any Revolver Loan (whether a Base Rate Loan or LIBOR Loan) and
(ii) the last day of the applicable Interest Period in the case of a LIBOR Loan.
All accrued interest shall be paid by Borrowers on the Commitment Termination
Date. With respect to any Base Rate Loan converted into a LIBOR Loan pursuant to
Section 2.1.2 on a day when interest would not otherwise have been payable with
respect to such Base Rate Loan, accrued interest to the date of such conversion
on the amount of such Base Rate Loan so converted shall be paid on the
conversion date.

4.3.

Mandatory Prepayments.

4.3.1.  Collections of Proceeds.  In the event any proceeds are received from
any sale, lease, collection, or other disposition of any Collateral or from any
loss, destruction or condemnation of any Collateral, in each case exclusive of
proceeds of Inventory, but inclusive of Term Loan Priority Collateral, such
proceeds shall be applied as a mandatory prepayment of the Obligations with the
effect stated in Section 4.3.2, provided that if the proceeds are derived from
(i) Pre-Petition ABL Priority Collateral, such proceeds may be applied first to
the Pre-Petition ABL Obligations or (ii) Term Loan Priority Collateral, such
proceeds shall be applied first to the Full Payment of the Term Loan Obligations
in accordance with the Intercreditor Agreements, then to the Pre-Petition ABL
Obligations until Full Payment thereof, and then to the Obligations until Full
Payment thereof; provided, however, that so long as no Event of Default exists,
Borrowers shall not be required to prepay any portion of such proceeds on
account of any LIBOR Loan on any day that is not the last day of the applicable
Interest





27

--------------------------------------------------------------------------------




Period if such prepayment would trigger payment of any amount under Section 2.9
so long as such portion of such proceeds is deposited into a segregated Deposit
Account of Borrowers maintained with BofA until such time as such prepayment
would not trigger payment of any amount under Section 2.9.

4.3.2.  Application of Prepayments.  Prepayments made pursuant to Section 4.3.1
and applied to the Obligations shall reduce both the Obligations, if applied to
the Revolver Loans, shall reduce the Revolver Commitments on a dollar-for-dollar
basis, and shall be applied first to Base Rate Loans and then to LIBOR Loans in
direct order of maturity.

4.4.

Payment of Other Obligations.  The balance of the Obligations requiring the
payment of money, including the Letter of Credit Outstandings and Extraordinary
Expenses incurred by DIP Agent or any DIP Lender, shall be repaid by Borrowers
to DIP Agent for allocation among DIP Agent and DIP Lenders at the times for
payment provided in the DIP Loan Documents, or, if no time of payment is
otherwise specified in the DIP Loan Documents, on demand.

4.5.

Marshaling; Payments Set Aside.  Neither DIP Agent nor any DIP Lender shall be
under any obligation to marshal any assets in favor of any Borrower or any other
Obligor or against or in payment of any or all of the Obligations.  To the
extent that any Borrower makes a payment or payments to DIP Agent or any DIP
Lender or any of such Persons receives payment from the proceeds of any
Collateral or exercises its right of setoff, and such payment or payments or the
proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other Person, then to the extent of any
loss by DIP Agent or DIP Lenders, the Obligations or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor, shall be
revived and continued in full force and effect as if such payment or proceeds
had not been made or received and any such enforcement or setoff had not
occurred. The provisions of the immediately preceding sentence of this Section
4.5 shall survive Full Payment of the Obligations.

4.6.

Allocation of Payments and Collections.

4.6.1.  Application.  Payments made by Borrowers hereunder and collections of
proceeds of Collateral shall be applied as among the Obligations, Pre-Petition
ABL Obligations and Term Loan Obligations as set forth herein and in the DIP
Financing Orders and, to the extent applied to the Obligations, shall be applied
(a) first, as specifically required or authorized herein; (b) second, to
Obligations then due and owing; and (c) third, as determined by DIP Agent in its
discretion.

4.6.2.  Post-Default Allocation.  Notwithstanding anything in any DIP Loan
Document to the contrary, during an Event of Default, monies to be applied to
the Obligations, whether arising from payments by Obligors, realization on
Collateral, setoff or otherwise, shall be allocated as follows:





28

--------------------------------------------------------------------------------




(i)

first, to DIP Agent to pay principal and accrued interest on any portion of the
Revolver Loans which DIP Agent may have advanced on behalf of any DIP Lender and
for which DIP Agent has not been reimbursed by such DIP Lender or any Borrower;

(ii)

second, to BofA to pay the principal and accrued interest on any portion of the
Settlement Loans outstanding, to be shared with any DIP Lenders (other than
Defaulting DIP Lenders) that have acquired a participating interest in such
Settlement Loans;

(iii)

third, to the extent that Letter of Credit Issuer has not received from any
Participating DIP Lender a payment as required by Section 1.2.8 hereof, to
Letter of Credit Issuer to pay all amounts owing to such Letter of Credit Issuer
pursuant to Section 1.2.8 hereof;

(iv)

fourth, to DIP Agent to pay the amount of Extraordinary Expenses and amounts
owing to DIP Agent pursuant to Section 14.10 hereof that have not been
reimbursed to DIP Agent by any Borrower or any DIP Lender, together with
interest accrued thereon at the rate applicable to Revolver Loans;

(v)

fifth, to DIP Agent to pay any Indemnified Amount that has not been paid to DIP
Agent by any Obligor or any DIP Lender, together with interest accrued thereon
at the rate applicable to Revolver Loans;

(vi)

sixth, to DIP Agent to pay any fees due and payable to DIP Agent;

(vii)

seventh, to DIP Lenders (other than Defaulting DIP Lenders) for any Indemnified
Amount that they have paid to DIP Agent and any Extraordinary Expenses that they
have reimbursed to DIP Agent or themselves incurred, to the extent that such DIP
Lenders have not been reimbursed by any Obligor therefor;

(viii)

eighth, to Letter of Credit Issuer to pay principal and interest with respect to
Letter of Credit Outstandings (or if any of the Letter of Credit Outstandings
are contingent and an Event of Default then exists, deposited in the Cash
Collateral Account to Cash Collateralize such Letter of Credit Outstandings),
which payment shall be shared with Participating DIP Lenders in accordance with
Section 1.2.8(iii) hereof;

(ix)

ninth, to DIP Lenders (other than Defaulting DIP Lenders) in payment of the
unpaid principal and accrued interest in respect of the Revolver Loans, and to
Bank Product Obligations arising under Hedge Agreements (including Cash
Collateralization thereof) up to the amount of the Bank Product Reserve existing
therefor;

(x)

tenth, to all other Bank Product Obligations; and

(xi)

eleventh, to all remaining Obligations.

Amounts shall be applied to payment of each category of Obligations only after
Full Payment of amounts payable from time to time under all preceding
categories.  If amounts are insufficient to satisfy a category, they shall be
paid ratably among outstanding Obligations in such category.





29

--------------------------------------------------------------------------------




Monies and proceeds obtained from an Obligor shall not be applied to its
Excluded Swap Obligations, but appropriate adjustments shall be made with
respect to amounts obtained from other Obligors to preserve the allocations in
any applicable category.  DIP Agent shall have no obligation to calculate the
amount of any Bank Product Obligation and may request a reasonably detailed
calculation thereof from the applicable Bank Product Provider.  If such Bank
Product Provider fails to deliver the calculation within five (5) days following
request, DIP Agent may assume the amount is zero.  The allocations set forth in
this Section 4.6 are solely to determine the rights and priorities of DIP Agent
and DIP Lenders as among themselves and may be changed by DIP Agent and DIP
Lenders without notice to or the consent or approval of any Borrower or any
other Person.  This Section is not for the benefit of or enforceable by any
Obligor, and each Borrower irrevocably waives the right to direct the
application of any payments or Collateral proceeds subject to this Section 4.6.

4.6.3.  Erroneous Allocation.  DIP Agent shall not be liable for any allocation,
application or distribution of payments made by it in good faith and, if any
such allocation, application or distribution is subsequently determined to have
been made in error, the sole recourse of any DIP Lender or other Person to whom
payment was due but not made shall be to recover the amount from the Person that
actually received it (and, if such amount was received by any DIP lender, such
DIP Lender hereby agrees to return any such erroneous payments received by it).

4.7.

Dominion Account.  The ledger balance in the Dominion Accounts shall be
immediately transferred to the Payment Account as of the end of a Business Day
and shall be applied to the Obligations at the beginning of the next Business
Day.  If a credit balance results from such application, it shall not accrue
interest in favor of Borrowers and shall be made available to Borrowers as long
as no Default or Event of Default exists. Each Borrower irrevocably waives the
right to direct the application of any payments or Collateral proceeds, and
agrees that DIP Agent shall have the continuing, exclusive right to apply and
reapply same against the Obligations, in such manner as DIP Agent deems
advisable, except as otherwise stated in Sections 4.3 and 4.6.1.

4.8.

Loan Account; Account Stated.  DIP Agent shall maintain, in accordance with its
customary practices, an account or accounts (each a "Loan Account") evidencing
the Debt of Borrowers hereunder.  Any failure of DIP Agent to record anything in
a Loan Account, or any error in doing so, shall not limit or otherwise affect
the obligation of Borrowers to pay any amount owing hereunder. DIP Agent may
maintain a single Loan Account in the name of  one Borrower, and each other
Borrower confirms that such arrangement shall have no effect on its liability
for the Obligations. Entries made in a Loan Account shall constitute presumptive
evidence of the information contained therein.  If any information contained in
a Loan Account is provided to or inspected by any Person, the information shall
be conclusive and binding on such Person for all purposes absent manifest error,
except to the extent such Person notifies DIP Agent in writing within thirty
(30) days after receipt or inspection that specific information is subject to
dispute.

4.9.

Taxes.

4.9.1.  Payments Free of Taxes; Obligation to Withhold; Tax Payment.  





30

--------------------------------------------------------------------------------




(i)

All payments of Obligations by Obligors shall be made without deduction or
withholding for any Taxes, except as required by Applicable Law.  If Applicable
Law (as determined by DIP Agent in its discretion) requires the deduction or
withholding of any Tax from any payment by DIP Agent or an Obligor, then DIP
Agent or such Obligor shall be entitled to make such deduction or withholding
based on information and documentation provided pursuant to Section 4.10.

(ii)

If DIP Agent or any Obligor is required by the Code to withhold or deduct Taxes,
including backup withholding and withholding taxes, from any payment, then (i)
DIP Agent shall pay the full amount that it determines is to be withheld or
deducted to the relevant Governmental Authority pursuant to the Code, and (ii)
to the extent the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Obligor shall be increased as necessary
so that the Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

(iii)

If DIP Agent or any Obligor is required by any Applicable Law other than the
Code to withhold or deduct Taxes from any payment, then (i) DIP Agent or such
Obligor, to the extent required by Applicable Law, shall timely pay the full
amount to be withheld or deducted to the relevant Governmental Authority, and
(ii) to the extent the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Obligor shall be increased
as necessary so that the Recipient receives an amount equal to the sum it would
have received had no such withholding or deduction been made.

4.9.2.  Payment of Other Taxes. Without limiting the foregoing, Borrowers shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at DIP Agent’s option, timely reimburse DIP Agent for payment of, any
Other Taxes.

4.9.3.  Tax Indemnification.

(i)

Each Borrower shall indemnify and hold harmless, on a joint and several basis,
each Recipient against any Indemnified Taxes (including those imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by a Recipient or required to be withheld or deducted from a payment to a
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  Each
Borrower shall indemnify and hold harmless DIP Agent against any amount that a
DIP Lender or Letter of Credit Issuer fails for any reason to pay indefeasibly
to DIP Agent as required pursuant to this Section.  Each Borrower shall make
payment within ten (10) days after demand for any amount or liability payable
under this Section.  A certificate as to the amount of such payment or liability
delivered to Borrowers by a DIP Lender or Letter of Credit Issuer (with a copy
to DIP Agent), or by DIP Agent on its own behalf or on behalf of any Recipient,
shall be conclusive absent manifest error.





31

--------------------------------------------------------------------------------




(ii)

Each DIP Lender and Letter of Credit Issuer shall indemnify and hold harmless,
on a several basis, (i) DIP Agent against any Indemnified Taxes attributable to
such DIP Lender or Letter of Credit Issuer (but only to the extent Borrowers
have not already paid or reimbursed DIP Agent therefor and without limiting
Borrowers’ obligation to do so), (ii) DIP Agent and Obligors, as applicable,
against any Taxes attributable to such DIP Lender’s failure to maintain a DIP
Participant register as required hereunder, and (iii) DIP Agent and Obligors, as
applicable, against any Excluded Taxes attributable to such DIP Lender or Letter
of Credit Issuer, in each case, that are payable or paid by DIP Agent or an
Obligor in connection with any Obligations, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
 Each DIP Lender and Letter of Credit Issuer shall make payment within (10) days
after demand for any amount or liability payable under this Section.  A
certificate as to the amount of such payment or liability delivered to any DIP
Lender or Letter of Credit Issuer by DIP Agent shall be conclusive absent
manifest error

4.9.4.  Evidence of Payments.  If DIP Agent or an Obligor pays any Taxes
pursuant to this Section, then upon request, DIP Agent shall deliver to SRC or
SRC shall deliver to DIP Agent, respectively, a copy of a receipt issued by the
appropriate Governmental Authority evidencing the payment, a copy of any return
required by Applicable Law to report the payment, or other evidence of payment
reasonably satisfactory to DIP Agent or SRC, as applicable.

4.9.5.  Treatment of Certain Refunds.  Unless required by Applicable Law, at no
time shall DIP Agent have any obligation to file for or otherwise pursue on
behalf of a DIP Lender or Letter of Credit Issuer, or to pay to any DIP Lender
or Letter of Credit Issuer, any refund of Taxes withheld or deducted from funds
paid for the account of a DIP Lender or Letter of Credit Issuer.  If a Recipient
determines in its discretion that it has received a refund of any Taxes as to
which it has been indemnified by Borrowers or with respect to which a Borrower
has paid additional amounts pursuant to this Section, such Recipient shall pay
Borrowers an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by Borrowers with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) incurred by such Recipient, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided that Borrowers agree, upon request such the Recipient, to repay the
amount paid over to Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such Recipient if such
Recipient is required to repay such refund to the Governmental Authority.
Notwithstanding anything herein to the contrary, no Recipient shall be required
to pay any amount to Borrowers if such payment would place such Recipient in a
less favorable net after-Tax position than it would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  In no event shall DIP
Agent or any Recipient be required to make its tax returns (or any other
information relating to its taxes that it deems confidential) available to any
Obligor or other Person. Each party’s obligations under this Section 4.9 or
Section 4.10 shall survive the resignation or replacement of DIP Agent or any
assignment of rights by or replacement of a DIP Lender or Letter of Credit
Issuer, the termination of the Commitments, and the repayment, satisfaction,
discharge or Full Payment of any Obligations.





32

--------------------------------------------------------------------------------




4.10.

DIP Lender Tax Information.

4.10.1.  Status of DIP Lenders.  Any DIP Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments of Obligations
shall deliver to Borrowers and DIP Agent properly completed and executed
documentation reasonably requested by Borrowers or DIP Agent as will permit such
payments to be made without or at a reduced rate of withholding.  In addition,
any DIP Lender, if reasonably requested by Borrowers or DIP Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
Borrowers or DIP Agent to enable them to determine whether such DIP Lender is
subject to backup withholding or information reporting requirements.
 Notwithstanding the foregoing, such documentation (other than documentation
described in Sections 4.10.2(ii)(a), (b) and (d)) shall not be required if a DIP
Lender reasonably believes delivery of the documentation would subject it to any
material unreimbursed cost or expense or would materially prejudice its legal or
commercial position.

4.10.2.  Documentation.  Without limiting the foregoing, if any Borrower is a
U.S. Person,

(i)

Any DIP Lender that is a U.S. Person shall deliver to Borrowers and DIP Agent on
or prior to the date on which such DIP Lender becomes a DIP Lender hereunder
(and from time to time thereafter upon reasonable request of Borrowers or DIP
Agent), executed originals of IRS Form W-9, certifying that such DIP Lender is
exempt from U.S. federal backup withholding Tax;

(ii)

Any Foreign DIP Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and DIP Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign DIP
Lender becomes a DIP Lender hereunder (and from time to time thereafter upon
reasonable request of Borrowers or DIP Agent), whichever of the following is
applicable:

(a)

in the case of a Foreign DIP Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any DIP Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from or reduction of U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty, and (y) with respect to
other payments under the DIP Loan Documents, IRS Form W-8BEN establishing an
exemption from or reduction of U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(b)

executed originals of IRS Form W-8ECI;

(c)

in the case of a Foreign DIP Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate in form
satisfactory to DIP Agent to the effect that such Foreign DIP Lender is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C)





33

--------------------------------------------------------------------------------




of the Code (“U.S. Tax Compliance Certificate”), and (y) executed originals of
IRS Form W-8BEN; or

(d)

to the extent a Foreign DIP Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate in form satisfactory to DIP Agent, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign DIP Lender is a partnership and one or more direct
or indirect partners of such Foreign DIP Lender are claiming the portfolio
interest exemption, such Foreign DIP Lender may provide a U.S. Tax Compliance
Certificate on behalf of each such direct and indirect partner;

(iii)

any Foreign DIP Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and DIP Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign DIP
Lender becomes a DIP Lender hereunder (and from time to time thereafter upon the
reasonable request of Borrowers or DIP Agent), executed originals of any other
form prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by Applicable Law to permit
Borrowers or DIP Agent to determine the withholding or deduction required to be
made; and

(iv)

if payment of an Obligation to a DIP Lender would be subject to U.S. federal
withholding Tax imposed by FATCA if such DIP Lender were to fail to comply with
the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code), such DIP Lender shall deliver to
Borrowers and DIP Agent at the time(s) prescribed by law and otherwise as
reasonably requested by Borrowers or DIP Agent such documentation prescribed by
Applicable Law (including Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrowers or DIP Agent as may
be necessary for them to comply with their obligations under FATCA and to
determine that such DIP Lender has complied with its obligations under FATCA or
to determine the amount to deduct and withhold from such payment.  Solely for
purposes of this clause (iv), “FATCA” shall include any amendments made to FATCA
after the date hereof.

4.10.3.  Redelivery of Documentation.  If any form or certification previously
delivered by a DIP Lender pursuant to this Section expires or becomes obsolete
or inaccurate in any respect, such DIP Lender shall promptly update the form or
certification or notify Borrowers and DIP Agent in writing of its inability to
do so.

4.11.

Nature and Extent of Each Borrower’s Liability.

4.11.1.  Joint and Several Liability.  Each Borrower shall be liable for, on a
joint and several basis, and hereby guarantees the timely payment by all other
Borrowers of, all of the Revolver Loans and other Obligations (except its
Excluded Swap Obligations), regardless of which Borrower actually may have
received the proceeds of any Revolver Loans or other





34

--------------------------------------------------------------------------------




extensions of credit hereunder or the amount of such Revolver Loans received or
the manner in which DIP Agent or any DIP Lender accounts for such Revolver Loans
or other extensions of credit on its books and records, it being acknowledged
and agreed that Revolver Loans to any U.S. Borrower inure to the mutual benefit
of all Borrowers and that DIP Agent and DIP Lenders are relying on the joint and
several liability of Borrowers in extending the Revolver Loans and other
financial accommodations hereunder.  Each Borrower hereby unconditionally and
irrevocably agrees that upon default in the payment when due (whether at stated
maturity, by acceleration or otherwise) of any principal of, interest owed on,
or other amount owing with respect to any of the Revolver Loans or other
Obligations, such Borrower shall forthwith pay the same, without notice or
demand.

4.11.2.  Unconditional Nature of Liability.  Each Borrower’s joint and several
liability hereunder with respect to, and guaranty of, the Revolver Loans and
other Obligations shall, to the fullest extent permitted by Applicable Law, be
unconditional irrespective of (i) the validity, enforceability, avoidance or
subordination of any of the Obligations or of any promissory note or other
document evidencing all or any part of the Obligations, (ii) the absence of any
attempt to collect any of the Obligations from any other Obligor or any
Collateral or other security therefor, or the absence of any other action to
enforce the same, (iii) the waiver, consent, extension, forbearance or granting
of any indulgence by DIP Agent or any DIP Lender with respect to any provision
of any instrument evidencing or securing the payment of any of the Obligations,
or any other agreement now or hereafter executed by any other Borrower and
delivered to DIP Agent or any DIP Lender, (iv) the failure by DIP Agent to take
any steps to perfect or maintain the perfected status of its security interest
in or Lien upon, or to preserve its rights to or interests in, any of the
Collateral or other security for the payment or performance of any of the
Obligations or DIP Agent’s release of any Collateral or any of its Liens upon
any Collateral, (v) DIP Agent’s or DIP Lenders’ election, in any proceeding
instituted under the Bankruptcy Code, for the application of Section 1111(b)(2)
of the Bankruptcy Code, (vi) any borrowing or grant of a security interest by
any other Borrower, as debtor-in-possession under Section 364 of the Bankruptcy
Code, (vii) the release or compromise, in whole or in part, of the liability of
any Obligor for the payment of any of the Obligations, (viii) any amendment or
modification of any of the DIP Loan Documents or waiver of any Default or Event
of Default thereunder, (ix) any increase in the amount of the Obligations beyond
any limits imposed herein or in the amount of any interest, fees or other
charges payable in connection therewith, or any decrease in the same, or (x) any
other circumstance that might constitute a legal or equitable discharge or
defense of any Borrower; provided, however, nothing contained in the foregoing
shall limit Borrowers’ right to institute an action for any alleged breach by
DIP Agent or any DIP Lender of any of its obligations hereunder.  Under no
circumstances shall any Borrower be construed to have waived defenses based upon
payment, willful misconduct, gross negligence or general principles of equity
and fairness. After the occurrence and during the continuance of any Event of
Default, DIP Agent may proceed directly and at once, without notice to any
Obligor, against any or all of Obligors to collect and recover all or any part
of the Obligations, without first proceeding against any other Obligor or
against any Collateral or other security for the payment or performance of any
of the Obligations, and each Borrower waives any provision that might otherwise
require DIP Agent under Applicable Law to pursue or exhaust its remedies against
any Collateral or Obligor before pursuing another Obligor.  Each Borrower
consents and agrees that DIP Agent shall be under no obligation to





35

--------------------------------------------------------------------------------




marshal any assets in favor of any Obligor or against or in payment of any or
all of the Obligations.

4.11.3.  Partial Release of Liability for Obligations.  No payment or payments
made by an Obligor or received or collected by DIP Agent from a Borrower or any
other Person by virtue of any action or proceeding or any setoff or
appropriation or application at any time or from time to time in reduction of or
in payment of the Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Borrower for the balance of Obligations
remaining due under this Agreement, and each Borrower shall remain jointly and
severally liable for the payment and performance of all Revolver Loans and other
Obligations until Full Payment of the Obligations.

4.11.4.  Contribution.  Each Borrower is unconditionally obligated to repay the
Obligations as a joint and several obligor under this Agreement.  If, as of any
date, the aggregate amount of payments made by a Borrower on account of the
Obligations and proceeds of such Borrower’s Collateral that are applied to the
Obligations exceeds the aggregate amount of Revolver Loan proceeds actually used
by such Borrower in its business (such excess amount being referred to as an
“Accommodation Payment”), then, unless DIP Agent agrees otherwise, each of the
other Borrowers (each such Borrower being referred to as a “Contributing
Borrower”) shall be obligated to make contribution to such Borrower (the “Paying
Borrower”) in an amount equal to (A) the product derived by multiplying the sum
of each Accommodation Payment of each Paying Borrower by the Allocable
Percentage (as defined below) of the Contributing Borrower from whom
contribution is sought less (B) the amount, if any, of the then outstanding
Accommodation Payment of such Contributing Borrower (such last mentioned amount
which is to be subtracted from the aforesaid product to be increased by any
amounts theretofore paid by such Contributing Borrower by way of contribution
hereunder, and to be decreased by any amounts theretofore received by such
Contributing Borrower by way of contribution hereunder); provided, however, that
a Paying Borrower’s recovery of contribution hereunder from the other Borrowers
shall be limited to that amount paid by such Paying Borrower in excess of its
Allocable Percentage of all Accommodation Payments then outstanding of all
Borrowers.  As used herein, the term “Allocable Percentage” shall mean, on any
date of determination thereof, a fraction the denominator of which shall be
equal to the number of Borrowers who are parties to this Agreement on such date
and the numerator of which shall be one (1); provided, however, that such
percentages shall be modified in the event that contribution from a Borrower is
not possible by reason of insolvency, bankruptcy or otherwise by reducing such
Borrower’s Allocable Percentage equitably and by adjusting the Allocable
Percentage of the other Borrowers proportionately so that the Allocable
Percentages of all Borrowers at all times equals 100%.  DIP Agent and DIP
Lenders shall have the right, at any time in their discretion, to condition
Revolver Loans and Letters of Credit upon a separate calculation of Availability
for each U.S. Borrower and to restrict the disbursement of such Revolver Loans
and Letters of Credit to such U.S. Borrower.

4.11.5.  Qualified ECP.  Each Obligor that is a Qualified ECP when its guaranty
of or grant of Lien as security for a Swap Obligation becomes effective hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to
provide funds or other support to each Specified Obligor with respect to such
Swap Obligation as may be needed by such Specified Obligor from time to time to
honor all of its obligations under the DIP Loan





36

--------------------------------------------------------------------------------




Documents in respect of such Swap Obligation (but, in each case, only up to the
maximum amount of such liability that can be hereby incurred without rendering
such Qualified ECP’s obligations and undertakings under this Section 4.11.5
voidable under any applicable fraudulent transfer or conveyance act).  The
obligations and undertakings of each Qualified ECP under this Section 4.11.5
shall remain in full force and effect until Full Payment of all Obligations.
 Each Obligor intends this Section to constitute, and this Section shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support or other agreement” for the benefit of, each Obligor for all purposes of
the Commodity Exchange Act.

4.11.6.  Subordination.  Each Borrower hereby subordinates any claims, including
any right of payment, subrogation, contribution and indemnity, that it may have
from or against any other Obligor, and any successor or assign of any other
Obligor, including any trustee, receiver or debtor-in-possession, howsoever
arising, due or owing or whether heretofore, now or hereafter existing, to the
Full Payment of the Obligations.

SECTION 5.  TERM AND TERMINATION OF COMMITMENTS

5.1.

Term of Commitments  Subject to each DIP Secured Party's right to cease making
Revolver Loans and other extensions of credit to Borrowers when any Default or
Event of Default exists or upon termination of the Commitments as provided in
Section 5.2 hereof, the Commitments shall be in effect for a period beginning on
the Closing Date and ending on the close of business on the Revolver Maturity
Date.

5.2.

Termination.

5.2.1.  Termination by Borrowers.  Upon at least ten (10) days prior written
notice to DIP Agent, any Borrower may, at its option, terminate the Commitments.
 Any notice of termination given by Borrowers shall be irrevocable unless DIP
Agent otherwise agrees in writing.  Borrowers may elect to terminate the
Commitments in their entirety only.  No section of this Agreement, Type of
Revolver Loan or other type of credit extension available hereunder, or
Commitment may be terminated by Borrowers singly.

5.2.2.  Effect of Termination.  On the effective date of termination of the
Commitments by DIP Agent or by Borrowers, all of the Obligations shall be
immediately due and payable, and any DIP Lender may terminate its and its
Affiliates’ Bank Products (including, only with the consent of DIP Agent, any
Cash Management Services).  All undertakings, agreements, covenants, warranties
and representations of each Borrower contained in the DIP Loan Documents shall
survive any such termination, and DIP Agent shall retain its Liens in the
Collateral and all of its rights and remedies under the DIP Loan Documents,
notwithstanding such termination, until Full Payment of the Obligations.
 Notwithstanding Full Payment of the Obligations, DIP Agent shall not be
required to terminate its Liens unless it receives Cash Collateral or a written
agreement, in each case satisfactory to it, protecting DIP Agent and DIP Lenders
from the dishonor or return of any Payment Items previously applied to the
Obligations. Upon Full Payment of the Obligations and DIP Agent's receipt of an
agreement or Cash Collateral in accordance with the preceding sentence, DIP
Agent will, at Borrowers' sole expense, (i) promptly release any Lien obtained
by DIP Agent after the Petition Date with respect to the Collateral (other than
such Cash Collateral, if any), and (ii) execute and file, to the





37

--------------------------------------------------------------------------------




extent obtained or recorded by DIP Agent after the Petition Date, such Lien
releases and UCC termination statements as may be reasonably necessary to give
effect to the foregoing. The provisions of Sections 1.2, 2.1, 2.4, 2.7, 2.8,
4.5, 4.9, 4.10, 12, 14.2 and this Section 5.2.2, and all obligations of
Borrowers to indemnify DIP Agent or any DIP Lender pursuant to this Agreement or
any of the other DIP Loan Documents, and each provision of a DIP Loan Document
expressly stating that such provision survives Full Payment of the Obligations
or termination of the Commitments shall in all events survive Full Payment of
the Obligations and termination of the Commitments.

SECTION 6.  COLLATERAL SECURITY

6.1.

Grant of Security Interest. To secure the prompt payment and performance of all
Obligations, each Borrower hereby grants to DIP Agent, for the benefit of DIP
Secured Parties, a continuing security interest in and Lien upon all real and
personal Property of such Borrower, including all of the following Property,
whether now owned or hereafter acquired, and wherever located (irrespective of
whether the same existed on or was created or acquired after the Petition Date):

(a)

all Accounts;

(b)

all Chattel Paper, including Electronic Chattel Paper;

(c)

all Commercial Tort Claims;

(d)

all Deposit Accounts;

(e)

all Documents;

(f)

all General Intangibles, including Intellectual Property;

(g)

all Goods, including Inventory, Equipment and Fixtures;

(h)

all Real Estate;

(i)

all Instruments;

(j)

all Investment Property;

(k)

all Letter-of-Credit Rights;

(l)

all Supporting Obligations;

(m)

all cash, whether or not in the possession or under the control of DIP Agent or
a DIP Lender or a bailee or Affiliate of DIP Agent or a DIP Lender, including
any Cash Collateral;

(n)

all accessions to, substitutions for, and all replacements, products, and cash
and non-cash Proceeds of the foregoing, including Proceeds of and unearned
premiums with





38

--------------------------------------------------------------------------------




respect to insurance policies, and claims against any Person for loss, damage or
destruction of any Collateral;

(o)

subject to entry of the Final DIP Financing Order so providing, all Avoidance
Actions and all proceeds thereof; and

(p)

all books and records (including customer lists, files, correspondence, tapes,
computer programs, print-outs and computer records) pertaining to the foregoing.

The security interests and Liens granted to DIP Agent pursuant to the provisions
of this Agreement and pursuant to any of the other DIP Loan Documents shall be
in addition to and not in lieu of all Liens conferred upon DIP Agent pursuant to
the terms of the DIP Financing Orders. Subject to the entry of the Interim DIP
Financing Order, the Obligations shall constitute a Superpriority Claim.

6.2.

Lien on Deposit Accounts; Cash Collateral.

6.2.1.  Deposit Accounts.  To further secure the prompt payment and performance
of all Obligations, each Borrower hereby grants to DIP Agent, for the benefit of
DIP Secured Parties, a continuing security interest in and Lien upon all amounts
credited to any Deposit Account of such Borrower, including any sums in any
blocked or lockbox accounts or in any accounts into which such sums are swept.
 Each Borrower hereby authorizes and directs each bank or other depository to
deliver to DIP Agent all balances in any Deposit Account maintained by such
Borrower, without inquiry into the authority or right of DIP Agent to make such
request.

6.2.2.  Cash Collateral.  Any Cash Collateral may be invested, at DIP Agent’s
discretion, in Cash Equivalents, but DIP Agent shall have no duty to do so,
regardless of any agreement or course of dealing with any Borrower, and shall
have no responsibility for any investment or loss.  Each Borrower hereby grants
to DIP Agent, for the benefit of the DIP Lenders and the other DIP Secured
Parties, as security for the Obligations, a security interest in all Cash
Collateral held from time to time and all proceeds thereof, whether such Cash
Collateral is held in a Cash Collateral Account or elsewhere.  DIP Agent may
apply Cash Collateral to the payment of any Obligations, in such order as DIP
Agent may elect, as such Obligations become due and payable.  Each Cash
Collateral Account and all Cash Collateral shall be under the sole dominion and
control of DIP Agent.

6.3.

Lien on Real Estate.  All of the Obligations shall be secured by Liens granted
pursuant to the DIP Financing Orders on all Real Estate of each Borrower or
other Obligor. If so requested by DIP Agent, each Borrower shall (and shall
cause each other Obligor to) execute a Mortgage in favor of DIP Agent, for the
benefit of DIP Secured Parties, in form and substance satisfactory to DIP Agent,
with respect to each parcel of Real Estate to confirm and evidence of record
Liens on such Real Estate in favor of DIP Agent.

6.4.

Other Collateral.

6.4.1.  Commercial Tort Claims. Each Borrower shall promptly notify DIP Agent in
writing if such Borrower has a Commercial Tort Claim and shall take such actions
as DIP Agent deems appropriate to subject such claim of record to duly
perfected, first priority Liens in favor of DIP Agent for the benefit of DIP
Secured Parties.





39

--------------------------------------------------------------------------------




6.4.2.  Certain After-Acquired Collateral. Each Borrower shall promptly notify
DIP Agent in writing if, after the Closing Date, such Borrower obtains any
interest in any Collateral consisting of Deposit Accounts, Chattel Paper,
Documents, Instruments, Intellectual Property, Investment Property or
Letter-of-Credit Rights and, upon DIP Agent's request, shall promptly take such
actions as DIP Agent deems appropriate to effect of record DIP Agent's duly
perfected Lien upon such Collateral, including obtaining any appropriate
possession, control agreement or Lien Waiver, provided that such Liens shall
nevertheless be valid and perfected without the necessity of any such filing
pursuant to the DIP Financing Orders and shall have priorities consistent with
the DIP ABL/Term Loan Intercreditor Agreement.  If any Collateral is in the
possession of a third party (including Term DIP Agent), at DIP Agent's request,
Borrowers shall obtain an acknowledgment that such third party holds the
Collateral for the benefit of DIP Agent.

6.5.

Lien Perfection; Further Assurances.  All Liens granted to DIP Agent under the
DIP Loan Documents are for the benefit of DIP Secured Parties.  Promptly after
DIP Agent’s request therefor, each Borrower shall execute or cause to be
executed and deliver to DIP Agent such instruments, assignments, title
certificates or other documents as are necessary under the UCC or other
Applicable Law to perfect of record (or continue the perfection of) DIP Agent’s
Liens upon the Collateral, and shall take such other action as may be reasonably
requested by DIP Agent to give effect to or carry out the intent and purposes of
this Agreement, provided that such Liens shall nevertheless be valid and
perfected without the necessity of any such filing pursuant to the DIP Financing
Orders.  Unless prohibited by Applicable Law, each Borrower hereby authorizes
DIP Agent to execute and file any such financing statement on such Borrower’s
behalf.  The parties agree that a carbon, photographic or other reproduction of
this Agreement shall be sufficient as a financing statement and may be filed in
any appropriate office in lieu thereof.  Each Borrower authorizes DIP Agent to
file any financing statement that describes the Collateral as “all assets” or
“all personal property” of such Borrower, or words to similar effect, and
ratifies any action taken by DIP Agent before the Closing Date to effect or
perfect its Lien on any Collateral.

6.6.

Limitations.  The Liens on Collateral granted hereunder are given as security
only and shall not subject DIP Agent or any DIP Lender to, or in any way modify,
any obligation or liability of any Borrower relating to any Collateral.

SECTION 7.  COLLATERAL ADMINISTRATION

7.1.

General Provisions.

7.1.1.  Location of Inventory. As of the date hereof, all Inventory (other than
Inventory in transit) shall be kept by Borrowers at one or more of the business
locations of Borrowers (including owned, leased and other third-party locations
of Borrowers) identified in Schedule 7.1.1, except that each Borrower may make
sales or other dispositions of Collateral in accordance with Section 9.2.2.

7.1.2.  Insurance of Collateral; Condemnation Proceeds.





40

--------------------------------------------------------------------------------




(i)

Each Borrower shall maintain and pay for insurance upon all Collateral, wherever
located, in accordance with the requirements of the Pre-Petition ABL Loan
Agreement, including those policies in the amounts and with the insurance
companies listed in Schedule 7.1.2 to the Pre-Petition ABL Loan Agreement.
Subject to the terms of the Intercreditor Agreements, all proceeds payable under
each such policy shall be applied to reduce the Pre-Petition ABL Obligations and
the Obligations, whether such proceeds are payable to Borrowers or to DIP Agent.
 From time to time upon request, Borrowers shall deliver copies of such policies
to DIP Agent.  Unless DIP Agent shall agree in writing otherwise, each policy
insuring the Collateral (except fidelity coverage against theft and malicious
mischief) will (a) include a loss payee endorsement satisfactory to DIP Agent,
naming DIP Agent as loss payee and (b) additional insured as appropriate.  Each
such policy of insurance or endorsement shall contain a clause requiring the
insurer to give not less than thirty (30) days prior written notice to DIP Agent
in the event of cancellation of the policy for any reason whatsoever (except
that in the case of cancellation for non-payment of the premium, the insurer
shall give ten (10) days’ prior written notice to DIP Agent) and a clause
specifying that the interest of DIP Agent shall not be impaired or invalidated
by any act or neglect of any Borrower or the owner of the property in which the
Collateral is stored or by the occupation of the premises for purposes more
hazardous than are permitted by said policy.  If any Borrower fails to provide
and pay for such insurance, DIP Agent may, at its option, but shall not be
required to, procure the same and charge each Borrower therefor.  Each Borrower
agrees to deliver to DIP Agent, promptly as rendered, true copies of all claims
and reports relating to claims submitted to insurance companies issuing policies
insuring the Collateral.  For so long as no Default or Event of Default exists,
each Borrower shall have the right to settle, adjust and compromise any claim
with respect to any insurance maintained by each Borrower with respect to the
Collateral; provided that all proceeds thereof are applied in the manner
specified in this Agreement, and DIP Agent agrees promptly to provide any
necessary endorsement to any checks or drafts issued in payment of any such
claim.  At any time that an Event of Default exists, only DIP Agent shall be
authorized to settle, adjust and compromise such claims.  DIP Agent shall have
all rights and remedies with respect to such policies of insurance on the
Collateral as are provided for in this Agreement and the other DIP Loan
Documents, and consistent with the applicable insurance policies.

(ii)

Subject to the terms of the Intercreditor Agreements, any proceeds of insurance
referred to in this Section 7.1.2 and any awards arising from condemnation of
any Collateral shall be paid to DIP Agent and shall be applied to the payment of
the Pre-Petition ABL Obligations and the Obligations in such order as DIP Agent
may elect in its discretion.

(iii)

If requested by Borrowers in writing within fifteen (15) days after DIP Agent’s
receipt of any insurance proceeds or condemnation awards relating to any loss or
destruction of Equipment or Real Estate, and subject to the terms of the
Intercreditor Agreements, Borrowers may use such proceeds or awards to repair or
replace such Equipment or Real Estate (and until so used, the proceeds shall be
held by DIP Agent as Cash Collateral) as long as (a) no Default or Event of
Default exists; (b) such repair or replacement is promptly undertaken and
concluded, in accordance with plans satisfactory





41

--------------------------------------------------------------------------------




to DIP Agent; (c) replacement buildings are of comparable size, quality and
utility to the destroyed buildings; (d) the repaired or replaced Property is
free of Liens, other than Permitted Liens that are not Purchase Money Liens; and
(e) Borrowers comply with disbursement procedures for such repair or replacement
as DIP Agent may reasonably require.

7.1.3.  Protection of Collateral.  All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes imposed under any Applicable Law on any of the Collateral or in respect of
the sale thereof, and all other payments required to be made by DIP Agent to any
Person to realize upon any Collateral shall be borne and paid by Borrowers.  DIP
Agent shall not be liable or responsible in any way for the safekeeping of any
of the Collateral or for any loss or damage thereto (except for reasonable care
in the custody thereof while any Collateral is in DIP Agent’s actual possession)
or for any diminution in the value thereof, or for any act or default of any
warehouseman, carrier, forwarding agency, or other Person whomsoever, but the
same shall be at Borrowers’ sole risk.

7.1.4.  Defense of Title to Collateral.  Each Borrower shall at all times defend
its title to the Collateral and DIP Agent’s Liens therein against all Persons
and all claims and demands whatsoever other than Permitted Liens.

7.2.

Administration of Accounts.

7.2.1.  Records and Schedules of Accounts.  Each Borrower shall keep accurate
and complete records of its Accounts and all payments and collections thereon
and shall submit to DIP Agent on such periodic basis as DIP Agent shall request
a “Sales and Collections Report” for the preceding period, in the form mutually
agreed upon.  Borrowers shall also provide to DIP Agent on or before the 15th
day of each Fiscal Month a detailed aged trial balance of all Accounts existing
as of the last day of the preceding Fiscal Month, specifying the names, face
value and dates of invoices for each Account Debtor obligated on an Account so
listed (“Schedule of Accounts”), and, upon DIP Agent’s request therefor, copies
of proof of delivery and a copy of all documents, including repayment histories
and present status reports relating to the Accounts so scheduled and such other
matters and information relating to the status of then existing Accounts as DIP
Agent shall reasonably request.  In addition, if Accounts in an aggregate face
amount in excess of $1,000,000 cease to be Eligible Accounts in whole or in part
on account of discounts, disputes, returns, Insolvency Proceedings or Liens,
Borrowers shall notify DIP Agent of such occurrence promptly (and in any event
within two (2) Business Days) after Borrowers’ Knowledge of such occurrence, and
the Borrowing Base shall thereupon be adjusted to reflect such occurrence, and,
at Borrowers’ option, Borrowers may submit an updated Borrowing Base Certificate
reflecting such adjustments.  Upon the request of DIP Agent, each Borrower shall
deliver to DIP Agent copies of invoices or invoice registers related to all of
such Borrower's Accounts.

7.2.2.  Discounts, Disputes and Returns.  If any Borrower grants any discounts,
allowances or credits that are not shown on the face of the invoice for the
Account involved, Borrowers shall report such discounts, allowances or credits,
as the case may be, to DIP Agent as part of the next required Schedule of
Accounts and, if reasonably requested by DIP Agent, explaining in detail the
reason for the dispute or return, all claims related thereto, and the





42

--------------------------------------------------------------------------------




amount in controversy.  Upon and during the continuance of an Event of Default,
DIP Agent shall have the right to settle or adjust all disputes and claims
directly with the Account Debtor and to compromise the amount or extend the time
for payment of any Accounts comprising a part of the Collateral upon such terms
and conditions as DIP Agent may deem advisable in its reasonable credit
judgment, and to charge the deficiencies, costs and expenses thereof, including
attorneys’ fees, to Borrowers.

7.2.3.  Taxes.  If an Account of any Borrower includes a charge for any Taxes
payable to any governmental taxing authority, DIP Agent is authorized, in its
sole discretion if such Borrower has failed to do so, to pay the amount thereof
to the proper taxing authority for the account of such Borrower and to charge
Borrowers therefor; provided, however, that neither DIP Agent nor DIP Lenders
shall be liable for any Taxes that may be due by any or all Borrowers.

7.2.4.  Account Verification.  Whether or not a Default or an Event of Default
exists, DIP Agent shall have the right at any time, at reasonable intervals, to
verify the validity, amount or status of any Accounts of any Borrower by mail,
telephone, or other written communication.  Subject to DIP Agent’s rights under
Section 7.2.6, all such communications shall be conducted in the name of such
Borrower or any other entity designated by DIP Agent (but not in the name of DIP
Agent, any DIP Lender or any other bank or lending institution).  So long as no
Default or Event of Default exists, verifications of Accounts shall be conducted
at the sole cost and expense of DIP Agent and DIP Lenders.  Borrowers shall
cooperate fully with DIP Agent in an effort to facilitate and promptly conclude
any such verification process.

7.2.5.  Deposit Accounts and Securities Accounts.  

(i)

Borrowers shall maintain at all times Dominion Accounts pursuant to lockbox or
other arrangements acceptable to DIP Agent and, in the case of any such Dominion
Account and lockbox arrangement, with such bank as may be selected by Borrowers
and be acceptable to DIP Agent.  Borrowers shall obtain a deposit account
control agreement (in form and substance satisfactory to DIP Agent) from each
lockbox servicer and Dominion Account bank that maintains a Deposit Account of
each Borrower, establishing DIP Agent’s control over and Lien in the lockbox and
any such Dominion Account, requiring immediate deposit of all remittances
received in the lockbox to a Dominion Account, and waiving offset rights of such
servicer or bank, except for customary administrative charges. All funds in each
Dominion Account shall be immediately transferred to the Payment Account and
shall be applied to the Obligations at the beginning of the next Business Day in
accordance with Section 4.7. DIP Agent and DIP Lenders assume no responsibility
to Borrowers for any lockbox arrangement or Dominion Account, including any
claim of accord and satisfaction or release with respect to any Payment Items
accepted by any bank.  Borrowers shall request in writing and otherwise take
commercially reasonable steps to ensure that all payments on Accounts or
otherwise relating to Collateral are made directly to a Dominion Account (or a
lockbox relating to a Dominion Account).  If a Borrower or any Subsidiary
receives Cash or Payment Items with respect to any ABL Priority Collateral, or,
subject to the terms of the Intercreditor Agreements, any other Collateral, it
shall hold same in trust for Pre-Petition ABL Agent and DIP Agent and promptly
(not later than the next Business





43

--------------------------------------------------------------------------------




Day) deposit same into a Dominion Account.  For avoidance of doubt, no Dominion
Account shall constitute an Excluded Deposit Account.

(ii)

Each Borrower shall, if so requested at any time by DIP Agent, obtain a
securities account control agreement (in form and substance satisfactory to DIP
Agent) from each securities intermediary that maintains a securities account of
such Borrower, establishing DIP Agent’s control over and Lien in the securities
account, requiring acknowledgement that the securities intermediary has custody,
control or possession of such securities account on behalf of DIP Agent and will
comply with entitlement orders originated by DIP Agent with respect to such
securities account, and has such other terms and conditions as DIP Agent may
reasonably require.  

7.2.6.  Collection of Accounts and Proceeds of Collateral.  To expedite
collection, Borrowers shall endeavor in the first instance to make collection of
Borrowers’ Accounts.  All Payment Items received by any Borrower in respect of
its Accounts, together with the proceeds of any other Collateral, shall be held
by such Borrower as trustee of an express trust for the benefit of Pre-Petition
ABL Agent and DIP Agent, and such Borrower shall immediately deposit same in
kind in a Dominion Account.  DIP Agent retains the right at all times during the
continuance of a Default or an Event of Default to notify Account Debtors of any
or all Borrowers that Accounts have been assigned to DIP Agent and to collect
Accounts directly in its own name and to charge to Borrowers the collection
costs and expenses incurred by DIP Agent or DIP Lenders, including reasonable
attorneys’ fees.

7.3.

Administration of Inventory.

7.3.1.  Records and Reports of Inventory.  Each Borrower shall keep accurate and
complete records of its Inventory, including costs and daily withdrawals and
additions, and shall submit to DIP Agent inventory and reconciliation reports in
form and detail satisfactory to DIP Agent, on such periodic basis as DIP Agent
may request.  Each Borrower shall conduct a physical inventory at least once per
calendar year (and on a more frequent basis if requested by DIP Agent when an
Event of Default exists) and periodic cycle counts consistent with historical
practices, and shall provide to DIP Agent a report based on each such inventory
and count promptly upon completion thereof, together with such supporting
information as DIP Agent may request.  DIP Agent may participate in and observe
each physical count.

7.3.2.  Returns of Inventory.  No Borrower shall return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(i) such return is in the Ordinary Course of Business; (ii) no Default, Event of
Default or Out of Formula Condition exists or would result therefrom; (iii) DIP
Agent is promptly notified if the aggregate Value of all Inventory returned in
any month exceeds $250,000; and (iv) any payment received by a Borrower for a
return is promptly remitted to DIP Agent for application to the Pre-Petition ABL
Obligations or the Obligations as elected by DIP Agent in its discretion.

7.3.3.  Acquisition, Sale and Maintenance.  Each Borrower shall take all steps
to assure that all Inventory is produced in accordance with Applicable Law,
including the FLSA.  No Borrower shall sell any Inventory on approval or any
other basis under which the customer may return or require such Borrower to
repurchase such Inventory, except pursuant to a





44

--------------------------------------------------------------------------------




consignment arrangement so long as the amount of Inventory sold on consignment
does not exceed $500,000 in the aggregate at any time.  Borrowers shall use,
store and maintain all Inventory with reasonable care and caution, in accordance
with applicable standards of any insurance and in conformity with all Applicable
Law, and shall make current rent payments (within applicable grace periods
provided for in leases) at all locations where any Collateral is located.

7.4.

Administration of Equipment.

7.4.1.  Record and Schedules of Equipment.  Each Borrower shall keep accurate
and complete records of its Equipment, including kind, quality, quantity, cost,
acquisitions and dispositions thereof, and shall submit to DIP Agent, on such
periodic basis as DIP Agent may request, a current schedule thereof, in form
satisfactory to DIP Agent.  Promptly upon request, each Borrower shall deliver
to DIP Agent evidence of its ownership interest in any Equipment.

7.4.2.  Dispositions of Equipment.  Borrowers shall not sell, lease or otherwise
dispose of any Equipment, without the prior written consent of DIP Agent (but
subject to the Intercreditor Agreements), other than replacement of Equipment
that is worn, damaged or obsolete with Equipment of like function and value, if
the replacement Equipment is acquired substantially contemporaneously with such
disposition and is free of Liens other than Permitted Liens.

7.4.3.  Condition of Equipment.  Each Borrower shall service and maintain its
Equipment in the Ordinary Course of Business to ensure that such Equipment is
generally capable of performing the functions for which such Equipment type was
designed, in accordance with manufacturer specifications, and is available to
support the business of such Borrower.

7.5.

Borrowing Base Certificates.  On or before the Closing Date, and thereafter on
Wednesday of each week, Borrowers shall deliver to DIP Agent (and DIP Agent
shall promptly deliver a copy of the same to each DIP Lender) a Borrowing Base
Certificate prepared as of the last day of the prior week in the form attached
as Exhibit I, and at such other times as DIP Agent may request. All calculations
of Availability in connection with any Borrowing Base Certificate shall
originally be made by Borrowers and certified to DIP Agent by SRC, provided that
DIP Agent shall have the right to review and adjust any such calculation (i) to
reflect its reasonable estimate of declines in value of any of the Eligible
Accounts and Eligible Inventory described therein and (ii) to the extent that
such calculation is not in accordance with this Agreement or does not accurately
reflect the amount of the Availability Reserve; and provided further, that
errors in the Borrowing Base Certificate (whether or not known to the certifying
officers of Borrowers) shall be promptly corrected.

SECTION 8.  REPRESENTATIONS AND WARRANTIES

8.1.

General Representations and Warranties.  To induce DIP Agent and DIP Lenders to
enter into this Agreement and to make available the Commitments, Revolver Loans
and Letters of Credit, each Borrower warrants and represents to DIP Secured
Parties that:





45

--------------------------------------------------------------------------------




8.1.1.  Organization and Qualification.  Each Borrower and each of its
Subsidiaries are entities duly organized, validly existing and in good standing
under the laws of the jurisdiction of their respective organization.  Each
Borrower and each of its Subsidiaries are duly qualified and are authorized to
do business and are in good standing as a foreign corporation in each state or
jurisdiction in which the failure of any such Borrower or any of such
Subsidiaries to be so qualified would have a Material Adverse Effect.

8.1.2.  Power and Authority.  Subject to the entry of the Interim DIP Financing
Order, and thereafter upon the entry of the Final DIP Financing Order, each
Borrower and each of its Subsidiaries is duly authorized and empowered to enter
into, execute, deliver and perform this Agreement and each of the other DIP Loan
Documents.  The execution, delivery and performance of this Agreement and each
of the other DIP Loan Documents have been duly authorized by all necessary
action and do not and will not (i) require any consent or approval of any of the
holders of the Equity Interests of any Borrower or any of its Subsidiaries; (ii)
contravene the Organization Documents of any Borrower or any of its
Subsidiaries; (iii) violate, or cause any Borrower or any of its Subsidiaries to
be in default under, any provision of any Applicable Law, order, writ, judgment,
injunction, decree, determination or award in effect having applicability to
such Borrower or any such Subsidiary; (iv) result in a breach of or constitute a
default under (a) any indenture or loan or credit agreement or (b) any other
agreement, lease or instrument to which any Borrower or any of its Subsidiaries
is a party or by which it or its Properties may be bound or affected the
consequence of which would constitute a Material Adverse Effect; or (v) result
in, or require, the creation or imposition of any Lien (other than Permitted
Liens) upon or with respect to any of the Properties now owned or hereafter
acquired by any Borrower or any of its Subsidiaries.

8.1.3.  Legally Enforceable Agreement.  Subject to the entry of the Interim DIP
Financing Order, and thereafter upon the entry of the Final DIP Financing Order,
this Agreement is, and each of the other DIP Loan Documents when delivered under
this Agreement will be, legal, valid and binding obligations of each Borrower
and each of its Subsidiaries signatories thereto enforceable against them in
accordance with the respective terms of such DIP Loan Documents, except as the
enforceability thereof may be limited by principles of equity affecting the
enforcement of creditors' rights.

8.1.4.  Capital Structure.  Schedule 8.1.4 reflects, as of the date hereof, (i)
the correct name of each Borrower and each Subsidiary, its jurisdiction of
incorporation and the percentage of its Equity Interests having Voting Powers
owned by each Person, (ii) the name of each corporate Affiliate of each Borrower
and the nature of the affiliation, and (iii) the number of authorized and issued
Equity Interests (and treasury shares) of each Borrower and each of its
Subsidiaries as of the date of the Pre-Petition ABL Loan Agreement.  As of the
date hereof, each Borrower has good title to all of the shares it purports to
own of the Equity Interests of each of its Subsidiaries, free and clear in each
case of any Lien other than Permitted Liens.  As of the date hereof (x) all such
Equity Interests have been duly issued and are fully paid and non-assessable;
and (y) since the date of the financial statements of Borrowers referred to in
Section 8.1.9 hereof, no Borrower has made, or obligated itself to make, any
Distribution except as shown in Schedule 8.1.4. Except as shown in Schedule
8.1.4, no Borrower nor any Subsidiary holds, and no shares of the capital stock
of any Borrower or any Subsidiary are subject to, outstanding options to
purchase, or any rights or warrants to subscribe for, or any commitments or





46

--------------------------------------------------------------------------------




agreements to issue or sell, or any Equity Interests or obligations convertible
into, or any powers of attorney relating to such Equity Interests.

8.1.5.  Corporate Names.  During the 5-year period preceding the date of this
Agreement: (i) no Borrower nor any of its Subsidiaries has been known as or used
any corporate, fictitious or trade names except those listed on Schedule 8.1.5;
and (ii) except as set forth on Schedule 8.1.5, no Borrower nor any of its
Subsidiaries has been the surviving corporation of a merger or consolidation or
acquired all or substantially all of the assets of any Person.

8.1.6.  Business Locations; Agent for Process.  Schedule 8.1.6 contains a true
and complete list of the following information, as of the date hereof: (i) the
chief executive office of each Borrower and each of its Subsidiaries including
any other executive offices of such Borrower and each of its Subsidiaries during
the 5-year period preceding the date of this Agreement, and (ii) the agent for
service of process of each Borrower and each of its Subsidiaries in their
respective states of organization.  All of the plant facilities and warehouses
of each Borrower and its Subsidiaries effective as of the date hereof are listed
on Schedule 7.1.1.

8.1.7.  Title to Properties; Priority of Liens.  As of the date hereof, each
Borrower and each of its Subsidiaries has good and marketable title to and fee
simple ownership of, or valid and subsisting leasehold interests in, all of its
real Property, and good title to all of its personal Property (other than the
Collateral), including all Property reflected in the financial statements
referred to in Section 8.1.9 or delivered pursuant to Section 9.1.4.  Each
Borrower has good title to all Collateral in each case free and clear of all
Liens except Permitted Liens. Each Borrower has paid or discharged all lawful
claims which, if unpaid, might become a Lien against any Collateral of such
Borrower that is not a Permitted Lien.  Upon entry of the Interim DIP Financing
Order by the Court, the Liens granted to DIP Agent pursuant to this Agreement
are first priority Liens in and upon the Collateral subject only to Permitted
Senior Liens.

8.1.8.  Accounts.  DIP Agent may rely, in determining which Accounts are
Eligible Accounts, on all statements and representations made by a Borrower with
respect to any Account as of the date of the most current Borrowing Base
Certificate and Schedule of Accounts submitted pursuant to Section 7.2.1.
 Unless otherwise specifically stated in the Borrowing Base Certificate or
Schedule of Accounts, Borrowers make each of the following warranties (subject
to the limitation in the last paragraph of this Section 8.1.8) as of the date of
each Borrowing Base Certificate and Schedule of Accounts with respect to each
Account included in the computation of the Borrowing Base:

(i)

The Account is genuine and in all respects what it purports to be, and it is not
evidenced by a judgment;

(ii)

The Account arises out of a completed, bona fide sale and delivery of Inventory
(or appropriate agreement respecting storage entered into in the Ordinary Course
of Business) or rendition of services by a U.S. Borrower in the Ordinary Course
of Business and substantially in accordance with the terms and conditions of all
purchase orders, contracts or other documents relating thereto and forming a
part of the contract between such U.S. Borrower and the Account Debtor;





47

--------------------------------------------------------------------------------




(iii)

The Account is for a sum certain maturing as stated in the invoice covering such
sale or rendition of services, a copy of which has been furnished or is
available to DIP Agent on request;

(iv)

The Account, and DIP Agent’s security interest therein, is not subject to any
claims for offset (except claims for offset netted out in the computation of
Eligible Accounts included in the Borrowing Base Certificate), Lien (other than
Permitted Liens), deduction, defense, dispute, counterclaim or any other adverse
condition except conditions in the Ordinary Course of Business or claims where
the amount in controversy is immaterial, and each such Account is absolutely
owing to a U.S. Borrower and is not contingent in any respect or for any reason;

(v)

The contract under which such Account arose does not expressly condition or
restrict a U.S. Borrower’s right to assign its right to payment thereunder to
DIP Agent, unless such U.S. Borrower has obtained the Account Debtor’s consent
to such collateral assignment of rights to payment or complied with any
conditions to such assignment of rights of payment (regardless of whether under
the UCC or other Applicable Law any such restrictions are ineffective to prevent
the grant of a Lien upon such Account in favor of DIP Agent);

(vi)

No U.S. Borrower has made any agreement with any Account Debtor thereunder for
any extension, compromise, settlement or modification of any such Account or any
deduction therefrom, except discounts or allowances which are granted by such
U.S. Borrower for prompt payment or otherwise in the Ordinary Course of Business
and which are reflected in the calculation of the net amount of each respective
invoice related thereto and are reflected in the Schedules of Accounts submitted
to DIP Agent pursuant to  (and to the extent required by) Section 7.2.1 hereof
or accounted for in the computation of Eligible Accounts included in the
Borrowing Base Certificate;

(vii)

There are no facts, events or occurrences which are reasonably likely to impair
the validity or enforceability of any such Account or reduce the amount payable
thereunder from the face amount of the invoice with respect thereto;

(viii)

The Account Debtor had the capacity to contract when the Account arose,
continues to meet such Borrower's customary credit standards, is Solvent, is not
contemplating or subject to an Insolvency Proceeding, and has not failed, or
suspended or ceased doing business; and

(ix)

There are no proceedings or actions which are threatened or pending against any
Account Debtor thereunder and which are reasonably likely to result in any
material adverse change in the collectibility of such Account.

For purposes of determining whether an Account is an Eligible Account, the
foregoing representations are made regardless of whether Borrowers’ Knowledge
exists with respect to an event or condition that would constitute a breach of
any of such representations.  For all other purposes of this Agreement
(including the purpose of determining whether an Event of Default





48

--------------------------------------------------------------------------------




has occurred hereunder), the representations are only made to the extent of
Borrowers’ Knowledge.

8.1.9.  Financial Statements.  The consolidated and consolidating balance sheets
as of January 31, 2015, and related statements of income and cash flow of each
Borrower and its Subsidiaries delivered to DIP Agent and DIP Lenders by
Borrowers for the month ending January 31, 2015, were prepared in accordance
with GAAP consistently applied except to the extent provided in the notes to
such financial statements and subject, in the case of the unaudited financial
statements and reports, to normal year-end adjustments and the absence of
footnotes, and fairly present in all material respects the financial positions
and results of each Borrower and its Subsidiaries at the dates and for the
periods indicated.  Any projections included in the DIP Budget have been and
will be prepared in good faith, and are based on reasonable assumptions in light
of the circumstances at such time.  Since January 31, 2015, there has been no
change in the condition, financial or otherwise, of any Borrower (other than
commencement of the Chapter 11 Cases) that could reasonably be expected to have
a Material Adverse Effect.  No financial statement of operations of any Borrower
and its Subsidiaries delivered to DIP Agent or DIP Lenders by Borrowers on or
prior to the Closing Date contains any untrue statement of a material fact, nor
fails to disclose any material fact necessary to make such statement not
materially misleading.

8.1.10.  Full Disclosure.  No DIP Loan Document, financial statement referred to
in Section 8.1.9 hereof or other written statement made by any Borrower contains
any untrue statement of a material fact or omits any material fact necessary to
make the statements contained herein or therein not materially misleading.  To
Borrowers’ Knowledge, there is no fact or circumstances in existence on the date
hereof which any Borrower has failed to disclose to DIP Agent in writing that
may reasonably be expected to have a Material Adverse Effect.

8.1.11.  Surety Obligations.  No Borrower nor any of its Subsidiaries is
obligated as surety or indemnitor under any surety or similar bond or other
contract to assure payment, performance or completion of performance of any
undertaking or obligation of any Person, excluding obligations entered into in
the Ordinary Course of Business and excluding all leases.

8.1.12.  Taxes.  The FEIN of each Borrower and each of its Subsidiaries as of
the date hereof is as shown on Schedule 8.1.12.  To Borrowers’ Knowledge, each
Borrower and each of its Subsidiaries has filed all federal, state and local tax
returns and other reports such Borrower and each of its Subsidiaries are
required by law to file (or with respect to amounts in the aggregate which are
less than $100,000, are undertaking good faith efforts to make any such filings)
and have paid, or made provision for the payment of, all Taxes upon such
Borrower and its Subsidiaries and their respective income and Properties as and
when such Taxes are due and payable, except to the extent being Properly
Contested.  To Borrowers’ Knowledge, the provision for Taxes on the books of
each Borrower and each of its Subsidiaries are adequate for all years not closed
by applicable statutes, and for their respective current Fiscal Years.

8.1.13.  Brokers.  There are no claims against any Borrower for brokerage
commissions, finder’s fees or investment banking fees in connection with the
transactions contemplated by this Agreement or any of the other DIP Loan
Documents.





49

--------------------------------------------------------------------------------




8.1.14.  Intellectual Property.  Each Borrower and each of its Subsidiaries owns
or has the lawful right to use all Intellectual Property necessary for the
present and planned future conduct of its business without any conflict with the
rights of others likely to have a Material Adverse Effect; and there is no
objection to, or pending or threatened Intellectual Property Claim with respect
to any Borrower’s or any Subsidiary’s right to use any such Intellectual
Property (and no Borrower is aware of any grounds for challenge or objection
thereto) that is reasonably likely to have a Material Adverse Effect.

8.1.15.  Governmental Approvals.  Each Borrower and each of its Subsidiaries
has, and is in good standing with respect to, all Governmental Approvals
necessary to continue to conduct its business as heretofore or proposed to be
conducted by it and to own or lease and operate its Properties as now owned or
leased by it, except for issues relating to licenses, certificates of occupancy
and other matters that are not reasonably likely to have a Material Adverse
Effect.

8.1.16.  Compliance with Laws.  Each Borrower and each of the Subsidiaries has
duly complied with, and its Properties, business operations and leaseholds are
in compliance in all material respects with, the provisions of all Applicable
Law; there have been no citations, notices or orders of noncompliance issued to
any Borrower or any of the Subsidiaries under any such law, rule or regulation
that could be reasonably expected to have a Material Adverse Effect; and no
Inventory has been produced in violation of the FLSA except for items of
noncompliance that are not reasonably likely to have a Material Adverse Effect.

8.1.17.  Burdensome Contracts.  No Borrower nor any of the Subsidiaries is a
party or subject to any contract, agreement, or charter or other corporate
restriction, which has or could be reasonably expected to have a Material
Adverse Effect.  No Borrower nor any of the Subsidiaries is a party or subject
to any Restrictive Agreement.

8.1.18.  Litigation.  Except for the Chapter 11 Cases, there are no actions,
suits, proceedings or investigations pending or, to Borrowers’ Knowledge,
threatened on the date hereof, against or affecting any Borrower or any of the
Subsidiaries, or the business, operations, Properties, prospects, profits or
condition of any Borrower or any of the Subsidiaries, (i) which relates to any
of the DIP Loan Documents or any of the transactions contemplated thereby or
(ii) which, if determined adversely to any Borrower or any of the Subsidiaries,
could reasonably be expected to have a Material Adverse Effect.  To Borrowers’
Knowledge, no Borrower nor any of the Subsidiaries is in default on the date
hereof with respect to any order, writ, injunction, judgment, decree or rule of
any Governmental Authority or arbitration board or tribunal.

8.1.19.  No Defaults.  No event has occurred and no condition exists which
would, upon or immediately after the execution and delivery of this Agreement or
any Borrower’s performance hereunder, constitute a Default or an Event of
Default; and no Borrower nor any of its Subsidiaries is in default, and no event
has occurred and no condition exists which constitutes or which with the passage
of time or the giving of notice or both would constitute a default, under any
Material Contract or in the payment of any Debt of any Borrower or a Subsidiary
to any Person for Money Borrowed, except solely as a result of the filing of the
Chapter 11 Cases or for conditions that could not reasonably be expected to have
a Material Adverse Effect.





50

--------------------------------------------------------------------------------




8.1.20.  Leases.  No Borrower has any capitalized and operating lease of that
constitutes a Material Contract.

8.1.21.  Pension Plans.  Except as disclosed on Schedule 8.1.21, no Borrower nor
any of its Subsidiaries has any Plan on the date hereof.  Except as disclosed on
Schedule 8.1.21, (i) each Borrower and each of its Subsidiaries is in full
compliance with the requirements of ERISA and the regulations promulgated
thereunder with respect to each Plan in all material respects; (ii) no fact or
situation that is reasonably likely to have a Material Adverse Effect exists in
connection with any Plan; and (iii) no Borrower or any of its Subsidiaries has
any withdrawal liability in connection with a Multi-employer Plan.

8.1.22.  Trade Relations.  To Borrowers’ Knowledge, there exists no actual or
threatened termination, cancellation or limitation of, or any materially adverse
modification or change in, the business relationship between any Borrower and
any customer or any group of customers whose purchases individually or in the
aggregate are material to the business of such Borrower, or with any material
supplier or group of suppliers, which in either case is reasonably likely to
have a Material Adverse Effect.

8.1.23.  Labor Relations.  Except as described on Schedule 8.1.23, no Borrower
nor any of the Subsidiaries is a party to any collective bargaining agreement on
the date hereof.  To Borrowers’ Knowledge on the date hereof, (i) there are no
grievances, disputes or controversies with any union or any other organization
of any Borrower’s or any Subsidiary’s employees reasonably likely to have a
Material Adverse Effect, or (ii) any threats of strikes, work stoppages or any
asserted pending demands for collective bargaining by any union or organization.

8.1.24.  Investment Company Act.  No Borrower (i) is an “investment company” or
a “person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940 or
(ii) is subject to regulation under the Interstate Commerce Act or any other
Applicable Law regarding its authority to incur Debt.

8.1.25.  Margin Stock.  No Borrower nor any of its Subsidiaries (i) is engaged,
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.

8.1.26.  Insurance.  The properties of Borrowers and their respective
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of any Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where Borrowers
or the applicable Subsidiary operate.

8.1.27.  Casualty, Etc.  Neither the businesses nor the properties of any
Borrower or any of its Subsidiaries are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.





51

--------------------------------------------------------------------------------




8.1.28.  DIP Security Documents.  The provisions of any DIP Security Documents
are effective to create in favor of DIP Agent for the benefit of DIP Lenders a
legal, valid and enforceable first priority Lien in and upon the ABL Priority
Collateral and, in the case of the Term Loan Priority Collateral, a legal, valid
and enforceable Lien with the priority set forth in the DIP Financing Orders
(subject to Permitted Liens) on all right, title and interest of the respective
Borrowers in the Collateral described therein.  No filing or other action will
be necessary to perfect or protect such Liens.

8.1.29.  OFAC.  No Borrower or Subsidiary, nor to the knowledge of any Borrower
or Subsidiary, any director, officer, employee or affiliate thereof, or any
agent or representative acting at the direction thereof, is a Person currently
the subject of any Sanctions. No Borrower or Subsidiary is located, organized or
resident in a Designated Jurisdiction.

8.1.30.  Compliance with Environmental Laws.  No Borrower's or any Subsidiary's
past or present operations, Real Estate owned or controlled by any Borrower or
any Subsidiary, or other Properties are subject to any federal, state or local
investigation to determine whether any remedial action is needed to address any
environmental pollution, hazardous material or environmental clean-up; (ii)
neither any Borrower nor any Subsidiary has received any Environmental Notice;
and (iii) neither any Borrower nor any Subsidiary has any contingent liability
with respect to any Environmental Release, environmental pollution or hazardous
material on any Real Estate now or previously owned or controlled by any
Borrower or any Subsidiary, in each case except as could not, individually or in
the aggregate be reasonably expected to have a Material Adverse Effect.

8.1.31.  Chapter 11 Cases.  The Chapter 11 Cases were commenced on the Petition
Date in accordance with Applicable Law and proper notice thereof, and the
hearing for the approval of the Interim DIP Financing Order has been given as
identified in the certificate of service filed with the Court.

8.1.32.  DIP Financing Orders.  The Interim DIP Financing Order and, after it
has been entered, the Final DIP Financing Order, and the transactions
contemplated by this Agreement and the other DIP Loan Documents are in full
force and effect, and have not, in whole or in part, been reversed, modified,
amended, stayed, vacated, appealed or subject to a stay pending appeal or
otherwise challenged or subject to any pending or threatened challenge or
proceeding in any jurisdiction, and each Borrower is in compliance with each DIP
Financing Order.

8.2.

Complete Disclosure.  No DIP Loan Document contains any untrue statement of a
material fact, nor fails to disclose any material fact necessary to make the
statements contained therein not materially misleading.  There is no fact or
circumstance that any Borrower has failed to disclose to DIP Agent in writing
that could reasonably be expected to have a Material Adverse Effect.

8.3.

Reaffirmation of Representations and Warranties.  Each representation and
warranty contained in this Article 8 shall be deemed to be reaffirmed by each
Borrower on each day that any U.S. Borrower requests or is deemed to have
requested an extension of credit hereunder, unless Borrowers have notified DIP
Agent prior to any such extension of credit that





52

--------------------------------------------------------------------------------




Borrowers are no longer able to make any such representation or warranty and
except for changes in the nature of a Borrower’s business or operations, or, if
applicable, any of its Subsidiaries’ businesses or operations, that may occur
after the date hereof in the Ordinary Course of Business so long as DIP Agent
has consented to such changes or such changes are not violative of any provision
of this Agreement or any other DIP Loan Document.  Notwithstanding the
foregoing, representations and warranties which by their terms are applicable
only to a specific date shall be deemed made only at and as of such date.

8.4.

Survival of Representations and Warranties.  All representations and warranties
of Borrowers contained in this Agreement or any of the other DIP Loan Documents
shall survive the execution, delivery and acceptance thereof by DIP Agent, DIP
Lenders and the parties thereto and the closing of the transactions described
therein or related thereto.

SECTION 9.  COVENANTS AND CONTINUING AGREEMENTS

9.1.

Affirmative Covenants.  For so long as there are any Commitments outstanding and
thereafter until Full Payment of the Obligations, each Borrower covenants that,
unless the Required DIP Lenders have otherwise consented in writing, it shall
and shall cause each Subsidiary to:

9.1.1.  Visits and Inspections.  Permit representatives of DIP Agent, from time
to time, as often as may be reasonably requested, but only during normal
business hours and (except when a Default or Event of Default exists) upon
reasonable prior notice to a Borrower, to visit and inspect the Properties of
such Borrower and each of its Subsidiaries, inspect, audit, examine, conduct
appraisals, and make extracts from each Borrower’s and each Subsidiary’s books
and records, and discuss with its officers, its employees and its independent
accountants, such Borrower’s and each Subsidiary’s business, financial
condition, business prospects and results of operations.  Such visits,
inspections, audits, examinations and appraisals shall be at DIP Agent’s or
Borrowers’ expense as provided in Section 2.2.4.  Representatives of each DIP
Lender shall be authorized to accompany DIP Agent on each such visit and
inspection and to participate with DIP Agent therein, but at their own expense,
unless a Default or Event of Default exists.  Neither DIP Agent nor any DIP
Lender shall have any duty to make any such inspection, nor to share any results
of any inspection, appraisal or report with any Borrower, and shall not incur
any liability to any Borrower or any other Person by reason of its failure to
conduct or delay in conducting any such inspection. Each Borrower acknowledges
that all inspections, appraisals and reports are prepared by DIP Agent and DIP
Lenders solely for their purposes, and no Borrower shall be entitled to rely
upon them.

9.1.2.  Notices.  Notify DIP Agent and DIP Lenders in writing, within five (5)
days after Borrowers' Knowledge thereof, (i) of the commencement of any
litigation affecting any Obligor or any of its Properties, whether or not the
claims asserted in such litigation are considered by any Borrower to be covered
by insurance, and of the institution of any administrative proceeding, to the
extent that such litigation or administrative proceeding, if determined
adversely to such Obligor, would reasonably be expected to have a Material
Adverse Effect; (ii) of any material labor dispute to which any Obligor may
become a party, and any strikes or walkouts relating to any of its plants or
other facilities; (iii) of any Post-Petition material default by any Obligor
under, termination or expiration of any Material Contract, or of





53

--------------------------------------------------------------------------------




any note, indenture, loan agreement, mortgage, lease, deed, guaranty or other
similar agreement relating to any Debt of such Obligor exceeding $500,000; (iv)
of the existence of any Default or Event of Default; (v) of any Post-Petition
default by any Person under any note or other evidence of Debt payable to an
Obligor in an amount exceeding $500,000; (vi) of any Post-Petition judgment
against any Obligor in an amount exceeding $1,000,000; (vii) of the assertion by
any Person of any Intellectual Property Claim, the adverse resolution of which
could reasonably be expected to have a Material Adverse Effect; (viii) of any
violation or asserted violation by any Borrower of any Applicable Law (including
ERISA, OSHA, FLSA or any Environmental Laws), the adverse resolution of which
could reasonably be expected to have a Material Adverse Effect; (ix) of any
Environmental Release by an Obligor or on any Property owned or occupied by an
Obligor which could reasonably be expected to have a Material Adverse Effect;
(x) of the discharge of any Borrower's independent accountants or any withdrawal
of resignation by such independent accountants from their acting in such
capacity; (xi) the issuance or incurrence of any Debt; (xii) the issuance or
sale of any Equity Interests of any Borrower or any Subsidiary; (xiii) any
disposition of any assets or Property or any interest therein to or in favor of
any Person in excess of $500,000 other than sales of Inventory in the Ordinary
Course of Business; (xiv) whether any Obligor fails to constitute a Qualified
ECP Obligor; and (xv) copies of all notices, requests and other documents
(including amendments, waivers and other modifications) received by any Obligor
or any Subsidiary under or pursuant to any Term Loan Documents and, from time to
time upon request by DIP Agent, such information and reports regarding the Term
Loans as DIP Agent may request.  In addition, Borrowers shall give DIP Agent at
least five (5) Business Days prior written notice of any Borrower’s opening of
any new chief executive office.

9.1.3.  Bankruptcy Case Notices.  Each Borrower shall provide, or shall cause
its counsel in the Chapter 11 Cases to provide, DIP Agent's and DIP Lenders'
counsel with copies of all pleadings, motions, reports, applications and other
papers filed by such Borrower with the Court as well as copies of all billing
and expense statements received from any Professional Person.  Each Borrower
shall include counsel for DIP Agent and counsel for each DIP Lender on any
"Special Notice List" or other similar list of parties to be served with papers
in the Chapter 11 Cases.

9.1.4.  Financial and Other Reporting.  Keep adequate records and books of
account with respect to its business activities in which proper entries are made
in accordance with GAAP reflecting all its financial transactions; and cause to
be prepared and to be furnished to DIP Agent and DIP Lenders the following (all
to be prepared in accordance with GAAP applied on a consistent basis, unless
such Borrower's certified public accountants concur in any change therein, such
change is disclosed to DIP Agent and is consistent with GAAP):

(i)

as soon as available, but in no event later than April 30, 2015, unaudited
balance sheets of Borrowers and their respective Subsidiaries as of the end of
Fiscal Year 2014 and the related statements of income, shareholders’ equity and
cash flow, on a Consolidated basis, setting forth in each case in comparative
form, the corresponding figures for the preceding Fiscal Year, and certified by
the principal financial officer of SRC as prepared in accordance with GAAP and
fairly presenting the Consolidated financial position and results of operations
of Borrowers and their Subsidiaries for such Fiscal Year subject only to changes
from audit and year end adjustments and except that such statements need not
contain notes;





54

--------------------------------------------------------------------------------




(ii)

as soon as available, and in any event within forty-five (45) days after the end
of each of the first three (3) Fiscal Quarters in any Fiscal Year, excluding the
last Fiscal Quarter of Borrowers’ Fiscal Year, unaudited balance sheets of
Borrowers and their Subsidiaries and the related unaudited Consolidated
Statements of income and cash flow in each case for such Fiscal Quarter and for
the portion of Borrowers’ Fiscal Year then elapsed, on a Consolidated basis,
setting forth in each case in comparative form, the corresponding figures for
the preceding Fiscal Year, and certified by the principal financial officer of
Borrowers as prepared in accordance with GAAP and fairly presenting the
Consolidated financial position and results of operations of Borrowers and their
Subsidiaries for such Fiscal Quarter and period subject only to changes from
audit and year end adjustments and except that such statements need not contain
notes;

(iii)

as soon as available, and in any event within thirty (30) days after the end of
each Fiscal Month hereafter, unaudited balance sheets of Borrowers and their
Subsidiaries and the related unaudited Consolidated Statements of income and
cash flow in each case for such month and for the portion of Borrowers’ Fiscal
Year then elapsed, on a Consolidated basis, setting forth in each case in
comparative form, the corresponding figures for the preceding Fiscal Year, and
certified by the principal financial officer of SRC as prepared in accordance
with GAAP and fairly presenting the Consolidated financial position and results
of operations of Borrowers and their Subsidiaries for such Fiscal Month and
period subject only to changes from audit and year end adjustments and except
that such statements need not contain notes;

(iv)

[Reserved];

(v)

not later than fifteen (15) days after each Fiscal Month, if so requested by DIP
Agent, (a) a listing of all of each Borrower’s trade payables as of the last
Business Day of such Fiscal Month, specifying the name of and balance due each
trade creditor, and, at DIP Agent’s request, monthly detailed trade payable
agings in the form customarily prepared by Borrowers and approved by DIP Agent
and (b) Inventory reports by each location of Borrowers and their respective
Subsidiaries;

(vi)

promptly after the sending or filing thereof, as the case may be, copies of any
proxy statements, financial statements or reports which any Borrower has made
generally available to its shareholders and copies of any regular, periodic and
special public reports or registration statements which any Borrower files with
the SEC or any Governmental Authority which may be substituted therefor, or any
national securities exchange;

(vii)

all information, reports and other documents provided at any time by a Borrower
to Term DIP Agent or to a Term DIP Lender, promptly after the sending of such
information, reports or other documents;

(viii)

 an initial 13-week professional fees budget and an updated professional fees
budget for each successive 13-week period thereafter (the “Professional Fees
Budget”) setting forth in reasonable detail and specificity the projected fees
and reimbursable expenses of the Professionals;





55

--------------------------------------------------------------------------------




(ix)

(i) As soon as practicable in advance of filing with the Court or delivering to
the Committee appointed in a Chapter 11 Case, if any, or to the United States
Trustee for the District of Delaware, as the case may be, the Final DIP
Financing Order, all other proposed orders and pleadings related to the Chapter
11 Cases, the DIP Facility and/or any sale contemplated in accordance with
Section 9.1.18 hereof (all of which must be in form and substance satisfactory
to DIP Agent), any Chapter 11 Plan and/or any disclosure statement related
thereto and (ii) substantially simultaneously with the filing with the Court or
delivering to the Committee appointed in any Chapter 11 Case, if any, or to the
United States Trustee for the District of Delaware, as the case may be, all
other notices, filings, motions, pleadings or other information concerning the
financial condition of Borrowers or the Chapter 11 Cases that may be filed with
the Court or delivered to the Committee appointed in any Chapter 11 Case, if
any, or to the United States Trustee for the District of Delaware;

(x)

An updated DIP Budget and an updated Professional Fee Budget every two (2)
weeks, each in form and substance satisfactory to DIP Agent: and

(xi)

such other reports and information (financial or otherwise) as DIP Agent may
reasonably request from time to time in connection with any Collateral or any
Obligor’s financial condition or business.

Concurrently with the delivery of the financial statements described in clause
(i) of this Section 9.1.4, or more frequently if requested by DIP Agent or any
DIP Lender during any period that a Default or Event of Default exists,
Borrowers shall cause to be prepared and furnished to DIP Agent and DIP Lenders
a Compliance Certificate executed by the chief financial officer of SRC.

Promptly after the sending or filing thereof, Borrowers shall also provide to
DIP Agent copies of any annual report to be filed in accordance with ERISA in
connection with each Plan and such other data and information (financial and
otherwise) as DIP Agent, from time to time, may reasonably request bearing upon
or related to the Collateral or any Borrower’s and each of its Subsidiaries’
financial condition or results of operations.

Borrowers hereby acknowledge that (i) DIP Agent or BofA will make available to
DIP Lenders and Letter of Credit Issuer materials and/or information provided by
or on behalf of Borrowers hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (ii) certain of DIP Lenders (each, a “Public DIP
Lender”) may have personnel who do not wish to receive material non-public
information with respect to Borrowers or their Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities.
 Borrowers hereby agree that (a) all Borrower Materials that are to be made
available to Public DIP Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (b) by marking Borrower Materials
“PUBLIC,” Borrowers shall be deemed to have authorized DIP Agent, Letter of
Credit Issuer and DIP Lenders to treat such Borrower Materials as not containing
any material non-public information with respect to Borrowers or their
securities for purposes of United States Federal and state securities laws; (c)
all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion





56

--------------------------------------------------------------------------------




of the Platform designated “Public Side Information;” and (d) DIP Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

9.1.5.  Landlord and Storage Agreements.  Upon the reasonable request of DIP
Agent, provide DIP Agent with copies of: (i) any of the existing agreements, and
(ii) any future agreements, between any Borrower and any landlord, warehouseman
or bailee which owns any premises at which any Collateral may, from time to
time, be kept or that otherwise may possess or handle any Collateral.

9.1.6.  Taxes.  Pay and discharge all Post-Petition Taxes prior to the date on
which such Taxes become delinquent or penalties attach thereto, except and to
the extent only that such Taxes are being Properly Contested or, that such Taxes
are in an aggregate amount of less than $250,000, and are filed and paid in good
faith as, to Borrowers’ Knowledge, such Taxes become due.

9.1.7.  Compliance with Law.  Comply with (a) each DIP Financing Order and all
other orders entered by the Court in the Chapter 11 Cases, and (b) all
Applicable Law, including ERISA, all Environmental Laws, FLSA, OSHA,
Anti-Terrorism Laws, and all laws, statutes, regulations and ordinances
regarding the collection, payment and deposit of Taxes, and obtain and keep in
force any and all Governmental Approvals necessary to the ownership of its
Properties or to the conduct of its business, but only to the extent that any
such failure to comply (other than failure to comply with Anti-Terrorism Laws),
obtain or keep in force could be reasonably expected to have a Material Adverse
Effect.  Without limiting the generality of the foregoing, if any Environmental
Release shall occur at or on any of the Properties of any Borrower or any of its
Subsidiaries, Borrowers shall, or shall cause the applicable Subsidiary to, act
promptly and diligently to investigate and report to DIP Agent and all
appropriate Governmental Authorities the extent of, and to take appropriate
remedial action to eliminate, such Environmental Release, whether or not ordered
or otherwise directed to do so by any Governmental Authority.

9.1.8.  Insurance.  In addition to the insurance required herein with respect to
the Collateral, maintain, with any Approved Insurers, (i) insurance with respect
to each Borrower's and each of its Subsidiaries' respective Properties and
businesses against such casualties and contingencies of such type (including
product liability, workers’ compensation, or larceny, embezzlement or other
criminal misappropriation insurance) and in such amounts, and with such
coverages and deductibles, as are customary in the respective business of such
Borrower or such Subsidiary and (ii) business interruption insurance in an
amount not less than $20,000,000, with deductibles and subject to a collateral
insurance assignment satisfactory to DIP Agent as security for the Obligations.

9.1.9.  Collateral.  Notwithstanding anything to the contrary, Borrowers shall
execute and deliver to DIP Agent, for the benefit of DIP Secured Parties,
Mortgages, deposit accounts control agreements, Lien Waivers and other DIP
Security Documents to the extent provided to any Term DIP Agent or executed in
respect of any Delayed Draw Term DIP Loans.





57

--------------------------------------------------------------------------------




9.1.10.  Payment of Administrative Expenses.  Pay and discharge as the same
shall become due and payable, all its Post-Petition obligations and liabilities,
including all tax liabilities, assessments and governmental charges or levies
upon it or its Properties or assets, unless being Properly Contested, provided
that the foregoing shall not be construed to override any provisions herein or
in any DIP Financing Order regarding any impermissible use of Cash Collateral or
proceeds of any Revolver Loan or as a consent by any DIP Secured Party to any
surcharge of any Collateral under Section 506(c) of the Bankruptcy Code or
otherwise to pay any such obligation or liability.

9.1.11.  Preservation of Existence, Etc.  Except as otherwise provided in the
DIP Financing Orders, (i) preserve, renew and maintain in full force and effect
its legal existence and good standing under the laws of the jurisdiction of its
organization except in a transaction permitted by Section 9.2.1 or 9.2.2; (ii)
take all reasonable action to maintain all rights, privileges, permits, licenses
and franchises necessary or desirable in the normal conduct of its business,
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (iii) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation or non-renewal of which could reasonably be expected to have a
Material Adverse Effect.

9.1.12.  Maintenance of Properties.  Except as otherwise provided in the DIP
Financing Orders, (i) maintain, preserve and protect all of its material
Properties necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted; (ii) make all necessary repairs
thereto and renewals and replacements thereof except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; and (iii)
use the standard of care typical in the industry in the operation and
maintenance of its facilities.

9.1.13.  Compliance with Terms of Leaseholds.  Make all payments and otherwise
perform all obligations arising after the Petition Date in respect of all leases
of real property to which such Borrower or any of its Subsidiaries is a party,
keep such leases in full force and effect and not allow such leases to lapse or
be terminated or any rights to renew such leases to be forfeited or cancelled,
notify DIP Agent of any default by any party with respect to such leases and
cooperate with DIP Agent in all respects to cure any such default, and cause
each of its Subsidiaries to do so, except, in any case, where the failure to do
so, either individually or in the aggregate, could not be reasonably likely to
have a Material Adverse Effect or upon rejection of such lease, with the prior
written consent of DIP Agent, pursuant to a Final Order of the Court entered
under Section 365 of the Bankruptcy Code.

9.1.14.  Lien Searches. Promptly following receipt of the acknowledgment copy of
any financing statements filed under the UCC in any jurisdiction by or on behalf
of DIP Lenders, deliver to DIP Agent completed requests for information listing
such financing statement and all other effective financing statements filed in
such jurisdiction that name such Borrower as debtor, together with copies of
such other financing statements.

9.1.15.  Material Contracts.  Except as otherwise permitted under Section 365 of
the Bankruptcy Code, and except as to any Material Contract rejected by any
Borrower, with the prior written consent of DIP Agent, pursuant to a Final Order
of the Court entered upon





58

--------------------------------------------------------------------------------




proper notice and an opportunity to be heard, perform and observe all the terms
and provisions of each Material Contract to be performed or observed by it,
enforce each such Material Contract in accordance with its terms, and cause each
of its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect; and promptly notify DIP Agent of any material
modification of a Material Contract or termination of a Material Contract.

9.1.16.  Debtor-in-Possession Obligations.  Comply in a timely manner with its
obligations and responsibilities as a debtor-in-possession under the Bankruptcy
Code, the Bankruptcy Rules, Local Court Rules, and any order of the Court.

9.1.17.  DIP Budget.  Comply with the terms of the DIP Budget, subject to any
Permitted Variances.

9.1.18.  Sale.  Diligently pursue and prosecute the Sale such that:

(i)

Not later than two (2) Business Days after all of the parties thereto have
executed the Purchase Agreement, Borrowers shall file and serve the Sale
Motions, each in form and substance acceptable to DIP Agent and the Required DIP
Lenders, seeking approval of the Sale Procedures Order and the Sale Order (each
as defined below);

(ii)

After the parties thereto have executed the Purchase Agreement, and in no event
later than April 10, 2015, the Court shall have entered an order, in form and
substance satisfactory to DIP Agent and the Required DIP Lenders, approving the
bid procedures for the Sale (the “Sale Procedures Order”);

(iii)

Not later than June 19, 2015, the Court shall have entered an order, in form and
substance satisfactory to DIP Agent and the Required DIP Lenders, approving the
Sale Motion and the Purchase Agreement pursuant to Sections 363(f) and 363(m) of
the Bankruptcy Code (the “Sale Order”);

(iv)

The Sale shall be consummated not later than the earlier of (i) thirty (30) days
after the entry of the Sale Order if the Sale has not closed for any reason
other than (i) the issuance of a stay pending appeal from the Sale Order (in
which case, the 30-day period referred to in this clause shall automatically be
extended to the earlier of (A) the fifth business day following the day such
stay ceases to be in effect or (B) the Termination Date (as defined in the
Purchase Agreement), (ii) the winning bidder has failed to consummate the Sale,
except as a result of a breach by Sellers of a representation or covenant in the
Purchase Agreement, or (iii) 180 days after the parties have executed the
Purchase Agreement; and

(v)

Borrowers shall provide to DIP Agent, at the time or times reasonably requested
by DIP Agent, but in no event less than Friday of each week after the Closing
Date, a report on the status of the Sale and such other information regarding
the Sale as DIP Agent may reasonably request.





59

--------------------------------------------------------------------------------




9.1.19.  Consultants.  Provide DIP Agent and DIP Lenders with reasonable access
to any consultant, turnaround management, broker or financial advisory firm
retained by any Borrower in any of the Chapter 11 Cases.

9.1.20.  Term DIP Facility. Keep and maintain the Term DIP Facility in full
force and effect in an amount not less than $30,000,000; promptly obtain
advances thereunder on any date that Availability is less than Borrowers'
aggregate funding needs; and use the proceeds of each such advance solely for
purposes and in amounts (subject to Permitted Variances) set forth in the DIP
Budget or permitted by this Agreement or the DIP Financing Orders.

9.1.21.  Post-Closing Covenants.  Promptly after DIP Agent's request therefor,
execute and deliver the documents and complete the tasks set forth on Schedule
9.1.21, in each case as provided in such schedule.

9.2.

Negative Covenants.  For so long as there are any Commitments outstanding and
thereafter until Full Payment of the Obligations, each Borrower covenants that,
unless the Required DIP Lenders have otherwise consented in writing, it shall
not and shall not permit any of its Subsidiaries to:

9.2.1.  Fundamental Changes.  (i) Merge, reorganize, combine, consolidate or
amalgamate with any Person, or liquidate, wind up its affairs or dissolve itself
and (ii) shall not change any Borrower’s name or conduct business under any new
fictitious name or change any Borrower’s FEIN.

9.2.2.  Disposition of Assets.  Make any Asset Disposition, except (i) sales of
Inventory in the Ordinary Course of Business; (ii) sales or other dispositions
of items of Equipment which are obsolete, worn out or no longer useful in any
Borrower's business; (iii) other dispositions of Collateral that are consented
to in writing by DIP Agent and the Required DIP Lenders and are authorized by
the Court after notice and hearing; and (iv) the rejection pursuant to Section
365 of the Bankruptcy Code of unexpired leases and executory contracts that are
consented to in writing by DIP Agent and are authorized by the Court after
notice and hearing.

9.2.3.  Tax Consolidation.  File or consent to the filing of any consolidated
income tax return with any Person other than Borrowers and their Subsidiaries.

9.2.4.  Accounting Changes.  Subject to the terms of the paragraph identified as
“Accounting Terms” in Appendix A, make any significant change in accounting
treatment or reporting practices, except as may be permitted or required by GAAP
and/or applicable requirements of the SEC, or establish a fiscal year different
from the Fiscal Year, unless such Borrower has notified DIP Agent of any such
change and complied with all disclosure and other requirements of Applicable
Law.

9.2.5.  Organization Documents.  Amend, modify or otherwise change any of the
terms or provisions in any of its Organization Documents as in effect on the
date hereof, except for changes that do not affect in any way such Borrower’s or
any of its Subsidiaries’





60

--------------------------------------------------------------------------------




rights and obligations to enter into and perform the DIP Loan Documents to which
it is a party and to pay all of the Obligations and that do not otherwise have a
Material Adverse Effect.

9.2.6.  Restrictive Agreements.  Enter into or become party to any Restrictive
Agreement.

9.2.7.  Conduct of Business.  Engage in any business other than the business
engaged in by it on the Petition Date and any business or activities which are
substantially similar, related or incidental thereto or reasonably evolve
therefrom.

9.2.8.  Liens.  Create or permit any Liens on any of the now owned or hereafter
acquired Collateral except for the following (collectively, “Permitted Liens”):

(i)

Liens in favor of DIP Agent securing the Obligations;

(ii)

Post-Petition Liens for Taxes not yet due or being Properly Contested;

(iii)

Post-Petition Purchase Money Liens securing Purchase Money Debt permitted by
Section 9.2.9;

(iv)

Post-Petition statutory Liens (other than Liens for Taxes, imposed under ERISA
or in favor of the Pension Benefit Guaranty Corporation) arising in the Ordinary
Course of Business, but only if (i) payment of the obligations secured thereby
is not yet due or is being Properly Contested and (ii) such Liens do not
materially impair the value or use of the Property or materially impair
operation of the business of such Borrower or any Subsidiary;

(v)

Post-Petition Liens incurred or deposits made in the Ordinary Course of Business
to secure the performance of tenders, bids, leases, contracts (except those
relating to Debt for Money Borrowed), statutory obligations and other similar
obligations, or arising as a result of progress payments under government
contracts, as long as such Liens are at all times junior to DIP Agent’s Liens;

(vi)

Post-Petition Liens arising in the Ordinary Course of Business that are at all
times junior to the Liens in favor of DIP Agent;

(vii)

easements, rights-of-way, restrictions, covenants or other agreements of record,
and other similar charges or encumbrances on Real Estate, that do not secure any
monetary obligation and do not interfere with the Ordinary Course of Business;

(viii)

bankers’ Liens with respect to depository account arrangements entered into in
the Ordinary Course of Business securing obligations not past due and Liens of a
collecting bank on Payment Items in the course of collection;

(ix)

Liens in existence on the Petition Date, but only if and to the extent such
Liens are permitted under the Pre-Petition ABL Loan Agreement, including Liens
on the Collateral securing the Term Loan Obligations subject to the terms of the
Pre-Petition ABL/Term Loan Intercreditor Agreement;





61

--------------------------------------------------------------------------------




(x)

Liens granted to Term DIP Agent for the benefit of Term DIP Lenders under the
Term DIP Loan Documents and approved by the DIP Financing Orders, subject to the
DIP ABL/Term Loan Intercreditor Agreement; and

(xi)

other Liens expressly granted and approved in the DIP Financing Orders.

9.2.9.  Debt.  Create, incur, guarantee or suffer to exist any Debt, except the
following (without duplication):

(i)

the Pre-Petition ABL Obligations and the Term Loan Obligations and other Debts
outstanding on the Petition Date that are reflected in the schedules filed by
each Borrower in the Chapter 11 Cases;

(ii)

the Obligations, including Bank Product Obligations;

(iii)

Permitted Contingent Obligations arising after the Petition Date;

(iv)

the Term DIP Obligations in an aggregate principal amount not to exceed
$30,000,000 on any date;

(v)

indebtedness that is incurred in the Ordinary Course of Business by a Borrower
during the pendency of its Chapter 11 Case not in contravention of the
Bankruptcy Code or any order of the Court, is included (and does not exceed
amounts shown) in the DIP Budget, and that is not secured by a Lien upon any
Collateral except as expressly provided in the DIP Financing Orders;

(vi)

indebtedness of a Borrower owing to another Borrower; provided that if such
indebtedness is owed by SR MX Holdco, SR MX Holdings, SR Mexico, SR Servicios or
SR Canada, such indebtedness shall be evidenced by a promissory note, in form
and substance satisfactory to DIP Agent, duly executed and delivered by such
company and the sole original of which is pledged by any holder of such note to
DIP Agent as security for the Obligations; and

(vii)

Professional Fees, fees payable to the Office of the United States Trustee, and
fees payable to the Clerk of the Court.

9.2.10.  Restricted Investments.  Make any Restricted Investment.

9.2.11.  Loans.  Make any loans or other advances of money to any Person, except
(i) advances to an officer or employee for salary, travel expenses, commissions
and similar items in the Ordinary Course of Business; (ii) prepaid expenses and
extensions of trade credit made in the Ordinary Course of Business; (iii)
deposits with financial institutions permitted hereunder; and (iv) intercompany
loans permitted by Section 9.2.9(vi), provided that such loan is in an amount
and for a purpose permitted under the DIP Budget.

9.2.12.  Distributions.  Declare or make any Distribution, except Upstream
Payments; or create or suffer to exist any encumbrance or restriction on the
ability of a Subsidiary to make any Upstream Payment, except for restrictions
under the DIP Loan





62

--------------------------------------------------------------------------------




Documents, under Applicable Law or in effect on the Closing Date as shown on
Schedule 8.1.18 to the Pre-Petition ABL Loan Agreement.

9.2.13.  Affiliate Transactions.  Enter into or be party to any transaction with
an Affiliate, except (i) transactions authorized by the DIP Loan Documents; (ii)
payment of reasonable compensation to officers and employees for services
actually rendered, and loans and advances permitted by Section 9.2.11; (iii)
payment of customary directors’ fees and indemnities; and (iv) transactions
solely among Borrowers and other Obligors.

9.2.14.  Restrictions on Payment of Certain Debt.  Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any Pre-Petition Debt other than (i) the
Pre-Petition ABL Obligations and the Pre-Petition Term Obligations in accordance
with the DIP Financing Orders or a Final Order of the Court, (ii) payments to
critical vendors to the extent approved by Final Order of the Court and
reflected in the DIP Budget, or (iii) payment of Debt secured by a valid,
perfected and unavoidable Lien on any Collateral, but only to the extent such
Lien is senior in priority to Liens in favor of DIP Agent on ABL Priority
Collateral, such payment is approved by Final Order of the Court, and such
payment is reflected in the DIP Budget.

9.2.15.  Restrictions on Payment of Term Loan Obligations.  Make (i) any payment
(whether voluntary or mandatory, or a prepayment, redemption, retirement,
defeasance or acquisition) in respect of any Term Loan Obligations from the
proceeds of the ABL Priority Collateral until Full Payment of the Pre-Petition
ABL Obligations and the Obligations or (ii) any voluntary prepayment with
respect of any Term Loan Obligations from the proceeds of Revolver Loans.

9.2.16.  Amendments to Certain Debt.

(i)

Subordinated Debt.  Amend, supplement or otherwise modify any document,
instrument or agreement relating to any Subordinated Debt.

(ii)

Pre-Petition Term Loan Documents.  Amend, supplement or otherwise modify any
Pre-Petition Term Loan Document except to the extent permitted under the
Pre-Petition ABL/Term Loan Intercreditor Agreement and authorized by a Final
Order of the Court.

(iii)

Term DIP Loan Documents.  Amend, supplement or otherwise modify any Term DIP
Loan Document except to the extent not prohibited under the DIP ABL/Term Loan
Intercreditor Agreement and (to the extent required) authorized by a Final Order
of the Court.

9.2.17.  Lease Obligations.  Create, incur or assume after the Petition Date any
obligations as lessee (i) for the rental or hire of real or personal Property in
connection with any sale and leaseback transaction, or (ii) for the rental or
hire of other real or personal Property of any kind under leases or agreements
to lease having an original term of one year or more.

9.2.18.  Employee Plans.  Become party to any Multiemployer Plan or Foreign
Plan, other than any in existence on the Petition Date.





63

--------------------------------------------------------------------------------




9.2.19.  Modifications to DIP Financing Orders.  Seek or consent to any
amendment, supplement or any other modification of any of the terms of the DIP
Financing Orders after such Orders are entered by the Court without the prior
written consent of DIP Agent (and with respect to any material change, the
Required DIP Lenders).

9.2.20.  Filing of Motions and Applications.  Without the prior written consent
of DIP Agent (and with respect to any material change or modification, Required
DIP Lenders), apply to the Court for, or join in or support any motion or
application seeking, authority to (a) take any action that is prohibited by the
terms of any of the DIP Loan Documents or the DIP Financing Orders, (b) refrain
from taking any action that is required to be taken by the terms of any of the
DIP Loan Documents or the DIP Financing Orders, or (c) permit any Debt or Claim
to be pari passu with or senior to any of the Obligations, except as expressly
stated in the DIP Financing Orders.

9.2.21.  Superpriority Claim.  Incur, create, assume, suffer to exist or permit
any other Superpriority Claim which is pari passu with or senior to the claims
of DIP Agent and DIP Lenders against Borrowers, except as expressly stated in
the DIP Financing Orders.

9.2.22.  Use of Proceeds.  Use any proceeds of Revolver Loans or Cash Collateral
for a purpose that is not specifically permitted by this Agreement and the DIP
Financing Orders and expressly set forth in the DIP Budget.

9.2.23.  DIP Budget.  Amend or modify the DIP Budget without the prior written
consent of DIP Agent and the Required DIP Lenders.

SECTION 10.  CONDITIONS PRECEDENT

10.1.

Conditions Precedent to Initial Revolver Loans.  DIP Lenders shall not be
required to fund any Revolver Loan or other extensions of credit requested by
any U.S. Borrower, unless, on or before March 12, 2015, each of the following
conditions has been satisfied:

10.1.1.  Loan Documents.  Each of the other DIP Loan Documents shall have been
duly executed and delivered to DIP Agent by each of the signatories thereto
(and, with the exception of the Notes, in sufficient counterparts for each DIP
Lender) and accepted by DIP Agent and DIP Lenders, and each Obligor shall be in
compliance with all of the terms thereof.

10.1.2.  Borrowing Base Certificate.  DIP Agent shall have received from
Borrowers the Borrowing Base Certificate in accordance with Section 7.5.

10.1.3.  Evidence of Perfection and Priority of Liens.  DIP Agent shall have
received acknowledgments of all filings or recordations necessary to perfect its
Liens in the Collateral;

10.1.4.  Incumbency Certificates.  DIP Agent shall have received a certificate
of a duly authorized officer of each Borrower, certifying (i) that attached
copies of such Borrower’s Organization Documents are true and complete, and in
full force and effect,





64

--------------------------------------------------------------------------------




without amendment except as shown; (ii) that an attached copy of resolutions
authorizing execution and delivery of the DIP Loan Documents is true and
complete, and that such resolutions are in full force and effect, were duly
adopted, have not been amended, modified or revoked, and constitute all
resolutions adopted with respect to this DIP Facility; and (iii) to the title,
name and signature of each Person authorized to sign the DIP Loan Documents.
 DIP Agent may conclusively rely on this certificate until it is otherwise
notified by the applicable Borrower in writing.

10.1.5.  Organization Documents.  DIP Agent shall have received copies of the
Organization Documents of each Borrower, and all amendments thereto, certified
by the Secretary of State or other appropriate official of the jurisdiction of
each Borrower’s organization.

10.1.6.  Good Standing Certificates.  DIP Agent shall have received such good
standing certificates for each Borrower as agreed to by DIP Agent and SRC.

10.1.7.  Officer’s Certificates.  DIP Agent shall have received certificates, in
form and substance satisfactory to it, from a knowledgeable Senior Officer of
each Borrower certifying that, after giving effect to the initial Revolver Loans
and the other Initial Transactions, (i) no Default or Event of Default exists or
will occur after giving effect to the Initial Transactions; (ii) the
representations and warranties set forth in Section 8 are true and correct in
all material respects, provided, however, that any representation or warranty
that is qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects; (iii) such Borrower has complied with all agreements
and conditions to be satisfied by it under the DIP Loan Documents; (iv) either
(a) all consents, licenses and approvals required in connection with the
consummation by such Obligor of the Initial Transactions, and the execution,
delivery and performance by such Obligor and the validity against such Obligor
of the DIP Loan Documents to which it is a party, have been obtained and are in
full force and effect and are attached to such certificate, or (b) no such
consents, licenses or approvals are so required.

10.1.8.  DIP ABL/Term Loan Intercreditor Agreement.  DIP Agent shall have
received the DIP ABL/Term Loan Intercreditor Agreement duly executed by all of
the parties thereto.

10.1.9.  Compliance with Laws and DIP Loan Documents.  DIP Agent shall have
determined or received assurances satisfactory to it that none of the DIP Loan
Documents or any of the transactions contemplated thereby violate any Applicable
Law, court order or agreement binding upon any Obligor.

10.1.10.  Patriot Act Disclosures.  DIP Agent and each DIP Lender shall have
received all Patriot Act Disclosures requested by them prior to execution of
this Agreement.

10.1.11.  No Default or Event of Default.  No Default or Event of Default shall
exist, or would result from such proposed Revolver Loan or other extension of
credit or from the application of the proceeds thereof.





65

--------------------------------------------------------------------------------




10.1.12.  Representations and Warranties. The representations and warranties of
Borrowers contained in Section 8 of this Agreement and in any other DIP Loan
Document shall be true and correct in all material respects on and as of the
Closing Date (except to the extent that any such representation and warranty (x)
is qualified as to materiality, in which case such representation and warranty
shall be true and correct in all material respects on and as of the date of such
Revolver Loan or other credit extension, or (y) specifically refers to an
earlier date, in which case such representation or warranty is true and correct
as of such earlier date).

10.1.13.  No Material Adverse Effect.  Since the Petition Date, no event has
occurred that has or could reasonably be expected to have either a Material
Adverse Effect on any Borrower's business, finances, assets or prospects or on
the Collateral.

10.1.14.  Payment of Fees.  Borrowers shall have paid all fees and expenses to
be paid hereunder to DIP Agent and DIP Lenders on the Closing Date (or shall
have made arrangements reasonably acceptable to DIP Agent to have all such fees
and expenses paid with proceeds of Revolver Loans on the Closing Date).

10.1.15.  Letter of Credit Conditions.  With respect to the issuance of any
Letter of Credit on the Closing Date, each of the conditions required in
connection therewith hereunder shall have been satisfied.

10.1.16.  Joint Administration of Chapter 11 Cases.  The Court has entered an
order providing for the joint administration of the Chapter 11 Cases.

10.1.17.  Motions and First Day Orders.  All motions filed and First Day Orders
entered by the Court in any of the Chapter 11 Cases on or prior to the Closing
Date shall be in form and substance reasonably satisfactory to DIP Agent and the
Required DIP Lenders ,and DIP Agent shall be reasonably satisfied with any cash
collateral arrangements applicable to any material pre-Petition Date secured
obligations of Borrowers.

10.1.18.  Interim DIP Financing Order.  Following proper notice thereof, the
interim hearing on the DIP Financing Motion shall have been held, with the
presentation of evidence and with any objections to the DIP Financing Motion or
to the proposed Interim DIP Financing Order resolved in a manner satisfactory to
DIP Agent (and with respect to any material change from the Initial Approved
Form of the Interim DIP Financing Order, the Required DIP Lenders), the Interim
DIP Financing Order shall have been entered by the Court in the Chapter 11 Cases
no later than fifteen (15) days after the Petition Date, and Borrowers shall be
in compliance with the Interim DIP Financing Order.

10.1.19.  Availability Under DIP Facility.  After effecting the initial Revolver
Loans and the other Initial Transactions (including any such Revolver Loans made
to pay or otherwise reimburse DIP Agent and DIP Lenders for all fees, costs and
expenses payable on the Closing Date), Availability under the DIP Facility
equals or exceeds $16,000,000.

10.1.20.  DIP Budget.  DIP Agent and DIP Lenders shall have reviewed and
approved the DIP Budget and the Professional Fees Budget, each of which shall be
in the Initial Approved Form.





66

--------------------------------------------------------------------------------




10.1.21.  No Litigation.  Except for the Chapter 11 Cases, no action,
proceeding, investigation, regulation or legislation shall have been instituted,
threatened or proposed before any court, governmental agency or legislative body
to enjoin, restrain or prohibit, or to obtain damages in respect of this
Agreement, or which is related to or arises out of, this Agreement or any of the
other DIP Loan Documents or the consummation of the transactions contemplated
hereby or thereby.

10.1.22.  Term DIP Facility.  The Term DIP Documents shall be in form and
substance satisfactory to DIP Agent, shall have been duly executed and delivered
by all of the signatories thereto, all provisions of the Term DIP Documents are
in full force and effect, and Term DIP Lenders are ready and willing to fund the
Delayed Draw Term DIP Loans in accordance with the Term DIP Loan Documents and
the Financing Orders.

Execution and delivery to DIP Agent by a DIP Lender of a counterpart of this
Agreement shall be deemed confirmation by such DIP Lender that (i) all
conditions precedent in this Section 10.1 have been fulfilled to the
satisfaction of such DIP Lender, (ii) the decision of such DIP Lender to execute
and deliver to DIP Agent an executed counterpart of this Agreement was made by
such DIP Lender independently and without reliance on DIP Agent or any other DIP
Lender as to the satisfaction of any condition precedent set forth in this
Section 10.1, and (iii) all documents sent to such DIP Lender for approval
consent, or satisfaction were and are acceptable to such DIP Lender.

10.2.

Conditions Precedent to All Credit Extensions.  DIP Agent and DIP Lenders shall
not be required to fund any Revolver Loans or grant any other accommodation to
or for the benefit of any U.S. Borrower, and Letter of Credit Issuer shall not
be required to issue any Letter of Credit, unless and until each of the
conditions set forth in Section 10.1 and of the following conditions has been
and continues to be satisfied:

10.2.1.  Representation and Warranties.  The representations and warranties of
each Borrower in the DIP Loan Documents shall be true and correct on the date
of, and upon giving effect to, the funding of any Revolver Loan or extension of
credit, except for representations and warranties that expressly relate to an
earlier date (in which case such representations and warranties shall have been
true and correct on and as of such earlier date).

10.2.2.  No Defaults.  No Default or Event of Default exists at the time, or
would result from the funding, of any Revolver Loan or other extension of
credit.

10.2.3.  Satisfaction of Conditions in Other Documents.  The request for
Revolver Loans or other extensions of credit shall be in accordance with the DIP
Budget (and Permitted Variances) and the DIP Financing Orders, and each of the
conditions precedent to funding set forth in any other DIP Loan Document shall
have been and remain satisfied as of the funding date.

10.2.4.  No Litigation.  Except for the Chapter 11 Cases, no action, proceeding,
contested matter, investigation, regulation or legislation shall have been
instituted, threatened or proposed before any court, governmental agency or
legislative body to enjoin, restrain or prohibit, or to obtain damages in
respect of this Agreement, or which is related to or





67

--------------------------------------------------------------------------------




arises out of, this Agreement or any of the other DIP Loan Documents or the
consummation of the transactions contemplated hereby or thereby.

10.2.5.  No Material Adverse Effect.  No event shall have occurred or
circumstance or condition shall exist that has or could reasonably be expected
to have a Material Adverse Effect.

10.2.6.  Notice of Borrowing and Borrowing Base Certificate.  DIP Agent shall
have received the Notice of Borrowing and each Borrowing Base Certificate
required by the terms of this Agreement.

10.2.7.  Letter of Credit Conditions.  With respect to the issuance of any
Letter of Credit after the Closing Date, each of the conditions required in
connection therewith hereunder shall have been satisfied.

10.2.8.  Payment of Fees.  Each Borrower shall have paid all fees and expenses
then due and payable as provided for herein or in any of the other DIP Loan
Documents.

10.2.9.  Cash Collateral.  Each Borrower shall have, at the time of the delivery
of each Notice of Borrowing for a proposed Revolver Loan, remitted to DIP Agent
all cash on hand and all Cash Collateral available to such Borrower except for
the amounts held by DIP Agent in the Cash Collateral Account, if any, and except
for cash proceeds of Term Loan Priority Collateral.

10.2.10.  Interim DIP Financing Order.  With respect to all Revolver Loans and
other extensions of credit requested on or after the Closing Date but before the
expiration of the Interim Period, the Interim DIP Financing Order shall have
been entered, shall be in full force and effect, and shall not have been
vacated, reversed, modified, amended or stayed after its entry, without the
prior written consent of DIP Agent and the Required DIP Lenders.

10.2.11.  Final DIP Financing Order.  With respect to all Revolver Loans and
other extensions of credit requested after the expiration of the Interim Period,
following proper notice and a hearing thereon, the final hearing on the DIP
Financing Motion shall have been held, with the presentation of evidence and the
resolution of any objections to the DIP Financing Motion or to the proposed
Final DIP Financing Order in a manner satisfactory to DIP Agent (and with
respect to any material change to the form of Interim DIP Financing Order
entered by the Court, Required DIP Lenders), and the Final DIP Financing Order
shall have been entered on or before the expiration of the Interim Period, shall
be in full force and effect and shall not have been vacated, reversed, modified,
amended or stayed after its entry without the prior written consent of DIP Agent
and Required DIP Lenders.

10.3.

Inapplicability of Conditions.  None of the conditions precedent set forth in
Sections 10.1 or 10.2 shall be conditions to the obligation of (i) each
Participating DIP Lender to make payments to Letter of Credit Issuer pursuant to
Section 1.2.8, (ii) each DIP Lender to deposit with DIP Agent such DIP Lender’s
Pro Rata share of a Borrowing in accordance with Section 3.1.2, (iii) each DIP
Lender to fund its Pro Rata share of a Revolver Loan to repay





68

--------------------------------------------------------------------------------




outstanding Settlement Loans to BofA as provided in Section 3.1.3(ii), (iv) each
DIP Lender to pay any amount payable to DIP Agent or any other DIP Lender
pursuant to this Agreement, or (v) DIP Agent to pay any amount payable to any
DIP Lender pursuant to this Agreement.

10.4.

Limited Waiver of Conditions Precedent.  If DIP Lenders shall make any Revolver
Loans or otherwise extend any credit to any U.S. Borrower under this Agreement
or if Letter of Credit Issuer shall issue a Letter of Credit, in each case at a
time when any of the foregoing conditions precedent are not satisfied
(regardless of whether the failure of satisfaction of any such conditions
precedent was known or unknown to DIP Agent, DIP Lenders or Letter of Credit
Issuer), the funding of such Revolver Loan or the issuance of such Letter of
Credit shall not operate as a waiver of the right of DIP Agent and DIP Lenders
to insist upon the satisfaction of all conditions precedent with respect to each
subsequent Borrowing or issuance of a Letter of Credit requested by any U.S.
Borrower or a waiver of any Default or Event of Default as a consequence of the
failure of any such conditions to be satisfied, unless DIP Agent, with the prior
written consent of Required DIP Lenders, in writing waives the satisfaction of
any condition precedent, in which event such waiver shall only be applicable for
the specific instance given and only to the extent and for the period of time
expressly stated in such written waiver.

SECTION 11.  EVENTS OF DEFAULT; RIGHTS AND REMEDIES ON DEFAULT

11.1.

Events of Default.  The occurrence or existence of any one or more of the
following events or conditions shall constitute an “Event of Default” (each of
which Events of Default shall be deemed to exist unless and until waived by DIP
Agent and DIP Lenders in accordance with the provisions of Section 12.9 hereof):

11.1.1.  Payment of Obligations.  Borrowers shall fail to pay any of the
Obligations on the due date thereof (whether due at stated maturity, on demand,
upon acceleration or otherwise).

11.1.2.  Misrepresentations.  Any representation, warranty or other written
statement to DIP Agent or any DIP Lender that is made by any Borrower in this
Agreement or in any other DIP Loan Document or furnished in compliance with or
in reference to any of the DIP Loan Documents, proves to have been false or
misleading in any material respect when made or furnished or when reaffirmed
pursuant to Section 8.3 hereof.

11.1.3.  Breach of Specific Covenants.  (i) Any Borrower shall fail or neglect
to perform, keep or observe any covenant contained in Sections 6.5, 6.6, 7.1.2,
7.2.1, 7.2.5, 7.2.6, 7.3.1, 7.5, 9.1.1, 9.1.2(i), (iv) and (viii), 9.1.20, or
9.2 hereof on the date that such Borrower is required to perform, keep or
observe such covenant or (ii) any Borrower shall fail or neglect to perform,
keep or observe any covenant contained in Section 9.1.4 hereof on the date such
Borrower is required to perform, keep or observe such covenant; provided,
however, the foregoing shall not constitute an Event of Default so long as the
breach of such covenant is cured to DIP Agent’s and Required DIP Lenders’
satisfaction within two (2) Business Days after (i) any Senior Officer’s receipt
of written notice of any such breach from Agent or (ii) any Senior Officer
obtaining actual knowledge of any such breach; and provided further, however,
that such notice and opportunity to cure shall not apply in the case of any
failure to perform, keep or





69

--------------------------------------------------------------------------------




observe any such covenant which is not capable of being cured or which is a
willful breach by any Borrower.

11.1.4.  Breach of Other Covenants.  Any Borrower shall fail or neglect to
perform, keep or observe any covenant contained in this Agreement (other than a
covenant which is dealt with specifically elsewhere in this Section 11.1) and
the breach of such other covenant is not cured to DIP Agent’s and the Required
DIP Lender’s satisfaction within fifteen (15) Business Days after the sooner to
occur of any Senior Officer’s receipt of notice of such breach from DIP Agent or
the date of Borrowers’ Knowledge of such failure or neglect; provided, however,
that such notice and opportunity to cure shall not apply in the case of any
failure to perform, keep or observe any covenant which is not capable of being
cured at all or within such fifteen (15) Business Day period or which is a
willful breach by any Borrower.

11.1.5.  Default Under Other DIP Loan Documents.  Any Borrower or any other
Obligor shall default in the due and punctual observance or performance of any
liability or obligation to be observed or performed by it under any of the other
DIP Loan Documents, and such default shall not have been cured within the
applicable grace and cure period, if any, provided in such other DIP Loan
Documents; provided, however, that such notice and opportunity to cure shall not
apply in the case of any failure to perform, keep or observe any liability or
obligation which is not capable of being cured or which is a willful breach by
any Borrower.

11.1.6.  Other Defaults.  There shall occur any default or event of default on
the part of any Borrower or any Subsidiary under any Post-Petition agreement,
document or instrument to which such Borrower or such Subsidiary is a party or
by which such Borrower or such Subsidiary or any of their respective Properties
is bound, creating or relating to any Debt (other than the Obligations) in
excess of $250,000 if the payment or maturity of such Debt may be accelerated in
consequence of such event of default or demand for payment of such Debt may be
made.

11.1.7.  Uninsured Losses.  Any loss, theft, damage or destruction of any of the
Inventory not fully covered (subject to such deductibles as DIP Agent shall have
permitted) by insurance if the amount not covered by insurance exceeds $100,000.

11.1.8.  Material Adverse Effect.  There shall occur any event or condition that
has a Material Adverse Effect.

11.1.9.  Business Disruption; Condemnation.  There shall occur a cessation of a
substantial part of the business of any Obligor for a period which may be
reasonably expected to have a Material Adverse Effect; or any Obligor shall
suffer the loss or revocation of any license or permit now held or hereafter
acquired by such Obligor which is necessary to the continued or lawful operation
of its business and such loss or revocation may be reasonably expected to have a
Material Adverse Effect; or any Obligor shall be enjoined, restrained or in any
way prevented by court, governmental or administrative order from conducting all
or any material part of its business affairs for a period which may be
reasonably expected to have a Material Adverse Effect; or any material lease or
agreement pursuant to which any Obligor leases or occupies any premises on which
any Collateral is located shall be





70

--------------------------------------------------------------------------------




canceled or terminated prior to the expiration of its stated term and such
cancellation or termination has a Material Adverse Effect or results in an Out
of Formula Condition; or any material part of the Collateral shall be taken
through condemnation or the value of such Collateral shall be materially
impaired through condemnation and, in either case, Borrowers shall not have
received compensation.

11.1.10.  Change of Control.  There shall occur a Change of Control with respect
to SRC or any other Borrower.

11.1.11.  ERISA.  A Reportable Event shall occur which DIP Agent, in its
reasonable discretion, shall determine constitutes grounds for the termination
by the Pension Benefit Guaranty Corporation of any Plan or for the appointment
by the appropriate United States district court of a trustee for any Plan, or if
any Plan shall be terminated or any such trustee shall be requested or
appointed, or if any Borrower or any Subsidiary is in “default” (as defined in
Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan
resulting from such Borrower’s or such Subsidiary’s complete or partial
withdrawal from such Plan; and any such event may be reasonably expected to have
a Material Adverse Effect.

11.1.12.  Challenge to DIP Loan Documents.  Any Obligor or any of its Affiliates
shall challenge or contest in any action, suit or proceeding the validity or
enforceability of any of the DIP Loan Documents, the legality, validity or
enforceability of any of the Obligations, or the perfection or priority of any
Lien granted to DIP Agent, or any of the DIP Loan Documents ceases to be in full
force or effect for any reason other than a full or partial waiver or release by
DIP Agent and DIP Lenders in accordance with the terms thereof.

11.1.13.  Judgment.  One or more judgments or orders for the payment of money in
an amount that exceeds, individually or in the aggregate $250,000 shall be
entered against any Borrower or any other Obligor after the Petition Date and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of thirty (30)
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect.

11.1.14.  Criminal Forfeiture.  Any Borrower or any of its Senior Officers is
criminally indicted or convicted for (i) a felony committed in the conduct of
any Borrower's business, or (ii) violating any state or federal law (including
the Controlled Substances Act, Money Laundering Control Act of 1986 and Illegal
Exportation of War Materials Act), in each case that could lead to forfeiture of
any material Property or any Collateral.

11.1.15.  Status of Debt.  If (i) the Obligations shall at any time fail to
constitute “Senior Debt”, “Designated Senior Debt” or any similar designation
under and as defined in any agreement or instrument governing any Debt that is
subordinated to the Obligations, (ii) the subordination provisions of any
agreement or instrument governing any Debt in a principal amount in excess of
$250,000 that is subordinated to the Obligations shall for any reason (other
than as a result of any action or inaction of DIP Agent or any DIP Lender) be
revoked or invalidated, or otherwise cease to be in full force and effect,
unless such Debt would otherwise be permitted to be incurred as “Senior Debt” at
such time, or any Obligor shall contest in any manner the validity or
enforceability thereof, or (iii) any Debt other than the Debt





71

--------------------------------------------------------------------------------




evidenced by this Agreement and/or Bank Product Obligations shall be designated
as an “ABL Facility” or any similar designation under and as defined in the
Pre-Petition Term Loan Documents.

11.1.16.  Insolvency Proceeding Defaults.  Any Borrower shall breach any
financial, affirmative, and negative covenant in the DIP Loan Documents; any
Borrower shall fail to comply with any of the provisions of the DIP Financing
Orders or any other order entered by the Court; Borrowers shall fail to achieve
any of the Sale Benchmarks, breach any material provision of the Purchase
Agreement, or fail to comply in any material respect with the Sale Procedures
Order or Sale Order; the Purchase Agreement or any similar agreement entered
into in connection with an Alternative Transaction (as defined in the Purchase
Agreement) is terminated (other than in connection with the consummation of the
Sale or such Alternative Transaction or with the written consent of the Required
DIP Lenders) or any Seller is in default thereof; unless otherwise approved by
DIP Agent and the Required DIP Lenders, an order of the Court shall be entered
providing for a change in venue with respect to any Chapter 11 Case, and such
order shall not be reversed or vacated within ten (10) days after its entry; any
Borrower shall make an expenditure not authorized by the DIP Budget, subject to
the Permitted Variances; a trustee shall be appointed in any of the Chapter 11
Cases; a responsible officer or an examiner shall be appointed in any of the
Chapter 11 Cases with enlarged powers (powers beyond those set forth in Section
1106(a)(3) and (4) of the Bankruptcy Code) under Section 1106(b) of the
Bankruptcy Code; any of the Chapter 11 Cases shall be dismissed or converted to
a case under Chapter 7, or the filing, or not opposing, by any Borrower of a
motion seeking such relief; any Borrower shall make a payment on account of a
Pre-Petition Debt other than in accordance with an order of the Court and
permitted by the DIP Budget (and any Permitted Variances), including in
connection with adequate protection payments, in connection with the assumption
of executory contracts and unexpired leases, or in respect of payroll and
related expenses and employee benefits accrued as of the Petition Date; the
Court shall enter an order terminating the exclusive right of any Borrower to
file a Chapter 11 Plan; any Borrower shall obtain Court approval of a disclosure
statement for a Chapter 11 Plan other than an Acceptable Plan or a Confirmation
Order shall be entered with respect to a Chapter 11 Plan (regardless of the
proponent of such Chapter 11 Plan) if such Chapter 11 Plan is not an Acceptable
Plan; Borrowers shall enter into an agreement for, or shall file (or support or
fail to oppose) a motion seeking, or the Court shall enter, an order
authorizing, a sale of all or substantially all of Borrowers' assets for a cash
price or other terms that will not result in Full Payment of the Obligations and
the Pre-Petition ABL Obligations (and Cash Collateralization of any Contingent
Obligations) at the closing of such sale unless the terms are otherwise
acceptable to DIP Agent and DIP Lenders in their sole and absolute discretion;
any Borrower shall file a motion seeking authority to consummate a sale of
assets of such Borrower or any of its Subsidiaries (other than any such sale of
assets that is permitted by the DIP Loan Documents) having a value in excess of
$100,000 outside the Ordinary Course of Business, or any sale of any part of the
Collateral pursuant to Section 363 of the Bankruptcy Code, in each case without
the Required DIP Lenders’ consent or unless expressly provided for in the DIP
Budget; any substantial part of a Borrower's assets, other than the Collateral,
shall be sold by such Borrower, and, as a consequence of such sale, such
Borrower is not able to continue its business operations in substantially the
same manner as was conducted by it prior to such sale; without the prior written
consent of DIP Agent and the Required DIP Lenders, any Borrower shall file a
motion to alter, amend, vacate, supplement, modify, or reconsider, in any
respect, either of the DIP Financing Orders after entry





72

--------------------------------------------------------------------------------




by the Court or either of the DIP Financing Orders is amended, vacated, stayed,
reversed or otherwise modified, whether on appeal or otherwise; the Court shall
enter an order granting any Person, other than DIP Agent, relief from the
automatic stay to permit foreclosure on or repossession of any material assets
of any Borrower or to permit the commencement or continuation of Pre-Petition
litigation against any Borrower for any purpose other than to liquidate the
amount of a disputed claim involving potential liability not covered by
insurance and in excess of $250,000 in the aggregate; an order shall be entered
for the substantive consolidation of the Estate of any Borrower with any other
Person, unless such Person is another Borrower, and such order granting
substantive consolidation provides that the assets of such Borrower shall remain
subject to the Liens of DIP Lenders and Pre-Petition ABL Lenders securing the
Obligations and the Pre-Petition ABL Obligations, respectively; any order is
entered prohibiting or otherwise unduly restricting, or the Bankruptcy Court
shall prohibit or otherwise unduly restrict, the ability of Pre-Petition ABL
Lenders to credit bid the Pre-Petition ABL Obligations outstanding under the
Pre-Petition ABL Loan Documents; the DIP Facility shall cease to be in full
force and effect, the Court shall declare the DIP Facility to be null and void,
any Borrower shall contest the validity or enforceability of the DIP Facility,
any Borrower shall deny in writing that such Borrower has any further liability
or obligation under the DIP Facility, or DIP Lenders shall cease to have the
benefit of the Liens granted by either of the DIP Financing Orders; an order
shall be entered by the Court avoiding or requiring disgorgement by DIP Agent or
any DIP Lender of any amounts received in respect of the Obligations; any
Borrower shall not have sufficient Availability, together with unused
commitments under the Term DIP Loan Documents, for a period of thirty (30)
consecutive days to pay, or shall otherwise fail to pay as and when due and
payable, all costs and expenses of administration that are incurred by such
Borrower in the Chapter 11 Cases, other than fees and expenses covered by the
Carve-Out; a Borrower shall file any motion or other request with the Court
seeking authority to use any cash proceeds of the Collateral or the Pre-Petition
ABL Collateral or to obtain any financing under Section 364(d) of the Bankruptcy
Code secured by a priming Lien, or Lien of equal priority with DIP Agent's
Liens, upon any Collateral, in each case without DIP Agent's prior written
consent; except as permitted in the DIP Financing Orders, the Court enters any
order in any of the Chapter 11 Cases granting to any Person a Superpriority
Claim or Lien pari passu with or senior to that granted to DIP Agent under the
DIP Financing Orders; any Borrower or another party in interest on behalf of a
Borrower shall file any action, suit or other proceeding or contested matter
challenging the validity, perfection or priority of any Liens of DIP Agent
securing the Obligations or any Liens of Pre-Petition ABL Agent securing the
Pre-Petition ABL Obligations, or the validity or enforceability of any of the
DIP Loan Documents or Pre-Petition ABL Loan Documents, or asserting any
Avoidance Actions against DIP Agent, any DIP Lender, Pre-Petition ABL Agent or
any Pre-Petition ABL Lender, or seeking to recover any monetary damages from DIP
Agent, any DIP Lender, Pre-Petition ABL Agent or any Pre-Petition ABL Lender;
any Borrower shall file a motion or other pleading seeking relief that, if
granted, could reasonably be expected to result in the occurrence of an Event of
Default (unless such relief, if granted (or the relevant transaction) would
result in Full Payment of the Obligations and the Pre-Petition ABL Obligations
immediately upon consummation of the matter addressed by such motion or
pleading, whether pursuant to a Chapter 11 Plan or otherwise); or without DIP
Lenders’ consent, any Borrower discontinues or suspends all or any material part
of its business operations or commences an orderly wind-down or liquidation of
its business.





73

--------------------------------------------------------------------------------




11.1.17.  Default under Term DIP Loan Documents.  There shall occur any default
or event of default on the part of any Borrower or any Subsidiary under any Term
DIP Loan Document; provided, however, that, in the event such default or event
of default is waived by Term DIP Agent and Term DIP Lenders (and DIP Agent is
provided with a copy of the writing by Term DIP Agent confirming such waiver)
and such default or event of default is not otherwise a Default or Event of
Default hereunder except by operation of this Section 11.1.17, such default or
event of default shall not constitute an Event of Default hereunder.

11.2.

Remedies upon Default.  Upon and after the occurrence of an Event of Default and
for so long as such Event of Default shall exist, subject to giving five (5)
Business Days' written notice to Borrowers and any other applicable notice
parties under the DIP Financing Orders (in either event, the "Default Notice
Period"), DIP Agent may in its discretion (and, upon receipt of written
direction of the Required DIP Lenders, shall) exercise from time to time the
following rights and remedies (without prejudice to the rights of DIP Agent or
any DIP Lender to enforce its claim against any or all Obligors):

11.2.1.  The right to declare the principal of and any accrued interest on the
Revolver Loans and all other Obligations owing under any of the DIP Loan
Documents to be immediately due and payable, whereupon the same shall become due
and payable without diligence, presentment, demand, protest or notice of any
kind (all of which each Borrower expressly waives).

11.2.2.  The right to terminate, reduce or condition any Commitment.

11.2.3.  The right to require Borrowers to Cash Collateralize Letter of Credit
Obligations, Bank Product Obligations and other Obligations that are contingent
or not yet due and payable, and, if Borrowers fail promptly to deposit such Cash
Collateral, DIP Agent may advance the required Cash Collateral as Revolver Loans
(whether or not an Out of Formula Condition exists or is created thereby or such
Revolver Loan constitutes an Out of Formula Loan, or the conditions in Section
10 are satisfied); provided, however, that no DIP Lender shall be required to
fund any such Revolver Loan that would cause such DIP Lender's Pro Rata share of
the Revolver Loans to exceed its Revolver Commitment.

11.2.4.  All of the rights and remedies of a secured party under the UCC or
under other Applicable Law, and all other legal and equitable rights to which
DIP Agent may be entitled under any of the DIP Loan Documents and Applicable
Law, all of which rights and remedies shall be cumulative and shall be in
addition to any other rights or remedies contained in this Agreement or any of
the other DIP Loan Documents or authorized by Applicable Law, and none of which
shall be exclusive.

11.2.5.  The right to collect all amounts at any time payable to a Borrower from
any Account Debtor or other Person at any time indebted to such Borrower.

11.2.6.  The right to take immediate possession of any of the Collateral, and to
(i) require Borrowers to assemble the Collateral, at Borrowers’ expense, and
make it available to DIP Agent at a place designated by DIP Agent which is
reasonably convenient to both parties, and (ii) enter any premises where any of
the Collateral shall be located and to keep





74

--------------------------------------------------------------------------------




and store the Collateral on said premises until sold (and if said premises be
the Property of a Borrower, then such Borrower agrees not to charge DIP Agent
for storage thereof).

11.2.7.  The right to sell or otherwise dispose of all or any Collateral in its
then condition, or after any further manufacturing or processing thereof, at
public or private sale or sales, with such notice as may be required by
Applicable Law, in lots or in bulk, for cash or on credit, all as DIP Agent, in
its sole discretion, may deem advisable.  Each Borrower agrees that any
requirement of notice to Borrowers or any other Obligor of any proposed public
or private sale or other disposition of Collateral by DIP Agent shall be deemed
reasonable notice thereof if given at least ten (10) days prior thereto, and
each such sale may be at such location or locations as DIP Agent may designate
in said notice.  DIP Agent shall have the right to conduct such sales on any
Borrower’s or any other Obligor’s premises, without charge therefor, and such
sales may be adjourned from time to time in accordance with Applicable Law.  DIP
Agent shall have the right to sell, lease or otherwise dispose of the
Collateral, or any part thereof, for cash, credit or any combination thereof,
and DIP Agent may purchase all or any part of the Collateral at public or, if
permitted by law, private sale and, in lieu of actual payment of such purchase
price, may set off the amount of such price against the Obligations.  The
proceeds realized from any sale or other disposition of any Collateral may be
applied, after allowing two (2) Business Days for collection, first to any
Extraordinary Expenses incurred by DIP Agent, second to interest accrued with
respect to any of the Obligations; and third, to the principal balance of the
Obligations.  If any deficiency shall arise, Obligors shall remain jointly and
severally liable to DIP Agent and DIP Lenders therefor.

11.2.8.  The right to the appointment of a receiver, without notice of any kind
whatsoever, to take possession of all or any portion of the Collateral and to
exercise such rights and powers as the court appointing such receiver shall
confer upon such receiver.]

11.2.9.  The right to require Borrowers to deposit with DIP Agent funds equal to
the Letter of Credit Outstandings and, if Borrowers fail promptly to make such
deposit, DIP Agent may (and shall upon the direction of Required DIP Lenders)
advance such amount as a Revolver Loan (whether or not an Out of Formula
Condition exists or is created thereby).  Any such deposit or advance shall be
held by DIP Agent as Cash Collateral to fund future payments with respect to any
Letter of Credit Outstandings. At such time as the Letter of Credit Outstandings
have been paid or terminated and all Letters of Credit have been drawn upon or
expired, any amounts remaining in such reserve shall be applied against any
outstanding Obligations, or, if all Obligations have been indefeasibly paid in
full, returned to Borrowers.

Until the Default Notice Period has expired, and Borrowers have failed to cure
such Event of Default during such period to the extent such Event of Default is
curable, DIP Agent shall not be entitled to exercise any of the foregoing
remedies under the DIP Loan Documents or Applicable Law on account of such Event
of Default, other than to contest an assertion by any Borrower that such Event
of Default has not occurred or is not continuing. Notwithstanding anything to
the contrary herein, during such Default Notice Period, no Borrower shall have
any right to request or obtain further Borrowings or other extensions of credit
under the DIP Facility, unless consented to by DIP Agent and DIP Lenders.

11.3.

License.  DIP Agent is hereby granted an irrevocable, non-exclusive license or
other right to use, license or sub-license (without payment of royalty or other
compensation to





75

--------------------------------------------------------------------------------




any Person), after the occurrence and during the continuance of an Event of
Default, any or all Intellectual Property of each Borrower, computer hardware
and software, trade secrets, brochures, customer lists, promotional and
advertising materials, labels, packaging materials and other Property, in
advertising for sale, marketing, selling, collecting, completing manufacture of,
or otherwise exercising any rights or remedies with respect to, any Collateral.
 Each Borrower's rights and interests under Intellectual Property shall inure to
DIP Agent's benefit.

11.4.

Setoff.  In addition to any Liens granted under any of the DIP Loan Documents
and any rights and remedies now or hereafter available under Applicable Law
(including other rights of setoff), DIP Agent and each DIP Lender (and each of
their respective Affiliates) is hereby authorized by Borrowers at any time that
an Event of Default exists, without notice to Borrowers or any other Person (any
such notice being hereby expressly waived) to set off and to appropriate and to
apply any and all deposits, general or special (including Debt evidenced by
certificates of deposit whether matured or unmatured (but not including trust
accounts)) and any other Debt at any time held or owing by DIP Agent, such DIP
Lender or any of their Affiliates to or for the credit or the account of any
Borrower against and on account of the Obligations of Borrowers arising under
the DIP Loan Documents to DIP Agent, such DIP Lender or any of their Affiliates,
including all Revolver Loans and Letter of Credit Outstandings and all claims of
any nature or description arising out of or in connection with this Agreement,
irrespective of whether or not (i) DIP Agent or such DIP Lender shall have made
any demand hereunder, (ii) DIP Agent, at the request or with the consent of
Required DIP Lenders, shall have declared the principal of and interest on the
Revolver Loans and other amounts due hereunder to be due and payable as
permitted by this Agreement and even though such Obligations may be contingent
or unmatured, or (iii) the Collateral for the Obligations is adequate.
 Notwithstanding the foregoing, each of DIP Agent and DIP Lenders agrees with
each other that it shall not, without the express consent of Required DIP
Lenders, and that it shall (to the extent that it is lawfully entitled to do so)
upon the request of Required DIP Lenders, exercise its setoff rights hereunder
against any accounts of any Borrower now or hereafter maintained with DIP Agent,
such DIP Lender or any Affiliate of any of them, but no Borrower shall have a
claim or cause of action against DIP Agent or any DIP Lender for any setoff made
without the consent of Required DIP Lenders, and the validity of any such setoff
shall not be impaired by the absence of such consent.  If any party (or its
Affiliate) exercises the right of setoff provided for hereunder, such party
shall be obligated to share any such setoff in the manner and to the extent
required by Section 12.5.

11.5.

Remedies Cumulative; No Waiver; Disclosures to Committee.

11.5.1.  All covenants, conditions, provisions, warranties, guaranties,
indemnities, and other undertakings of Borrowers contained in this Agreement and
the other DIP Loan Documents, or in any document referred to herein or contained
in any agreement supplementary hereto or in any schedule or contained in any
other agreement between DIP Agent or any DIP Lender and any or all Borrowers,
heretofore, concurrently, or hereafter entered into, shall be deemed cumulative
to and not in derogation or substitution of any of the terms, covenants,
conditions, or agreements of Borrowers herein contained.  The rights and
remedies of DIP Agent and DIP Lenders under this Agreement and the other DIP
Loan Documents shall be cumulative and not exclusive of any rights or remedies
that DIP Agent or any DIP Lender would otherwise have. All such rights and
remedies shall continue in full force and effect until Full Payment of all
Obligations.





76

--------------------------------------------------------------------------------




11.5.2.  Neither (i) the failure or delay of DIP Agent or any DIP Lender to
require strict performance by any Borrower of any provision of any of the DIP
Loan Documents or to exercise or enforce any rights, Liens, powers, or remedies
under any of the DIP Loan Documents or Applicable Law or with respect to any
Collateral, (ii) the making of any Revolver Loan during a Default, Event of
Default or other failure to satisfy any conditions precedent, nor (iii)
acceptance by DIP Agent or any DIP Lender of any payment or performance by a
Borrower under any DIP Loan Documents in a manner other than that specified
therein shall not operate as a waiver of such performance, Liens, rights, powers
and remedies or a course of dealing, but all such requirements, Liens, rights,
powers, and remedies shall continue in full force and effect until all Revolver
Loans and all other Obligations owing or to become owing from any Borrower to
DIP Agent and DIP Lenders shall have been fully satisfied.  None of the
undertakings, agreements, warranties, covenants and representations of Borrowers
contained in this Agreement or any of the other DIP Loan Documents and no Event
of Default by any Borrower under this Agreement or any other DIP Loan Documents
shall be deemed to have been suspended or waived by DIP Agent or any DIP Lender,
unless such suspension or waiver is by an instrument in writing specifying such
suspension or waiver and is signed by a duly authorized representative of DIP
Agent or such DIP Lender and directed to Borrowers.

11.5.3.  If DIP Agent or any DIP Lender shall accept performance by a Borrower,
in whole or in part, of any obligation that a Borrower is required by any of the
DIP Loan Documents to perform only when a Default or Event of Default exists, or
if DIP Agent or any DIP Lender shall exercise any right or remedy under any of
the DIP Loan Documents that may not be exercised other than when a Default or
Event of Default exists, DIP Agent’s or DIP Lender’s acceptance of such
performance by a Borrower or DIP Agent’s or DIP Lender’s exercise of any such
right or remedy shall not operate to waive any such Default or Event of Default
or to preclude the exercise by DIP Agent or any DIP Lender of any other right or
remedy, unless otherwise expressly agreed in writing by DIP Agent or such DIP
Lender, as the case may be.

11.5.4.  DIP Agent and any DIP Lender may discuss any Borrower's business and
financial condition and assets and liabilities with any Committee.

11.6.

Consent to Receivership.  Effective on and at all times after the Commitment
Termination Date, and subject to DIP Agent obtaining appropriate stay relief,
each Borrower irrevocably (a) stipulates and agrees that DIP Agent and
Pre-Petition ABL Agent (collectively, the "Agents") may seek the appointment of
a receiver for ABL Priority Collateral in the United States District Court for
the Southern District of Ohio, the United States District Court for the District
of Delaware, or any other judicial forum selected by an Agent (in each case, the
"Receivership Court") on an expedited basis under Rule 65 of the Federal Rules
of Civil Procedure or other Applicable Law or rules, (b) stipulates and agrees
that absent appointment of a receiver, there is imminent danger that such ABL
Priority Collateral will decline speedily in value and may dissipate or be lost,
causing irreparable injury to the interests of Agents in such ABL Priority
Collateral and leaving Agents without an adequate remedy at law, and that other
good and sufficient grounds exist for appointment of such receiver, (c) waives
any right that such Borrower may have to contest or to oppose the appointment of
a receiver for such ABL Priority Collateral and irrevocably consents to the
appointment of such a receiver by a Receivership Court, and (d) stipulates and
agrees that among other things, any receiver that is appointed may





77

--------------------------------------------------------------------------------




be authorized to (i) enter any business premises and other facilities where any
of such ABL Priority Collateral is located and to use such premises or other
facilities to the extent necessary to foreclose upon and liquidate such ABL
Priority Collateral, subject to the terms of the Intercreditor Agreements, (ii)
collect, sell and otherwise dispose of such ABL Priority Collateral, subject to
the terms of the Intercreditor Agreements, and (iii) borrow money from either of
Pre-Petition ABL Lenders or DIP Lenders, with such borrowings to be treated as
costs and expenses associated with protecting and preserving the Collateral that
will constitute Pre-Petition ABL Lender Debt or Obligations (as applicable)
secured by all of the Collateral.  Nothing herein shall be construed as an
election of remedies or to require any Agent to pursue one remedy prior to
exercising any other remedy, and each Agent shall be fully authorized to
exercise any and all of its remedies separately and in any order or
concurrently, to the fullest extent permitted by the Pre-Petition ABL Loan
Documents, the DIP Loan Documents and Applicable Law and consistent with the
Intercreditor Agreements.

SECTION 12.  DIP AGENT

12.1.

Appointment, Authority and Duties of DIP Agent.

12.1.1.  Each DIP Lender hereby irrevocably appoints and designates BofA as DIP
Agent to act as herein specified.  DIP Agent may, and each DIP Lender
irrevocably authorizes DIP Agent to, enter into all DIP Loan Documents to which
DIP Agent or such DIP Lender is or is intended to be a party and all amendments
hereto and all DIP Security Documents at any time executed by any Borrower, for
the benefit of DIP Agent and the Pro Rata benefit of DIP Lenders and, except as
otherwise provided in this Section 12, to exercise such rights and powers under
this Agreement and the other DIP Loan Documents as are specifically delegated to
DIP Agent by the terms hereof and thereof, together with such other rights and
powers as are reasonably incidental thereto.  Each DIP Lender agrees that any
action taken by DIP Agent or the Required DIP Lenders in accordance with the
provisions of this Agreement or any of the other DIP Loan Documents, and the
exercise by DIP Agent or the Required DIP Lenders of any of the rights or powers
set forth herein or therein, together with such other rights and powers as are
reasonably incidental thereto, shall be authorized and binding upon all DIP
Lenders.  Without limiting the generality of the foregoing, DIP Agent shall have
the sole and exclusive right and authority to (i) act as the disbursing and
collecting agent for DIP Lenders with respect to all payments and collections
arising in connection with this Agreement and the other DIP Loan Documents; (ii)
execute and deliver as DIP Agent each DIP Loan Document and accept delivery of
each such agreement delivered by any or all Borrowers or any other Obligor;
(iii) act as collateral agent for DIP Lenders for purposes of the perfection of
all security interests and Liens created by this Agreement or the DIP Security
Documents with respect to all material items of the Collateral and, subject to
the direction of Required DIP Lenders, for all other purposes stated therein;
provided that DIP Agent hereby appoints, authorizes and directs each DIP Lender
to act as a collateral sub-agent for DIP Agent and the other DIP Lenders for
purposes of the perfection of all security interests and Liens with respect to a
Borrower’s Deposit Accounts maintained with, and all cash and Cash Equivalents
held by, such DIP Lender; (iv) subject to the direction of Required DIP Lenders,
manage, supervise or otherwise deal with the Collateral; and (v) take any
Enforcement Action or otherwise exercise any rights or remedies with respect to
any of the Collateral under the DIP Loan Documents relating thereto, Applicable
Law or otherwise.  The duties of DIP Agent shall be ministerial and
administrative in nature, and DIP Agent shall not





78

--------------------------------------------------------------------------------




have by reason of this Agreement or any other DIP Loan Document a fiduciary
relationship with any DIP Secured Party (or any DIP Lender’s Participants).
 Unless and until its authority to do so is revoked in writing by Required DIP
Lenders, DIP Agent alone shall be authorized to determine whether any Accounts
or Inventory constitute Eligible Accounts or eligible Inventory (basing such
determination in each case upon the meanings given to such terms in Appendix A),
or whether to impose or release any reserve, and to exercise its own credit
judgment in connection therewith, which determinations and judgments, if
exercised in good faith, shall exonerate DIP Agent from any liability to DIP
Secured Parties or any other Person for any errors in judgment.

12.1.2.  DIP Agent (which term, as used in this sentence, shall include
reference to DIP Agent’s officers, directors, employees, attorneys, agents and
Affiliates and to the officers, directors, employees, attorneys and agents of
DIP Agent’s Affiliates) shall not:  (i) have any duties or responsibilities
except those expressly set forth in this Agreement and the other DIP Loan
Documents or (ii) be required to take, initiate or conduct any litigation,
foreclosure or collection proceedings hereunder or under any of the other DIP
Loan Documents except to the extent directed to do so by the Required DIP
Lenders during the continuance of any Event of Default.  The conferral upon DIP
Agent of any right or power hereunder shall not imply a duty on DIP Agent’s part
to exercise any such right or power unless instructed to do so by the Required
DIP Lenders in accordance with this Agreement.

12.1.3.  DIP Agent may perform any of its duties by or through its agents and
employees and may employ and consult with DIP Agent Professionals and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by a DIP Agent Professional. DIP Agent
shall not be responsible for the negligence or misconduct of any such agents,
employees or DIP Agent Professionals selected by DIP Agent with reasonable care.

12.1.4.  The rights, remedies, powers and privileges conferred upon DIP Agent
hereunder and under the other DIP Loan Documents may be exercised by DIP Agent
without the necessity of the joinder of any other parties unless otherwise
required by Applicable Law.  If DIP Agent shall request instructions from the
Required DIP Lenders with respect to any act or action (including the failure to
act) in connection with this Agreement or any of the other DIP Loan Documents,
DIP Agent shall be entitled to refrain from such act or taking such action
unless and until DIP Agent shall have received instructions from Required DIP
Lenders; and DIP Agent shall not incur liability to any Person by reason of so
refraining.  Without limiting the foregoing, no DIP Secured Party shall have any
right of action whatsoever against DIP Agent as a result of DIP Agent acting or
refraining from acting hereunder or under any of the DIP Loan Documents pursuant
to or in accordance with the instructions of the Required DIP Lenders except for
DIP Agent’s own gross negligence or willful misconduct in connection with any
action taken by it.  Notwithstanding anything to the contrary contained in this
Agreement, DIP Agent shall not be required to take any action that is in its
opinion contrary to Applicable Law or the terms of any of the DIP Loan Documents
or that would in its opinion subject it or any of its officers, employees or
directors to personal liability; provided, however, that if DIP Agent shall fail
or refuse to take action that is not contrary to Applicable Law or to any of the
terms of any of the DIP Loan Documents even if such action in DIP Agent’s
opinion would subject it to potential liability, the Required DIP Lenders may
remove DIP Agent and appoint a successor DIP Agent





79

--------------------------------------------------------------------------------




in the same manner and with the same effect as is provided in this Agreement
with respect to DIP Agent’s resignation.

12.1.5.  DIP Agent shall promptly, upon receipt thereof, forward to each DIP
Lender (i) copies of any significant written notices, reports, certificates and
other information received by DIP Agent from any Obligor (but only if and to the
extent such Obligor is not required by the terms of the DIP Loan Documents to
supply such information directly to DIP Lenders) with respect to any Borrower or
any Collateral, (ii) copies of the results of any field audits or Inventory
Appraisals with respect to any Borrower, and (iii) copies of any Borrowing Base
Certificate delivered by Borrowers (all such documents described in
subparagraphs (i) through (iii) being hereinafter referred to collectively as
the "Reports").  DIP Agent shall have no liability to any DIP Secured Party for
any errors in or omissions from any Report, unless such error or omission was
the direct result of DIP Agent’s willful misconduct. Each DIP Lender agrees (a)
that neither BofA nor DIP Agent makes any representation or warranty as to the
accuracy or completeness of any Report and that neither BofA nor DIP Agent shall
be liable for any information contained in or omitted from any Report; (b) that
the Reports are not intended to be comprehensive audits or examinations, and
that DIP Agent or any other Person performing any audit or examination will
inspect only specific information regarding Borrowers, the Obligations or the
Collateral and will rely significantly upon Borrowers' books and records as well
as upon representations of Borrowers' officers and employees; and (c) to keep
all Reports confidential and strictly for such DIP Lender's internal use, and
not to distribute any Report (or the contents thereof) to any Person (except to
such DIP Lender's Participants, attorneys and accountants) or use any Report in
any manner other than administration of the Revolver Loans and other
Obligations.  Each DIP Lender agrees to indemnify and hold harmless DIP Agent
and any other Person preparing a Report from any action such DIP Lender may take
as a result of or any conclusion it may draw from any Report, as well as from
any Claims arising as a direct or indirect result of DIP Agent furnishing a
Report to such DIP Lender.

12.2.

Agreements Regarding Collateral.  DIP Secured Parties hereby irrevocably
authorize DIP Agent, at its option and in its discretion, to release any Lien
upon any Collateral (i) upon Full Payment of the Obligations; (ii) which is sold
or disposed of in accordance with the terms of this Agreement if Borrowers
certify to DIP Agent that the disposition is made in compliance with the terms
of this Agreement (and DIP Agent may rely conclusively on any such certificate,
without further inquiry); (iii) having a value of less than $1,000,000 in the
aggregate during any 12 month period; (iv) which constitutes Term Loan Priority
Collateral, if required to pursuant to the Intercreditor Agreements; or (v) if
approved or ratified by Required DIP Lenders. DIP Agent shall, if directed to do
so by Required DIP Lenders, release any Lien upon any Collateral having a value
of less than $1,000,000 in the aggregate during any 12 month period. Except as
expressly authorized or required by this Agreement or Applicable Law, DIP Agent
shall not execute any release or termination of any Lien upon any of the
Collateral without the prior written authorization of all DIP Lenders and other
DIP Secured Parties.  DIP Agent shall have no obligation whatsoever to any of
the DIP Secured Parties to assure that any of the Collateral exists or is owned
by a Borrower or is cared for, protected or insured or has been encumbered, or
that DIP Agent’s Liens have been properly or sufficiently or lawfully created,
perfected, protected or enforced or entitled to any particular priority or to
exercise any duty of care with respect to any of the Collateral.





80

--------------------------------------------------------------------------------




12.3.

Reliance By DIP Agent.  DIP Agent shall be entitled to rely, and shall be fully
protected in so relying, upon any certification, notice or other communication
(including any thereof by telephone, telex, telegram, telecopier message or
cable) believed by it to be genuine and correct and to have been signed, sent or
made by or on behalf of the proper Person or Persons, and upon advice and
statements of DIP Agent Professionals.  As to any matters not expressly provided
for by this Agreement or any of the other DIP Loan Documents, DIP Agent shall in
all cases be fully protected in acting or refraining from acting hereunder and
thereunder in accordance with the instructions of Required DIP Lenders, and such
instructions of Required DIP Lenders, and any action taken or failure to act
pursuant thereto shall be binding upon DIP Secured Parties.

12.4.

Action Upon Default.  DIP Agent shall not be deemed to have knowledge of the
occurrence of a Default or an Event of Default unless DIP Agent has received
written notice from the Required DIP Lenders or any or all Borrowers specifying
the occurrence and nature of such Default or Event of Default.  If DIP Agent
shall receive such a notice of a Default or an Event of Default or shall
otherwise acquire actual knowledge of any Default or Event of Default, DIP Agent
shall promptly notify DIP Lenders in writing, and DIP Agent shall take such
action and assert such rights under this Agreement and the other DIP Loan
Documents, or shall refrain from taking such action and asserting such rights,
as the Required DIP Lenders shall direct from time to time.  If any DIP Lender
shall receive a notice of a Default or an Event of Default or shall otherwise
acquire actual knowledge of any Default or Event of Default, such DIP Lender
shall promptly notify DIP Agent and the other DIP Lenders in writing.  As
provided in Section 12.3 hereof, DIP Agent shall not be subject to any liability
by reason of acting or refraining to act pursuant to any request of the Required
DIP Lenders except for DIP Agent's own willful misconduct or gross negligence in
connection with any action taken by it.  Before directing DIP Agent to take or
refrain from taking any action or asserting any rights or remedies under this
Agreement and the other DIP Loan Documents on account of any Event of Default,
the Required DIP Lenders shall consult with and seek the advice of (but without
having to obtain the consent of) each other DIP Lender, and promptly after
directing DIP Agent to take or refrain from taking any such action or asserting
any such rights, the Required DIP Lenders will so advise each other DIP Lender
of the action taken or refrained from being taken and, upon request of any DIP
Lender, will supply information concerning actions taken or not taken.  In no
event shall the Required DIP Lenders, without the prior written consent of each
DIP Lender, direct DIP Agent to accelerate and demand payment of the Revolver
Loans held by one DIP Lender without accelerating and demanding payment of all
other Revolver Loans or to terminate the Commitments of one or more DIP Lenders
without terminating the Commitments of all DIP Lenders.  Each DIP Secured Party
agrees that, except as otherwise provided in any of the DIP Loan Documents and
without the prior written consent of the Required DIP Lenders, such DIP Secured
Party will not take any Enforcement Action, accelerate or otherwise enforce its
portion of the Obligations under any DIP Loan Documents. Without limiting the
generality of the foregoing, none of DIP Secured Parties may exercise any right
that any DIP Secured Party might otherwise have under Applicable Law to credit
bid at foreclosure sales, Section 363 sales, UCC sales or other similar sales or
dispositions of any of the Collateral except as authorized by the Required DIP
Lenders.  Notwithstanding anything to the contrary set forth in this Section
12.4 or elsewhere in this Agreement, each DIP Lender shall be authorized to take
such action to preserve or enforce its rights against any Obligor where a
deadline or limitation period is otherwise applicable and would, absent the
taking of specified action, bar the enforcement of Obligations





81

--------------------------------------------------------------------------------




held by such DIP Lender against such Obligor, including the filing of proofs of
claim in any Insolvency Proceeding.

12.5.

Ratable Sharing.  If any DIP Lender shall obtain any payment or reduction
(including any amounts received as adequate protection of a bank account deposit
treated as cash collateral under the Bankruptcy Code) of any Obligation of
Borrowers hereunder (whether voluntary, involuntary, through the exercise of any
right of set off or otherwise) in excess of its Pro Rata share of payments or
reductions on account of such Obligations obtained by all DIP Lenders, such DIP
Lender shall forthwith (i) notify the other DIP Lenders and DIP Agent of such
receipt and (ii) purchase from the other DIP Lenders such participations in the
affected Obligations as shall be necessary to cause such purchasing DIP Lender
to share the excess payment or reduction, net of costs incurred in connection
therewith, on a Pro Rata basis; provided that if all or any portion of such
excess payment or reduction is thereafter recovered from such purchasing DIP
Lender or additional costs are incurred, the purchase shall be rescinded and the
purchase price restored to the extent of such recovery or such additional costs,
but without interest.  Each Borrower agrees that any DIP Lender so purchasing a
participation from another DIP Lender pursuant to this Section 12.5 may, to the
fullest extent permitted by Applicable Law, exercise all of its rights of
payment (including the right of set off) with respect to such participation as
fully as if such DIP Lender were the direct creditor of Borrowers in the amount
of such participation; provided that no DIP Lender shall set off against any
Dominion Account without DIP Agent’s prior consent.  Notwithstanding the
foregoing, if a Defaulting DIP Lender obtains a payment or reduction of any
Obligation, it shall immediately turn over the amount thereof to DIP Agent for
application under Section 3.2.2, and such Defaulting DIP Lender shall provide a
written statement to DIP Agent describing the Obligation affected by such
payment or reduction.

12.6.

Indemnification of DIP Agent.

12.6.1.  Each DIP Lender agrees to indemnify and defend DIP Agent Indemnitees
(to the extent not reimbursed by Borrowers under this Agreement, and without
limiting the indemnification obligation of Borrowers under this Agreement), on a
Pro Rata basis, and to hold each of DIP Agent Indemnitees harmless from and
against, any and all Claims which may be imposed on, incurred by or asserted
against any of DIP Agent Indemnitees in any way related to or arising out of
this Agreement or any of the other DIP Loan Documents or any other document
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby (including the costs and expenses which Borrowers
are obligated to pay under Section 14.2 hereof or amounts DIP Agent may be
called upon to pay in connection with any lockbox or Dominion Account
arrangement contemplated hereby) or the enforcement of any of the terms hereof
or thereof or of any such other documents; provided that no DIP Lender shall be
liable to any DIP Agent Indemnitee for any of the foregoing to the extent that
they result solely from the willful misconduct or gross negligence of such DIP
Agent Indemnitee.

12.6.2.  Without limiting the generality of the foregoing provisions of this
Section 12.6, if DIP Agent should be sued by any receiver, trustee in
bankruptcy, debtorinpossession or other Person on account of any alleged
preference or fraudulent transfer received or alleged to have been received from
any Borrower or any other Obligor as the result of any transaction under the DIP
Loan Documents, then in such event any monies paid by DIP





82

--------------------------------------------------------------------------------




Agent in settlement or satisfaction of such suit, together with all
Extraordinary Expenses incurred by DIP Agent in the defense of same, shall be
promptly reimbursed to DIP Agent by each DIP Lender to the extent of its Pro
Rata share.

12.6.3.  Without limiting the generality of the foregoing provisions of this
Section 12.6, if at any time (whether prior to or after the Commitment
Termination Date) any action or proceeding shall be brought against any of DIP
Agent Indemnitees by an Obligor or by any other Person claiming by, through or
under an Obligor, to recover damages for any act taken or omitted by DIP Agent
under any of the DIP Loan Documents or in the performance of any rights, powers
or remedies of DIP Agent against any Obligor, any Account Debtor, the Collateral
or with respect to any Revolver Loans, or to obtain any other relief of any kind
on account of any transaction involving any DIP Agent Indemnitees under or in
relation to any of the DIP Loan Documents, each DIP Lender agrees to indemnify,
defend and hold DIP Agent Indemnitees harmless with respect thereto and to pay
to DIP Agent Indemnitees such DIP Lender’s Pro Rata share of such amount as any
of DIP Agent Indemnitees shall be required to pay by reason of a judgment,
decree, or other order entered in such action or proceeding or by reason of any
compromise or settlement agreed to by DIP Agent Indemnitees, including all
interest and costs assessed against any of DIP Agent Indemnitees in defending or
compromising such action, together with attorneys’ fees and other legal expenses
paid or incurred by DIP Agent Indemnitees in connection therewith; provided,
however, that no DIP Lender shall be liable to any DIP Agent Indemnitee for any
of the foregoing to the extent that they arise solely from the willful
misconduct or gross negligence of such DIP Agent Indemnitee.  In DIP Agent’s
discretion, DIP Agent may also reserve for or satisfy any such judgment, decree
or order from proceeds of Collateral prior to any distributions therefrom to or
for the account of DIP Lenders.

12.7.

Limitation on Responsibilities of DIP Agent.  DIP Agent shall in all cases be
fully justified in failing or refusing to act hereunder unless it shall have
received further assurances to its satisfaction from DIP Lenders of their
indemnification obligations under Section 12.6 hereof against any and all Claims
which may be incurred by DIP Agent by reason of taking or continuing to take any
such action.  DIP Agent shall not be liable to any DIP Secured Party (or any DIP
Lender’s participants) for any action taken or omitted to be taken under or in
connection with this Agreement or the other DIP Loan Documents except as a
result of actual gross negligence or willful misconduct on the part of DIP
Agent.  DIP Agent does not assume any responsibility for any failure or delay in
performance or breach by any Obligor or any DIP Secured Party of its obligations
under this Agreement or any of the other DIP Loan Documents.  DIP Agent does not
make to any DIP Secured Party, and no DIP Secured Party makes to DIP Agent or
the other DIP Secured Parties, any express or implied warranty, representation
or guarantee with respect to the Revolver Loans, the Collateral, the DIP Loan
Documents or any Obligor.  Neither DIP Agent nor any of its officers, directors,
agents, attorneys or employees shall be responsible to any DIP Secured Party,
and no DIP Secured Party or any of its officers, directors, employees, attorneys
or agents shall be responsible to DIP Agent or the other DIP Secured Parties,
for: (i) any recitals, statements, information, representations or warranties
contained in any of the DIP Loan Documents or in any certificate or other
document furnished pursuant to the terms thereof; (ii) the execution, validity,
genuineness, effectiveness or enforceability of, any of the DIP Loan Documents;
(iii) the validity, genuineness, enforceability, collectibility, value,
sufficiency or existence of any Collateral, or the perfection or priority of any
Lien therein; or (iv) the assets, liabilities, financial condition, results of
operations, business,





83

--------------------------------------------------------------------------------




creditworthiness or legal status of any Obligor or any Account Debtor.  Neither
DIP Agent nor any of its officers, directors, employees, attorneys or agents
shall have any obligation to any DIP Secured Party to ascertain or inquire into
the existence of any Default or Event of Default, the observance or performance
by any Obligor of any of the duties or agreements of such Obligor under any of
the DIP Loan Documents, or the satisfaction of any conditions precedent
contained in any of the DIP Loan Documents.  DIP Agent may consult with and
employ DIP Agent Professionals and shall be entitled to act upon, and shall be
fully protected in any action taken in good faith reliance upon, any advice
given by such DIP Agent Professionals.

12.8.

Successor DIP Agent and Co-DIP Agents.

12.8.1.  Subject to the appointment and acceptance of a successor DIP Agent as
provided below, DIP Agent may resign at any time by giving at least thirty (30)
days written notice thereof to each DIP Lender and Borrowers.  Upon receipt of
any notice of such resignation, the Required DIP Lenders, after prior
consultation with (but without having to obtain consent of) each DIP Lender,
shall have the right to appoint a successor DIP Agent which shall be (i) a DIP
Lender, (ii) a United States based Affiliate of a DIP Lender or (iii) a
commercial bank that is organized under the laws of the United States or of any
State thereof and has a combined capital surplus of at least $200,000,000 and,
provided no Default or Event of Default then exists, is reasonably acceptable to
Borrowers (and for purposes hereof, any successor to BofA shall be deemed
acceptable to Borrowers).  Upon the acceptance by a successor DIP Agent of an
appointment to serve as a DIP Agent hereunder, such successor DIP Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring DIP Agent without further act, deed or conveyance,
and the retiring DIP Agent shall be discharged from its duties and obligations
hereunder.  After any retiring DIP Agent’s resignation hereunder as DIP Agent,
the provisions of this Section 12 (including the provisions of Section 12.6
hereof) shall continue in effect for its benefit in respect of any actions taken
or omitted to be taken by it while it was acting as DIP Agent.  Notwithstanding
anything to the contrary contained in this Agreement, any successor by merger or
acquisition of the stock or assets of BofA shall continue to be DIP Agent
hereunder, unless such successor shall resign in accordance with the provisions
hereof.

12.8.2.  It is the purpose of this Agreement that there shall be no violation of
any Applicable Law denying or restricting the right of financial institutions to
transact business as agent or otherwise in any jurisdiction.  It is recognized
that, in case of litigation under any of the DIP Loan Documents, or in case DIP
Agent deems that by reason of present or future laws of any jurisdiction DIP
Agent might be prohibited from exercising any of the powers, rights or remedies
granted to DIP Agent or DIP Lenders hereunder or under any of the DIP Loan
Documents or from holding title to or a Lien upon any Collateral or from taking
any other action which may be necessary hereunder or under any of the DIP Loan
Documents, DIP Agent may appoint an additional Person as a separate collateral
agent or co-collateral agent which is not so prohibited from taking any of such
actions or exercising any of such powers, rights or remedies.  If DIP Agent
shall appoint an additional Person as a separate collateral agent or
co-collateral agent as provided above, each and every remedy, power, right,
claim, demand or cause of action intended by any of the DIP Loan Documents to be
exercised by or vested in or conveyed to DIP Agent with respect thereto shall be
exercisable by and vested in such separate collateral agent or co-collateral
agent, but only to the extent necessary to enable such separate collateral agent
or





84

--------------------------------------------------------------------------------




co-collateral agent to exercise such powers, rights and remedies, and every
covenant and obligation necessary to the exercise thereof by such separate
collateral agent or co-collateral agent shall run to and be enforceable by
either of them.  Should any instrument from DIP Lenders be required by the
separate collateral agent or co-collateral agent so appointed by DIP Agent in
order more fully and certainly to vest in and confirm to him or it such rights,
powers, duties and obligations, any and all of such instruments shall, on
request, be executed, acknowledged and delivered by DIP Lenders whether or not a
Default or Event of Default then exists.  In case any separate collateral agent
or co-collateral agent, or a successor to either, shall die, become incapable of
acting, resign or be removed, all the estates, properties, rights, powers,
duties and obligations of such separate collateral agent or co-collateral agent,
so far as permitted by Applicable Law, shall vest in and be exercised by DIP
Agent until the appointment of a new collateral agent or successor to such
separate collateral agent or co-collateral agent.

12.9.

Consents, Amendments and Waivers; Overadvances.

12.9.1.  No amendment or modification of any provision of this Agreement or any
other DIP Loan Document shall be effective without the prior written agreement
of the Required DIP Lenders and Borrowers, and no waiver of any Default or Event
of Default shall be effective without the prior written consent of the Required
DIP Lenders; provided, however, that

(i)

without the prior written consent of DIP Agent, no amendment or waiver shall be
effective with respect to any provision of any of the DIP Loan Documents
(including this Section 12) to the extent such provision relates to the rights,
remedies, duties, discretion or immunities of DIP Agent;

(ii)

without the prior written consent of Letter of Credit Issuer, no amendment to
the provisions of Sections 1.2 and, without the prior written consent of BofA,
no amendment to the provisions of Section 3.1.3 shall be effective;

(iii)

without the prior written consent of each affected DIP Lender (including a
Defaulting DIP Lender), no amendment, modification or waiver shall be effective
that would (a) increase the Commitment of such DIP Lender or (b) reduce the
amount of, or waive or delay or extend the time for any payment or repayment of,
any principal, interest or fees payable to such DIP Lender;

(iv)

without the prior written consent of all DIP Lenders (except a Defaulting DIP
Lender as provided in Section 3.2 of this Agreement), (a) no amendment,
modification or waiver shall be effective that would alter the provisions of
Sections 4.6, 4.7 or 12.9.1, (b) no amendment, modification or waiver shall be
effective that would amend (1) the definitions of “Pro Rata” or “Required DIP
Lenders,” or any provision of this Agreement obligating DIP Agent to take
certain actions at the direction of the Required DIP Lenders, or any provision
of any of the DIP Loan Documents regarding the Pro Rata treatment or obligations
of DIP Lenders or (2) the definition of “Borrowing Base” (and the other defined
terms used in such definition) if the effect would be to increase the amount of
Availability, (c) no amendment, modification or waiver shall be effective that
would increase any advance rate above the levels in effect on the Closing





85

--------------------------------------------------------------------------------




Date, (d) no amendment, modification or waiver shall be effective that would
subordinate the payment of any of the Obligations to any other Debt or the
priority of any Liens granted to DIP Agent under any of the DIP Loan Documents
to Liens granted to any other Person, except for Liens granted by an Obligor to
financial institutions with respect to amounts on deposit with such financial
institutions to cover returned items, processing and analysis charges and other
charges in the Ordinary Course of Business that relate to deposit accounts with
such financial institutions, (e) no amendment, modification or waiver shall be
effective that would release any Obligor from liability for any of the
Obligations, or (f) no amendment, modification or waiver shall be effective that
would release all or substantially all of the Collateral; and

(v)

Schedule 2 to the Pre-Petition ABL Loan Agreement may be amended or supplemented
from time to time in accordance with the definition of “Specified Account
Debtor”.

No DIP Lender shall be authorized to amend or modify any Note held by it, unless
such amendment or modification is consented to in writing by all DIP Lenders;
provided, however, that the foregoing shall not be construed to prohibit an
amendment or modification to any provision of this Agreement that may be
effected pursuant to this Section 12.9.1 by agreement of Borrowers and the
Required DIP Lenders even though such an amendment or modification results in an
amendment or modification of the Notes by virtue of the incorporation by
reference in each of the Notes of this Agreement.  The making of any Revolver
Loans hereunder by any DIP Lender during the existence of a Default or Event of
Default shall not be deemed to constitute a waiver by such DIP Lender of such
Default or Event of Default.  Any waiver or consent granted by any DIP Lender
hereunder shall be effective only if in writing and then only in the specific
instance and for the specific purpose for which it was given.

12.9.2.  In connection with any proposed amendment to any of the DIP Loan
Documents or waiver of any of the terms thereof or any Default or Event of
Default thereunder, no Borrower shall solicit, request or negotiate for or with
respect to any such proposed amendment or waiver of any of the provisions of
this Agreement or any of the other DIP Loan Documents unless each DIP Lender
shall be informed thereof by Borrowers or DIP Agent (to the extent known by DIP
Agent) and shall be afforded an opportunity of considering the same and supplied
by Borrowers with sufficient information to enable each DIP Lender to make an
informed decision with respect thereto.  No Borrower will, directly or
indirectly, pay or cause to be paid any remuneration or other thing of value,
whether by way of supplemental or additional interest, fee or otherwise, to any
DIP Lender (in its capacity as a DIP Lender hereunder) as consideration for or
as an inducement to the consent to or agreement by such DIP Lender with any
waiver or amendment of any of the terms and provisions of this Agreement or any
of the other DIP Loan Documents unless such remuneration or thing of value is
concurrently paid, on the same terms, on a Pro Rata basis to all DIP Lenders.

12.9.3.  DIP Agent may require DIP Lenders to honor requests by U.S. Borrowers
for Out of Formula Loans (in which event, and notwithstanding anything to the
contrary set forth in Section 1.1.1 or elsewhere in this Agreement, DIP Lenders
shall continue to make Revolver Loans up to their Pro Rata share of the
Commitments) and to forbear from





86

--------------------------------------------------------------------------------




requiring Borrowers to cure an Out of Formula Condition, (1) when no Event of
Default exists (or if an Event of Default exists, when the existence of such
Event of Default is not known by DIP Agent), if and for so long as (i) such Out
of Formula Condition does not continue for a period of more than fifteen (15)
consecutive days, following which no Out of Formula Condition exists for at
least fifteen (15) consecutive days before another Out of Formula Condition
exists (provided, however, there shall not be more than four (4) of such fifteen
(15) day Out of Formula Condition periods during any Fiscal Year), (ii) the
amount of the Revolver Loans outstanding at any time does not exceed the
aggregate Commitments at such time, and (iii) the Out of Formula Condition
(including the Out of Formula Condition after the making of any such Revolver
Loan pursuant to this Section 12.9.3) is not known by DIP Agent at the time in
question to exceed $10,000,000; and (2) regardless of whether or not an Event of
Default exists, if DIP Agent discovers the existence of an Out of Formula
Condition not previously known by it to exist, DIP Lenders shall be obligated to
continue making such Revolver Loans as directed by DIP Agent only (A) if the
amount of the Out of Formula Condition is not increased by more than $2,500,000
above the amount determined by DIP Agent to exist on the date of discovery
thereof and (B) for a period not to exceed five (5) Business Days.
 Notwithstanding the foregoing, the sum of (I) the aggregate amount of Out of
Formula Loans plus (II) the aggregate amount of Protective Advances made
pursuant to Section 12.9.4 then outstanding, shall not exceed an aggregate
amount equal to 10% of the Borrowing Base.  In no event shall any Borrower or
any other Obligor be deemed to be a beneficiary of this Section 12.9.3 or
authorized to enforce any of the provisions of this Section 12.9.3. The Required
DIP Lenders may at any time revoke DIP Agent’s authority to make further Out of
Formula Loans by written notice to DIP Agent.  Absent such revocation, DIP
Agent’s determination that funding of an Out of Formula Loan is appropriate
shall be conclusive.

12.9.4.  DIP Agent shall be authorized, in its discretion, at any time that any
conditions in Section 10 are not satisfied, to make Revolver Loans (“Protective
Advances”) (i) up to an aggregate amount of 10% of the Borrowing Base
outstanding at any time, if DIP Agent deems such Protective Advances necessary
or desirable to preserve or protect Collateral, or to enhance the collectibility
or repayment of Obligations; or (ii) to pay any other amounts chargeable to
Obligors under any DIP Loan Documents, including costs, fees and expenses.
 Notwithstanding the foregoing, the sum of (I) the aggregate amount of
Protective Advances plus (II) the aggregate amount of Out of Formula Loans made
pursuant to Section 12.9.3 then outstanding, shall not exceed an aggregate
amount equal to 10% of the Borrowing Base.  Notwithstanding anything herein to
the contrary, each DIP Lender shall participate in each Protective Advance on a
Pro Rata basis. The Required DIP Lenders may at any time revoke DIP Agent’s
authority to make further Protective Advances by written notice to DIP Agent.
 Absent such revocation, DIP Agent’s determination that funding of a Protective
Advance is appropriate shall be conclusive.

12.10.

Due Diligence and Non-Reliance.  Each DIP Lender hereby acknowledges and
represents that such DIP Lender has, independently and without reliance upon DIP
Agent or the other DIP Lenders, and based upon such documents, information and
analyses as such DIP Lender has deemed appropriate, made its own credit analysis
of each Obligor and its own decision to enter into this Agreement and the other
DIP Loan Documents and to fund the Loans to be made by such DIP Lender hereunder
and to purchase participations in the Letter of Credit Outstandings pursuant to
Section 1.2.8 hereof, and each DIP Lender has made such inquiries





87

--------------------------------------------------------------------------------




concerning the DIP Loan Documents, the Collateral and each Obligor as such DIP
Lender feels necessary and appropriate, and has taken such care on its own
behalf as would have been the case had such DIP Lender entered into this
Agreement and the other DIP Loan Documents without the intervention or
participation of the other DIP Lenders or DIP Agent.  Each DIP Lender hereby
further acknowledges and represents that the other DIP Lenders and DIP Agent
have not made any representations or warranties to such DIP Lender concerning
any Obligor, any of the Collateral or the legality, validity, sufficiency or
enforceability of any of the DIP Loan Documents.  Each DIP Lender also hereby
acknowledges that it will, independently and without reliance upon the other DIP
Lenders or DIP Agent, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and in taking or refraining to take any
other action under this Agreement or any of the other DIP Loan Documents.
 Except for notices, reports and other information expressly required to be
furnished to DIP Lenders by DIP Agent hereunder, DIP Agent shall not have any
duty or responsibility to provide any DIP Lender with any notices, reports or
certificates furnished to DIP Agent by any Obligor or any credit or other
information concerning the affairs, financial condition, business or Properties
of any Obligor (or any of its Affiliates) which may come into possession of DIP
Agent or any of DIP Agent’s Affiliates.

12.11.

Representations and Warranties of DIP Lenders.  By its execution of this
Agreement, each DIP Lender hereby represents and warrants to each Borrower and
the other DIP Lenders that it has the power to enter into and perform its
obligations under this Agreement and the other DIP Loan Documents, and that it
has taken all necessary and appropriate action to authorize its execution and
performance of this Agreement and the other DIP Loan Documents to which it is a
party, each of which will be binding upon it and the obligations imposed upon it
herein or therein will be enforceable against it in accordance with the
respective terms of such documents.

12.12.

Required DIP Lenders.  As to any provisions of this Agreement or the other DIP
Loan Documents under which action may or is required to be taken upon direction
or approval of the Required DIP Lenders, the direction or approval of the
Required DIP Lenders shall be binding upon each DIP Lender to the same extent
and with the same effect as if each DIP Lender had joined therein.
 Notwithstanding anything to the contrary contained in this Agreement, Borrowers
shall not be deemed to be a beneficiary of, or be entitled to enforce, sue upon
or assert as a defense to any of the Obligations, any provisions of this
Agreement that requires DIP Agent or any DIP Lender to act, or conditions their
authority to act, upon the direction or consent of the Required DIP Lenders; and
any action taken by DIP Agent or any DIP Lender that requires the consent or
direction of the Required DIP Lenders as a condition to taking such action
shall, insofar as Borrowers are concerned, be presumed to have been taken with
the requisite consent or direction of the Required DIP Lenders.

12.13.

Several Obligations.  The obligations and commitments of each DIP Lender under
this Agreement and the other DIP Loan Documents are several, and neither DIP
Agent nor any DIP Lender shall be responsible for the performance by any other
DIP Lender of its obligations or commitments hereunder or thereunder.
 Notwithstanding any liability of DIP Lenders stated to be joint and several to
third Persons under any of the DIP Loan Documents, such liability shall be
shared, as among DIP Lenders, Pro Rata according to the respective Commitments
of DIP Lenders.





88

--------------------------------------------------------------------------------




12.14.

DIP Agent in its Individual Capacity.

  With respect to its obligation to lend under this Agreement, the Revolver
Loans made by it and each Note issued to it, BofA, as a DIP Lender, shall have
the same rights and powers hereunder and under the other DIP Loan Documents as
any other DIP Lender or holder of a Note and may exercise the same as though it
were not performing the duties specified herein in its capacity as DIP Agent;
and the terms “DIP Lenders,” “Required DIP Lenders,” or any similar term shall,
unless the context clearly otherwise indicates, include BofA in its capacity as
a DIP Lender.  BofA and its Affiliates may each accept deposits from, maintain
deposits or credit balances for, invest in, lend money to, act as trustee under
indentures of, serve as financial advisor to, and generally engage in any kind
of business with any Borrower or any other Obligor, or any Affiliate of a
Borrower or any other Obligor, as if it were any other bank and without any duty
to account therefor (or for any fees or other consideration received in
connection therewith) to the other DIP Lenders. In their individual capacities,
BofA and its Affiliates may receive information regarding a Borrower, its
Affiliates and its Account Debtors (including information subject to
confidentiality obligations), and each DIP Lender agrees that BofA and its
Affiliates shall be under no obligation to provide such information to DIP
Lenders, if acquired in such individual capacity and not as DIP Agent hereunder.

12.15.

Third Party Beneficiaries.  This Section 12 is an agreement solely among DIP
Lenders and DIP Agent, and shall survive Full Payment of the Obligations. This
Section 12 is not intended to confer any rights or benefits upon any Borrower or
any other Person except DIP Lenders and DIP Agent, and no Person (including any
or all Borrowers) other than DIP Lenders and DIP Agent shall have any right to
enforce any of the provisions of this Section 12 except as expressly provided in
Section 12.17 hereof.  As between Borrowers and DIP Agent, any action that DIP
Agent may take or purport to take on behalf of DIP Lenders under any of the DIP
Loan Documents shall be conclusively presumed to have been authorized and
approved by DIP Lenders as herein provided.

12.16.

Notice of Transfer.  DIP Agent may deem and treat a DIP Lender party to this
Agreement as the owner of such DIP Lender’s portion of the Revolver Loans for
all purposes, unless and until a written notice of the assignment or transfer
thereof executed by such DIP Lender has been received by DIP Agent.

12.17.

Replacement of Certain DIP Lenders.  If a DIP Lender (“Affected DIP Lender”) (i)
is a Defaulting DIP Lender, (ii) shall have requested compensation from
Borrowers under Section 2.7 to recover increased costs incurred by such DIP
Lender (or its parent or holding company) which are not being incurred generally
by the other DIP Lenders (or their respective parents or holding companies),
(iii) shall have delivered a notice pursuant to Section 2.6 hereof claiming that
such DIP Lender is unable to extend LIBOR Loans to U.S. Borrowers for reasons
not generally applicable to the other DIP Lenders, or (iv) fails to give its
consent to any amendment, waiver or action for which consent of all DIP Lenders
or each DIP Lender affected thereby was required and the Required DIP Lenders
consented, then, in any such case and in addition to any other rights and
remedies that DIP Agent, any other DIP Lender or any Borrower may have against
such Affected DIP Lender, any Borrower or DIP Agent may, within 120 days after
such event, make written demand on such Affected DIP Lender (with a copy to DIP
Agent in the case of a demand by a Borrower and a copy to Borrowers in the case
of a demand by DIP Agent) for the Affected DIP Lender to assign, and such
Affected DIP Lender





89

--------------------------------------------------------------------------------




shall assign pursuant to one or more duly executed Assignment and Acceptances
within five (5) Business Days after the date of such demand, to one or more DIP
Lenders willing to accept such assignment or assignments, or to one or more
Eligible Assignees designated by DIP Agent, all of such Affected DIP Lender’s
rights and obligations under this Agreement (including its Commitments and all
Revolver Loans owing to it) in accordance with Section 13 hereof.  DIP Agent is
hereby irrevocably authorized to execute one or more Assignment and Acceptances
as attorney-in-fact for any Affected DIP Lender which fails or refuses to
execute and deliver the same within five (5) Business Days after the date of
such demand.  The Affected DIP Lender shall be entitled to receive, in cash and
concurrently with execution and delivery of each such Assignment and Acceptance,
all amounts owed to the Affected DIP Lender hereunder or under any other DIP
Loan Document, including the aggregate outstanding principal amount of the
Revolver Loans owed to such Affected DIP Lender, together with accrued interest
thereon and any fees owed to such Affected DIP Lender through the date of such
assignment.  Upon the replacement of any Affected DIP Lender pursuant to this
Section 12.17, such Affected DIP Lender shall cease to have any participation
in, entitlement to, or other right to share in the Liens of DIP Agent in any
Collateral, and such Affected DIP Lender shall have no further liability to DIP
Agent, any DIP Lender or any other Person under any of the DIP Loan Documents
(except as provided in Section 12.6 hereof as to events or transactions which
occur prior to the replacement of such Affected DIP Lender), including any
commitment to make Revolver Loans or purchase participations in Letter of Credit
Outstandings.

12.18.

Remittance of Payments and Collections.

12.18.1.  All payments by any DIP Lender to DIP Agent shall be made not later
than the time set forth elsewhere in this Agreement on the Business Day such
payment is due; provided, however, that if such payment is due on demand by DIP
Agent and such demand is made on the paying DIP Lender after 12:00 noon on such
Business Day, then payment shall be made by 12:00 noon on the next Business Day.
 Payment by DIP Agent to any DIP Lender shall be made by wire transfer, promptly
following DIP Agent’s receipt of funds for the account of such DIP Lender and in
the type of funds received by DIP Agent; provided, however, that if DIP Agent
receives such funds at or prior to 12:00 noon, DIP Agent shall pay such funds to
such DIP Lender by 2:00 p.m. on such Business Day, but if DIP Agent receives
such funds after 12:00 noon, DIP Agent shall pay such funds to such DIP Lender
by 2:00 p.m. on the next Business Day.

12.18.2.  If any DIP Secured Party fails to pay any amount when due by it to DIP
Agent pursuant to the terms hereof, such amount shall bear interest, from the
due date until paid in full, at the rate determined by DIP Agent as customary
for interbank compensation for two (2) Business Days and thereafter at the
Default Rate.  In no event shall any Borrower be entitled to receive any credit
for any interest paid by DIP Agent to any DIP Lender, or by any DIP Lender to
DIP Agent, at the Federal Funds Rate as provided herein, nor shall any
Defaulting DIP Lender be entitled to interest on any amounts held by DIP Agent
pursuant to Section 3.2.

12.18.3.  If DIP Agent pays any amount to a DIP Lender in the belief or
expectation that a related payment has been or will be received by DIP Agent
from an Obligor and such related payment is not received by DIP Agent, then DIP
Agent shall be entitled to recover such amount from each DIP Lender that
receives such amount.  If DIP Agent determines





90

--------------------------------------------------------------------------------




at any time that any amount received by it under this Agreement or any of the
other DIP Loan Documents must be returned to an Obligor or paid to any other
Person pursuant to any Applicable Law, court order or otherwise, then,
notwithstanding any other term or condition of this Agreement or any of the
other DIP Loan Documents, DIP Agent shall not be required to distribute such
amount to any DIP Lender. If any amounts received and applied by DIP Agent to
any Obligations are later required to be returned by DIP Agent pursuant to
Applicable Law, each DIP Lender shall pay to DIP Agent, on demand, such DIP
Lender's Pro Rata share of the amounts required to be returned.

12.19.

Bank Product Providers.  Each Bank Product Provider, by delivery of a notice to
DIP Agent of a Bank Product, agrees to be bound by Section 4.6 and this Section
12.  Each Bank Product Provider shall indemnify and hold harmless DIP Agent
Indemnitees, to the extent not reimbursed by Obligors, against all Claims that
may be incurred by or asserted against any DIP Agent Indemnitee in connection
with such provider’s Bank Product Obligations.  Except as otherwise expressly
set forth herein or in any DIP Security Document, no Bank Product Provider shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other DIP Loan Document or otherwise in respect of
the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a DIP Lender and, in such case, only to the extent
expressly provided in the DIP Loan Documents. Notwithstanding any other
provision of this Agreement to the contrary, DIP Agent shall not be required to
calculate the amount or verify the payment of, or that other satisfactory
arrangements have been made with respect to, Bank Product Obligations, nor shall
DIP Agent have any knowledge thereof unless DIP Agent has received written
notice of such Bank Product Obligations, together with such supporting
documentation as DIP Agent may request, from the applicable Bank Product
Provider, as the case may be.  On the last Business Day of each March, June,
September and December (or at the end of each month, if requested by DIP Agent),
each Bank Product Provider shall deliver to DIP Agent written notice setting
forth a reasonably detailed calculation of the liabilities and obligations of
the Obligors in respect of each Bank Product (and, with respect to any Hedge
Agreement, the mark-to-market exposure thereunder) of such Bank Product Provider
at such time.

12.20.

Intercreditor Agreements.  Each DIP Lender (a) agrees to be bound by the
provisions of each of the Intercreditor Agreements, and (b) authorizes and
instructs DIP Agent to enter into amendments, restatements, amendments and
restatements of, or to supplement or otherwise modify either of the
Intercreditor Agreements with the consent of the Required DIP Lenders or enter
into one or more other intercreditor agreements having terms reasonably
satisfactory to DIP Agent and either in form and substance substantially similar
to the existing Intercreditor Agreements or reasonably satisfactory to the
Required DIP Lenders, from time to time, in connection with the incurrence of
Refinancing Debt in respect of the Pre-Petition Term Loans.

SECTION 13.  BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

13.1.

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of Borrowers, DIP Agent and DIP Lenders and their respective successors
and assigns (which, in the case of DIP Agent, shall include any successor DIP
Agent appointed pursuant to Section 12.8 hereof), except that (i) no Borrower
shall have the right to assign its rights or





91

--------------------------------------------------------------------------------




delegate performance of any of its obligations under any of the DIP Loan
Documents and (ii) any assignment by any DIP Lender must be made in compliance
with Section 13.3 hereof.  DIP Agent may treat the payee of any Note as the
owner thereof for all purposes hereof unless and until such payee complies with
Section 13.3 in the case of an assignment thereof or, in the case of any other
transfer, a written notice of the transfer is filed with DIP Agent.  Any
assignee or transferee of a Note agrees by acceptance thereof to be bound by all
the terms and provisions of the DIP Loan Documents.  Any request, authority or
consent of any Person, who at the time of making such request or giving such
authority or consent is the holder of a Note, shall be conclusive and binding on
any subsequent holder, transferee or assignee of such Note or of any Note or
Notes issued in exchange therefor.

13.2.

Participations.

13.2.1.  Permitted Participants; Effect.  Any DIP Lender may, in the ordinary
course of its business and in accordance with Applicable Law, at any time sell
to one or more banks or other financial institutions (each a “Participant”) a
participating interest in any of the Obligations owing to such DIP Lender, any
Commitment of such DIP Lender or any other interest of such DIP Lender under any
of the DIP Loan Documents.  In the event of any such sale by a DIP Lender of
participating interests to a Participant, such DIP Lender’s obligations under
the DIP Loan Documents shall remain unchanged, such DIP Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, such DIP Lender shall remain the holder of any Note for all
purposes under the DIP Loan Documents, all amounts payable by Borrowers under
this Agreement and any of the Notes shall be determined as if such DIP Lender
had not sold such participating interests, and Borrowers and DIP Agent shall
continue to deal solely and directly with such DIP Lender in connection with
such DIP Lender’s rights and obligations under the DIP Loan Documents.  If a DIP
Lender sells a participation to a Person other than an Affiliate of such DIP
Lender, then such DIP Lender shall give prompt written notice thereof to
Borrowers, DIP Agent and the other DIP Lenders. A Participant that would be a
Foreign DIP Lender if it were a DIP Lender shall not be entitled to the benefits
of Section 4.9 unless each Borrower agrees otherwise in writing.

13.2.2.  Voting Rights.  Each DIP Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the DIP Loan Documents other than an amendment, modification or
waiver with respect to any Revolver Loans or Commitment in which such
Participant has an interest which forgives principal, interest or fees or
reduces the stated interest rate or the stated rates at which fees are payable
with respect to any such Revolver Loan or Commitment, postpones the Commitment
Termination Date, or any date fixed for any regularly scheduled payment of
interest or fees on such Revolver Loan or Commitment, or releases from liability
any Borrower or releases any substantial portion of any of the Collateral.

13.2.3.  Participant Register.  Each DIP Lender that sells a participation
shall, acting as a non-fiduciary agent of Borrowers (solely for tax purposes),
maintain a register in which it enters the Participant’s name, address and
interest in Commitments, Revolver Loans (and stated interest) and Letter of
Credit Outstandings.  Entries in the register shall be conclusive, absent
manifest error, and such DIP Lender shall treat each Person recorded in the
register as the owner of the participation for all purposes, notwithstanding any
notice to the





92

--------------------------------------------------------------------------------




contrary.  No DIP Lender shall have an obligation to disclose any information in
such register except to the extent necessary to establish that a Participant’s
interest is in registered form under the Code.

13.2.4.  Benefit of Set-Off.  Each Borrower agrees that each Participant shall
be deemed to have the right of set-off provided in Section 11.4 hereof in
respect of its participating interest in amounts owing under the DIP Loan
Documents to the same extent and subject to the same requirements under this
Agreement (including Section 12.5) as if the amount of its participating
interest were owing directly to it as a DIP Lender under the DIP Loan Documents;
provided that each DIP Lender shall retain the right of set-off provided in
Section 11.4 hereof with respect to the amount of participating interests sold
to each Participant.  DIP Lenders agree to share with each Participant, and each
Participant by exercising the right of set-off provided in Section 11.4 agrees
to share with each DIP Lender, any amount received pursuant to the exercise of
such Participant's right of set-off, such amounts to be shared in accordance
with Section 12.5 hereof as if each Participant were a DIP Lender.

13.2.5.  Notices.  Each DIP Lender shall be solely responsible for notifying its
Participants of any matters relating to the DIP Loan Documents to the extent
that any such notice may be required, and neither DIP Agent nor any other DIP
Lender shall have any obligation, duty or liability to any Participant of any
other DIP Lender.  Without limiting the generality of the foregoing, neither DIP
Agent nor any DIP Lender shall have any obligation to give notices or to provide
documents or information to a Participant of another DIP Lender.

13.3.

Assignments.

13.3.1.  Permitted Assignments.  Subject to its giving at least two (2) Business
Days prior notice to DIP Agent and Borrowers, any DIP Lender may, in accordance
with Applicable Law, at any time assign to any Eligible Assignee all or any part
of its rights and obligations under the DIP Loan Documents, so long as (i) each
assignment is of a constant, and not a varying, ratable percentage of all of the
transferor DIP Lender’s rights and obligations under the DIP Loan Documents with
respect to the Revolver Loans and the Letter of Credit Outstandings and, in the
case of a partial assignment, is in a minimum principal amount of $5,000,000
(unless otherwise agreed by DIP Agent in its sole discretion) and integral
multiples of $1,000,000 in excess of that amount; (ii) except in the case of an
assignment in whole of a DIP Lender’s rights and obligations under the DIP Loan
Documents or an assignment by a DIP Lender to another DIP Lender, immediately
after giving effect to any assignment, the aggregate amount of the Commitments
retained by the transferor DIP Lender shall in no event be less than $5,000,000
(unless otherwise agreed by DIP Agent in its sole discretion); and (iii) the
parties to each such assignment shall execute and deliver to DIP Agent, for its
acceptance and recording, an Assignment and Acceptance.  The consent of
Borrowers (except upon and during the continuance of an Event of Default) and
DIP Agent shall be required prior to an assignment becoming effective with
respect to an Eligible Assignee that is not a DIP Lender or an Affiliate of a
DIP Lender (such consent of Borrowers and DIP Agent not to be unreasonably
withheld or delayed).  Nothing contained herein shall limit in any way the right
of any DIP Lender to assign all or any portion of the Revolver Loans owing to it
to any Federal Reserve Bank or the United States Treasury as collateral security
pursuant to Regulation A of the Board of Governors and any Operating Circular
issued by such Federal Reserve Bank; provided that, in the case of this





93

--------------------------------------------------------------------------------




clause (ii), any payment in respect of such assigned Revolver Loans made by
Borrowers to the assigning DIP Lender in accordance with the terms of this
Agreement shall satisfy Borrowers’ obligations hereunder in respect of such
assigned Revolver Loans to the extent of such payment, but no such assignment
shall release the assigning DIP Lender from its obligations hereunder.

13.3.2.  Effect; Effective Date.  Upon (i) delivery to DIP Agent of a notice of
assignment substantially in the form attached as Exhibit F hereto, together with
any consents required by Section 13.3.1, and (ii) payment of a $3,500 fee to DIP
Agent for processing any assignment to an Eligible Assignee that is not an
Affiliate of the transferor DIP Lender, such assignment shall become effective
on the effective date specified in such notice of assignment. On and after the
effective date of such assignment, such Eligible Assignee shall for all purposes
be a DIP Lender party to the Agreement and any other DIP Loan Document executed
by DIP Lenders and shall have all the rights and obligations of a DIP Lender
under the DIP Loan Documents to the same extent as if such Eligible Assignee was
an original party thereto, and no further consent or action by Borrowers, DIP
Lenders or DIP Agent shall be required to release the transferor DIP Lender with
respect to the Commitment (or portion thereof) of such DIP Lender and
Obligations assigned to such Eligible Assignee.  Upon the consummation of any
assignment to an Eligible Assignee pursuant to this Section 13.3.2, the
transferor DIP Lender, DIP Agent and Borrowers shall make appropriate
arrangements so that replacement Notes are issued to such transferor DIP Lender
and new Notes or, as appropriate, replacement Notes, are issued to such Eligible
Assignee, in each case in principal amounts reflecting their respective
Commitments, as adjusted pursuant to such assignment.  If the transferor DIP
Lender shall have assigned all of its interests, rights and obligations under
this Agreement pursuant to Section 13.3.1 hereof, such transferor DIP Lender
shall no longer have any obligation to indemnify DIP Agent with respect to any
transactions, events or occurrences that transpire after the effective date of
such assignment, and each Eligible Assignee to which such transferor shall make
an assignment shall be responsible to DIP Agent to indemnify DIP Agent in
accordance with this Agreement with respect to transactions, events and
occurrences transpiring on and after the effective date of such assignment to
it.

13.3.3.  Dissemination of Information.  Each Borrower authorizes each DIP Lender
and DIP Agent to disclose to any Participant, any Eligible Assignee or any other
Person acquiring an interest in the DIP Loan Documents by operation of law (each
a “Transferee”), and any prospective Transferee, any and all information in DIP
Agent’s or such DIP Lender’s possession concerning each Borrower, the
Subsidiaries of each Borrower or the Collateral, subject to appropriate
confidentiality undertakings on the part of such Transferee.

13.3.4.  Certain Assignees.  No assignment or participation may be made to a
Borrower, Affiliate of a Borrower, Defaulting DIP Lender, or natural person.
 Any assignment by a Defaulting DIP Lender shall be effective only upon payment
by the Eligible Assignee or Defaulting DIP Lender to DIP Agent of an aggregate
amount sufficient, upon distribution (through direct payment, purchases of
participations or other compensating actions as DIP Agent deems appropriate), to
satisfy all funding and payment liabilities then owing by such Defaulting DIP
Lender hereunder.  If an assignment by a Defaulting DIP Lender shall become
effective under Applicable Law for any reason without compliance with the
foregoing sentence, then the assignee shall be deemed a Defaulting DIP Lender
for all purposes until such compliance occurs.





94

--------------------------------------------------------------------------------




13.3.5.  Register.  DIP Agent, acting as a non-fiduciary agent of Borrowers
(solely for tax purposes), shall maintain (a) a copy (or electronic equivalent)
of each Assignment and Acceptance delivered to it, and (b) a register for
recordation of the names, addresses and Commitments of, and the Revolver Loans,
interest and Letter of Credit Outstandings owing to, each DIP Lender.  Entries
in the register shall be conclusive, absent manifest error, and Borrowers, DIP
Agent and DIP Lenders shall treat each lender recorded in such register as a DIP
Lender for all purposes under the DIP Loan Documents, notwithstanding any notice
to the contrary.  DIP Agent may choose to show only one Borrower as the borrower
in the register, without any effect on the liability of any Obligor with respect
to the Obligations. The register shall be available for inspection by Borrowers
or any DIP Lender, from time to time upon reasonable notice

13.4.

Tax Treatment.  If any interest in any DIP Loan Document is transferred to any
Transferee that is organized under the laws of any jurisdiction other than the
United States or any State thereof, the transferor DIP Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 4.10 hereof.

SECTION 14.  MISCELLANEOUS

14.1.

Power of Attorney.  Each Borrower hereby irrevocably designates, makes,
constitutes and appoints DIP Agent (and all Persons designated by DIP Agent) as
such Borrower’s true and lawful attorney (and agent in fact) and DIP Agent, or
DIP Agent’s designee, may, without notice to such Borrower and in either such
Borrower’s or DIP Agent’s name, but at the cost and expense of Borrowers:

14.1.1.  At such time or times as DIP Agent or said designee, in its sole
discretion, may determine, endorse such Borrower’s name on any Payment Item or
proceeds of the Collateral which come into the possession of DIP Agent or under
DIP Agent’s control.

14.1.2.  At any time that an Event of Default exists: (i) demand payment of the
Accounts from the Account Debtors, enforce payment of the Accounts by legal
proceedings or otherwise, and generally exercise all of such Borrower’s rights
and remedies with respect to the collection of the Accounts; (ii) settle,
adjust, compromise, discharge or release any of the Accounts or other Collateral
or any legal proceedings brought to collect any of the Accounts or other
Collateral; (iii) sell or assign any of the Accounts and other Collateral upon
such terms, for such amounts and at such time or times as DIP Agent deems
advisable; (iv) take control, in any manner, of any Payment Item or proceeds
relating to any Collateral; (v) prepare, file and sign such Borrower’s name to a
proof of claim in any Insolvency Proceeding or similar document against any
Account Debtor or to any notice of Lien, claim of a mechanic's Lien, assignment,
release or satisfaction of any Lien or similar document in connection with any
of the Collateral; (vi) receive, open and dispose of all mail addressed to such
Borrower and to notify postal authorities to change the address for delivery
thereof to such address as DIP Agent may designate; (vii) endorse the name of
such Borrower upon any of the Payment Items or proceeds relating to any
Collateral and deposit the same to the account of DIP Agent on account of the
Obligations; (viii) endorse the name of such Borrower upon any chattel paper,
document, instrument, invoice, freight bill, bill of lading or similar document
or agreement relating to any Accounts or Inventory of any Obligor and any other
Collateral; (ix) use such Borrower’s





95

--------------------------------------------------------------------------------




stationery and sign the name of such Borrower to verifications of the Accounts
and notices thereof to Account Debtors; (x) use the information recorded on or
contained in any data processing equipment and computer hardware and software
relating to the Accounts, Inventory, Equipment or any other Collateral; (xi)
make and adjust claims under policies of insurance; (xii) take all action as may
be necessary to obtain the payment of any letter of credit or banker’s
acceptance of which such Borrower is a beneficiary; and (xiii) do all other acts
and things necessary, in DIP Agent’s determination, to fulfill such Borrower’s
obligations under this Agreement.

14.2.

General Indemnity.  Each Borrower hereby agrees to indemnify and defend the DIP
Indemnitees and to hold the DIP Indemnitees harmless from and against any third
party Claim ever suffered or incurred by any of such DIP Indemnitees arising out
of or related to this Agreement or any of the other DIP Loan Documents or the
issuance of any Letter of Credit, the performance by DIP Agent or DIP Lenders or
Letter of Credit Issuer of their duties or the exercise of any of their rights
or remedies under this Agreement or any of the other DIP Loan Documents or in
connection with the issuance of any Letter of Credit, or as a result of any
Borrower’s failure to observe, perform or discharge any of its duties hereunder
or under any other DIP Loan Document.  Each Borrower shall also indemnify and
defend the DIP Indemnitees against and save the DIP Indemnitees harmless from
all Claims of any Person arising out of, related to or with respect to any
transactions entered into pursuant to this Agreement or any other DIP Loan
Document or DIP Agent’s Lien upon the Collateral.  Without limiting the
generality of the foregoing, this indemnity shall extend to any Claims asserted
against or incurred by any of the DIP Indemnitees by any Person under any
Environmental Laws or similar laws by reason of any Borrower’s or any other
Person’s failure to comply with laws applicable to solid or hazardous waste
materials or other toxic substances.  Additionally, if any Taxes (excluding any
Excluded Tax) shall be payable by DIP Agent or any Obligor on account of the
execution or delivery of this Agreement, or the execution, delivery, issuance or
recording of any of the other DIP Loan Documents or the issuance of any Letter
of Credit, or the creation or repayment of any of the Obligations hereunder, by
reason of any Applicable Law now or hereafter in effect, Borrowers will pay (or
will promptly reimburse DIP Agent, Letter of Credit Issuer and DIP Lenders for
the payment of) all such Taxes, including any interest and penalties thereon,
and will indemnify and hold DIP Indemnitees harmless from and against all
liability in connection therewith.  The foregoing indemnities shall not apply to
Claims incurred by any of the DIP Indemnitees as a direct and proximate result
of their own gross negligence or willful misconduct or that arise out of any
disputes arising solely out of the relationship between DIP Agent and any DIP
Lender.

14.3.

Survival of All Indemnities.  Notwithstanding anything to the contrary in this
Agreement or any of the other DIP Loan Documents, the obligation of each
Borrower and each DIP Lender with respect to each indemnity given by it in this
Agreement, whether given by such Borrower to DIP Indemnitees or by any DIP
Lender to any DIP Agent Indemnitees, shall survive the Full Payment of the
Obligations and the termination of any of the Commitments.

14.4.

Modification of Agreement.  This Agreement may not be modified, altered or
amended, except by an agreement in writing signed by Borrowers and DIP Agent and
DIP Lenders (or, where otherwise expressly allowed by Section 12 hereof, the
Required DIP Lenders in lieu of DIP Agent and DIP Lenders); provided, however,
that no consent, written or otherwise,





96

--------------------------------------------------------------------------------




of any Borrower shall be necessary or required in connection with any amendment
of any of the provisions of Sections 1.2.8, 4.6 or 12 (other than Section 12.17)
or any other provision of this Agreement that affects only the rights, duties
and responsibilities of DIP Lenders and DIP Agent as among themselves so long as
no such amendment imposes any additional obligations on Borrowers.

14.5.

Severability.  Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under Applicable Law,
but if any provision of this Agreement shall be prohibited by or invalid under
Applicable Law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

14.6.

Cumulative Effect; Conflict of Terms.  The provisions of the Other DIP
Agreements and the DIP Security Documents are hereby made cumulative with the
provisions of this Agreement.  Without limiting the generality of the foregoing,
the parties acknowledge that this Agreement and the other DIP Loan Documents may
use several different limitations, tests or measurements to regulate the same or
similar matters and that such limitations, tests and measures are cumulative and
each must be performed, except as may be expressly stated to the contrary in
this Agreement.  Except as otherwise provided in any of the other DIP Loan
Documents by specific reference to the applicable provision of this Agreement,
if any provision contained in this Agreement is in direct conflict with, or
inconsistent with, any provision in any of the other DIP Loan Documents, the
provision contained in this Agreement shall govern and control.

14.7.

Execution in Counterparts.  This Agreement and any amendments hereto may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which counterparts taken together shall
constitute but one and the same instrument. Any electronic signature, contract
formation on an electronic platform and electronic record-keeping shall have the
same legal validity and enforceability as a manually executed signature or use
of a paper-based recordkeeping system to the fullest extent permitted by
Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the Georgia Uniform Electronic Transactions Act, or any
similar state law based on the Uniform Electronic Transactions Act.

14.8.

Consent.  Whenever DIP Agent’s, DIP Lenders’ or the Required DIP Lenders’
consent is required to be obtained under this Agreement or any of the other DIP
Loan Documents as a condition to any action, inaction, condition or event, DIP
Agent and each DIP Lender shall be authorized to give or withhold its consent in
its sole and absolute discretion and to condition its consent upon the giving of
additional collateral security for the Obligations, the payment of money, or any
other matter.

14.9.

Notices and Communications.

14.9.1.  Notice Address.  Subject to Section 3.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given as
follows:





97

--------------------------------------------------------------------------------




If to any Borrower:

The Standard Register Company

600 Albany Street

Dayton, Ohio 45417

Attention:  Benjamin T. Cutting, Chief Financial Officer

Telecopier No.:  (937) 221-1995

If to DIP Agent or Letter of Credit Issuer:

Bank of America, N.A.

300 Galleria Parkway, Suite 800

Atlanta, Georgia 30339

Attention:  Andrew Doherty or current account manager

Telecopier No.:  (404) 607-3277

If to any DIP Lender:

To the address set forth on Schedule 14.9 to the Pre-Petition ABL Loan Agreement
(or in the case of a Person who becomes a DIP Lender after the Closing Date, at
the address shown on its Assignment and Acceptance).

Each such notice or other communication shall be effective only (i) if given by
facsimile transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (ii) if given by mail, three (3) Business
Days after deposit in the U.S. mail, with first-class postage pre-paid,
addressed to the applicable address; or (iii) if given by personal delivery,
when duly delivered to the notice address with receipt acknowledged.
 Notwithstanding the foregoing, no notice to DIP Agent pursuant to Sections 1.2,
3.1 or 5.2.2 shall be effective until actually received by the individual to
whose attention at DIP Agent such notice is required to be sent.  Any written
notice or other communication that is not sent in conformity with the foregoing
provisions shall nevertheless be effective on the date actually received by the
noticed party.  Any notice received by SRC shall be deemed received by all
Borrowers.

14.9.2.  Electronic Communications; Voice Mail.  Electronic mail and internet
websites may be used only for routine communications, such as financial
statements, Borrowing Base Certificates and other information required by
Section 9.1.4, administrative matters, distribution of DIP Loan Documents for
execution, and matters permitted under Section 3.1.4.  DIP Agent and DIP Lenders
make no assurances as to the privacy and security of electronic communications.
 Electronic and voice mail may not be used as effective notice under the DIP
Loan Documents.

14.9.3.  Non-Conforming Communications.  DIP Agent and DIP Lenders may rely upon
any notices purportedly given by or on behalf of any Borrower even if such
notices were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Borrower shall indemnify and hold harmless each DIP
Indemnitee from any liabilities, losses, costs and expenses arising from any
telephonic communication purportedly given by or on behalf of such Borrower.





98

--------------------------------------------------------------------------------




14.10.

Performance of Borrowers’ Obligations.  If any Borrower shall fail to discharge
any covenant, duty or obligation hereunder or under any of the other DIP Loan
Documents, DIP Agent may, in its sole discretion at any time or from time to
time, for Borrowers’ account and at Borrowers’ expense, pay any amount or do any
act required of any Borrower hereunder or under any of the other DIP Loan
Documents or otherwise lawfully requested by DIP Agent to enforce any of the DIP
Loan Documents or Obligations, preserve, protect, insure or maintain any of the
Collateral, or preserve, defend, protect or maintain the validity or priority of
DIP Agent’s Liens in any of the Collateral, including the payment of any
judgment against any Borrower, any insurance premium, any warehouse charge, any
finishing or processing charge, any landlord claim, or any other Lien upon or
with respect to any of the Collateral.  All payments that DIP Agent may make
under this Section and all out-of-pocket costs and expenses (including
Extraordinary Expenses) that DIP Agent pays or incurs in connection with any
action taken by it hereunder shall be reimbursed to DIP Agent by Borrowers on
demand with interest from the date such payment is made or such costs or
expenses are incurred to the date of payment thereof at the Default Rate. Any
payment made or other action taken by DIP Agent under this Section shall be
without prejudice to any right to assert, and without waiver of, an Event of
Default hereunder and to proceed thereafter as provided herein or in any of the
other DIP Loan Documents.

14.11.

Credit Inquiries.  Each Borrower hereby authorizes and permits DIP Agent and DIP
Lenders (but DIP Agent and DIP Lenders shall have no obligation) to respond to
usual and customary credit inquiries from third parties concerning such Borrower
or any Subsidiaries.

14.12.

Time of Essence.  Time is of the essence of this Agreement, the Other DIP
Agreements and the DIP Security Documents.

14.13.

Indulgences Not Waivers.  DIP Agent’s or any DIP Lender’s failure at any time or
times hereafter, to require strict performance by any Borrower of any provision
of this Agreement or any other DIP Loan Document shall not waive, affect or
diminish any right of DIP Agent or any DIP Lender thereafter to demand strict
compliance and performance therewith.

14.14.

Entire Agreement; Appendix A, Exhibits and Schedules.  This Agreement and the
other DIP Loan Documents, together with all other instruments, agreements and
certificates executed at any time by the parties in connection therewith or with
reference thereto, embody the entire understanding and agreement between the
parties hereto and thereto with respect to the subject matter hereof and thereof
and supersede all prior agreements, understandings and inducements, whether
express or implied, oral or written.  Appendix A, each of the Exhibits and each
of the Schedules attached hereto are incorporated into this Agreement and by
this reference made a part hereof.

14.15.

Interpretation.  No provision of this Agreement or any of the other DIP Loan
Documents shall be construed against or interpreted to the disadvantage of any
party hereto by any court or other governmental or judicial authority by reason
of such party having, or being deemed to have, structured, drafted or dictated
such provision.

14.16.

Obligations of DIP Lenders Several.  The obligations of each DIP Lender
hereunder are several, and neither DIP Agent nor any DIP Lender shall be
responsible for the





99

--------------------------------------------------------------------------------




obligations or Commitment of any other DIP Lender.  Nothing contained in this
Agreement and no action taken by DIP Agent or any DIP Lender pursuant hereto
shall be deemed to constitute DIP Agent and any of DIP Lenders to be a
partnership, association, joint venture or any other kind of entity.  The
amounts payable at any time hereunder to each DIP Lender shall be a separate and
independent debt, and each DIP Lender shall be entitled, to the extent not
otherwise restricted hereunder, to protect and enforce its rights arising out of
this Agreement and any of the other DIP Loan Documents, and it shall not be
necessary for DIP Agent or any other DIP Lender to be joined as an additional
party in any proceeding for such purpose.

14.17.

Confidentiality.  DIP Agent and DIP Lenders each agrees to (i) keep any
proprietary, nonpublic and/or confidential information that is delivered or made
available by Borrowers to it (and that is either marked confidential or that a
reasonable person at the time of disclosure would assume, under the
circumstances to be confidential), including information made available to DIP
Agent or any DIP Lender in connection with a visit or investigation by any
Person contemplated in Section 9.1.1 hereof, confidential from any Person other
than their respective Affiliates and individuals employed or retained by DIP
Agent or such DIP Lender (including any of their respective legal counsel,
auditors or other professional advisors, and any professional advisors retained
by any of their respective legal counsel) who are engaged in evaluating,
approving, structuring, administering or otherwise giving professional advice
with respect to the Chapter 11 Cases and any proceeding therein, any of the
Revolver Loans or Collateral or in connection with any other debt or securities
offering or any financial accommodation for Borrowers or any of their Affiliates
and (ii) use such proprietary, nonpublic and/or confidential information of
Borrowers only for the purpose of evaluating, appraising, structuring,
administering, enforcing or otherwise giving professional advice with respect to
any of the Revolver Loans or Collateral or in connection with any other debt or
securities offering or any financial accommodation for Borrowers or any of their
Affiliates, and for no other purpose; provided, however, that nothing herein
shall prevent DIP Agent or any DIP Lender from disclosing such confidential
information (i) to any party to this Agreement from time to time or any
Participant, (ii) pursuant to the order of any court or administrative agency,
(iii) upon the request or demand of any regulatory agency or authority having
jurisdiction over DIP Agent or such DIP Lender, (iv) which has been publicly
disclosed other than by an act or omission of DIP Agent or any DIP Lender except
as permitted herein, (v) to the extent reasonably required in connection with
any litigation, including the Chapter 11 Cases and any contested matter or
adversary proceeding commenced in any of the Chapter 11 Cases (with respect to
any of the DIP Loan Documents or any of the transactions contemplated thereby)
to which DIP Agent, any DIP Lender or their respective Affiliates may be a
party, (vi) to the extent reasonably required to comply with any provisions of
the Bankruptcy Code, the Bankruptcy Rules or the Local Court Rules, (vii) to the
extent reasonably required in connection with the exercise of any remedies
hereunder, (viii) to any actual or proposed Participant, Assignee or other
Transferee of all or part of a DIP Lender’s rights hereunder so long as such
Transferee has agreed in writing to be bound by the provisions of this Section,
and (ix) to the National Association of Insurance Commissioners or any similar
organization or to any nationally recognized rating agency that requires access
to information about a Lender’s portfolio in connection with ratings issued with
respect to such Lender.  DIP Agent and DIP Lenders shall each be responsible for
(i) any failure by any of its Affiliates and/or individuals employed or retained
by it to treat any proprietary, nonpublic and/or confidential information of
Borrowers confidentially and in accordance with this Agreement, and (ii) the use
by any of its Affiliates and/or individuals employed or retained





100

--------------------------------------------------------------------------------




by it of any such proprietary, nonpublic and/or confidential information of
Borrowers for any purpose other than the purposes permitted by this Section
14.17.

14.18.

Governing Law; Consent to Forum.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Georgia; provided,
however, that if any of the Collateral shall be located in any jurisdiction
other than Georgia, the laws of such jurisdiction shall govern the method,
manner and procedure for foreclosure of DIP Agent’s Lien upon such Collateral
and the enforcement of DIP Agent’s other rights and remedies in respect of such
Collateral to the extent that the laws of such jurisdiction are different from
or inconsistent with the laws of the State of Georgia.  As part of the
consideration for new value received, and regardless of any present or future
domicile or principal place of business of Borrowers, any DIP Lender or DIP
Agent, each Borrower hereby consents and agrees that the state courts for the
State of Georgia, or, at DIP Agent’s option, the United States District Court
for the Northern District of Georgia, shall have jurisdiction to hear and
determine any claims or disputes among any Borrower, DIP Agent and any DIP
Lender pertaining to this Agreement or to any matter arising out of or related
to this Agreement.  Each Borrower expressly submits and consents in advance to
such jurisdiction in any action or suit commenced in any such court, and each
Borrower hereby waives any objection that such Borrower may have based upon lack
of personal jurisdiction, improper venue or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court.  Each Borrower hereby waives personal service of the
summons, complaint and other process issued in any such action or suit and
agrees that service of such summons, complaint and other process may be made by
certified mail addressed to such Borrower at the address set forth in this
Agreement and that service so made shall be deemed completed upon the earlier of
such Borrower’s actual receipt thereof or three (3) days after deposit in the
U.S. mail, proper postage prepaid. Nothing in this Agreement shall be deemed or
operate to affect the right of DIP Agent to serve legal process in any other
manner permitted by law, or to preclude the enforcement by DIP Agent of any
judgment or order obtained in such forum or the taking of any action under this
Agreement to enforce same in any other appropriate forum or jurisdiction.
 Nothing herein shall limit the right of DIP Agent or any DIP Lender to bring
proceedings against any Obligor in any other court, nor limit the right of any
party to serve process in any other manner permitted by Applicable Law.  Nothing
in this Agreement shall be deemed to preclude enforcement by DIP Agent of any
judgment or order obtained in any forum or jurisdiction.

14.19.

Waivers by Borrowers.  To the fullest extent permitted by Applicable Law, each
Borrower waives (i) the right to trial by jury (which DIP Agent and each DIP
Lender hereby also waives) in any action, suit, proceeding or counterclaim of
any kind arising out of or related to any of the DIP Loan Documents, the
Obligations or the Collateral; (ii) presentment, demand and protest and notice
of presentment, notice of protest, notice of default (except as expressly
required by the DIP Loan Documents), and notices of non payment, maturity,
release, compromise, settlement, extension or renewal of any or all commercial
paper, accounts, contract rights, documents, instruments, chattel paper and
guaranties at any time held by DIP Agent on which such Borrower may in any way
be liable; (iii) notice prior to taking possession or control of the Collateral
or any bond or security which might be required by any court prior to allowing
DIP Agent to exercise any





101

--------------------------------------------------------------------------------




of DIP Agent’s remedies; (iv) the benefit of all valuation and appraisement
laws; (v) any claim against DIP Agent or any DIP Lender, on any theory of
liability, for special, indirect, consequential, exemplary or punitive damages
(as opposed to direct or actual damages) in any way relating to any Enforcement
Action, Obligations, DIP Loan Documents or transactions relating thereto; and
(vi) notice of acceptance hereof.  Each Borrower acknowledges that the foregoing
waivers are a material inducement to DIP Agent’s and each DIP Lender’s entering
into this Agreement and that DIP Agent and DIP Lenders are relying upon the
foregoing waivers in their future dealings with Borrowers.  Each Borrower
warrants and represents that it has reviewed the foregoing waivers with its
legal counsel and has knowingly and voluntarily waived its jury trial rights
following consultation with legal counsel.  In the event of litigation, this
Agreement may be filed as a written consent to a trial by the court.

14.20.

Patriot Act Notice.  DIP Agent and DIP Lenders hereby notify Borrowers that
pursuant to the requirements of the Patriot Act, DIP Agent and DIP Lenders are
required to obtain, verify and record information that identifies each Borrower,
including its legal name, address, tax ID number and other information that will
allow DIP Agent and DIP Lenders to identify such Borrower in accordance with the
Patriot Act.  DIP Agent and DIP Lenders will also require information regarding
each personal guarantor, if any, and may require information regarding each
Borrower's management and owners, such as legal name, address, social security
number and date of birth.  Each Borrower shall, promptly upon request, provide
all documentation and other information as DIP Agent, Letter of Credit Issuer or
any DIP Lender may request from time to time in order to comply with any
obligations under any “know your customer,” anti-money laundering or other
requirements of Applicable Law.

14.21.

Cumulative Effect; Conflict of Terms.  The provisions of the DIP Loan Documents
are cumulative.  The parties acknowledge that the DIP Loan Documents may use
several limitations, tests or measurements to regulate similar matters, and they
agree that these are cumulative and that each must be performed as provided.
 Except as otherwise provided in another DIP Loan Document (by specific
reference to the applicable provision of this Agreement), if any provision
contained herein is in direct conflict with any provision in another DIP Loan
Document, the provision herein shall govern and control.

14.22.

No Advisory or Fiduciary Responsibility.  In connection with all aspects of each
transaction contemplated by any DIP Loan Document, each Borrower acknowledges
and agrees that (a)(i) the DIP Facility and any related services by DIP Agent,
any DIP Lender or any of their Affiliates are arm's-length commercial
transactions between such Borrower and such Person; (ii) such Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate; and (iii) such Borrower is capable of evaluating and
understanding, and does understand and accept, the terms, risks and conditions
of the transactions contemplated by the DIP Loan Documents; (b) each of DIP
Agent, DIP Lenders, and their respective Affiliates has been and is acting, and
will continue to act, solely as a principal in connection with the DIP Facility,
is not the financial advisor, agent or fiduciary for such Borrower, any of its
Affiliates or any other Person, and has no obligation with respect to the
transactions contemplated by the DIP Loan Documents except as expressly set
forth therein; and (c) DIP Agent, DIP Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of such Borrower and its Affiliates, and





102

--------------------------------------------------------------------------------




have no obligation to disclose any of such interests to such Borrower or its
Affiliates.  To the fullest extent permitted by Applicable Law, each Borrower
hereby waives and releases any claims that it may have against DIP Agent, DIP
Lenders and any of their respective Affiliates with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated by a DIP Loan Document.

[SIGNATURES FOLLOW]





103

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed on the day and year
specified at the beginning of this Agreement.




BORROWERS:

THE STANDARD REGISTER COMPANY

By: ___________________________________

Name:  ________________________________

Title:  _________________________________

STANDARD REGISTER INTERNATIONAL, INC.

By: ___________________________________

Name:  ________________________________

Title:  _________________________________

STANDARD REGISTER TECHNOLOGIES, INC.

By: ___________________________________

Name:  ________________________________

Title:  _________________________________

IMEDCONSENT, LLC

By: ___________________________________

Name:  ________________________________

Title:  _________________________________

STANDARD REGISTER OF PUERTO RICO INC.

By: ___________________________________

Name:  ________________________________

Title:  _________________________________








--------------------------------------------------------------------------------




STANDARD REGISTER HOLDING COMPANY

By: ___________________________________

Name:  ________________________________

Title:  _________________________________

STANDARD REGISTER TECHNOLOGIES CANADA ULC

By: ___________________________________

Name:  ________________________________

Title:  _________________________________

STANDARD REGISTER MEXICO HOLDING COMPANY

By: ___________________________________

Name:  ________________________________

Title:  _________________________________

STANDARD REGISTER HOLDINGS, S de R.L. de C.V.

By: ___________________________________

Name:  ________________________________

Title:  _________________________________

STANDARD REGISTER de MEXICO, S de R.L. de C.V.

By: ___________________________________

Name:  ________________________________

Title:  _________________________________

















--------------------------------------------------------------------------------




STANDARD REGISTER SERVICIOS, S de R.L. de C.V.







By: ___________________________________

Name:  ________________________________

Title:  _________________________________








--------------------------------------------------------------------------------




DIP AGENT AND DIP LENDERS:

BANK OF AMERICA, N.A., as DIP Agent and DIP Lender

By: ______________________________________

Name:  Andrew A. Doherty

Title: Senior Vice President








--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as DIP Lender

By: ___________________________________

Name:  John O'Leary Nocita

Title:  Senior Vice President














--------------------------------------------------------------------------------




APPENDIX A




GENERAL DEFINITIONS




When used in the Post-Petition Loan and Security Agreement dated March 12, 2015
(as at any time amended, restated, supplemented or otherwise modified from time
to time, the “Agreement”), by and among THE STANDARD REGISTER COMPANY, an Ohio
corporation (“SRC”), STANDARD REGISTER INTERNATIONAL, INC., an Ohio corporation
(“SRI”), STANDARD REGISTER TECHNOLOGIES, INC., an Ohio corporation (“SRT”),
IMEDCONSENT, LLC, a Delaware limited liability company (“iMed”), and STANDARD
REGISTER OF PUERTO RICO INC, f/k/a WorkflowOne of Puerto Rico, Inc., a Delaware
corporation  (“SRPR”); STANDARD REGISTER HOLDING COMPANY, an Ohio corporation
(“SR Holding”); STANDARD REGISTER MEXICO HOLDING COMPANY, an Ohio corporation
(“SR MX Holdco”); STANDARD REGISTER TECHNOLOGIES CANADA ULC, an unlimited
company organized under the laws of Nova Scotia (“SR Canada”); STANDARD REGISTER
HOLDINGS, S de R.L. de C.V., a limited liability company organized under the
laws of Mexico (“SR MX Holdings”); STANDARD REGISTER de MEXICO, S de R.L. de
C.V., a limited liability company organized under the laws of Mexico (“SR
Mexico”); STANDARD REGISTER SERVICIOS, S de R.L. de C.V., a limited liability
company organized under the laws of Mexico (“SR Servicios”, and together with
SRC, SRI, SRT, iMed, SRPR, SR Holding, SR MX Holdco, SR Canada, SR MX Holdings,
and SR Mexico; each a “Borrower” and collectively, “Borrowers”), each financial
institution listed on the signature pages attached thereto and its successors
and assigns which become “DIP Lenders” as provided therein (such financial
institutions and their respective successors and assigns referred to
collectively herein as “DIP Lenders” and individually as a “DIP Lender”), and
BANK OF AMERICA, N.A. (“DIP Agent”), in its capacity as collateral and
administrative agent for itself and the Lenders, the following terms shall have
the following meanings (terms defined in the singular to have the same meaning
when used in the plural and vice versa):

ABL Priority Collateral – collectively, (i) the Pre-Petition ABL Priority
Collateral and (ii) all "ABL Priority Collateral" as defined in the DIP ABL/Term
Loan Intercreditor Agreement.

Acceptable Plan - a Chapter 11 Plan that provides for allowance of all Claims in
favor of DIP Agent and DIP Lenders as fully secured Claims; Full Payment of all
Pre-Petition ABL Obligations and Obligations on the effective date of such
Chapter 11 Plan; an effective date no later than forty-five (45) days after the
date of entry of the Confirmation Order with respect to such Chapter 11 Plan;
and a full and complete release of any and all claims that each Borrower or its
Estate might have or assert against DIP Agent or any DIP Lender (whether arising
prior to or after the Petition Date), including all claims that arise under any
provision in Chapter 5 of the Bankruptcy Code; or which is otherwise acceptable
to DIP Agent and DIP Lenders in their sole and absolute discretion.

Accounts Formula Amount - on any date of determination thereof for the
applicable calculation period, an amount equal to 85% of the Value of Eligible
Billed Accounts on such date plus 85% of the Value of Eligible Unbilled
Accounts; provided that (a) the Value of Eligible Unbilled Accounts in any
calculation of the Borrowing Base shall not exceed the lesser of (i) $37,500,000
or (ii) 33.3% of the Value of the Eligible Billed Accounts included in the








--------------------------------------------------------------------------------




Borrowing Base for the immediately preceding month (or other then applicable
calculation period) and (b)(i) the Value of Eligible Billed Accounts consisting
of Undocumented Invoice & Storage Accounts that are added to the Borrowing Base
in any calendar month shall not exceed $6,000,000, (ii) the Value of Eligible
Billed Accounts consisting of Undocumented Invoice & Storage Accounts that are
added to the Borrowing Base at any one time shall not exceed $18,000,000 and
(iii) all Undocumented Invoice & Storage Accounts added to the Borrowing Base in
any prior calendar months having a Value in excess of $6,000,000 shall be
removed from the Borrowing Base after a period of ninety (90) days following the
inclusion thereof.

Acquisition - any transaction or series of related transactions for the purpose
of or resulting, directly or indirectly, in (i) the acquisition of all or
substantially all of the assets of a Person, or of any business or division of a
Person, (ii) the acquisition of in excess of 50% of the Equity Interests of any
Person, or otherwise causing any Person to become a Subsidiary or (iii) a merger
or consolidation or any other combination with another Person (other than with a
Person that is a Subsidiary); provided that a Borrower is the surviving entity.

Affiliate - a Person (other than a Subsidiary):  (i) which directly or
indirectly through one or more intermediaries controls, or is controlled by, or
is under common control with, another Person; (ii) which beneficially owns or
holds 10% or more of any class of the Equity Interests of a Person; or (iii) 10%
or more of the Equity Interests with power to vote of which is beneficially
owned or held by another Person or a Subsidiary of another Person.  For purposes
hereof, “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of any Equity Interest, by contract or otherwise.
 Except that, with respect to SRC, the applicable percentage for determining
this status shall be 20%, not 10%.

Agreement - the Post-Petition Loan and Security Agreement referred to in the
first sentence of this Appendix A, all Exhibits and Schedules thereto and this
Appendix A, including any amendments, modifications, restatements or supplements
thereof or thereto.

Anti-Terrorism Laws – any laws relating to terrorism or money laundering,
including the Patriot Act.

Applicable Law - all laws, rules and regulations applicable to the Person,
conduct, transaction, covenant, DIP Loan Document or Material Contract in
question, including all applicable common law and equitable principles; all
provisions of all applicable local, state, federal and foreign constitutions,
statutes, codes, ordinances, rules, regulations, orders, decrees and judgments
of Governmental Authorities; orders, judgments and decrees of all arbitrators;
and all consent orders, judgments and decrees having the force of law.

Applicable Margin - a percentage equal to 1.25% with respect to Revolver Loans
that are Base Rate Loans, 2.25% with respect to Revolver Loans that are LIBOR
Loans, and 2.25% with respect to the Letter of Credit Fee Percentage.

Applicable Unused Commitment Margin – for any month, 0.50%.

Approved Insurer – any independent insurer with a minimum general policyholder
rating of “A” and a minimum financial rating of “7” published in Best’s Key
Rating Guide and/or





2

--------------------------------------------------------------------------------




Best’s Insurance Reports issued by the A. M. Best Company or any successor
nationally recognized rating organization.

Asset Disposition - a sale, lease, license, consignment, transfer or other
disposition of Property of any Borrower, including a disposition of Property in
connection with a sale-leaseback transaction or Synthetic Lease.

Assignment and Acceptance - an assignment and acceptance entered into by a DIP
Lender and an Eligible Assignee and accepted by DIP Agent, in the form of
Exhibit E or otherwise satisfactory to DIP Agent.

Availability - on any date, the amount that U.S. Borrowers are entitled to
borrow as Revolver Loans on such date, such amount being the difference derived
when the sum of the principal amount of Revolver Loans then outstanding
(including any amounts that DIP Agent or DIP Lenders may have paid for the
account of Borrowers pursuant to any of the DIP Loan Documents and that have not
been reimbursed by Borrowers and any outstanding Settlement Loans) is subtracted
from the Borrowing Base on such date.  If the amount outstanding is equal to or
greater than the Borrowing Base, Availability is zero.

Availability Reserve - on any date of determination thereof, an amount equal to
the sum of the following (without duplication):  (i) the Inventory Reserve; (ii)
the Letter of Credit Reserve; (iii) the Bank Product Reserve; (iv) the Rent and
Charges Reserve; (v) the Dilution Reserve; (vi) the Pre-Petition ABL Obligations
Reserve; (vii) mandatory prepayments pursuant to Section 4.3 hereof; and (viii)
such additional reserves as DIP Agent in its Permitted Discretion may elect to
impose from time to time.

Average Revolver Loan Balance – for any month, the amount obtained by adding the
aggregate of the unpaid balance of the Pre-Petition ABL Obligations, Revolver
Loans and Letter of Credit Outstandings at the end of each day during such month
and by dividing such sum by the number of days in such month.

Avoidance Actions - means Borrowers' claims and causes of action under Sections
502(d), 544, 545, 547, 548, 549, 550 and 553 of the Bankruptcy Code and any
other avoidance actions under the Bankruptcy Code and the proceeds thereof and
property received thereby whether by judgment, settlement, or otherwise.

Bank Product - any of the following products, services or facilities extended
after the Petition Date to any Borrower or Subsidiary by a DIP Lender or any of
its Affiliates: (i) Cash Management Services; (ii) products under Hedge
Agreements; (iii) commercial credit card and merchant card services; (iv) credit
cards, debit cards and purchase cards; and (v) other banking products or
services as may be requested by any Borrower or Subsidiary, other than Letters
of Credit.

Bank Product Obligations - Debt, obligations and other liabilities with respect
to Bank Products owing by a Borrower or Subsidiary to a Bank Product Provider;
provided, that Bank Product Obligations of an Obligor shall not include its
Excluded Swap Obligations.





3

--------------------------------------------------------------------------------




Bank Product Provider - (a) BofA or any of its Affiliates; and (b) any other DIP
Lender or Affiliate of a DIP Lender that is providing a Bank Product, provided
such provider delivers written notice to DIP Agent, in form and substance
satisfactory to DIP Agent, within ten (10) days following the later of the
Closing Date or creation of the Bank Product, (i) describing the Bank Product
and setting forth the maximum amount to be secured by the Collateral and the
methodology to be used in calculating such amount, and (ii) agreeing to be bound
by Section 12.19 of the Agreement.

Bank Product Reserve - as of any date of determination, the aggregate amount of
reserves established by DIP Agent from time to time in its discretion in respect
of Bank Product Obligations.

Bankruptcy Code - title 11 of the United States Code.

Bankruptcy Rules – the Federal Rules of Bankruptcy Procedure.

Base Rate - on any day, a per annum rate equal to the greater of (i) the Prime
Rate for such day; (ii) the Federal Funds Rate for such day, plus 0.50%; or
(iii) the LIBOR Rate for a one month interest period as determined on such day,
plus 1.00%.

Board of Governors - the Board of Governors of the Federal Reserve System.

BofA – Bank of America, N.A. and its successors and assigns.

BofA Indemnitees - BofA and its officers, directors, employees, Affiliates,
agents and attorneys.

Borrower Materials – as defined in Section 9.1.4 of the Agreement.

Borrowers’ Knowledge – the actual knowledge of a Senior Officer of a Borrower,
or knowledge that a Senior Officer would have obtained if he or she had engaged
in good faith and diligent performance of his or her duties, including
reasonably specific inquiries of employees or agents and a good faith attempt to
ascertain the matter to which such phrase relates.

Borrowing - a borrowing consisting of Revolver Loans of one Type made on the
same day by DIP Lenders (or by BofA in the case of a Borrowing funded by
Settlement Loans) or a conversion of a Revolver Loan or Loans of one Type from
DIP Lenders on the same day.

Borrowing Base - on any date of determination thereof, an amount equal to the
lesser of: (i) the aggregate amount of the Commitments on such date minus the
sum of (x) the Pre-Petition ABL Obligations Reserve on such date and (y) the
Letter of Credit Outstandings on such date, or (ii) an amount equal to (a) the
sum of the Accounts Formula Amount on such date plus (b) the Inventory Formula
Amount, minus in each of clauses (i) and (ii), the Availability Reserve on such
date.

Borrowing Base Certificate - a certificate, in the form attached as Exhibit I,
by which Borrowers shall certify to DIP Agent and DIP Lenders, with such
frequency as set forth in





4

--------------------------------------------------------------------------------




Section 7.5, the amount of the Borrowing Base as of the date of the certificate
and the calculation of such amount.

Business Day - any day excluding Saturday, Sunday and any other day that is a
legal holiday under the laws of the State of Georgia or North Carolina or is a
day on which banking institutions located in such state are closed; provided,
however, that when used with reference to a LIBOR Loan (including the making,
continuing, prepaying or repaying of any LIBOR Loan), the term “Business Day”
shall also exclude any day on which banks are not open for dealings in Dollar
deposits on the London interbank market.

Capitalized Lease Obligation - any Debt represented by obligations under a lease
that is required to be capitalized for financial reporting purposes in
accordance with GAAP.

Carve-Out - shall have the meaning given to it in the Interim DIP Financing
Order (or, when applicable, the Final DIP Financing Order).

Cash Collateral - cash or Cash Equivalents, and any interest or other income
earned thereon, that constitutes Collateral or proceeds of Collateral or is
delivered to DIP Agent to Cash Collateralize any Obligations and as security for
the Obligations to the extent provided in the Agreement.

Cash Collateral Account - a demand deposit, money market or other account
established by DIP Agent at such financial institution as DIP Agent may select
in its discretion, which account shall be in DIP Agent’s name and subject to a
Lien in favor of DIP Agent for the benefit of DIP Secured Parties.

Cash Collateralize, Cash Collateralized or Cash Collateralization - the delivery
of cash to DIP Agent, as security for the payment of Obligations, in an amount
equal to (i) with respect to Letter of Credit Outstandings, 105% of the
aggregate Letter of Credit Outstandings, and (b) with respect to any inchoate,
contingent or other Obligations (including Bank Product Obligations), 105% of
DIP Agent’s good faith estimate of the amount due or to become due, including
fees, expenses and indemnification hereunder.  

Cash Equivalents - (i) marketable direct obligations issued or unconditionally
guaranteed by the United States government and backed by the full faith and
credit of the United States government having maturities of not more than 12
months from the date of acquisition; (ii) domestic certificates of deposit and
time deposits having maturities of not more than 12 months from the date of
acquisition, bankers’ acceptances having maturities of not more than 12 months
from the date of acquisition and overnight bank deposits, in each case issued by
BofA or any commercial bank organized under the laws of the United States, any
state thereof or the District of Columbia, which at the time of acquisition are
rated A-1 (or better) by S&P or P-1 (or better) by Moody’s, and (unless issued
by a DIP Lender) not subject to offset rights in favor of such bank arising from
any banking relationship with such bank; (iii) repurchase obligations with a
term of not more than 30 days for underlying securities of the types described
in clauses (i) and (ii) entered into with any bank described in clause (ii)
above; and (iv) commercial paper issued by BofA or having at the time of
investment therein or a contractual commitment to invest





5

--------------------------------------------------------------------------------




therein a rating of A-1 (or better) by S&P or P-1 (or better) by Moody’s, and
having a maturity within 9 months after the date of acquisition thereof.

Cash Management Order - a "first day order" presented to the Court at or about
the time of the commencement of the Chapter 11 Cases that authorizes the
continuation of Borrowers' Pre-Petition cash management relationship with DIP
Agent, PNC Bank, Fifth Third Bank, First Citizens Bank, KeyBank and any other
banks identified in such order (collectively, the "Cash Management Banks"),
which order shall include, among other things, provisions authorizing each Cash
Management Bank, in the Ordinary Course of Business, to set off against Deposit
Accounts maintained by any Borrower with such Cash Management Bank all fees and
expenses for cash management services provided to such Borrower by such Cash
Management Bank, Bank Products, analysis charges and other fees and expenses
arising or incurred in connection therewith, in each case whether the foregoing
are incurred or arise before or after the Petition Date, and which order shall
be in form and substance satisfactory to each such Cash Management Bank in its
sole and absolute discretion.

Cash Management Services - any services provided from time to time by any DIP
Lender or any of its Affiliates to any Borrower or Subsidiary in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.

CERCLA - the Comprehensive Environmental Response Compensation and Liability
Act, 42 U.S.C. §§ 9601 et seq. and its implementing regulations.

Change in Law - the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided, however, that
“Change in Law” shall include, regardless of the date enacted, adopted or
issued, all requests, rules, guidelines, requirements or directives (i) under or
relating to the Dodd-Frank Wall Street Reform and Consumer Protection Act, or
(ii) promulgated pursuant to Basel III by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any similar
authority) or any other Governmental Authority.

Change of Control - the occurrence of any of the following events after the date
of the Agreement: (a) any Person or group shall own beneficially (as defined in
Rule 13d3 of the SEC under the Exchange Act or any successor provision thereto)
more than 50% of the aggregate Voting Power of SRC (other than an ownership by
any Person or group who beneficially own in excess of 30% of the aggregate
Voting Power of SRC on the date hereof); (b) any “Change of Control,” “Change in
Control” or similar event or circumstance, however defined or designated, under
the Pre-Petition Term Loan Documents or under any other agreement or document
governing any Debt with an aggregate principal amount in excess of $5,000,000
shall occur; (c) the first day on which a majority of the members of the Board
of Directors of SRC are not Continuing Directors; or (d) the sale of all, or
substantially all, the assets of Borrowers (on a consolidated basis) to any
other Persons.





6

--------------------------------------------------------------------------------




Chapter 11 Cases - as defined in the recitals to the Agreement.

Chapter 11 Plan - a plan of reorganization or liquidation filed in any of the
Chapter 11 Cases under Section 1121 of the Bankruptcy Code.

Claims - any and all claims, demands, liabilities, obligations, losses, damages,
penalties, actions, interest, judgments, suits, awards, remedial response costs,
expenses or disbursements of any kind or nature whatsoever (including reasonable
attorneys’, accountants’, consultants’ or paralegals’ fees and expenses and
Extraordinary Expenses) at any time (including after Full Payment of the
Obligations, replacement of DIP Agent or any DIP Lender, or the Petition Date)
incurred by any DIP Indemnitee or asserted against any DIP Indemnitee by any
Obligor or other Person, in any way relating to (a) any Revolver Loans, Letters
of Credit, DIP Loan Documents, Borrower Materials, or the use thereof or
transactions relating thereto, (b) any action taken or omitted in connection
with any DIP Loan Documents, (c) the existence or perfection of any Liens, or
realization upon any Collateral, (d) exercise of any rights or remedies under
any DIP Loan Documents or Applicable Law, (e) failure by any Obligor to perform
or observe any terms of any DIP Loan Document, in each case including all costs
and expenses relating to any investigation, litigation, arbitration or other
proceeding (including an Insolvency Proceeding or appellate proceedings),
whether or not the applicable Indemnitee is a party thereto, (f) any actual or
alleged Environmental Release on or from any property owned or operated by any
Borrower or any Subsidiary and any other liability arising under any
Environmental Law relating to any Borrower or any Subsidiary and their
respective Property, or (g) any of the Chapter 11 Cases.

Closing Date - the date on which all the conditions precedent set forth in
Section 10 of the Agreement are satisfied or waived by the Required DIP Lenders
in writing (which, in no event, shall be more than three (3) Business Days
following the date the Court enters the Interim DIP Financing Order (or such
later date as DIP Agent shall agree in its sole discretion)).

Code – the Internal Revenue Code of 1986.

Collateral – all of the Property and interests in Property in which a security
interest is granted in Sections 6.1, 6.2, 6.3 and 6.4 of the Agreement and all
Property described in any DIP Security Document as security for the payment or
performance of any of the Obligations, and all other Property that now or
hereafter secures (or is intended to secure) any Obligations, whether or not
such Property or interest in Property was in existence on or was created,
acquired or arose after the Petition Date; and all Property in which a Lien is
granted in any of the DIP Financing Orders as security for the payment or
performance of any of the Obligations, whether or not such Property or interest
in Property was in existence on or acquired by a Borrower after the Petition
Date, including the ABL Priority Collateral.

Commitment - at any date for any DIP Lender, the obligation of such DIP Lender
to make Revolver Loans and to purchase participations in Letter of Credit
Outstandings pursuant to the terms and conditions of this Agreement, which shall
not exceed the principal amount set forth opposite such DIP Lender’s name under
the heading “Commitment” on Schedule 1.1 hereto or the signature page of the
Assignment and Acceptance by which it became a DIP Lender, as modified from time
to time pursuant to the terms of this Agreement or to give effect to any
applicable Assignment and Acceptance.





7

--------------------------------------------------------------------------------




Commitments - the aggregate principal amount of the Commitments of all DIP
Lenders, the maximum amount of which shall be $125,000,000.

Commitment Termination Date - the date that is the soonest to occur of (i) the
Revolver Maturity Date; (ii) thirty (30) days after the entry of the Interim DIP
Financing Order if the Final DIP Financing Order has not been entered on or
before such date; (iii) the date on which a Borrower terminates the Commitments
pursuant to Section 5.2.1 of the Agreement; (iv) the date on which the
Commitments are terminated pursuant to Section 11.2.2 of the Agreement; (v) the
effective date of any confirmed Acceptable Plan or the date of entry of a
Confirmation Order with respect to any other Chapter 11 Plan; (vi) the date of
filing by any Borrower of a Chapter 11 Plan that is not an Acceptable Plan;
(vii) the date of entry of a Confirmation Order with respect to a Chapter 11
Plan filed by a Person other than a Borrower if such Chapter 11 Plan is not an
Acceptable Plan; (viii) the effective date of any sale of all or substantially
all of the Collateral; (ix) the date on which DIP Agent is granted relief from
the automatic stay (after giving effect to any notice required for DIP Agent to
enforce its Liens as described in any DIP Financing Order); or (x) the date on
which any of the Chapter 11 Cases are dismissed or converted by the Court.

Committee - an official committee of unsecured creditors appointed in any of the
Chapter 11 Cases by the U.S. Trustee.

Commodity Exchange Act - the Commodity Exchange Act (7 U.S.C. §§ 1 et seq.), as
amended from time to time, and any successor statute.

Compliance Certificate - a Compliance Certificate to be provided by Borrowers to
DIP Agent in accordance with, and in the form annexed as Exhibit D to, the
Agreement, and the supporting schedules to be annexed thereto.

Confirmation Order - an order entered by the Court confirming a Chapter 11 Plan
in any of the Chapter 11 Cases.

Connection Income Taxes - Other Connection Taxes that are imposed on or measured
by net income (however denominated), or are franchise or branch profits Taxes.

Consolidated - the consolidation in accordance with GAAP of the accounts or
other items as to which such term applies.

Contingent Obligation - with respect to any Person, any obligation of such
Person arising from any guaranty, indemnity or other assurance of payment or
performance of any Debt, lease, dividend or other obligation (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including (i) the direct or indirect guaranty,
endorsement (other than for collection or deposit in the Ordinary Course of
Business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of a primary obligor, (ii) the obligation to make take
or pay or similar payments, if required, regardless of nonperformance by any
other party or parties to an agreement, (iii) any obligation of such Person,
whether or not contingent, (A) to purchase any such primary obligation or any
Property constituting direct or indirect security therefor, (B) to advance or
supply funds (1) for the purchase or payment of any such primary obligations or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the





8

--------------------------------------------------------------------------------




primary obligor, (C) to purchase Property, Securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation or (D)
otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof.  The amount of any Contingent Obligation shall
be deemed to be an amount equal to the stated or determinable amount of the
primary obligation with respect to which such Contingent Obligation is made (or,
if less, the maximum amount of such primary obligation for which such Person may
be liable pursuant to the terms of the instrument evidencing such Contingent
Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability with respect thereto (assuming such Person is required to
perform thereunder), as determined by such Person in good faith.

Continuing Director - at any date, an individual (a) who is a member of the
Board of Directors of SRC on the date hereof, (b) who, as at such date, has been
a member of such Board of Directors for at least the twelve preceding months, or
(c) who has been nominated to be a member of such Board of Directors by a
majority of the other Continuing Directors then in office.

Control or controlled by or under common control - possession, directly or
indirectly, of the power to direct or cause the direction of management or
policies (whether through ownership of Voting Stock, by contract or otherwise,
but not solely by being an officer or director of that Person); provided,
however, that in any event any Person which beneficially owns, directly or
indirectly, 10% or more (in number of votes) of the Equity Interests having
ordinary Voting Power with respect to a corporation shall be conclusively
presumed to control such corporation.

Copyrights - all copyrights, whether registered or unregistered and whether
published or unpublished, in force under the laws of the United States, any
other country or any political subdivision thereof, including all copyrights
registered in the United States Copyright Office or in any office or agency of
the United States of America, or any State thereof or any other country or any
political subdivision thereof, or otherwise, and registrations and recordings
thereof and all applications for registration thereof, whether pending or in
preparation, and all copyright licenses.

Court - shall have the meaning ascribed to such term in the recitals of the
Agreement.

CWA - the Clean Water Act, 33 U.S.C. §§ 1251 et seq.

Debt - as applied to a Person means, without duplication:  (i) all items which
in accordance with GAAP would be included in determining total liabilities as
shown on the liability side of a balance sheet of such Person as of the date as
of which Debt is to be determined, including Capitalized Lease Obligations; (ii)
all Contingent Obligations of such Person; (iii) all reimbursement obligations
in connection with letters of credit or letter of credit guaranties issued for
the account of such Person; (iv) in the case of Borrowers (without duplication),
the Obligations; (v) all reimbursement, payment or other obligations or
liabilities of such Person created or arising under any conditional sale or
title retention agreement with respect to property used or acquired by such
Person; (vi) net obligations of such Person under any Hedge Agreement; (vii)
whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services (including





9

--------------------------------------------------------------------------------




all reimbursement, payment or other obligations or liabilities of such Person
created or arising under any conditional sale or title retention agreement with
respect to property used or acquired by such Person) (excluding trade accounts
payable in the Ordinary Course of Business and not outstanding for more than 120
days after such payable was due unless, if such payable is outstanding more than
120 days after such payable was due, they are being contested in good faith and
by appropriate proceedings promptly initiated and diligently conducted) of the
date of purchase of such goods and services (including all reimbursement,
payment or other obligations or liabilities of such Person created or arising
under any conditional sale or title retention agreement with respect to Property
used or acquired by such Person), and indebtedness secured by (or for which the
holder of such debt has an existing right, contingent or otherwise, to be
secured by) a Lien on property owned or being acquired by such Person (including
debt arising under conditional sales or other title retention agreements),
whether or not such debt shall have been assumed by such Person or is limited in
recourse; (viii) obligations arising under Synthetic Leases; (ix) all
Disqualified Equity Interests of such Person; and (x) all obligations referred
to in clauses (i) through (ix) of this definition of another Person secured by
(or for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) a Lien upon property owned by such Person.  The
Debt of a Person shall include any recourse Debt of any partnership or joint
venture in which such Person is a general partner or joint venturer.

Default - an event or condition the occurrence of which would, with the lapse of
time or the giving of notice, or both, become an Event of Default.

Default Rate - on any date, a fluctuating rate per annum which is equal to the
Base Rate in effect for such date plus the Applicable Margin plus 2.0% with
respect to the principal amount of the Obligations bearing interest as a Base
Rate Loan and (ii) the applicable LIBOR Rate in effect on such date for each
LIBOR Loan outstanding plus the Applicable Margin plus 2.0%.

Defaulting DIP Lender – any DIP Lender that (a) has failed to comply with its
funding obligations hereunder, and such failure is not cured within two (2)
Business Days; (b) has failed to pay to DIP Agent or any DIP Lender any other
amount required to be paid by it hereunder within two (2) Business Days of the
date when due; (c) has notified DIP Agent or any Borrower that such DIP Lender
does not intend to comply with its funding obligations hereunder or under any
other credit facility, or has made a public statement to that effect; (d) has
failed, within three (3) Business Days following request by DIP Agent or any
Borrower, to confirm in a manner satisfactory to DIP Agent and Borrowers that
such DIP Lender will comply with its funding obligations hereunder; or (e) has,
or has a direct or indirect parent company that has, become the subject of an
Insolvency Proceeding (including reorganization, liquidation, or appointment of
a receiver, custodian, administrator or similar Person by the Federal Deposit
Insurance Corporation or any other regulatory authority); provided, however,
that a DIP Lender shall not be a Defaulting DIP Lender solely by virtue of a
Governmental Authority’s ownership of an equity interest in such DIP Lender or
parent company unless the ownership provides immunity for such DIP Lender from
jurisdiction of courts within the United States or from enforcement of judgments
or writs of attachment on its assets, or permits such DIP Lender or Governmental
Authority to repudiate or otherwise to reject such DIP Lender’s agreements.





10

--------------------------------------------------------------------------------




Delayed Draw Term DIP Loan – one or more advances made by Term DIP Lenders from
time to time to any Borrower in accordance with the Term DIP Loan Agreement, up
to an aggregate amount of $30,000,000.

Designated Jurisdiction - any country or territory that is the subject of any
Sanction.

Deposit Account – each of a Person’s demand, time, savings, passbook, money
market or other depository accounts, and all certificates of deposit, maintained
by such Person with any bank, savings and loan association, credit union or
other depository institution.

Dilution Percent - the percent, determined for Borrowers’ most recent Fiscal
Quarter, equal to (a) bad debt write-downs or write-offs, discounts, returns,
promotions, credits, credit memos and other dilutive items with respect to
Accounts, divided by (b) gross sales.

Dilution Reserve – on any date an amount equal to the outstanding amount of
Eligible Accounts on such date multiplied by a percentage that is equal to each
percentage point (or part thereof) that the Dilution Percent on such date
exceeds 5% (for example, if the Dilution Percent on such date is 6.5%, then the
applicable percentage of the multiplier in calculating the Dilution Reserve
would be 1.5%).

DIP ABL/Term Loan Intercreditor Agreement - that certain ABL/TL DIP
Intercreditor Agreement dated as of March 12, 2015, by and among DIP Agent, Term
DIP Agent, certain Borrowers, and the other parties from time to time party
thereto, as such agreement may be amended, restated, supplemented or otherwise
modified from time to time.

DIP Agent - as defined in the recitals to the Agreement, and includes any
successor agent.

DIP Agent Indemnitees – DIP Agent in its capacity as collateral and
administrative agent for DIP Lenders under the DIP Loan Documents and all of DIP
Agent’s present and future Affiliates, officers, directors, employees, agents
and attorneys.

DIP Agent Professionals - attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by DIP Agent in
connection with any of the DIP Loan Documents, any of the transactions
contemplated or effected thereunder, or any of the Chapter 11 Cases.

DIP Budget - as applicable, (a) an initial 13-week cash forecast and budget
commencing with the week during which the Petition Date occurs, of Borrowers’
and their Subsidiaries’ consolidated projected  (i) cash receipts and cash
operating disbursements for such 13-week period, on a weekly basis, (which such
forecasts of cash receipts and cash operating disbursements shall be in form and
substance satisfactory to DIP Agent (after reasonable consultation with Required
DIP Lenders)), (ii) operating cash flow for such 13-week period, and (iii) a
statement of the actual amounts of each line item for the preceding two (2)
weeks together with a variance analysis from the previously delivered DIP
Budget, together with an explanation of any material variances or material
prospective changes to such DIP Budget, (b) back up schedules and supporting
information consistent with past practice, and (c) an updated DIP Budget for
each successive 13-week period thereafter, which shall, in each case, include
detailed





11

--------------------------------------------------------------------------------




line item receipts and expenditures, including the amount of Professional Fees
and expenses for each Professional Person, together with appropriate supporting
schedules and information. The DIP Budget (including, for the avoidance of
doubt, the initial DIP Budget and any updated DIP Budget) shall be in form and
substance acceptable to DIP Agent. The DIP Budget in effect on the Closing Date
is attached to the Interim DIP Financing Order.

DIP Facility - the credit facility established by DIP Agent, DIP Lenders and
Letter of Credit Issuer in favor of Borrowers in accordance with the Agreement
and pursuant to which the Commitments are established.

DIP Financing Motion - the motion of Borrowers filed with the Court seeking
approval of the DIP Facility and entry of the DIP Financing Orders.

DIP Financing Orders - collectively, the Interim DIP Financing Order and the
Final DIP Financing Order.

DIP Indemnitees - DIP Agent Indemnitees, DIP Lender Indemnitees, and BofA
Indemnitees.

DIP Lender Indemnitees – each DIP Lender, each Bank Product Provider and each of
their respective officers, directors, employees, Affiliates, agents and
attorneys.

DIP Lenders – the Persons defined as "DIP Lenders" in the preamble to the
Agreement, BofA (whether in its capacity as a provider of Revolver Loans under
Section 1 of the Agreement or as the provider of Settlement Loans under Section
3.1.3 of the Agreement), and any other Person who may from time to time become a
“DIP Lender” under the Agreement, and their respective successors and permitted
assigns.

DIP Loan Documents - the Agreement, any Other DIP Agreements, and any DIP
Security Documents.

DIP Secured Parties - DIP Agent, DIP Lenders, Letter of Credit Issuer, and Bank
Product Providers after the Petition Date.

DIP Security Documents - collectively, the Agreement as it relates to a security
interest in the Collateral, and all other mortgage instruments, security
agreements or similar instruments heretofore or hereafter executed by any
Borrower or other Person and granting to DIP Agent, for the benefit of DIP
Secured Parties, a Lien upon any Collateral to secure any of the Obligations.

Disbursements - for any period, the aggregate amount of all payments made by
Borrower (and with respect to Professional Fees not yet paid pending approval of
the Court, incurred by the Estate) during such period.

Disqualified Equity Interests - any Equity Interests which, by its terms (or by
the terms of any security or other Equity Interests into which it is convertible
or for which it is exchangeable), or upon the happening of any event or
condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change in control or asset sale so long as any right of
the holders thereof





12

--------------------------------------------------------------------------------




upon the occurrence of a change in control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations that are
then accrued and payable), in each case, prior to the date that is ninety-one
(91) days after the Commitment Termination Date, (b) is redeemable at the option
of the holder thereof (other than solely for Qualified Equity Interests), in
whole or in part, prior to the date that is ninety-one (91) days after the
Commitment Termination Date, except as a result of a change in control or an
asset sale or the death, disability, retirement, severance or termination of
employment or service of a holder who is an employee or director of a Borrower
or a Subsidiary, in each case so long as any such right of the holder (1) is not
effective during the continuance of an Event of Default and is not effective to
the extent that such redemption would result in a Default or an Event of Default
or (2) is subject to the prior repayment in full of the Revolver Loans and all
other Obligations that are then accrued and payable, (c) requires the payment of
any cash dividend or any other scheduled cash payment constituting a return of
capital, in each case, prior to the date that is ninety-one (91) days after the
Commitment Termination Date, or (d) is or becomes convertible into or
exchangeable for Debt or any other Equity Interests that would constitute
Disqualified Equity Interests, in each case, prior to the date that is
ninety-one (91) days after the Commitment Termination Date; provided that if
such Equity Interests are issued to any plan for the benefit of employees of any
Borrower or its Subsidiary or by any such plan to such employees, such Equity
Interests shall not constitute a Disqualified Equity Interests solely because
they may be required to be repurchased by any Borrower or its Subsidiary in
order to satisfy applicable statutory or regulatory obligations.

Distribution - in respect of any entity, (i) any declaration or payment of any
dividends, interest or other distributions on Equity Interests of the entity
(except distributions in such Equity Interests), (ii) any distribution, advance
or repayment of Debt to a holder of Equity Interests, and (ii) any purchase,
redemption or other acquisition or retirement for value of any Equity Interests
of the entity or any Affiliate of the entity unless made contemporaneously from
the net proceeds of the sale of Equity Interests.

Document - shall have the meaning given to “document” in the UCC to the extent
such meaning relates to Inventory.

Documented Invoice & Storage Accounts - Invoice & Storage Accounts for which (a)
a bill-and-hold agreement has been executed and delivered to DIP Agent by the
applicable U.S. Borrower and the Account Debtor, in form and substance
satisfactory to DIP Agent, or (b) the related underlying storage agreement
between the applicable U.S. Borrower and the Account Debtor, in form and
substance satisfactory to DIP Agent.

Dollars and the sign $ - lawful money of the United States of America.

Domestic Subsidiary - a Subsidiary of a Borrower (other than a Subsidiary that
is a Borrower) that is incorporated under the laws of a state of the United
States or the District of Columbia.

Dominion Account – a Deposit Account established by a Borrower at BofA or
another bank acceptable to DIP Agent, into which the proceeds from any
Collateral may be collected or





13

--------------------------------------------------------------------------------




concentrated from time to time and over which DIP Agent has exclusive control
for withdrawal purposes.

Eligible Account - an Account which arises in the Ordinary Course of Business of
a U.S. Borrower’s business from the sale of Inventory or rendition of services,
is payable in Dollars, is subject to DIP Agent’s duly perfected Lien, and is
deemed by DIP Agent, in its reasonable credit judgment, to be an Eligible
Account.  Without limiting the generality of the foregoing, no Account shall be
an Eligible Account if:  (i) it arises out of a sale made or services rendered
by a U.S. Borrower to a Subsidiary or an Affiliate of any U.S. Borrower or to a
Person controlled by an Affiliate of any U.S. Borrower; (ii) (A) for any
Account, other than an Account of a Specified Account Debtor, it is due or
unpaid more than ninety (90) days after the original invoice date, or (B) for
any Account of a Specified Account Debtor, it is due or unpaid more than 120
days after the original invoice date; provided that all such Accounts  of a
Specified Account Debtor due or unpaid more than ninety (90) days but less than
120 days after the original invoice date shall not to exceed $4,000,000 at any
time; (iii) 50% or more of the Accounts from the Account Debtor are not deemed
Eligible Accounts hereunder; (iv) the total unpaid Accounts of the Account
Debtor exceed 20% of the aggregate amount of all Eligible Accounts, in each case
to the extent of such excess; (v) any covenant, representation or warranty
contained in the Agreement has been breached; (vi) the Account Debtor is also a
U.S. Borrower’s creditor (other than DIP Lenders) or supplier, or the Account
Debtor has disputed liability with respect to such Account, or the Account
Debtor has made any claim with respect to any other Account due from such
Account Debtor to a U.S. Borrower, or the Account otherwise is or may become
subject to any right of setoff, counterclaim, reserve or chargeback, provided
that, the Accounts of any such U.S. Account Debtor shall be ineligible only to
the extent of such offset, counterclaim, disputed amount, reserve or chargeback;
(vii) an Insolvency Proceeding has been commenced by or against the Account
Debtor or the Account Debtor has failed, suspended business or ceased to be
Solvent, or is subject to Sanctions or any specially designated nationals list
maintained by OFAC; or the U.S. Borrower is not able to bring suit or enforce
remedies against the Account Debtor through judicial process; (viii) the invoice
relating thereto is sent to a location outside the United States of America,
Puerto Rico or Canada; (ix) it arises from a sale to the Account Debtor on a
bill and hold, guaranteed sale, sale or return, sale on approval, consignment or
any other repurchase or return basis (other than Invoice & Storage Accounts);
(x) the Account Debtor is the United States of America or any department, agency
or instrumentality thereof unless U.S. Borrowers have complied with all federal
assignment of claims laws with respect thereto; (xi) the Account Debtor is
located in any state which imposes conditions on the right of a creditor to
collect accounts receivable unless such U.S. Borrower has either qualified to
transact business in such state as a foreign entity or filed a Notice of
Business Activities Report or other required report with the appropriate
officials in such state for the then current year; (xii) the Account Debtor is
located in a state in which such U.S. Borrower is deemed to be doing business
under the laws of such state and which denies creditors access to its courts in
the absence of qualification to transact business in such state or of the filing
of any reports with such state, unless such U.S. Borrower has qualified as a
foreign entity authorized to transact business in such state or has filed all
required reports; (xiii) the Account is subject to a Lien other than a Permitted
Lien; (xiv) the goods giving rise to such Account have not been delivered to and
accepted by the Account Debtor or the services giving rise to such Account have
not been performed by such U.S. Borrower and accepted by the Account Debtor or
the Account otherwise does not represent a final sale or a final rendition of
services (other than Invoice & Storage





14

--------------------------------------------------------------------------------




Accounts); (xv) the Account is evidenced by Chattel Paper or an Instrument of
any kind, or has been reduced to judgment; (xvi) the Account represents a
progress billing or a retainage (other than Invoice & Storage Accounts); (xvii)
such U.S. Borrower has made any agreement with the Account Debtor for any
deduction therefrom, except for discounts or allowances granted by any U.S.
Borrower for prompt payment or otherwise made in the Ordinary Course of Business
and which discounts or allowances are reflected in the calculation of the face
value of each invoice related to such Account; (xviii) the Account is an Account
acquired pursuant to an Acquisition unless DIP Agent has completed a field audit
and examination with respect to such Account and has satisfied itself that such
Account should be treated as an Eligible Account; (xix) a performance bond
supports the obligations of a U.S. Borrower with respect to an Account (other
than performance bonds supported by a Letter of Credit); or (xx) the Account
represents, in whole or in part, a billing for interest, fees or late charges;
provided that such Account shall be ineligible only to the extent of the amount
of such billing.

Eligible Assignee - a Person that is (a) a DIP Lender or Affiliate of a DIP
Lender; (b) a financial institution approved by DIP Agent in its discretion that
extends revolving credit facilities of this type in its ordinary course of
business; and (c) Silver Point Finance, LLC or its designee.

Eligible Billed Accounts – all Eligible Accounts other than Eligible Unbilled
Accounts.

Eligible Inventory - Inventory owned by a U.S. Borrower that DIP Agent, in its
reasonable credit judgment, deems to be Eligible Inventory.  Without limiting
the foregoing, no Inventory shall be Eligible Inventory unless it (i) is
finished goods or raw materials, and not work-in-process, packaging or shipping
materials, shipping labels, samples, display items, bags, replacement parts or
manufacturing supplies; (ii) is not held on consignment (other than consigned
Inventory for which Required Consignee Documentation has been delivered to DIP
Agent; provided that the amount of all such consigned Inventory that may be
included as Eligible Inventory shall not exceed $500,000 in the aggregate at any
time) nor subject to any deposit or downpayment; (iii) is in new and saleable
condition and is not damaged, defective, shopworn or otherwise unfit for sale;
(iv) is not slow-moving, perishable, obsolete or unmerchantable, and does not
constitute returned or repossessed goods; (v) meets all standards imposed by any
Governmental Authority, has not been acquired from an entity subject to
Sanctions or any specially designated nationals list maintained by OFAC, and
does not constitute hazardous materials under any Environmental Law; (vi)
conforms with the covenants and representations herein; (vii) is subject to DIP
Agent’s duly perfected, first priority Lien, and no other Lien; (viii) is within
the continental United States, Puerto Rico or Canada, is not in transit except
between locations of Borrowers, and is not consigned to any Person; (ix) is not
subject to any warehouse receipt or negotiable Document; (x) is not located on
leased premises or in the possession of a warehouseman, processor, repairman,
mechanic, shipper, freight forwarder or other Person, unless the lessor or such
Person has delivered a Lien Waiver with respect to the Pre-Petition ABL Loan
Agreement or an appropriate Rent and Charges Reserve has been established; (xi)
to the extent the manufacture, sale, distribution or disposition of such
Inventory is in any manner governed by or subject to a License Agreement, such
License Agreement in full force and effect; and (xii) is not subject to any
License Agreement or other arrangement that restricts DIP Agent’s right to
manufacture, sell, distribute or otherwise dispose of such Inventory unless (A)
the customer with respect to such Inventory is contractually obligated to
purchase such Inventory or





15

--------------------------------------------------------------------------------




(B) the aggregate amount of Inventory that is subject to such License Agreement
or other arrangement does not exceed $500,000 at any time.

Eligible Unbilled Accounts – Eligible Accounts which (i) have been earned by a
U.S. Borrower’s shipment of goods to an Account Debtor and which are accrued on
a U.S. Borrower’s books and records but which have not been billed by such U.S.
Borrower (provided that such U.S. Borrower retains the right to bill the
applicable Account Debtor at any time, to the extent it is permitted to do so
pursuant to the underlying customer agreement), (ii) are evidenced by a purchase
order from the Account Debtor, (iii) are reflected on such U.S. Borrower’s books
and records in form reasonably satisfactory to DIP Agent, (iv) remain unbilled
for no longer than the earlier of (a) thirty (30) days after the date on which
such U.S. Borrower’s right to payment under such Eligible Accounts was earned or
(b) thirty (30) days after the date on which such Eligible Accounts were first
included in the Borrowing Base, and (v) DIP Agent determines to be Eligible
Unbilled Accounts in its reasonable credit judgment.

Enforcement Action – any action to enforce any Obligations (other than Bank
Product Obligations) or DIP Loan Documents or to exercise any rights or remedies
relating to any Collateral (whether by judicial action, self-help, notification
of Account Debtors, setoff or recoupment, credit bid, action in an Obligor’s
Insolvency Proceeding, or otherwise).

Environmental Agreement - each agreement of any Borrower with respect to any
Real Estate, pursuant to which such Borrower agrees to indemnify and hold
harmless DIP Agent and DIP Lenders from liability under any Environmental Laws.

Environmental Laws - all Applicable Law, all programs, permits, guidance
documents promulgated by regulatory agencies, and orders and consent decrees
having the force of law, now or hereafter in effect and relating to human health
and safety or the protection or pollution of the environment, including CERCLA,
RCRA and CWA.

Environmental Notice - a notice (whether written or oral) from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Environmental Release,
environmental pollution or hazardous materials, including any complaint,
summons, citation, order, claim, demand or request for correction, remediation
or otherwise.

Environmental Release - a release as defined in CERCLA or under any applicable
Environmental Laws.

Equipment - all of each Borrower’s machinery, apparatus, equipment, fittings,
furniture, fixtures, motor vehicles and other tangible personal Property (other
than Inventory) of every kind and description, whether now owned or hereafter
acquired by such Borrower and wherever located, and all parts, accessories and
special tools therefor, all accessions thereto, and all substitutions and
replacements thereof.

Equity Interest - the interest of (i) a shareholder in a corporation, (ii) a
partner (whether general or limited) in a partnership (whether general, limited
or limited liability), (iii) a member





16

--------------------------------------------------------------------------------




in a limited liability company, or (iv) any other Person having any other form
of equity security or ownership interest.

ERISA - the Employee Retirement Income Security Act of 1974, and all rules and
regulations from time to time promulgated thereunder.

ERISA Affiliate - any trade or business (whether or not incorporated) under
common control with a Borrower within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

Estate - For each Borrower, the estate created in such Borrower's Chapter 11
Case pursuant to Section 541(a) of the Bankruptcy Code.

Event of Default - as defined in Section 11 of the Agreement.

Excluded Deposit Account – collectively, Deposit Accounts established solely for
the purpose of funding payroll, payroll taxes and other compensation and
benefits to employees.

Excluded Swap Obligation - with respect to an Obligor, each Swap Obligation as
to which, and only to the extent that, such Obligor’s guaranty of or grant of a
Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act because the Obligor does not constitute an “eligible
contract participant” as defined in the act (determined after giving effect to
any keepwell, support or other agreement for the benefit of such Obligor and all
guarantees of Swap Obligations by other Obligors) when such guaranty or grant of
Lien becomes effective with respect to the Swap Obligation.  If a Hedge
Agreement governs more than one Swap Obligation, only the Swap Obligation(s) or
portions thereof described in the foregoing sentence shall be Excluded Swap
Obligation(s) for the applicable Obligor.

Excluded Tax - (a) Taxes imposed on or measured by a Recipient’s net income
(however denominated), franchise Taxes and branch profits Taxes (i) as a result
of such Recipient being organized under the laws of, or having its principal
office or applicable Lending Office located in, the jurisdiction imposing such
Tax, or (ii) constituting Other Connection Taxes; (b) U.S. federal withholding
Taxes imposed on amounts payable to or for the account of a DIP Lender with
respect to its interest in a Loan or Commitment pursuant to a law in effect when
such DIP Lender acquires such interest (except pursuant to an assignment request
by SRC under Section 12.17) or changes its Lending Office, except to the extent
that, pursuant to Section 4.9 of the Agreement, amounts with respect to such
Taxes were payable to its assignor immediately prior to such assignment or to
such DIP Lender immediately prior to its change in Lending Office; (c) Taxes
attributable to a Recipient’s failure to comply with Section 4.10 of the
Agreement; and (d) U.S. federal withholding Taxes imposed pursuant to FATCA.

Existing Letters of Credit - those Letters of Credit set forth on Schedule
1.2.1, each of which was in existence on the Petition Date.

Extraordinary Expenses - all costs, expenses, fees or advances that DIP Agent or
any DIP Lender may suffer or incur, whether prior to or after the occurrence of
an Event of Default, and whether prior to, after or during the pendency of the
Chapter 11 Cases or any other Insolvency Proceeding of an Obligor, including
those relating to, on account of or in connection with (i) the





17

--------------------------------------------------------------------------------




audit, inspection, repossession, storage, repair, appraisal, insuring,
completion of the manufacture of, preparing for sale, advertising for sale,
selling, collecting or otherwise preserving or realizing upon any Collateral;
(ii) the defense of DIP Agent’s Lien upon any Collateral or the priority thereof
or any adverse claim with respect to the Loans, the DIP Loan Documents or the
Collateral asserted by any Obligor, any receiver or trustee for any Obligor or
any creditor or representative of creditors of any Obligor; (iii) any action,
arbitration or other proceeding (whether instituted by or against DIP Agent, any
DIP Lender, any Borrower, any representative of creditors of any Borrower or any
other Person) in any way relating to any Collateral (including the validity,
perfection, priority or avoidability of DIP Agent's Liens with respect to any
Collateral), the DIP Loan Documents, the Obligations, or other Claims; (iv) the
settlement or satisfaction of any taxes, charges or Liens with respect to any
Collateral (whether or not such Liens are Permitted Liens); (v) the collection
or enforcement of any of the Obligations; (vi) any Enforcement Action; (vii) the
negotiation, documentation, and closing of any modification, waiver, workout,
restructuring or forbearance agreement with respect to any DIP Loan Document or
any Obligations; (viii) amounts advanced by DIP Agent pursuant to Sections 7.1.3
or 12.9.4 of the Agreement; (ix) the enforcement of any of the provisions of any
of the DIP Loan Documents; and (x) any payment under a guaranty, indemnity or
other payment agreement provided by DIP Agent or (with DIP Agent’s consent) any
DIP Lender, which is reimbursable to DIP Agent or such DIP Lender by a Borrower
pursuant to Section 2.4.2 of the Agreement.  Such costs, expenses and advances
may include transfer fees, field exam fees, taxes, storage fees, insurance
costs, permit fees, utility reservation and standby fees, legal fees, appraisal
fees, brokers’ fees and commissions, auctioneers’ fees and commissions,
accountants’ fees, environmental study fees, wages and salaries paid to
employees of any or all Borrowers or independent contractors in liquidating any
Collateral, travel expenses, all other fees and expenses payable or reimbursable
by Borrowers or any other Obligor under any of the DIP Loan Documents, and all
other fees and expenses associated with the enforcement of rights or remedies
under any of the DIP Loan Documents, but excluding compensation paid to
employees (including inside legal counsel who are employees) of DIP Agent.

FATCA – the Foreign Account Tax Compliance Act, 26 U.S.C. §§ 1471 et seq.

Federal Funds Rate - (i) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (ii) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to BofA on the applicable day on
such transactions, as determined by DIP Agent.

FEIN - with respect to any Person, the Federal Employer Identification Number of
such Person.

Final DIP Financing Order - with respect to the Chapter 11 Cases, a Final Order
in substantially the form of the Interim DIP Financing Order and otherwise in
form and substance reasonably satisfactory to DIP Agent and the Required DIP
Lenders, authorizing and approving on a final basis, among other things, the
matters and provisions in the Interim DIP Financing Order, and providing that,
in the event of a dismissal, conversion or substantive consolidation of





18

--------------------------------------------------------------------------------




any of the Chapter 11 Cases, (i) the Agreement and the other DIP Loan Documents
shall remain valid and enforceable against all Obligors, (ii) the rights and
remedies under the DIP Loan Documents, the DIP Financing Orders and Applicable
Law shall not be adversely affected, and (iii) the Liens granted to any of
Pre-Petition ABL Secured Parties and DIP Secured Parties under the DIP Loan
Documents and the DIP Financing Orders shall remain valid and perfected and
shall enjoy the same priority as such Liens enjoyed prior to such dismissal,
conversion or substantive consolidation of such Chapter 11 Case.

Final Order - an order or judgment of the Court as entered on its docket that
has not been reversed, stayed pursuant to any applicable Bankruptcy Rule or any
other applicable rule of civil or appellate procedure, and as to which the time
to appeal, petition for certiorari, or seek re-argument or rehearing has
expired, or as to which any right to appeal, petition for certiorari or seek
re-argument or rehearing has been waived in writing in a manner satisfactory to
the parties in interest, or if a notice of appeal, petition for certiorari, or
motion for re-argument or rehearing was timely filed, the order or judgment has
been affirmed by the highest court to which the order or judgment was appealed
or from which the re-argument or rehearing was sought, or a certiorari has been
denied, and the time to file any further appeal or to petition for certiorari or
to seek further re-argument has expired.

First Day Orders - all orders entered or to be entered by the Court granting the
relief requested in the motions filed with the Court on the Petition Date or
within five (5) Business Days after the Petition Date or based on motions filed
on or about the Petition Date, which shall each be in form and substance
reasonably satisfactory to DIP Agent and the Required DIP Lenders.

Fiscal Month - Borrowers’ fiscal month, as shown on Borrowers’ Fiscal Calendar
attached as Exhibit I, subject to revisions as permitted in Section 9.2.4 of the
Agreement.

Fiscal Quarter - Borrowers’ fiscal quarter, as shown on Borrowers’ Fiscal
Calendar attached as Exhibit I, subject to the revisions as permitted in Section
9.2.4 of the Agreement.

Fiscal Year - Borrowers’ fiscal year as shown on Borrowers’ Fiscal Calendar
attached as Exhibit I, subject to revisions as permitted in Section 9.2.4 of the
Agreement.

FLSA - the Fair Labor Standards Act of 1938.

Foreign DIP Lender - any Lender that is not a U.S. Person.

Foreign Plan - any employee benefit plan or arrangement (a) maintained or
contributed to by a Borrower or any Subsidiary that is not subject to the laws
of the United States; or (b) mandated by a government other than the United
States for employees of a Borrower or any Subsidiary.

Foreign Subsidiary - a Subsidiary that is a "controlled foreign corporation"
under Section 957 of the Code, such that a guaranty by such Subsidiary of the
Obligations or a Lien on the assets of such Subsidiary to secure the Obligations
would result in material tax liability to a Borrower.





19

--------------------------------------------------------------------------------




Fronting Exposure - a Defaulting DIP Lender’s interest in Letter of Credit
Outstandings, Settlement Loans and Protective Advances, except to the extent
Cash Collateralized by the Defaulting DIP Lender or allocated to other DIP
Lenders hereunder.

Full Payment - with respect to the Obligations and the Pre-Petition ABL
Obligations, (a) the full and indefeasible cash payment thereof, including any
interest, fees and other charges accruing or incurred prior to or during the
pendency of the Chapter 11 cases or any other Insolvency Proceeding (whether or
not allowed in the proceeding); (b) if any such Pre-Petition ABL Lender Debt or
Obligations are Letter of Credit Outstandings or inchoate or contingent in
nature, Cash Collateralization thereof (or delivery of a standby letter of
credit acceptable to DIP Agent in its discretion, in the amount of required Cash
Collateral); (c) a release in form and substance satisfactory to DIP Agent of
any Claims of each Borrower against DIP Agent and DIP Lenders, or Pre-Petition
ABL Agent and Pre-Petition ABL Lenders, as applicable, arising on or before the
payment date.  No Revolver Loans shall be deemed to have been paid in full
unless all Commitments related to such Revolver Loans have expired or been
terminated; and (d) the expiration of the Challenge Deadline under (and as
defined in) the DIP Financing Orders without any challenge having been timely
asserted.

GAAP - generally accepted accounting principles in the United States of America
in effect from time to time.

General Intangibles - the following general intangibles of a Borrower, whether
now owned or hereafter created or acquired by a Borrower: (i) all choses in
action and causes of action except to the extent relating exclusively to
equipment, real estate or intellectual property of a Borrower, (ii) all company
or other business records, licenses, franchises, customer lists, permits and
operational manuals relating to Accounts and Inventory; (iii) tax refund claims
except claims relating exclusively to equipment, real estate or intellectual
property of a Borrower, (iv) insurance refunds and premium rebates relating
exclusively to business interruption insurance and insurance on the Collateral;
(v) all claims under guaranties, security interests or other security held by or
granted to a Borrower to secure payment of any of a Borrower’s Accounts by an
Account Debtor; (vi) all rights to indemnification relating to Inventory and
Accounts; and (vii) all other intangible property of a Borrower of every kind
and nature excluding such other intangible property relating to equipment or
real estate of a Borrower and excluding all inventions, blueprints, designs,
patents, patent applications, trademarks, trademark applications, trade names,
trade secrets, service marks, goodwill, brand names, copyrights, and
registrations.

Governmental Approvals - all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and reports to all Governmental
Authorities.

Governmental Authority - any federal, state, local, municipal, foreign or other
governmental department, bureau, agency, tribunal, authority, body, commission,
court, instrumentality, political subdivision, central bank, or other entity or
officer exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions for or pertaining to any governmental,
judicial, investigative, regulatory or self-regulatory authority, in each case
whether associated with the United States, a state, district or territory
thereof, or a foreign entity





20

--------------------------------------------------------------------------------




or government (including any supra-national bodies such as the European Union or
European Central Bank).

Hedge Agreement - any and all agreements, or documents now existing or hereafter
entered into by any Borrower that provide for an interest rate, credit,
commodity or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging any Borrower’s exposure to fluctuations in interest or
exchange rates, loan, credit exchange, security or currency valuations or
commodity prices.

Indemnified Amount - in the case of DIP Agent Indemnitees, the amount of any
loss, cost, expenses or damages suffered or incurred by DIP Agent Indemnitees
and against which DIP Lenders or any Obligor have agreed to indemnify DIP Agent
Indemnitees pursuant to the terms of the Agreement or any of the other DIP Loan
Documents; in the case of DIP Lender Indemnitees, the amount of any loss, cost,
expenses or damages suffered or incurred by DIP Lender Indemnitees and against
which DIP Lenders or any Obligor have agreed to indemnify DIP Lender Indemnitees
pursuant to the terms of the Agreement or any of the other DIP Loan Documents.

Indemnified Taxes - (a) Taxes, other than Excluded Taxes, imposed on or relating
to any payment of an Obligation; and (b) to the extent not otherwise described
in clause (a), Other Taxes.

Initial Approved Form - with respect to any order of the Court, the form of such
order that was filed with the Court or circulated to the DIP Lenders prior to
any hearing at which the Court considered entry of such order; and with respect
to the DIP Budget and the Professional Fees Budget, the forms of DIP Budget and
the Professional Fees Budget that were attached to the DIP Financing Motion; in
each case as and to the extent approved by the DIP Agent and the Required DIP
Lenders.

Initial Transactions - collectively, (a) the making of the initial Revolver
Loans and the issuance of any new Letters of Credit hereunder on or about the
Closing Date and (b) the payment of the fees and expenses incurred by DIP Agent
and DIP Lenders in connection with negotiating and documenting the DIP Facility,
seeking and obtaining Court approval of the DIP Facility, preparing for the
closing on the DIP Facility, and consummating the foregoing.

Insolvency Proceeding - any action, case or proceeding commenced under any
state, federal or foreign law by or against a Person, or any agreement of such
Person, for (i) the entry of an order for relief under any chapter of the
Bankruptcy Code or other insolvency or debt adjustment law (whether state,
federal or foreign), (ii) the appointment of a receiver, trustee, liquidator,
administrator, conservator or other custodian for such Person or any part of its
Property, (iii) an assignment or trust mortgage for the benefit of creditors of
such Person, or (iv) the liquidation, dissolution or winding up of the affairs
of such Person.

Intellectual Property - all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all





21

--------------------------------------------------------------------------------




embodiments or fixations thereof and all related documentation, applications,
registrations and franchises; and all licenses or other rights to use any of the
foregoing.

Intellectual Property Claim - the assertion by any Person of a claim (whether
asserted in writing, by action, suit or proceeding or otherwise) that a
Borrower’s ownership, use, marketing, sale or distribution of any Inventory,
Equipment, Intellectual Property or other Property violates of any ownership or
other right to use any Intellectual Property of such Person.

Intercreditor Agreements – collectively, the Pre-Petition ABL/Term Loan
Intercreditor Agreement and the DIP ABL/Term Loan Intercreditor Agreement.

Interest Period - shall have the meaning ascribed to it in Section 2.1.3 of the
Agreement.

Interim DIP Financing Order - an interim order or orders of the Court entered in
the Chapter 11 Cases authorizing and approving, among other things, on an
interim basis, the Agreement, the other DIP Loan Documents, the DIP Facility,
the Term DIP Facility, the Term DIP Loan Documents, the extensions of credit to
Borrowers in accordance with the terms thereof, and the transactions
contemplated thereby and granting Liens on the Collateral, with the applicable
priority thereof, and the Superpriority Claims, each as described therein and in
the DIP ABL/Term Loan Intercreditor Agreement, in favor of DIP Agent for the
ratable benefit of DIP Secured Parties and in favor of Term DIP Agent for the
ratable benefit of Term DIP Lenders, as such order or orders may be extended,
amended, supplemented or modified in a manner satisfactory to the Required DIP
Lenders in their sole discretion.  The Interim DIP Financing Order shall, among
other things, (i) limit borrowings under the DIP Facility and the Term DIP
Facility to amounts set forth in the DIP Budget (subject to Permitted Variances)
and so long as no Event of Default has occurred and is continuing; (ii) approve
the payment by Borrowers of all the fees provided for in the Agreement, in the
other DIP Loan Documents and under the DIP Facility, including, but not limited
to, the fees and expenses of Pre-Petition ABL Agent under the Prepetition ABL
Loan Documents and its advisors, (iii) find that DIP Lenders are extending
credit to Borrowers in good faith within the meaning of Section 364(e) of the
Bankruptcy Code, (iv) lift the automatic stay to permit each Borrower to perform
its respective obligations, and DIP Agent and Term DIP Agent to exercise their
respective remedies with respect to the DIP Facility and the Term DIP Facility,
as applicable, (v) permit the use of loans under the Term DIP Facility and
Revolver Loans under the DIP Facility solely to pay expenditures pursuant to the
DIP Budget (subject to Permitted Variances) and otherwise on terms satisfactory
to DIP Agent, (vi) provide that the Carve-Out shall apply solely to the Liens
securing the Term Loan Priority Collateral and not to any Liens securing the ABL
Priority Collateral, (vii) contain findings, subject to typical reservation of
rights for non-debtor parties in bankruptcy court, that the Pre-Petition ABL
Obligations are due and owing and not subject to any defense, counterclaim, or
setoff, that the Liens securing the Pre-Petition ABL Obligations are valid and
duly perfected, and that any challenge must be brought by (a) any party in
interest with requisite standing, other than a statutory committee appointed in
the Chapter 11 Cases (a “Committee”), within seventy-five (75) days after the
Petition Date, (b) in the case of a Committee, sixty (60) days after the date on
which notice of the appointment of such Committee is filed with the Court, (c)
any such later date agreed to in writing by DIP Agent and the Term DIP Agent, or
(d) any such later date ordered by the Court for cause shown after notice and an
opportunity to be heard, or be forever barred; provided that in no event shall
the Committee shall





22

--------------------------------------------------------------------------------




be permitted to expend no more than $25,000 to investigate or prosecute any such
challenge; (viii) have such other findings, orders, and relief typical for
financings of the type contemplated herein; and (ix) otherwise be in form and
substance satisfactory to DIP Agent.

Interim Period - the period commencing on the date that the Interim DIP
Financing Order is entered by the Court and ending on the sooner to occur of (a)
the date that the Final DIP Financing Order is entered by the Court or (b) the
date that is thirty (30) days after the date that the Interim DIP Financing
Order is entered by the Court.

Inventory Appraisal – an appraisal, in form and substance satisfactory to DIP
Agent, conducted by an appraisal company with qualifications and standing
acceptable to DIP Agent pursuant to which such appraisal company determines the
net orderly liquidation value of Inventory expected to be realized at an
orderly, negotiated sale of Inventory held within a reasonable period of time,
net of all liquidation expenses.

Inventory Formula Amount – on any date of determination, an amount equal to the
least of (i) 65% of the Value of Eligible Inventory, (ii) 85% of the NOLV
Percentage of the Value of Eligible Inventory, and (iii) $40,000,000.

Inventory Reserve – reserves established by DIP Agent to reflect factors that
may negatively impact the Value of Inventory, including change in salability,
obsolescence, seasonality, theft, shrinkage, imbalance, change in composition or
mix, markdowns and vendor chargebacks.

Investment - any Acquisition; any acquisition of record or beneficial ownership
of any Equity Interests of a Person; or any advance or capital contribution to
or other investment in a Person.

Invoice & Storage Accounts – Accounts arising out of bill-and-hold transactions
of the type customarily engaged in by U.S. Borrowers in the Ordinary Course of
Business as of the date hereof in which the goods were sold pursuant to a
specific purchase order, contract or other agreement and the applicable Account
Debtor is contractually obligated to pay for such goods upon receipt of an
invoice, and which otherwise constitute Eligible Billed Accounts.

Knowledge – with respect to any Person, including a Senior Officer, the actual
knowledge of such Person, without special investigation or inquiry.

Letter of Credit – a commercial/documentary letter of credit, or standby letter
of credit issued or, in the case of the Existing Letters of Credit, deemed
issued pursuant to the Agreement.

Letter of Credit Documents - any and all agreements, instruments and documents
required by Letter of Credit Issuer to be executed by any or all U.S. Borrowers
or any other Person and delivered to Letter of Credit Issuer for the issuance of
any Letter of Credit.

Letter of Credit Fee Percentage - a per annum percent equal to the Applicable
Margin for LIBOR Rate Loans.

Letter of Credit Issuer – BofA or any Affiliate of BofA.





23

--------------------------------------------------------------------------------




Letter of Credit Outstandings - on any date of determination thereof, an amount
equal to the sum of (i) all amounts then due and payable by any Borrower on such
date by reason of any payment made on or before such date by Letter of Credit
Issuer under any Letter of Credit, including any Existing Letter of Credit, plus
(ii) the aggregate undrawn amount of all Letters of Credit then outstanding,
including the Existing Letters of Credit, or to be issued by Letter of Credit
Issuer under a letter of credit application theretofore submitted to Letter of
Credit Issuer.

Letter of Credit Reserve - at any date, the aggregate of all Letter of Credit
Outstandings on such date, other than Letter of Credit Outstandings that are
fully Cash Collateralized.

LIBOR Lending Office - with respect to a DIP Lender, the office designated as a
LIBOR Lending Office for such DIP Lender on Schedule 14.9 (or on any Assignment
and Acceptance, in the case of an assignee) and such other office of such DIP
Lender or any of its Affiliates that is hereafter designated by written notice
to DIP Agent.

LIBOR Loan - a Revolver Loan, or portion thereof, during any period in which it
bears interest at a rate based upon the applicable LIBOR Rate.

LIBOR Rate - for any Interest Period with respect to a LIBOR Loan, the per annum
rate of interest (rounded up, if necessary, to the nearest 1/8th of 1%),
determined by DIP Agent at approximately 11:00 a.m. (London time) two (2)
Business Days prior to commencement of such Interest Period, for a term
comparable to such Interest Period, equal to (i) the ICE Benchmark
Administration London Interbank Offered Rate (the “ICE LIBOR”), as published by
Reuters (or other commercially available source designated by DIP Agent); or
(ii) if the ICE LIBOR is not available for any reason, the interest rate at
which Dollar deposits in the approximate amount of the LIBOR Loan would be
offered by Bank’s, London branch to major banks in the London interbank
Eurodollar market.  If the Board of Governors imposes a Reserve Percentage with
respect to LIBOR deposits, then the LIBOR Rate shall be the foregoing rate,
divided by 1 minus the Reserve Percentage.

License Agreement - any agreement between a Borrower and a Licensor pursuant to
which such Borrower is authorized to use any Intellectual Property in connection
with the manufacturing, marketing, sale or other distribution of any Collateral,
any use of Property or any other conduct of business of such Borrower.

Licensor - any Person from whom a Borrower obtains the right to use (whether on
an exclusive or non-exclusive basis) any Intellectual Property in connection
with such Borrower’s manufacture, marketing, sale or other distribution of any
Collateral, any use of Property or any other conduct of business of such
Borrower.

Lien - a Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including any lien, security interest, pledge, hypothecation,
assignment, trust, reservation, encroachment, easement, right-of-way, covenant,
condition, restriction, lease, or other title exception or encumbrance affecting
Property.

Lien Waiver - an agreement, in form and substance satisfactory to DIP Agent, by
which (i) for any material Collateral located on leased premises, the lessor
waives or subordinates any





24

--------------------------------------------------------------------------------




Lien it may have on the Collateral, and agrees to permit DIP Agent to enter upon
the premises and remove the Collateral or to use the premises to store or
dispose of the Collateral; (ii) for any Collateral held by a warehouseman,
processor, shipper, customs broker or freight forwarder, such Person waives or
subordinates any Lien it may have on the Collateral, agrees to hold any
Documents in its possession relating to the Collateral as agent for DIP Agent,
and agrees to deliver the Collateral to DIP Agent upon request; (iii) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges DIP
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to DIP Agent upon request; and (iv) for any
Collateral subject to a Licensor’s Intellectual Property rights, the Licensor
grants to DIP Agent the right, vis-à-vis such Licensor, to enforce DIP Agent’s
Liens with respect to the Collateral, including the right to dispose of it with
the benefit of the Intellectual Property, whether or not a default exists under
any applicable License.

Loan - a Revolver Loan (and each Base Rate Loan and LIBOR Loan comprising such
Loan).

Loan Account - the loan account or accounts established by DIP Agent on its
books pursuant to Section 4.8 of the Agreement.

Local Court Rules – the rules of procedure adopted by the Court, as such rules
may be modified or amended from time to time.

Margin Stock - shall have the meaning ascribed to it in Regulation U of the
Board of Governors.

Material Adverse Effect - the effect of any event or condition which, alone or
when taken together with other events or conditions occurring or existing
concurrently therewith, (i) has a material adverse effect upon the business,
operations, Properties or condition (financial or otherwise) of Borrowers and
their Subsidiaries (taken as a whole), other than as a direct result of the
commencement of a proceeding under Chapter 11 of the Bankruptcy Code and of the
Chapter 11 Cases and the continuation and prosecution thereof; and (ii) (A) has
or may be reasonably expected to have any material adverse effect upon the
validity or enforceability of the Agreement or any of the other DIP Loan
Documents; (B) has or may be reasonably expected to have a material adverse
effect upon the value of the Collateral (considered as a whole) or on the Liens
of DIP Agent with respect to the Collateral or the priority of any such Liens;
(C) materially impairs or may be reasonably expected to materially impair the
ability of Obligors (considered as a group) to perform their obligations under
the Agreement or any of the other DIP Loan Documents, including repayment of the
Obligations when due; or (D) materially impairs or may be reasonably expected to
materially impair the ability of DIP Agent or any DIP Lender to enforce or
collect the Obligations or realize upon any of the Collateral in accordance with
the DIP Loan Documents and Applicable Law.

Material Contract - an agreement to which an Obligor is a party (other than the
DIP Loan Documents) (i) which is deemed to be a material contract as provided in
Regulation S-K promulgated by the SEC under the Securities Act of 1933 or (ii)
for which breach, termination, cancellation, nonperformance or failure to renew
could reasonably be expected to have a Material Adverse Effect, in each case
excluding any contract that is rejected, with the prior





25

--------------------------------------------------------------------------------




written consent of DIP Agent, by an Obligor in accordance with an order entered
by the Court under Section 365 of the Bankruptcy Code.

Maximum Rate - the maximum non-usurious rate of interest permitted by Applicable
Law that at any time, or from time to time, may be contracted for, taken,
reserved, charged or received on the Debt in question or, to the extent that at
any time Applicable Law may thereafter permit a higher maximum non-usurious rate
of interest, then such higher rate.  Notwithstanding any other provision hereof,
the Maximum Rate shall be calculated on a daily basis (computed on the actual
number of days elapsed over a year of 365 or 366 days, as the case may be).

Money Borrowed - as applied to any Person, (i) Debt arising from the lending of
money by any other Person to such Person; (ii) Debt, whether or not in any such
case arising from the lending of money by another Person to such Person, (A)
which is represented by notes payable or drafts accepted that evidence
extensions of credit, (B) which constitutes obligations evidenced by bonds,
debentures, notes or similar instruments, or (C) upon which interest charges are
customarily paid (other than accounts payable) or that was issued or assumed as
full or partial payment for Property; (iii) Debt that constitutes a Capitalized
Lease Obligation; (iv) reimbursement obligations with respect to letters of
credit or guaranties of letters of credit; and (v) Debt of such Person under any
guaranty of obligations that would constitute Debt for Money Borrowed under
clauses (i) through (iii) hereof, if owed directly by such Person.

Moody’s - Moody’s Investors Services, Inc., and its successors.

Mortgage - each mortgage, deed of trust or deed to secure debt pursuant to which
a Borrower or other Obligor grants to DIP Agent Liens upon the Real Estate owned
by such Borrower, as security for the Obligations.

Multiemployer Plan - has the meaning set forth in Section 4001(a)(3) of ERISA.

NOLV Percentage - the net orderly liquidation value of Inventory, expressed as a
percentage, expected to be realized at an orderly, negotiated sale held within a
reasonable period of time, net of all liquidation expenses, as determined from
the most recent Inventory Appraisal.

Notes - each Revolver Note and any other promissory note executed by any
Borrower at the request of DIP Agent or any DIP Lender to evidence any of the
Obligations.

Notice of Borrowing - as defined in Section 3.1.1(i) of the Agreement.

Obligations - in each case, whether now in existence or hereafter arising, (i)
the principal of, and interest and premium, if any, on, the Revolver Loans; (ii)
all Letter of Credit Outstandings and all other obligations of any Obligor to
DIP Agent or Letter of Credit Issuer arising in connection with the issuance of
any Letter of Credit; (iii) interest, expenses, fees, indemnification
obligations, Extraordinary Expenses and other amounts payable by any Obligor
under any of the DIP Loan Documents; (iv) all Bank Product Obligations; and (iv)
all other Debts, covenants, duties and obligations (including Contingent
Obligations) now or at any time or times hereafter owing by any Borrower to DIP
Agent or any DIP Lender under or pursuant to the Agreement or any of the other
DIP Loan Documents, whether evidenced by any note or other writing, whether
arising from any extension of credit, opening of a letter of credit, acceptance,





26

--------------------------------------------------------------------------------




loan, guaranty, indemnification or otherwise, whether allowed in any of the
Chapter 11 Cases or any other Insolvency Proceeding, and whether direct or
indirect, absolute or contingent, due or to become due, primary or secondary, or
joint or several, chargeable to any or all Obligors under the Agreement or under
any of the other DIP Loan Documents; provided, that Obligations of an Obligor
shall not include its Excluded Swap Obligations.

Obligor - each Borrower and any other Person that is at any time liable for the
payment of the whole or any part of the Obligations or that has granted in favor
of DIP Agent a Lien upon any of such Person’s Property to secure payment of any
of the Obligations.

OFAC - Office of Foreign Assets Control of the U.S. Treasury Department.

Ordinary Course of Business - with respect to any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by such
Person in accordance with past practices and undertaken by such Person in good
faith and not for the purpose of evading any covenant or restriction in any DIP
Loan Document or under Applicable Law.

Organization Documents - with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, operating
agreement, members agreement, partnership agreement, voting trust, or similar
agreement or instrument governing the formation or operation of such Person.

OSHA - the Occupational Safety and Hazard Act of 1970.

Other Connection Taxes - Taxes imposed on a Recipient due to a present or former
connection between it and the taxing jurisdiction (other than connections
arising from the Recipient having executed, delivered, become party to,
performed obligations or received payments under, received or perfected a Lien
or engaged in any other transaction pursuant to, enforced, or sold or assigned
an interest in, any Revolver Loan or DIP Loan Document).

Other DIP Agreements - the Notes and any and all agreements, instruments and
documents (other than the Agreement and any DIP Security Documents), heretofore,
now or hereafter executed by any Borrower, any other Obligor or any other Person
and delivered to DIP Agent or any DIP Lender in respect of or in connection with
any transactions contemplated by or relating to the Agreement.

Other Taxes - all present or future stamp, court, documentary, intangible,
recording, filing, excise, property or similar Taxes that arise from any payment
made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a Lien under, or otherwise
with respect to, any DIP Loan Document, except Other Connection Taxes imposed
with respect to an assignment (other than an assignment made pursuant to Section
12.17 of the Agreement).

Out of Formula Condition - as defined in Section 1.1.2 of the Agreement.

Out of Formula Loan - a Revolver Loan made when an Out of Formula Condition
exists or the amount of any Revolver Loan which, when funded, results in an Out
of Formula Condition.





27

--------------------------------------------------------------------------------




Participant - as defined in Section 13.2.1 of the Agreement.

Participating DIP Lender - as defined in Section 1.2.8(i) of the Agreement.

Patents - all United States and foreign patents and applications made for
letters patent under the laws of the United States, any other country or any
political subdivision thereof.

Patriot Act – the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).

Payment Account - an account maintained by DIP Agent to which all monies from
time to time deposited to a Dominion Account shall be transferred and all other
payments shall be sent in immediately available federal funds.

Payment Items - all checks, drafts, or other items of payment payable to a
Borrower, including those constituting proceeds of any of the Collateral.

Permitted Contingent Obligations - Contingent Obligations (i) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (ii) arising from Hedge Agreements permitted hereunder; (iii)
existing on the Closing Date, and any extension or renewal thereof that does not
increase the amount of such Contingent Obligation when extended or renewed; (iv)
incurred in the Ordinary Course of Business with respect to surety, appeal or
performance bonds, or other similar obligations; (v) arising under the DIP Loan
Documents; or (vi) in an aggregate amount of $250,000 or less at any time.

Permitted Discretion – DIP Agent's reasonable (from the perspective of a secured
asset based lender with advance rates based on current assets) credit judgment
based upon its consideration of any factor which DIP Agent believes (a) will or
could reasonably be expected to adversely affect in any respect the value of any
ABL Priority Collateral, the enforceability or priority of any Liens in favor of
DIP Agent or the amounts which DIP Agent and DIP Lenders would be likely to
recover in the liquidation of such ABL Priority Collateral; (b) suggests that
any collateral report, financial information or certificate delivered to DIP
Agent by or on behalf of any Borrower with respect to any ABL Priority
Collateral is incomplete, inaccurate or misleading in any material respect; or
(c) creates or reasonably could be expected to create or result in a Default or
Event of Default. In exercising such judgment, DIP Agent may consider factors
already included or tested in determining Eligible Accounts and Eligible
Inventory or in calculating the Borrowing Base or Availability, as well as any
of the following: (i) changes in collection history and dilution with respect to
the Accounts, (ii) changes in demand for, and pricing of, Inventory, (iii)
changes in any concentration of risk with respect to the Accounts, (iv) changes
in turnover statistics with respect to Inventory and/or Accounts, including
actual versus historical and projected rates, and (v) any other factors, events,
contingencies or circumstances that arise (or first become known to DIP Agent)
after the Petition Date and that change the credit risk of lending to any
Borrower on the security of the ABL Priority Collateral included in the
Borrowing Base in any respect; provided, however, that (a) DIP Agent shall not
increase the Availability Reserve solely in response to factors that already
have been taken into account in excluding from the Borrowing Base calculation
the whole or any part of any Accounts or





28

--------------------------------------------------------------------------------




Inventory; and (b) the amount of any addition made to the Availability Reserve
pursuant to clause (viii) of the definition thereof shall bear a reasonable
relationship to the impact of any such factors that DIP Agent seeks to mitigate.

Permitted Liens – has the meaning specified in Section 9.2.8 of the Agreement.

Permitted Senior Liens – (i) with respect to the Term Loan Priority Collateral,
(x) those Pre-Petition and Post-Petition Liens in favor of Pre-Petition Term
Agents or Term DIP Agent and (y) those Liens on Term Loan Priority Collateral
that are Permitted Liens under (and as defined in) the Pre-Petition Term Loan
Agreements, were in existence on the Petition Date, and, as of the Petition
Date, had priority over the Liens of Pre-Petition Term Agents with respect to
any Pre-Petition Term Priority Collateral (but only to the extent of such
Pre-Petition Term Priority Collateral); and (ii) with respect to the ABL
Priority Collateral, those Liens that are Permitted Liens under (and as defined
in) the Pre-Petition ABL Loan Agreement, were in existence on the Petition Date,
and, as of the Petition Date, had priority over the Liens of Pre-Petition Agent
with respect to any Pre-Petition ABL Priority Collateral (but only to the extent
of such Pre-Petition ABL Priority Collateral).

Permitted Variances - an unfavorable variance from the DIP Budget not exceeding
(a) 10.0% for each line item (other than “payroll”, “health & benefits”,
“postage” and “Audit Expense”), (b) 5.0% for payroll, (c) 5.0% for health &
benefits, (d) 5.0% for postage, (e) 0.0% for Audit Expense, and (f) 5.0% with
respect to cumulative net cash flows of Borrowers and their Subsidiaries
(excluding amounts relating to payroll, health & benefits and postage), in each
case for the period from the Petition Date through the measurement date at the
end of each week.  All variances shall be tested weekly on the Friday of such
week, beginning with the four week period ending on April 3, 2015, and measured
on a rolling four week basis thereafter.

Person - an individual, partnership, corporation, limited liability company,
limited liability partnership, joint venture, joint stock company, land trust,
business trust, association, or unincorporated organization, Governmental
Authority, or other entity.

Petition Date – March 12, 2015.

Plan - an employee benefit plan now or hereafter maintained for employees of any
or all Borrowers that is covered by Title IV of ERISA.

Post-Petition - any date or time after the date and time of the commencement of
the Chapter 11 Cases.

Pre-Petition - any date or time prior to the date and time of the commencement
of the Chapter 11 Cases.

Pre-Petition ABL Agent - shall have the meaning ascribed to such term in the
recitals of the Agreement.

Pre-Petition ABL Collateral – the "Collateral" as such term is defined by the
Pre-Petition ABL Loan Agreement, to the extent such collateral was in existence
on the Petition Date.





29

--------------------------------------------------------------------------------




Pre-Petition ABL Copyright Security Agreement – the ABL Copyright Security
Agreement dated as of August 9, 2013, among SRC, WorkflowOne and Pre-Petition
ABL Agent, as at any time amended, modified, restated or supplemented.

Pre-Petition ABL Lenders - shall have the meaning ascribed to such term in the
recitals of the Agreement.

Pre-Petition ABL Loan Agreement - shall have the meaning ascribed to such term
in the recitals to the Agreement.

Pre-Petition ABL Loan Documents - the "Loan Documents" as such term is defined
in the Pre-Petition ABL Loan Agreement.

Pre-Petition ABL Obligations - all of U.S. Borrowers' "Obligations" under (and
as defined in) the Pre-Petition ABL Loan Agreement.

Pre-Petition ABL Obligations Reserve - on any date, the aggregate of all
Pre-Petition ABL Obligations outstanding on such date.

Pre-Petition ABL Patent Security Agreement – the ABL Patent Security Agreement
dated as of August 9, 2013, between SRC and Pre-Petition ABL Agent, as at any
time amended, modified, restated or supplemented.

Pre-Petition ABL Priority Collateral – the "ABL Priority Collateral" as that
term is defined in the Pre-Petition ABL/Term Loan Intercreditor Agreement to the
extent such Collateral was in existence on the Petition Date, and all proceeds
thereof whether created, acquired or arising on, before or after the Petition
Date.

Pre-Petition ABL Secured Parties – the "Secured Parties" as defined in the
Pre-Petition ABL Loan Agreement.

Pre-Petition ABL/Term Loan Intercreditor Agreement - that certain Intercreditor
Agreement dated as of August 1, 2013, by and among Pre-Petition ABL Agent,
Pre-Petition Term Agents, U.S. Borrowers, and the other parties from time to
time party thereto, as such agreement may be amended, restated, supplemented or
otherwise modified from time to time.

Pre-Petition ABL Trademark Security Agreement – the ABL Trademark Security
Agreement dated as of August 9, 2013, among SRC, WorkflowOne and Pre-Petition
ABL Agent, as at any time amended, modified, restated or supplemented.

Pre-Petition First Lien Term Loan Obligations – the "Obligations" as such term
is defined in the First Lien Credit Agreement dated as of August 1, 2013, among
SRC, WorkflowOne, certain Subsidiary guarantors, financial institutions parties
thereto from time to time, and Pre-Petition Term Agent, as at any time amended,
modified, restated or supplemented.

Pre-Petition Term Agents - Silver Point Finance, LLC, and its successors and
assigns, in its capacities as "Term Administrative Agents" as such term is
defined in the ABL/Term Intercreditor Agreement.





30

--------------------------------------------------------------------------------




Pre-Petition Term Loan Agreements – has the meaning assigned to it in the
Interim DIP Financing Order.

Pre-Petition Term Loan Documents - the "Term Loan Documents" as such term is
defined in the Pre-Petition ABL/Term Loan Intercreditor Agreement.

Pre-Petition Term Loans - shall mean the term loans made pursuant to the
Pre-Petition Term Loan Documents.

Pre-Petition Term Loan Obligations – "Term Loan Obligations" as such term is
defined in the Pre-Petition ABL/Term Loan Intercreditor Agreement.

Prime Rate – the rate of interest announced by BofA from time to time as its
prime rate. Such rate is set by BofA on the basis of various factors, including
its costs and desired return, general economic conditions and other factors, and
is used as a reference point for pricing some loans, which may be priced at,
above or below such rate.  Any change in such rate publicly announced by BofA
shall take effect at the opening of business on the day specified in the public
announcement of such change.

Pro Rata - with respect to any DIP Lender, a percentage (rounded to the ninth
decimal place) determined (a) by dividing the amount of such DIP Lender’s
Revolver Commitment by the aggregate outstanding Revolver Commitments; or (b)
following termination of the Revolver Commitments, by dividing the amount of
such DIP Lender’s Revolver Loans and Letter of Credit Outstandings by the
aggregate outstanding Revolver Loans and Letter of Credit Outstandings or, if
all Revolver Loans and Letter of Credit Outstandings have been paid in full
and/or Cash Collateralized, by dividing such DIP Lender’s and its Affiliates’
remaining Obligations by the aggregate remaining Obligations.

Professional Fees Budget - as defined in Section 9.1.4(viii) of the Agreement.

Professional Fees - the fees and reimbursable expenses of Professional Persons.

Professional Person - a Person who is an attorney, financial advisor,
accountant, appraiser, auctioneer or other professional person and who is
retained, with Court approval, by (a) a Borrower pursuant to Section 327 of the
Bankruptcy Code or (b) a Committee pursuant to Section 1103(a) of the Bankruptcy
Code.

Properly Contested - in the case of any Debt of an Obligor (including any Taxes)
that is not paid as and when due or payable by reason of such Obligor’s bona
fide dispute concerning its liability to pay same or concerning the amount
thereof, (i) such Debt is being properly contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; (ii) such Obligor has
established appropriate reserves as shall be required in conformity with GAAP,
(iii) the non-payment of such Debt will not have a Material Adverse Effect and
will not result in a forfeiture of any assets of such Obligor; (iv) no Lien is
imposed upon any of such Obligor’s Property with respect to such Debt unless
such Lien is at all times junior and subordinate in priority to the Liens in
favor of DIP Agent (except only with respect to property Taxes that have
priority as a matter of Applicable Law) and enforcement of such Lien is stayed
during the period prior to the final resolution or disposition of such dispute;
(v) if the Debt results from, or is





31

--------------------------------------------------------------------------------




determined by the entry, rendition or issuance against an Obligor or any of its
Property of a judgment, writ, order or decree, enforcement of such judgment,
writ, order or decree is stayed pending a timely appeal or other judicial
review; and (vi) if such contest is abandoned, settled or determined adversely
(in whole or in part) to such Obligor, such Obligor forthwith pays such Debt and
all penalties, interest and other amounts due in connection therewith.

Property - any interest in any kind of property or asset, whether real, personal
or mixed and whether tangible or intangible.

Protective Advances – as defined in Section 12.9.4 of the Agreement.

Purchase Agreement - that certain Asset Purchase Agreement dated as of March 12,
2015, by and among Purchaser and Sellers, in form and substance satisfactory to
DIP Agent and DIP Lenders, and, among other terms and conditions, providing for
and assuring Full Payment of the Obligations and the Pre-Petition ABL
Obligations, as amended, supplemented or otherwise modified at any time with the
consent of DIP Agent and the Required DIP Lenders.

Purchaser – Standard Acquisition Holdings, LLC, and its successors and permitted
assigns.

Purchase Money Debt - (i) Debt (other than the Obligations) for payment of any
of the purchase price of fixed assets; (ii) Debt (other than the Obligations)
incurred within ninety (90) days before or after acquisition of any fixed
assets, for the purpose of financing any of the purchase price thereof; (iii)
Capitalized Lease Obligations; and (iv) any renewals, extensions or refinancings
(but not increases) thereof.

Purchase Money Lien - a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a capital lease or a
purchase money security interest under the UCC.

Qualified ECP - an Obligor with total assets exceeding $10,000,000, or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under Section 1a(18)(A)(v)(II) of such Act.

Qualified Equity Interests - any Equity Interests that are not Disqualified
Equity Interests.

RCRA - the Resource Conservation and Recovery Act. 42 U.S.C. §§ 6991-6991i.

Real Estate – all right, title and interest (whether as owner, lessor or lessee)
of any Obligor in each parcel of real Property or any buildings, structures,
parking areas or other improvements thereon and any fixtures relating thereto.

Recipient – DIP Agent, any Letter of Credit Issuer, any DIP Lender or any other
recipient of proceeds of Collateral or a payment to be made by an Obligor on
account of and for application to any Obligations.

Refinancing Conditions - the following conditions for Refinancing Debt:  (i) it
is in an aggregate principal amount that does not exceed the principal amount of
the Debt being





32

--------------------------------------------------------------------------------




extended, renewed or refinanced plus the amount of premiums paid thereon and the
fees and expenses incurred in connection therewith; (ii) it has a final maturity
no sooner than, a weighted average life no less than, and an interest rate no
greater than, the Debt being extended, renewed or refinanced; (iii) it is
subordinated to the Obligations at least to the same extent as the Debt being
extended, renewed or refinanced; (iv) the representations, covenants and
defaults applicable to it are more onerous or restrictive in any material
respect for any Borrower, Subsidiary, or DIP Lenders than those applicable to
the Debt being extended, renewed or refinanced; (v) no additional Lien is
granted to secure it; (vi) no additional Person is obligated on such Debt; (vii)
upon giving effect to it, no Default or Event of Default exists; and (viii) with
respect to a refinancing of the Pre-Petition Term Loans, the representative(s)
of the holders of such Debt shall have joined the Pre-Petition ABL/Term Loan
Intercreditor Agreement in accordance with its terms or entered into an
intercreditor agreement with DIP Agent on substantially similar terms as set
forth in the Pre-Petition ABL/Term Loan Intercreditor Agreement.

Refinancing Debt - Money Borrowed that is the result of an extension, renewal or
refinancing of Debt permitted under Section 9.2.9 of the Agreement; provided
that each of the Refinancing Conditions has been satisfied.

Regulation D - Regulation D of the Board of Governors.

Rent and Charges Reserve - the aggregate of (i) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral; and (ii) a reserve of up to
three months' rent and other charges that could be payable to any such Person as
determined by DIP Agent, unless such Person has executed a Lien Waiver; provided
that no reserve shall be established for any such rent or other charges payable
by a Person who executed and delivered a Lien Waiver in connection with the
Pre-Petition ABL Loan Agreement.

Reportable Event - any of the events set forth in Section 4043(b) of ERISA,
other than events for which the thirty (30) day notice period has been waived.

Required Consignee Documentation – with respect to any consignee, (i) a
fully-executed copy of the current consignment agreement between the applicable
Obligor and such consignee, (ii) a fully-executed consignment UCC filing
authorization agreement in form and substance satisfactory to DIP Agent by and
between the applicable Obligor and such consignee, (iii) satisfactory evidence
that a UCC-1 financing statement naming such consignee as debtor, the applicable
Obligor as secured party, and the Inventory subject to the respective
consignment as the collateral, and in all respects satisfactory to DIP Agent in
its discretion, has been filed in the proper filing office, (iv) evidence that a
UCC-3 financing statement amendment has been filed with respect to the financing
statement described in clause (iii) above, assigning the rights of the
applicable Obligor, as secured party, to DIP Agent, (v) notice of the applicable
Obligor’s interest, and DIP Agent’s security interest, in the consigned
Inventory shall have been delivered to each Person with a perfected Lien in the
Inventory of such consignee, and (vi) all other documents, instruments,
certificates and agreements as DIP Agent may reasonably require with regard to
such consignee.





33

--------------------------------------------------------------------------------




Required DIP Lenders – DIP Secured Parties holding more than 50% of (a) the
aggregate outstanding Revolver Commitments; or (b) following termination of the
Revolver Commitments, the aggregate outstanding Revolver Loans and Letter of
Credit Outstandings or, if all Revolver Loans and Letter of Credit Outstandings
have been Paid in Full, the aggregate remaining Obligations; provided, however,
that (i) at any time there are two or more DIP Lenders, “Required DIP Lenders”
must include at least two DIP Lenders (who are not Affiliates of one another)
and (ii) Commitments, Revolver Loans and other Obligations held by a Defaulting
DIP Lender and its Affiliates shall be disregarded in making such calculation,
but any related Fronting Exposure shall be deemed held as a Revolver Loan or
Letter of Credit Outstanding by such DIP Secured Party that funded the
applicable Revolver Loan or issued the applicable Letter of Credit.

Restricted Investment - any Investment by a Borrower or Subsidiary, other than
(i) Investments in Subsidiaries to the extent such Investments are in existence
on the Closing Date and Investments in  any Borrower or any Obligor; (ii) Cash
Equivalents that are subject to DIP Agent’s Lien and control, pursuant to
documentation in form and substance satisfactory to DIP Agent; (iii) loans and
advances permitted under Section 9.2.11 of the Agreement; (iv) Investments in an
aggregate amount not to exceed $500,000 in any Fiscal Year so long as both
before and after giving effect to such Investment, no Default or Event of
Default shall have occurred and be continuing; (v) Investments in wholly-owned
Subsidiaries in an aggregate amount not to exceed $500,000 in any Fiscal Year so
long as both before and after giving effect to such Investment, no Default or
Event of Default shall have occurred and be continuing; and (vi) additional
Investments in wholly-owned Subsidiaries consisting of obsolete, worn-out or
surplus Equipment no longer used or usable in the business of any Borrower.

Restrictive Agreement - an agreement (other than any of the DIP Loan Documents)
that, if and for so long as an Obligor or any Subsidiary of such Obligor is a
party thereto, would prohibit, condition or restrict such Obligor’s or
Subsidiary’s right to incur or repay Debt for Money Borrowed (including any of
the Obligations); grant Liens upon any of such Obligor’s or Subsidiary’s assets
(including Liens granted in favor of DIP Agent pursuant to the DIP Loan
Documents); declare or make Distributions; amend, modify, extend or renew any
agreement evidencing Debt for Money Borrowed (including any of the DIP Loan
Documents); or repay any Debt owed to any Obligor.

Revolver Commitment - for any DIP Lender, its obligation to make Revolver Loans
up to the maximum principal amount shown on Schedule 1.1 to the Agreement, or as
hereafter determined pursuant to each Assignment and Acceptance to which it is a
party.  

Revolver Commitments - the aggregate amount of commitments of DIP Lenders
hereunder.

Revolver Loan - a loan made by DIP Lenders (and each Base Rate Loan and LIBOR
Loan comprising such Revolver Loan) as provided in Section 1.1 of the Agreement
(including any Out of Formula Loan), a Protective Advance or a Settlement Loan
funded solely by BofA.

Revolver Maturity Date – September 8, 2015, or such later date as DIP Agent and
DIP Lenders may agree in writing in their discretion.





34

--------------------------------------------------------------------------------




Revolver Note - a note to be executed by Borrowers in favor of each DIP Lender
in the form of Exhibit A attached hereto, which shall be in the face amount of
such DIP Lender’s Revolver Commitment and which shall evidence all Revolver
Loans made by such DIP Lender to Borrowers pursuant to the Agreement.

S&P - Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc. and any successor thereto.

Sale – a sale of all or substantially all of Borrowers' assets pursuant to
Section 363 of the Bankruptcy Code, pursuant to and in accordance with the
Purchase Agreement and the Sale Order and upon terms and conditions satisfactory
to DIP Agent, Pre-Petition ABL Agent, each DIP Lender and each Pre-Petition ABL
Lender in their respective discretion, providing for and assuring payment of,
among other terms, Full Payment of the Obligations and the Pre-Petition ABL
Obligations.

Sale Benchmarks – shall mean each of the milestones or benchmarks set forth in
subsections (i) through (iv) of Section 9.1.18 of the Agreement.

Sale Motion - a motion or motions filed by Borrowers with the Court under
Section 363 of the Bankruptcy Code, in form and substance satisfactory to
Borrowers, DIP Agent, Pre-Petition ABL Agent, each DIP Lender and each
Pre-Petition ABL Lender in their respective discretion, seeking Court approval
of the process for conducting the Sale and of the terms and conditions of the
Sale.

Sale Order – as defined in Section 9.1.18(iii) of the Agreement.

Sale Procedures Order – as defined in Section 9.1.18(ii) of the Agreement.

Sanction - any international economic sanction administered or enforced by the
United States Government (including OFAC), the United Nations Security Council,
the European Union, Her Majesty’s Treasury, or other relevant sanctions
authority.

Schedule of Accounts - as defined in Section 7.2.1 of the Agreement.

SEC - Securities and Exchange Commission.

Security - shall have the same meaning as in Section 2(1) of the Securities Act
of 1933.

Sellers – collectively, each of the Persons identified as a "Seller" in the
Purchase Agreement.

Senior Officer - the chairman of the board of directors, the president, the
chief executive officer, the chief financial officer, controller, or senior
manager of treasury operations of, or in-house legal counsel to, a Borrower.

Settlement Date - as defined in Section 3.1.3(i) of the Agreement.

Settlement Loan - as defined in Section 3.1.3(ii) of the Agreement.





35

--------------------------------------------------------------------------------




Settlement Report - a report delivered by DIP Agent to DIP Lenders summarizing
the amount of the outstanding Revolver Loans as of the Settlement Date and the
calculation of the Borrowing Base as of such Settlement Date.

Solvent - as to any Person, such Person (i) owns Property whose fair saleable
value is greater than the amount required to pay all of such Person’s Debts
(including contingent Debts), (ii) is able to pay all of its Debts as such Debts
mature, (iii) has capital sufficient to carry on its business and transactions
and all business and transactions in which it is about to engage, (iv) such
Person has not incurred and does not intend to incur, or believe that it will
incur, debts including current obligations beyond its ability to pay such debts
as they become due (whether at maturity or otherwise) and (v) is not “insolvent”
within the meaning of Section 101(32) of the Bankruptcy Code.

Specified Account Debtor – each Account Debtor approved by DIP Agent and set
forth on Schedule 2, provided that SRC may request in writing that Schedule 2 be
supplemented to add an Account Debtor, and such Schedule shall be so updated
upon the prior written consent of DIP Agent.

Specified Obligor - an Obligor that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 4.11 of the Agreement).

Subordinated Debt - Debt incurred by a Borrower that is expressly subordinate
and junior in right of payment to full payment of all Obligations, and is on
terms (including maturity, interest, fees, repayment, covenants and
subordination) satisfactory to DIP Agent.

Subsidiary - any Person in which more than 50% of its outstanding Voting Stock
or more than 50% of all Equity Interests is owned directly or indirectly by a
Borrower, by one or more other Subsidiaries of a Borrower, or by a Borrower and
one or more other Subsidiaries.

Superpriority Claim - a claim against a Borrower in any of the Chapter 11 Cases
which is an administrative expense claim having priority and right to payment
over all other administrative expenses and unsecured claims against such
Borrower of any kind or nature, whether now existing or hereafter arising,
including all administrative expenses of the kind specified in or arising or
ordered under Sections 105, 326, 328, 330, 331, 503(b), 506(c), 507(a), 507(b),
546(c), 726, 1113 and 1114 of the Bankruptcy Code.  

Swap Obligation - with respect to an Obligor, its obligations under a Hedge
Agreement that constitutes a “swap” within the meaning of Section 1a(47) of the
Commodity Exchange Act.

Synthetic Lease - as applied to any Person, any lease (including leases that may
be terminated by the lessee at any time) of any Property (a) that is not a
capital lease in accordance with GAAP and (b) in respect of which the lessee
retains or obtains ownership of the Property so leased for federal income tax
purposes, other than any such lease under which that Person is the lessor.

Taxes - all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax,
or penalties applicable thereto.





36

--------------------------------------------------------------------------------




Term DIP Agent - Silver Point Finance, LLC, and its successors and assigns.

Term DIP Facility - the credit facility established by Term DIP Agent and Term
DIP Lenders in favor of SRC and Workflow in accordance with the Term DIP Loan
Documents and pursuant to which the Delayed Draw Term DIP Loans are made
available to Borrowers by Term DIP Lenders.

Term DIP Lenders - the financial institutions party to the Term DIP Loan
Agreement from time to time as lenders and their respective successors and
permitted assigns.

Term DIP Loan Agreement - that certain Super-Priority Priming Debtor In
Possession Delayed Draw Term Loan Credit Agreement dated as of March 12, 2015,
among Borrowers, Term DIP Agent and Term DIP Lenders, as at any time amended,
modified, restated or supplemented.

Term DIP Loan Documents –  the Term DIP Loan Agreement and any and all other
agreements, instruments and documents heretofore, now or hereafter executed by
any Borrower or any other Person and delivered to Term DIP Loan Agent or any
Term DIP Loan Lender in respect of or in connection with the Term DIP Loan
Agreement or with any transactions contemplated by or relating to the Term DIP
Loan Agreement, as any of the foregoing may at any time or times be amended,
modified, restated or supplemented.

Term DIP Obligations – the "Obligations" as such term is defined in the Term DIP
Loan Agreement.

Term Loan Agents – the Pre-Petition Term Agents and the Term DIP Agent.

Term Loan Documents – means the Pre-Petition Term Loan Documents plus the Term
DIP Loan Documents.

Term Loan Obligations – means the Pre-Petition Term Loan Obligations plus the
Term DIP Obligations.

Term Loan Priority Collateral - as such term is defined in the Intercreditor
Agreements.

Trademarks - all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks,
certification marks, collective marks, logos, or other source or business
identifiers, whether currently in use or not, all registrations and recordings
thereof and all applications in connection therewith, whether pending or in
preparation for filing, including registrations, recordings and applications in
the United States Patent and Trademark Office or in any office or agency of the
United States of America, or any State thereof or any other country or political
subdivision thereof.

Transferee - as defined in Section 13.3.3 of the Agreement.

Type - any type of a Revolver Loan determined with respect to the interest
option applicable thereto, which shall be either a LIBOR Loan or a Base Rate
Loan.





37

--------------------------------------------------------------------------------




UCC - the Uniform Commercial Code (or any successor statute) as adopted and in
force in the State of Georgia or, when the laws of any other state govern the
method or manner of the perfection or enforcement of any security interest in
any of the Collateral, the Uniform Commercial Code (or any successor statute) of
such state.

Undocumented Invoice & Storage Accounts – all Invoice & Storage Accounts other
than Documented Invoice & Storage Accounts.

Unused Commitments – on any date of calculation, the amount by which the
Commitments exceed the Average Revolver Loan Balance for the applicable month.

Unused Commitments Fee Rate – a per annum rate equal to 0.50%.

Unused DIP Letter of Credit Subfacility – on any date, an amount equal to
$10,000,000 minus the sum of (i) the aggregate undrawn amount of all outstanding
Letters of Credit plus, without duplication, (ii) the aggregate unpaid
reimbursement obligations oustanding on such date with respect to all Letters of
Credit.

Upstream Payment - a Distribution by a Subsidiary of a Borrower to such Borrower
or by any Borrower to SRC.

U.S. Borrowers – as defined in the Recitals.

U.S. Person - “United States Person” as defined in Section 7701(a)(30) of the
Code.

U.S. Tax Compliance Certificate - as defined in Section 4.10.2(ii)(c) of the
Agreement.

U.S. Trustee - the United States Trustee for the District of Delaware.

Value – (i) for Inventory, its value determined on the basis of the lower of
cost or market, calculated on a first-in, first out basis, and excluding any
portion of cost attributable to intercompany profit among U.S. Borrowers and
their Affiliates; and (ii) for Accounts, the face amount of such Accounts, less
any and all returns, rebates, discounts (which may, at DIP Agent’s option, be
calculated on shortest terms), credits, allowances or Taxes (including sales,
excise or other taxes) at any time issued, owing or claimed by Account Debtors,
granted, outstanding or payable in connection with, or any interest accrued on
the amount of, such Accounts at such date; provided, however, if any of such
amounts reduced the amount of any Account in calculating its eligibility
pursuant to the definition of “Eligible Accounts,” such amounts shall not be
deducted again in determining the Value

Voting Power - with respect to any Person, the power ordinarily (without the
occurrence of a contingency) to elect the members of the board of directors (or
Persons performing similar functions) of such Person.

Voting Stock - Equity Interests of any class or classes of a corporation or
other entity the holders of which are ordinarily, in the absence of
contingencies, entitled to elect a majority of the corporate directors or
Persons performing similar functions.





38

--------------------------------------------------------------------------------




WorkflowOne – as defined in the recitals to the Agreement.

Accounting Terms.  Unless otherwise specified herein, all terms of an accounting
character used in the Agreement shall be interpreted, all accounting
determinations under the Agreement shall be made, and all financial statements
required to be delivered under the Agreement shall be prepared in accordance
with GAAP, applied on a basis consistent with the most recent audited
Consolidated financial statements of Borrowers and the Subsidiaries heretofore
delivered to DIP Agent and DIP Lenders and using the same method for inventory
valuation as used in such audited financial statements, except for any change
required by GAAP or permitted under Section 9.2.4 of the Agreement.

Other Terms.  All other terms contained in the Agreement shall have, when the
context so indicates, the meanings provided for by the UCC to the extent the
same are used or defined therein, including Account, Account Debtor, Chattel
Paper, Electronic Chattel Paper, Commercial Tort Claim, Deposit Account,
Document, General Intangible, Goods, Inventory, Equipment, Fixtures, Instrument,
Investment Property, Letter-of-Credit Right, Supporting Obligation, and
Proceeds.

Certain Matters of Construction.  The terms “herein,” “hereof” and “hereunder”
and other words of similar import refer to the Agreement as a whole and not to
any particular section, paragraph or subdivision.  Any pronoun used shall be
deemed to cover all genders.  In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to but excluding.”  The
section titles, table of contents and list of exhibits appear as a matter of
convenience only and shall not affect the interpretation of the Agreement.  All
references to statutes and related regulations shall include any amendments of
same and any successor statutes and regulations; to any of the DIP Loan
Documents shall include any and all modifications thereto and any and all
restatements, extensions or renewals thereof; to any Person shall mean and
include the successors and permitted assigns of such Person; to “including” and
“include” shall be understood to mean “including, without limitation” (and, for
purposes of the Agreement and each other DIP Loan Document, the parties agree
that the rule of ejusdem generis shall not be applicable to limit a general
statement, which is followed by or referable to an enumeration of specific
matters to matters similar to the matters specifically mentioned); or to the
time of day shall mean the time of day on the day in question in Atlanta,
Georgia, unless otherwise expressly provided in the Agreement.  A Default or an
Event of Default shall be deemed to exist at all times during the period
commencing on the date that such Default or Event of Default occurs to the date
on which such Default or Event of Default is waived in writing by DIP Agent
pursuant to the Agreement or, in the case of a Default, is cured within any
period of cure expressly provided in this Agreement; and an Event of Default
shall “continue” or be “continuing” until such Event of Default has been waived
in writing by Required DIP Lenders.  Whenever the phrase to the best of
Borrowers’ Knowledge or words of similar import relating to the knowledge or
awareness of Borrowers are used herein, such phrase shall mean and refer to
Borrowers’ Knowledge as previously defined. The discretion of DIP Agent or any
DIP Lender means the sole and absolute discretion of such Person. All
calculations of Value, fundings of Revolver Loans, and payments of Obligations
shall be in Dollars and, unless the context otherwise requires, all
determinations made from time to time under the DIP Loan Documents shall be made
in light of the circumstances existing at such time.  Calculations used in
preparing





39

--------------------------------------------------------------------------------




Borrowing Base Certificates shall be consistent with the methods of valuation
and calculation employed in determining the Borrowing Base under (and as defined
in) the Pre-Petition ABL Loan Agreement. Borrowers shall have the burden of
establishing any alleged negligence, misconduct or lack of good faith by DIP
Agent or any DIP Lender under any DIP Loan Document.  No provision of any DIP
Loan Documents shall be construed against any party by reason of such party
having, or being deemed to have, drafted the provision.











40

--------------------------------------------------------------------------------




EXHIBIT A

FORM OF REVOLVER NOTE

U.S. $__________.__

_________ ___, 2015

FOR VALUE RECEIVED, each of the undersigned, THE STANDARD REGISTER COMPANY, an
Ohio corporation (“SRC”), STANDARD REGISTER INTERNATIONAL, INC., an Ohio
corporation (“SRI”), STANDARD REGISTER TECHNOLOGIES, INC., an Ohio corporation
(“SRT”), IMEDCONSENT, LLC, a Delaware limited liability company (“iMed”), and
STANDARD REGISTER OF PUERTO RICO INC., f/k/a WorkflowOne of Puerto Rico, Inc., a
Delaware corporation (“SRPR”); STANDARD REGISTER HOLDING COMPANY, an Ohio
corporation (“SR Holding”); STANDARD REGISTER MEXICO HOLDING COMPANY, an Ohio
corporation (“SR MX Holdco”); STANDARD REGISTER TECHNOLOGIES CANADA ULC, an
unlimited company organized under the laws of Nova Scotia (“SR Canada”);
STANDARD REGISTER HOLDINGS, S de R.L. de C.V., a limited liability company
organized under the laws of Mexico (“SR MX Holdings”); STANDARD REGISTER de
MEXICO, S de R.L. de C.V., a limited liability company organized under the laws
of Mexico (“SR Mexico”); STANDARD REGISTER SERVICIOS, S de R.L. de C.V., a
limited liability company organized under the laws of Mexico (“SR Servicios”,
and together with SRC, SRI, SRT, iMed, SRPR, SR Holding, SR MX Holdco, SR
Canada, SR MX Holdings, and SR Mexico, each a “Borrower” and collectively,
“Borrowers”), hereby unconditionally promises to pay to _____________________
(herein, together with any registered assigns thereof, called the “Holder”) the
principal sum of $_______________ or such lesser sum as may constitute Holder’s
Pro Rata share of the outstanding principal amount of all Revolver Loans
pursuant to the terms of the DIP Loan Agreement (as defined below) on the date
on which such outstanding principal amounts become due and payable pursuant to
Section 4.2 of the DIP Loan Agreement, in strict accordance with the terms
thereof.  Each Borrower likewise unconditionally promises to pay to Holder
interest from and after the date hereof on Holders’ Pro Rata share of the
outstanding principal amount of Revolver Loans at such interest rates, payable
at such times, and computed in such manner as are specified in Sections 2.1 and
4.2 of the DIP Loan Agreement, in strict accordance with the terms thereof.

This Revolver Note (“Note”) is issued pursuant to, and is one of the “Revolver
Notes” referred to in, the Post-Petition Loan and Security Agreement dated
______, 2015 (as the same may be amended from time to time, the “DIP Loan
Agreement”), among Borrowers, Bank of America, N. A., as collateral and
administrative agent (in such capacity, “DIP Agent”) for itself and the
financial institutions from time to time parties thereto as lenders (“DIP
Lenders”), and Holder is and shall be entitled to all benefits thereof and of
all DIP Loan Documents executed and delivered in connection therewith. All
capitalized terms used herein, unless otherwise defined herein, shall have the
meanings ascribed to such terms in the DIP Loan Agreement.

The repayment of the principal balance of this Note is subject to the provisions
of Section 4.2 of the DIP Loan Agreement.  The entire unpaid principal balance
and all accrued interest on this Note shall be due and payable immediately upon
the termination of the Commitments as set forth in Section 5.2 of the DIP Loan
Agreement.








--------------------------------------------------------------------------------




All payments of principal and interest shall be made in Dollars in immediately
available funds as specified in the DIP Loan Agreement.

Upon or after the occurrence of an Event of Default and for so long as such
Event of Default exists, the principal balance and all accrued interest of this
Note may be declared (or shall become) due and payable in the manner and with
the effect provided in the DIP Loan Agreement, and the unpaid principal balance
hereof shall bear interest at the Default Rate as and when provided in Section
2.1.5 of the DIP Loan Agreement.  Each Borrower agrees to pay, and save Holder
harmless against, any liability for the payment of, all costs and expenses,
including, but not limited to, reasonable attorneys’ fees, if this Note is
collected by or through an attorney-at-law.

All principal amounts of Revolver Loans made by Holder to U.S. Borrowers
pursuant to the DIP Loan Agreement, and all accrued and unpaid interest thereon,
shall be deemed outstanding under this Note and shall continue to be owing by
Borrowers until paid in accordance with the terms of this Note and the DIP Loan
Agreement.

In no contingency or event whatsoever, whether by reason of advancement of the
proceeds hereof or otherwise, shall the amount paid or agreed to be paid to
Holder for the use, forbearance or detention of money advanced hereunder exceed
the highest lawful rate permissible under any law which a court of competent
jurisdiction may deem applicable hereto; and, in the event of any such payment
inadvertently paid by Borrowers or inadvertently received by Holder, such excess
sum shall be, at Borrowers’ option, returned to Borrowers forthwith or credited
as a payment of principal, but shall not be applied to the payment of interest.
 It is the intent hereof that Borrowers not pay or contract to pay, and that
Holder not receive or contract to receive, directly or indirectly in any manner
whatsoever, interest in excess of that which may be paid by Borrowers under
Applicable Law.

Time is of the essence of this Note.  To the fullest extent permitted by
Applicable Law, each Borrower, for itself and its legal representatives,
successors and assigns, expressly waives presentment, demand, protest, notice of
dishonor, notice of non-payment, notice of maturity, notice of protest,
presentment for the purpose of accelerating maturity, diligence in collection.

Wherever possible each provision of this Note shall be interpreted in such a
manner as to be effective and valid under Applicable Law, but if any provision
of this Note shall be prohibited or invalid under Applicable Law, such provision
shall be ineffective to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or remaining provisions of this
Note.  No delay or failure on the part of Holder in the exercise of any right or
remedy hereunder shall operate as a waiver thereof, nor as an acquiescence in
any default, nor shall any single or partial exercise by Holder of any right or
remedy preclude any other right or remedy.  Holder, at its option, may enforce
its rights against any Collateral securing this Note without DIP Agent or Holder
enforcing its rights against any Borrower, any Guarantor of the indebtedness
evidenced hereby or any other property or indebtedness due or to become due to a
Borrower.  Each Borrower agrees that, without releasing or impairing such
Borrower’s liability hereunder, Holder or DIP Agent may at any time release,
surrender, substitute or exchange any Collateral securing this Note and may at
any time release any party primarily or secondarily liable for the indebtedness
evidenced by this Note.








--------------------------------------------------------------------------------




The rights of Holder and obligations of Borrowers hereunder shall be construed
in accordance with and governed by the laws (without giving effect to the
conflict of law principles thereof) of the State of Georgia.  This Note is
intended to take effect as an instrument under seal under Georgia law.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]











--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Borrower has caused this Note to be executed under seal
and delivered by its duly authorized officers on the date first above written.

BORROWERS:

THE STANDARD REGISTER COMPANY

By: ___________________________________

Name:  ________________________________

Title:  _________________________________

STANDARD REGISTER INTERNATIONAL, INC.

By: ___________________________________

Name:  ________________________________

Title:  _________________________________

STANDARD REGISTER TECHNOLOGIES, INC.

By: ___________________________________

Name:  ________________________________

Title:  _________________________________

IMEDCONSENT, LLC

By: ___________________________________

Name:  ________________________________

Title:  _________________________________

STANDARD REGISTER OF PUERTO RICO INC., f/k/a WorkflowOne of Puerto Rico, Inc.

By: ___________________________________

Name:  ________________________________

Title:  _________________________________











--------------------------------------------------------------------------------




STANDARD REGISTER HOLDING COMPANY

By: ___________________________________

Name:  ________________________________

Title:  _________________________________

STANDARD REGISTER TECHNOLOGIES CANADA ULC

By: ___________________________________

Name:  ________________________________

Title:  _________________________________

STANDARD REGISTER MEXICO HOLDING COMPANY

By: ___________________________________

Name:  ________________________________

Title:  _________________________________

STANDARD REGISTER HOLDINGS, S de R.L. de C.V.

By: ___________________________________

Name:  ________________________________

Title:  _________________________________

STANDARD REGISTER de MEXICO, S de R.L. de C.V.

By: ___________________________________

Name:  ________________________________

Title:  _________________________________











--------------------------------------------------------------------------------




STANDARD REGISTER SERVICIOS, S de R.L. de C.V.

By: ___________________________________

Name:  ________________________________

Title:  _________________________________














--------------------------------------------------------------------------------




EXHIBIT B

FORM OF NOTICE OF CONVERSION/CONTINUATION

Date ______________, 2015

Bank of America, N.A., as Agent

___________________________

___________________________

Attention: __________________

Re:

Post-Petition Loan and Security Agreement dated _______, 2015, by and among THE
STANDARD REGISTER COMPANY, an Ohio corporation (“SRC”), STANDARD REGISTER
INTERNATIONAL, INC., an Ohio corporation (“SRI”), STANDARD REGISTER
TECHNOLOGIES, INC., an Ohio corporation (“SRT”), IMEDCONSENT, LLC, a Delaware
limited liability company (“iMed”), and STANDARD REGISTER OF PUERTO RICO INC.,
f/k/a WorkflowOne of Puerto Rico, Inc., a Delaware corporation (“SRPR”);
STANDARD REGISTER HOLDING COMPANY, an Ohio corporation (“SR Holding”); STANDARD
REGISTER MEXICO HOLDING COMPANY, an Ohio corporation (“SR MX Holdco”); STANDARD
REGISTER TECHNOLOGIES CANADA ULC, an unlimited company organized under the laws
of Nova Scotia (“SR Canada”); STANDARD REGISTER HOLDINGS, S de R.L. de C.V., a
limited liability company organized under the laws of Mexico (“SR MX Holdings”);
STANDARD REGISTER de MEXICO, S de R.L. de C.V., a limited liability company
organized under the laws of Mexico (“SR Mexico”); STANDARD REGISTER SERVICIOS, S
de R.L. de C.V., a limited liability company organized under the laws of Mexico
(“SR Servicios”, and together with SRC, SRI, SRT, iMed, SRPR, SR Holding, SR MX
Holdco, SR Canada, SR MX Holdings, and SR Mexico, each a “Borrower” and
collectively, “Borrowers”); Bank of America, N.A., as collateral and
administrative agent for certain DIP Lenders from time to time parties thereto;
and such DIP Lenders (as at any time amended, the “DIP Loan Agreement”)

Gentlemen:

This Notice of Conversion/Continuation is delivered to you pursuant to Section
2.1.2(ii) of the DIP Loan Agreement.  Unless otherwise defined herein,
capitalized terms used herein shall have the meanings attributable thereto in
the DIP Loan Agreement.  SRC, on behalf of U.S. Borrowers, hereby gives notice
of its request as follows:

Check as applicable:

: A conversion of Revolver Loans from one Type to another, as follows:

(i)

The requested date of the proposed conversion is ______________, 2015 (the
“Conversion Date”);

(ii)

The Type of Revolver Loans to be converted pursuant hereto are presently
__________________ [select either LIBOR Loans or Base Rate Loans] in








--------------------------------------------------------------------------------




the principal amount of $_____________ outstanding as of the Conversion Date;

(iii)

The portion of the aforesaid Revolver Loans to be converted on the Conversion
Date is $_____________ (the “Conversion Amount”);

(iv)

The Conversion Amount is to be converted into a ____________ [select either a
LIBOR Loan or a Base Rate Loan] (the “Converted Loan”) on the Conversion Date.

(v)

[In the event U.S. Borrower selects a LIBOR Loan:] U.S. Borrower hereby requests
that the Interest Period for such Converted Loan be for a duration of _____
[insert length of Interest Period].

: A continuation of LIBOR Loans for new Interest Period, as follows:

(i)

The requested date of the proposed continuation is _______________, 2015 (the
“Continuation Date”);

(ii)

The aggregate amount of the LIBOR Loans subject to such continuation is
$__________________;

(iii)

The duration of the selected Interest Period for the LIBOR Loans which are the
subject of such continuation is: _____________ [select duration of applicable
Interest Period];

SRC, on behalf of itself and Borrowers, hereby ratifies and reaffirms all of its
liabilities and obligations under the DIP Loan Documents and certifies that to
Borrowers’ Knowledge no Default or Event of Default exists on the date hereof.

SRC, on behalf of itself and Borrowers, has caused this Notice of
Conversion/Continuation to be executed and delivered by their duly authorized
representative, this _______ day of ______________, 2015.

__________________________________

By: ___________________________________

Name:  ________________________________

Title:  _________________________________














--------------------------------------------------------------------------------




EXHIBIT C

FORM OF NOTICE OF BORROWING

Date ______________, 2015

Bank of America, N.A., as Agent

____________________________

____________________________

Attention: ___________________

Re:

Post-Petition Loan and Security Agreement dated _______, 2015, by and among THE
STANDARD REGISTER COMPANY, an Ohio corporation (“SRC”), STANDARD REGISTER
INTERNATIONAL, INC., an Ohio corporation (“SRI”), STANDARD REGISTER
TECHNOLOGIES, INC., an Ohio corporation (“SRT”), IMEDCONSENT, LLC, a Delaware
limited liability company (“iMed”), and STANDARD REGISTER OF PUERTO RICO INC.,
f/k/a WorkflowOne of Puerto Rico, Inc., a Delaware corporation (“SRPR”);
STANDARD REGISTER HOLDING COMPANY, an Ohio corporation (“SR Holding”); STANDARD
REGISTER MEXICO HOLDING COMPANY, an Ohio corporation (“SR MX Holdco”); STANDARD
REGISTER TECHNOLOGIES CANADA ULC, an unlimited company organized under the laws
of Nova Scotia (“SR Canada”); STANDARD REGISTER HOLDINGS, S de R.L. de C.V., a
limited liability company organized under the laws of Mexico (“SR MX Holdings”);
STANDARD REGISTER de MEXICO, S de R.L. de C.V., a limited liability company
organized under the laws of Mexico (“SR Mexico”); STANDARD REGISTER SERVICIOS, S
de R.L. de C.V., a limited liability company organized under the laws of Mexico
(“SR Servicios”, and together with SRC, SRI, SRT, iMed, SRPR, SR Holding, SR MX
Holdco, SR Canada, SR MX Holdings, and SR Mexico, each a “Borrower” and
collectively, “Borrowers”); Bank of America, N.A., as collateral and
administrative agent for certain DIP Lenders from time to time parties thereto;
and such DIP Lenders (as at any time amended, the “DIP Loan Agreement”)

Gentlemen:

This Notice of Borrowing is delivered to you pursuant to Section 3.1.1(i) of the
DIP Loan Agreement.  Unless otherwise defined herein, capitalized terms used
herein shall have the meanings attributable thereto in the DIP Loan Agreement.
 SRC, on behalf of itself and U.S. Borrowers, hereby requests a Revolver Loan in
the aggregate principal amount of $______________, to be made on _____________,
2015.

Check as applicable:

: Base Rate Loans in the aggregate principal amount of $_____________

: LIBOR Loans in the aggregate principal amount of $___________, with Interest
Periods as follows:

(i)

As to $_____________, an Interest Period of ______ month(s);








--------------------------------------------------------------------------------




(ii)

As to $_____________, an Interest Period of ______ months;

(iii)

As to $_____________, an Interest Period of ______ months.

SRC, on behalf of itself and Borrowers, hereby (i) ratifies and reaffirms all of
its liabilities and obligations under the DIP Loan Documents; (ii) certifies
that all of the conditions applicable to the Revolver Loan requested herein as
set forth in the DIP Loan Agreement have been satisfied as of the date hereof
and will remain satisfied to the date of such Revolver Loan; (iii) represents
that Borrowers are in compliance with the DIP Budget (with any Permitted
Variances) and Borrowing Base and that the proceeds of such Revolver Loan shall
be used solely pursuant to the DIP Budget and DIP Financing Orders (and not for
any purpose prohibited under the DIP Loan Documents or the DIP Financing
Orders), in each case, subject to any Permitted Variance; (iv) certifies that
all representations and warranties of Borrowers in the DIP Loan Documents were
true and correct in all material respects when made and continue to be true and
correct in all material respects on the date hereof; (v) certifies that
Borrowers are in compliance with all covenants under the DIP Loan Documents; and
(vi) represents that there is no Default or Event of Default in existence at the
time of, or after giving effect to the making of, the requested Revolver Loan.

SRC, on behalf of itself and Borrowers, has caused this Notice of Borrowing to
be executed and delivered by their duly authorized representative, this ______
day of _____________, 2015.

THE STANDARD REGISTER COMPANY

By:  __________________________________

Name:  ________________________________

Title:  _________________________________

















--------------------------------------------------------------------------------




EXHIBIT D

COMPLIANCE CERTIFICATE

[Letterhead of Borrower]

__________________, 2015

Bank of America, N.A., as Agent

_____________________________

_____________________________

Attention: ____________________

The undersigned, the chief financial officer of THE STANDARD REGISTER COMPANY,
an Ohio corporation (“SRC”), gives this certificate to Bank of America, N.A.
(“DIP Agent”) in accordance with the requirements of Section 9.1.4 of that
certain Post-Petition Loan and Security Agreement dated _______, 2015, among
SRC, STANDARD REGISTER INTERNATIONAL, INC., an Ohio corporation (“SRI”),
STANDARD REGISTER TECHNOLOGIES, INC., an Ohio corporation (“SRT”), IMEDCONSENT,
LLC, a Delaware limited liability company (“iMed”), and STANDARD REGISTER OF
PUERTO RICO INC., f/k/a WorkflowOne of Puerto Rico, Inc., a Delaware corporation
(“SRPR”); STANDARD REGISTER HOLDING COMPANY, an Ohio corporation (“SR Holding”);
STANDARD REGISTER MEXICO HOLDING COMPANY, an Ohio corporation (“SR MX Holdco”);
STANDARD REGISTER TECHNOLOGIES CANADA ULC, an unlimited company organized under
the laws of Nova Scotia (“SR Canada”); STANDARD REGISTER HOLDINGS, S de R.L. de
C.V., a limited liability company organized under the laws of Mexico (“SR MX
Holdings”); STANDARD REGISTER de MEXICO, S de R.L. de C.V., a limited liability
company organized under the laws of Mexico (“SR Mexico”); STANDARD REGISTER
SERVICIOS, S de R.L. de C.V., a limited liability company organized under the
laws of Mexico (“SR Servicios”, and together with SRC, SRI, SRT, iMed, SRPR, SR
Holding, SR MX Holdco, SR Canada, SR MX Holdings, and SR Mexico, each a
“Borrower” and collectively, “Borrowers”); DIP Agent; and the DIP Lenders
referenced therein (as at any time amended, the “DIP Loan Agreement”).
 Capitalized terms used in this Certificate, unless otherwise defined herein,
shall have the meanings ascribed to them in the DIP Loan Agreement.

Based upon my review of the balance sheets and statements of income of SRC and
its Subsidiaries for the [Fiscal Year] [Fiscal Quarter] [Fiscal Month]
[quarterly period] ending __________________, 2015, copies of which are attached
hereto, I hereby certify that, to Borrower’s Knowledge:

1.

No Default exists on the date hereof, other than: __________________
________________________________________________ [if none, so state]; and

2.

No Event of Default exists on the date hereof, other than __________
____________________________________________________ [if none, so state].








--------------------------------------------------------------------------------




3.

Each Borrower is in compliance with the current DIP Budget, and all Revolver
Loans have been and will be used solely in accordance with the DIP Budget,
subject to Permitted Variances.

Very truly yours,

_______________________________

Chief Financial Officer














--------------------------------------------------------------------------------




EXHIBIT E

FORM OF ASSIGNMENT AND ACCEPTANCE

Dated as of ______, 2015

Reference is made to the Post-Petition Loan and Security Agreement dated
_______, 2015 (at any time amended, the “DIP Loan Agreement”), among THE
STANDARD REGISTER COMPANY, an Ohio corporation (“SRC”), STANDARD REGISTER
INTERNATIONAL, INC., an Ohio corporation (“SRI”), STANDARD REGISTER
TECHNOLOGIES, INC., an Ohio corporation (“SRT”), IMEDCONSENT, LLC, a Delaware
limited liability company (“iMed”), and STANDARD REGISTER OF PUERTO RICO INC.,
f/k/a WorkflowOne of Puerto Rico, Inc., a Delaware corporation (“SRPR”);
STANDARD REGISTER HOLDING COMPANY, an Ohio corporation (“SR Holding”); STANDARD
REGISTER MEXICO HOLDING COMPANY, an Ohio corporation (“SR MX Holdco”); STANDARD
REGISTER TECHNOLOGIES CANADA ULC, an unlimited company organized under the laws
of Nova Scotia (“SR Canada”); STANDARD REGISTER HOLDINGS, S de R.L. de C.V., a
limited liability company organized under the laws of Mexico (“SR MX Holdings”);
STANDARD REGISTER de MEXICO, S de R.L. de C.V. , a limited liability company
organized under the laws of Mexico (“SR Mexico”); STANDARD REGISTER SERVICIOS, S
de R.L. de C.V., a limited liability company organized under the laws of Mexico
(“SR Servicios”, and together with SRC, SRI, SRT, iMed, SRPR, SR Holding, SR MX
Holdco, SR Canada, SR MX Holdings, and SR Mexico, each a “Borrower” and
collectively, “Borrowers”); BANK OF AMERICA, N.A., in its capacity as collateral
and administrative agent (“DIP Agent”) for the financial institutions from time
to time party to the DIP Loan Agreement (“DIP Lenders”); and such DIP Lenders.
 Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the DIP Loan Agreement.

______________________________________ (“Assignor”) and
______________________________________ (“Assignee”) agree as follows:

1.

Assignor hereby irrevocably sells and assigns to Assignee and Assignee hereby
irrevocably purchases and assumes from Assignor (a) a principal amount of
$________ of Assignor’s outstanding Revolver Loans and $___________ of
Assignor’s participations in Letter of Credit Outstandings and (b) the amount of
$__________ of Assignor’s Revolver Commitment (which represents ____% of the
total Revolver Commitments), together with (x) all of Assignor’s rights and
obligations in its capacity as a DIP Lender under the DIP Loan Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified above of all of such
outstanding rights and obligations of Assignor thereunder (including, without
limitation, the Letters of Credit) and (y) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of Assignor (in its capacity as a DIP Lender) against any Person, whether
known or unknown, arising under or in connection with the DIP Loan Agreement,
any other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (x)
above (all of the foregoing items








--------------------------------------------------------------------------------




being, collectively, the “Assigned Interest”).  This Assignment and Acceptance
shall be effective as of the date (“Effective Date”) indicated in the
corresponding Assignment Notice delivered to DIP Agent, provided such Assignment
Notice is executed by Assignor, Assignee, DIP Agent and SRC, if applicable.
 From and after the Effective Date, Assignee hereby expressly assumes, and
undertakes to perform, all of Assignor’s obligations in respect of the Assigned
Interest, and all principal, interest, fees and other amounts which would
otherwise be payable to or for Assignor’s account in respect of the Assigned
Interest shall be payable to or for Assignee’s account, to the extent such
amounts accrue on or after the Effective Date. Each such sale and assignment is
without recourse to Assignor and, except as expressly provided in this
Assignment and Acceptance, without representation or warranty by Assignor.

2.

Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of the Assigned Interest, (ii) the Assigned Interest is free and clear of
any lien, encumbrance or other adverse claim and (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated
hereby; and (b) except as set forth herein, assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with the DIP Loan Agreement or any other DIP Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the DIP Loan Documents or any collateral thereunder, (iii) the financial
condition of any Borrower, any of their Subsidiaries or Affiliates or any other
Person obligated in respect of any DIP Loan Document or (iv) the performance or
observance by Borrowers, any of their Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any DIP Loan Document.
 [Assignor is attaching the Note[s] held by it and requests that DIP Agent
exchange such Note[s] for new Notes payable to Assignee [and Assignor].]

3.

Assignee (a) represents and warrants that (i) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Acceptance and to consummate the transactions contemplated hereby and to become
a DIP Lender under the DIP Loan Agreement, (ii) from and after the Effective
Date, it shall be bound by the provisions of the DIP Loan Agreement as a DIP
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a DIP Lender thereunder, (iii) it is sophisticated with respect
to decisions to acquire assets of the type represented by the Assigned Interest
and either it, or the Person exercising discretion in making its decision to
acquire the Assigned Interest, is experienced in acquiring assets of such type;
(b) confirms that it has received copies of the DIP Loan Agreement and such
other DIP Loan Documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Acceptance and purchase the Assigned Interest; (c) agrees that it has and shall,
independently and without reliance upon Assignor and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions to enter into this Assignment and Acceptance and purchase the
Assigned Interest and in taking or not taking action under the DIP Loan
Documents; (d) confirms that it is an Eligible Assignee; (e) appoints and
authorizes DIP Agent to take such action as agent on its behalf and to exercise
such powers under the DIP Loan Agreement as are delegated to DIP Agent by the
terms thereof, together with such powers as are incidental thereto; (f) agrees
that it will observe and perform all obligations that are required to be
performed by it as a “DIP Lender” under the DIP Loan Documents; and








--------------------------------------------------------------------------------




(g) represents and warrants that the assignment evidenced hereby will not result
in a non-exempt “prohibited transaction” under Section 406 of ERISA.

4.

From and after the Effective Date, DIP Agent shall make all payments in respect
of the Assigned Interest (including payments of principal, interest, fees and
other amounts) to the Assignor for amounts which have accrued to but excluding
the Effective Date and to the Assignee for amounts which have accrued from and
after the Effective Date.

5.

This Assignment and Acceptance shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns.  This
Assignment and Acceptance may be executed in any number of counterparts, which
together shall constitute one instrument.  Delivery of an executed counterpart
of a signature page of this Assignment and Acceptance by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Acceptance.  This Assignment and Acceptance shall be governed by the laws of the
State of Georgia.  If any provision is found to be invalid under Applicable Law,
it shall be ineffective only to the extent of such invalidity, and the remaining
provisions of this Assignment and Acceptance shall remain in full force and
effect.

6.

Each notice or other communication hereunder shall be in writing, shall be sent
by messenger, by telecopy or facsimile transmission or by first-class mail,
shall be deemed given when sent and shall be sent as follows:

(a)

If to Assignee, to the following address (or to such other address as Assignee
may designate from time to time):

__________________________

__________________________

__________________________

(b)

If to Assignor, to the following address (or to such other address as Assignor
may designate from time to time):

__________________________

__________________________

__________________________

__________________________

Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:

If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):

__________________________

ABA No.___________________

__________________________

Account No.________________

Reference:  ______________________








--------------------------------------------------------------------------------




If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):

__________________________

__________________________

__________________________

ABA No.___________________

For Account of:________________

Reference:  ______________________

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed and delivered by their respective duly authorized
officers, as of the date first above written.

___________________________

(“Assignor”)

By: ______________________________________

Title:  ____________________________________

___________________________

(“Assignee”)

By:  ______________________________________

Title: _____________________________________














--------------------------------------------------------------------------------




EXHIBIT F

FORM OF NOTICE OF ASSIGNMENT

Reference is made to (i) the Post-Petition Loan and Security Agreement dated
________, 2015 (as at any time amended, the “DIP Loan Agreement”) among THE
STANDARD REGISTER COMPANY, an Ohio corporation (“SRC”), STANDARD REGISTER
INTERNATIONAL, INC., an Ohio corporation (“SRI”), STANDARD REGISTER
TECHNOLOGIES, INC., an Ohio corporation (“SRT”), IMEDCONSENT, LLC, a Delaware
limited liability company (“iMed”), and STANDARD REGISTER OF PUERTO RICO INC.,
f/k/a WorkflowOne of Puerto Rico, Inc., a Delaware corporation (“SRPR”);
STANDARD REGISTER HOLDING COMPANY, an Ohio corporation (“SR Holding”); STANDARD
REGISTER MEXICO HOLDING COMPANY, an Ohio corporation (“SR MX Holdco”); STANDARD
REGISTER TECHNOLOGIES CANADA ULC, an unlimited company organized under the laws
of Nova Scotia (“SR Canada”); STANDARD REGISTER HOLDINGS, S de R.L. de C.V., a
limited liability company organized under the laws of Mexico (“SR MX Holdings”);
STANDARD REGISTER de MEXICO, S de R.L. de C.V., a limited liability company
organized under the laws of Mexico (“SR Mexico”); STANDARD REGISTER SERVICIOS, S
de R.L. de C.V., a limited liability company organized under the laws of Mexico
(“SR Servicios”, and together with SRC, SRI, SRT, iMed, SRPR, SR Holding, SR MX
Holdco, SR Canada, SR MX Holdings, and SR Mexico, each a “Borrower” and
collectively, “Borrowers”); BANK OF AMERICA, N.A. in its capacity as collateral
and administrative agent (“DIP Agent”) for the financial institutions from time
to time party to the DIP Loan Agreement (“DIP Lenders”); and such DIP Lenders,
and (ii) the Assignment and Acceptance dated as of ____________, 2015 (the
“Assignment Agreement”) between __________________ (“Assignor”) and
____________________ (“Assignee”).  Except as otherwise defined herein,
capitalized terms used herein which are defined in the DIP Loan Agreement are
used herein with the respective meanings specified therein.

Assignor hereby notifies Borrowers and DIP Agent of Assignor’s intent to assign
to Assignee pursuant to the Assignment Agreement (a) a principal amount of
$________ of Assignor’s outstanding Revolver Loans and $___________ of
Assignor’s participations in Letter of Credit Outstandings, and (b) the amount
of $__________ of Assignor’s Revolver Commitment (which represents ____% of the
total Revolver Commitments) (the foregoing items being, collectively, the
“Assigned Interest”), together with an interest in the DIP Loan Documents
corresponding to the Assigned Interest.  The Assignment Agreement shall be
effective as of the date (“Effective Date”) indicated below, provided this
Assignment Notice is executed by Assignor, Assignee, DIP Agent and SRC, if
applicable.  Pursuant to the Assignment Agreement, Assignee has expressly
assumed all of Assignor’s obligations under the DIP Loan Agreement and the other
DIP Loan Documents to the extent of the Assigned Interest, as of the Effective
Date.

For purposes of the DIP Loan Agreement, DIP Agent shall deem Assignor’s share of
the Revolver Commitment to be reduced by $_________ and $__________,
respectively, and Assignee’s share of the Revolver Commitment to be increased by
$_________.








--------------------------------------------------------------------------------




The address of the Assignee to which notices, information and payments are to be
sent under the terms of the DIP Loan Agreement is:

________________________

________________________

________________________

________________________

Assignee’s LIBOR Lending Office address is as follows:

________________________

________________________

________________________

________________________

This Notice is being delivered to Borrowers and DIP Agent pursuant to Section
13.3 of the DIP Loan Agreement.  Please acknowledge your receipt of this Notice
by executing and returning to Assignee and Assignor a copy of this Notice.

IN WITNESS WHEREOF, the undersigned have caused the execution of this Notice, as
of _________________, 2015.

___________________________

(“Assignor”)

By: ______________________________________

Title:  ____________________________________

___________________________

(“Assignee”)

By: ______________________________________

Title:  ____________________________________








--------------------------------------------------------------------------------




ACKNOWLEDGED AND AGREED TO

AS OF THE DATE SET FORTH ABOVE:

BORROWERS:*

THE STANDARD REGISTER COMPANY

By: __________________________________

Name:  _______________________________

Title:  ________________________________

STANDARD REGISTER INTERNATIONAL, INC.

By: __________________________________

Name:  _______________________________

Title:  ________________________________

STANDARD REGISTER TECHNOLOGIES, INC.

By: __________________________________

Name:  _______________________________

Title:  ________________________________

IMEDCONSENT, LLC

By: __________________________________

Name:  _______________________________

Title:  ________________________________

STANDARD REGISTER OF PUERTO RICO INC.,

f/k/a WorkflowOne of Puerto Rico, Inc.




By: __________________________________

Name:  _______________________________

Title:  ________________________________








--------------------------------------------------------------------------------




STANDARD REGISTER HOLDING COMPANY

By: __________________________________

Name:  _______________________________

Title:  ________________________________

STANDARD REGISTER TECHNOLOGIES CANADA ULC

By: __________________________________

Name:  _______________________________

Title:  ________________________________

STANDARD REGISTER MEXICO HOLDING COMPANY

By: __________________________________

Name:  _______________________________

Title:  ________________________________

STANDARD REGISTER HOLDINGS, S de R.L. de C.V.

By: __________________________________

Name:  _______________________________

Title:  ________________________________

STANDARD REGISTER de MEXICO, S de R.L. de C.V.

By: __________________________________

Name:  _______________________________

Title:  ________________________________











--------------------------------------------------------------------------------




STANDARD REGISTER SERVICIOS, S de R.L. de C.V.

By: __________________________________

Name:  _______________________________

Title:  ________________________________




* No signature required by a Borrower when a Default or an Event of Default
exists.











--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,as DIP Agent

By: __________________________________

Name:  _______________________________

Title:  ________________________________














--------------------------------------------------------------------------------




EXHIBIT G




LETTER OF CREDIT APPLICATION FORM














--------------------------------------------------------------------------------




EXHIBIT H




FISCAL CALENDAR




In 2015, each Borrower’s fiscal calendar began on Wednesday, December 28, 2014,
with the closing of each fiscal month, quarter and year determined as follows:

A.

Fiscal Month - Each fiscal month of each Borrower consists of a four-week
period, with each third month consisting of five weeks.  Thus, March, June,
September and December contain five weeks, while the remaining months contain
four weeks.  The closing of the fiscal month occurs on the last Sunday of each
four-week or five-week period.

B.

Fiscal Quarter - Each fiscal quarter of each Borrower consists of a
thirteen-week period.  The closing of the fiscal quarter occurs on the last
Sunday of each thirteen-week period.

C.

Fiscal Year – Each Borrower’s fiscal year consists of a 52-week period.  The
fiscal year of each Borrower closes on the last Sunday of the 52-week period.
 Every several years, the fiscal year will include fifty-three (53) weeks so the
fiscal year-end remains within one week of the calendar year end.  In such
years, the fiscal months of November and December will both include five weeks.

See the attached “2015 Sales/Fiscal Calendar” for the corresponding dates
included within each fiscal period of 2015.














--------------------------------------------------------------------------------




EXHIBIT I




BORROWING BASE CERTIFICATE

















--------------------------------------------------------------------------------




Schedule 1.1







COMMITMENTS

AND APPLICABLE PERCENTAGES













Lender




Commitment

Applicable Commitment Percentage

Bank of America, N.A.

$  75,000,000.00

60.000000000%

Wells Fargo Bank, National Association

$  50,000,000.00

40.000000000%

Total

$125,000,000.00

100.000000000%














--------------------------------------------------------------------------------




Schedule 1.2.1







EXISTING LETTERS OF CREDIT







Borrower

L/C No.

Face Amount

Expiration

Beneficiary

SRC

xxx5736

$2,240,000.00

08/01/15

Liberty Mutual Insurance Company

SRC

xxx9821

$279,000.00

02/14/16

Ohio Bureau of Workers

SRC

xxx4946

$500,000.00

07/01/15

The Travelers Indemnity Company

SRC

xxxx2868

$165,072.00

08/31/15

Deutsche Bank Mexico S.A.

SRC

xxxx3773

$386,437.50

12/31/15

The Cincinnati Insurance Company

Total:




$3,570,509.50




















--------------------------------------------------------------------------------




Schedule 7.1.1







Location of Inventory







[to be added]








--------------------------------------------------------------------------------




Schedule 8.1.4




Capital Structure of Borrowers







[To be added]








--------------------------------------------------------------------------------




Schedule 8.1.5







Corporate Names of Borrowers







[To be added]








--------------------------------------------------------------------------------




Schedule 8.1.6







Chief Executive Office/Service of Process Agents







[To be added]








--------------------------------------------------------------------------------




Schedule 8.1.12







Tax Identification Numbers of Borrowers and Subsidiaries







[To be added]








--------------------------------------------------------------------------------




Schedule 8.1.21







Pension Plans







[To be added]








--------------------------------------------------------------------------------




Schedule 8.1.23







Labor Contracts







[To be added]











--------------------------------------------------------------------------------




Schedule 9.1.21







POST-CLOSING COVENANTS




At any time following the Closing, each of Borrowers shall, promptly upon the
request of DIP Agent, do the following:




1.

With respect to any parcel of Real Estate of such Borrower:




(a)

Execute and deliver to DIP Agent, in form and substance satisfactory to DIP
Agent, a new Mortgage or an amendment to an existing Mortgage, which mortgage or
amendment shall be duly recorded, at Borrowers' expense, in each office where
such recording is required to constitute a fully perfected Lien on the Real
Estate covered thereby;




(b)

Assist and cooperate with DIP Agent in obtaining, in DIP Agent's discretion, a
mortgagee’s title insurance policy or an endorsement to an existing policy in
favor of DIP Agent for the benefit of DIP Secured Parties in an amount and in
form and substance as shall be customary for similar properties, with respect to
such Real Estate and, if any, other property purported to be covered by such
Mortgage or amendment, insuring that title to such property is marketable and
that the interests created by such Mortgage constitute valid Liens thereon free
and clear of all defects and encumbrances (other than Liens in favor of
Pre-Petition Term Agents and Term DIP Agent pursuant to the Pre-Petition Term
Loan Documents and the Term DIP Loan Documents);




(c)

Provide opinions addressed to DIP Agent and all DIP Lenders from local real
estate counsel to Borrowers in the jurisdictions where such Real Estate is
located; and




(d)

Provide a life-of-loan flood hazard determination and, if such Real Estate is
located in a special flood hazard area, an acknowledged notice to Borrowers and
flood insurance by an insurer acceptable to DIP Agent.




2.

Seek to obtain duly executed Lien Waivers.




3.

Obtain a duly executed security agreement, in form and substance satisfactory to
DIP Agent, from each of SR MX Holdings, SR Mexico, and SR Servicios, granting
DIP Agent, for its benefit and the benefit of all DIP Secured Parties, Liens
upon all of the assets of SR MX Holdings, SR Mexico, and SR Servicios.




4.

Assist and cooperate with DIP Agent in obtaining (i) a deposit account control
agreement, in form and substance satisfactory to DIP Agent, with respect to each
Deposit Account (including Dominion Accounts), other than Excluded Deposit
Accounts, in which any Borrower deposits any proceeds of Collateral, duly
executed by such Borrower and the applicable depositary bank, or (ii) in the
case of each existing deposit account control agreement








--------------------------------------------------------------------------------




in favor of Pre-Petition ABL Agent, an amendment thereto duly executed by the
applicable Borrower and the applicable depositary bank, in form and substance
satisfactory to Pre-Petition ABL Agent and DIP Agent.

















--------------------------------------------------------------------------------




Schedule 14.9







DIP LENDER ADDRESSES







Bank of America, N.A.

300 Galleria Parkway, Suite 800

Atlanta, GA 30339

Attention: Andrew Doherty or current account manger

Fax No.: (404) 607-3277




Wells Fargo Bank, National Association

2450 Colorado Ave., Suite 3000

West Santa Monica, CA 90404

Attention: Syndicated Finance Division Manager












